Exhibit 10.1

 

 

FIFTH AMENDED AND RESTATED

CREDIT AGREEMENT

Dated as of September 22, 2006

among

MTR GAMING GROUP, INC., a Delaware corporation,

MOUNTAINEER PARK, INC., a West Virginia corporation,

SPEAKEASY GAMING OF LAS VEGAS, INC.,

a Nevada corporation,

PRESQUE ISLE DOWNS, INC., a Pennsylvania corporation,

SCIOTO DOWNS, INC., an Ohio corporation (“SDI”) and

SPEAKEASY GAMING OF FREMONT, INC., a Nevada corporation

as Borrowers

WELLS FARGO BANK, National Association,

as Agent Bank, Swingline Lender, and L/C Issuer

and the LENDERS referenced therein

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

RECITALS

 

1

 

 

 

ARTICLE I - DEFINITIONS

2

 

 

Section 1.01.

Definitions

2

Section 1.02.

Interpretation and Construction

66

Section 1.03.

Use of Defined Terms

67

Section 1.04.

Cross-References

68

Section 1.05.

Exhibits and Schedules

68

 

 

 

ARTICLE II - AMOUNT, TERMS AND SECURITY OF THE CREDIT FACILITY

68

 

 

Section 2.01.

The Credit Facility

68

Section 2.02.

Use of Proceeds of the Credit Facility

70

Section 2.03.

Notice of Borrowings

71

Section 2.04.

Conditions of Borrowings

72

Section 2.05.

The Revolving Credit Note and Interest Rate Options

72

Section 2.06.

Security for the Bank Facilities

76

Section 2.07.

Place and Manner of Payment

76

Section 2.08.

The Swingline Facility

78

Section 2.09.

Fees

81

Section 2.10.

Late Charges and Default Rate

83

Section 2.11.

Net Payments

83

Section 2.12.

Increased Costs

84

Section 2.13.

Mitigation; Exculpation

85

Section 2.14.

Issuance of Letters of Credit

85

 

 

 

ARTICLE III - CONDITIONS PRECEDENT TO THE RESTATEMENT DATE

88

 

 

A. Restatement Closing Conditions

88

 

 

 

Section 3.01.

Credit Agreement

88

Section 3.02.

The Notes

88

Section 3.03.

Security Documentation

89

Section 3.04.

Other Loan Documents

90

Section 3.05.

Articles of Incorporation, Bylaws, Corporate Resolutions, Certificates of Good
Standing and Closing Certificate

90

Section 3.06.

Opinion of Counsel

90

Section 3.07.

Title Insurance Endorsements

90

Section 3.08.

Survey

91

Section 3.09.

Payment of Taxes

91

Section 3.10.

Insurance

91


--------------------------------------------------------------------------------


 

Section 3.11.

Payment of Fees

91

Section 3.12.

Reimbursement for Expenses and Fees

91

Section 3.13.

Schedules of Spaceleases and Equipment Leases and Contracts

92

Section 3.14.

Phase I Environmental Site Assessments

92

Section 3.15.

Evidence of Right to Occupancy of Collateral Properties

92

Section 3.16.

Gaming Permits

92

Section 3.17.

Financial Statements

92

Section 3.18.

Schedule of all Significant Litigation

92

Section 3.19.

No Injunction or Other Litigation

93

Section 3.20.

Additional Documents and Statements

93

Section 3.21.

Green Shingle Loan Documents and National City Loan Documents

93

Section 3.22.

Construction Cost Analysis of the PIDI Construction Project

93

Section 3.23.

Construction Schedule, Plans, and Specifications and Construction Budget

94

Section 3.24.

Construction Agreement

94

Section 3.25.

Architect’s Contract

94

Section 3.26.

Major Subcontracts

95

Section 3.27.

Regulatory Approvals, Permits, Consents, Etc.

95

Section 3.28.

Assignment of Architect’s Contract

95

Section 3.29.

Assignment of General contractor’s Agreement

95

 

 

 

B. Conditions Precedent to all Borrowings, Swingline Advances and Letters of
Credit

95

 

 

 

Section 3.30.

Notices

95

Section 3.31.

Certain Statements

96

Section 3.32.

Gaming Permits

96

 

 

 

C. Additional Conditions Precedent to Commitment Increase

96

 

 

 

Section 3.33.

Amendments to Security Documents

97

Section 3.34.

Revolving Credit Note

97

Section 3.35.

Opinion of Counsel – Commitment Increase

97

Section 3.36.

Endorsement of Title Insurance Policy

97

Section 3.37.

Reimbursement for Expenses and Fees

97

Section 3.38.

Additional Documents and Statements

97

 

ii


--------------------------------------------------------------------------------




 

D. Conditions Precedent to Borrowings for each Material Future Project

98

 

 

Section 3.39.

Construction Cost Analysis

98

Section 3.40.

Construction Schedule, Plans and Specifications and Construction Budgets

98

Section 3.41.

Construction Documentation

98

Section 3.42.

Regulatory Approvals, Permits, Consents, Etc.

98

Section 3.43.

Assignment of Architect’s Contract

98

Section 3.44.

Assignment of General Contractor’s Agreement

98

 

 

 

ARTICLE IV - REPRESENTATIONS AND WARRANTIES

99

 

 

Section 4.01.

Organization; Power and Authorization

99

Section 4.02.

No Conflict With, Violation of or Default Under Laws or Other Agreements

99

Section 4.03.

Litigation

99

Section 4.04.

Agreements Legal, Binding, Valid and Enforceable

100

Section 4.05.

Information and Financial Data Accurate; Financial Statements; No Adverse Event

100

Section 4.06.

Governmental Approvals

100

Section 4.07.

Payment of Taxes

101

Section 4.08.

Title to Properties

101

Section 4.09.

No Untrue Statements

101

Section 4.10.

Brokerage Commissions

102

Section 4.11.

No Defaults

102

Section 4.12.

Employee Retirement Income Security Act of 1974

102

Section 4.13.

Availability of Utility Services

102

Section 4.14.

Policies of Insurance

102

Section 4.15.

Spaceleases

103

Section 4.16.

Equipment Leases and Contracts

103

Section 4.17.

Gaming Permits and Approvals

103

Section 4.18.

Environmental Certificate

103

Section 4.19.

Investment Company Act

103

Section 4.20.

Public Utility Holding Company Act

103

Section 4.21.

Labor Relations

103

Section 4.22.

Trademarks, Patents, Licenses, Franchises, Formulas and Copyrights

103

Section 4.23.

Contingent Liabilities

104

Section 4.24.

Subsidiaries

104

Section 4.25.

Green Shingle Loan Documents and National City Loan Documents

104

Section 4.26.

Pledged Stock

104

Section 4.27.

Senior Unsecured Indenture

104

Section 4.28.

Senior Subordinated Indenture

105

 

iii


--------------------------------------------------------------------------------




 

Section 4.29.

The Construction Projects

105

Section 4.30.

SGFI Leases

105

 

 

 

ARTICLE V - GENERAL COVENANTS OF BORROWERS

106

 

 

Section 5.01.

FF&E

106

Section 5.02.

Permits; Licenses and Legal Requirements

106

Section 5.03.

Protection Against Lien Claims

106

Section 5.04.

Pennsylvania Security Instruments

107

Section 5.05.

No Change in Character of Business or Location of Chief Executive Office

107

Section 5.06.

Preservation and Maintenance of Properties and Assets; Acquisition of Additional
Property

107

Section 5.07.

Repair of Properties and Assets

108

Section 5.08.

Financial Statements; Reports; Certificates and Books and Records

108

Section 5.09.

Insurance

112

Section 5.10.

Taxes

118

Section 5.11.

Permitted Encumbrances Only

118

Section 5.12.

Advances

118

Section 5.13.

Further Assurances

119

Section 5.14.

Indemnification

119

Section 5.15.

Inspection of the Collateral and Appraisal

120

Section 5.16.

Compliance With Other Loan Documents

120

Section 5.17.

Suits or Actions Affecting Borrowers

120

Section 5.18.

Consents of and Notice to Gaming Authorities

121

Section 5.19.

Tradenames, Trademarks and Servicemarks

121

Section 5.20.

Notice of Hazardous Materials

121

Section 5.21.

Compliance with Access Laws

122

Section 5.22.

Compliance with and Restriction on Amendment of Green Shingle Loan Documents and
National City Loan Documents

123

Section 5.23.

SGFI Leases

123

Section 5.24.

Compliance with and Restriction on Amendment of Senior Unsecured Indenture,
Senior Unsecured Notes, Senior Subordinated Indenture and Senior Subordinated
Notes

123

Section 5.25.

Prohibition on Prepayment or Defeasance of Senior Unsecured Debt

124

Section 5.26.

Key Man Life Insurance

124

Section 5.27.

Compliance with other Loan Documents, Execution of Subsidiary Guaranties and
Pledge of Restricted Subsidiary Stock

124

 

iv


--------------------------------------------------------------------------------




 

Section 5.28.

[Reserved.]

 

Section 5.29.

Construction Covenants

125

Section 5.30.

Resolution of Mara Environmental Issues and Encumbrance of Mara Real Property

126

Section 5.31.

Special Provisions Regarding Acquisition of Additional Properties with
Environmental Issues

126

Section 5.32.

USA Patriot Act

127

 

 

 

ARTICLE VI - FINANCIAL COVENANTS

127

 

 

Section 6.01.

Total Leverage Ratio

127

Section 6.02.

Senior Leverage Ratio

128

Section 6.03.

Adjusted Fixed Charge Coverage Ratio

128

Section 6.04.

Minimum Tangible Net Worth

129

Section 6.05.

Limitation on Indebtedness

129

Section 6.06.

Restrictions on Distributions

130

Section 6.07.

Capital Expenditure Requirements

130

Section 6.08.

Contingent Liability(ies)

131

Section 6.09.

Investment Restrictions

131

Section 6.10.

Total Liens

133

Section 6.11.

No Change of Control

134

Section 6.12.

Sale of Assets, Consolidation, Merger, or Liquidation

134

Section 6.13.

No Transfer of Ownership; Equity Offerings

136

Section 6.14.

ERISA

136

Section 6.15.

Margin Regulations

137

Section 6.16.

Transactions with Affiliates

137

Section 6.17.

Limitation on Additional Subsidiaries

137

Section 6.18.

Limitation on Consolidated Tax Liability

137

Section 6.19.

Change in Accounting Principles

137

 

 

 

ARTICLE VII - EVENTS OF DEFAULT

138

 

 

Section 7.01.

Events of Default

138

Section 7.02.

Default Remedies

142

Section 7.03.

Application of Proceeds

143

Section 7.04.

Notices

143

Section 7.05.

Agreement to Pay Attorney’s Fees and Expenses

144

Section 7.06.

No Additional Waiver Implied by One Waiver

144

Section 7.07.

Licensing of Agent Bank and Lenders

144

Section 7.08.

Exercise of Rights Subject to Applicable Law

144

Section 7.09.

Discontinuance of Proceedings

144

 

 

 

ARTICLE VIII - DAMAGE, DESTRUCTION AND CONDEMNATION

145

 

 

Section 8.01.

No Abatement of Payments

145

 

v


--------------------------------------------------------------------------------




 

Section 8.02.

Distribution of Capital Proceeds Upon Occurrence of Fire, Casualty, Other Perils
or Condemnation

145

 

 

 

ARTICLE IX - AGENCY PROVISIONS

147

 

 

Section 9.01.

Appointment

147

Section 9.02.

Nature of Duties

147

Section 9.03.

Disbursement of Borrowings

148

Section 9.04.

Distribution and Apportionment of Payments

149

Section 9.05.

Rights, Exculpation, Etc.

151

Section 9.06.

Reliance

151

Section 9.07.

Indemnification

151

Section 9.08.

Agent Individually

152

Section 9.09.

Successor Agent Bank; Resignation of Agent Bank; Removal of Agent Bank

152

Section 9.10.

Consent and Approvals

153

Section 9.11.

Agency Provisions Relating to Collateral

154

Section 9.12.

Lender Actions Against Collateral

156

Section 9.13.

Ratable Sharing

156

Section 9.14.

Delivery of Documents

156

Section 9.15.

Notice of Events of Default

157

 

 

 

ARTICLE X - GENERAL TERMS AND CONDITIONS

157

 

 

Section 10.01.

Amendments and Waivers

157

Section 10.02.

Failure to Exercise Rights

159

Section 10.03.

Notices and Delivery

159

Section 10.04.

Modification in Writing

161

Section 10.05.

Other Agreements

161

Section 10.06.

Counterparts

161

Section 10.07.

Rights, Powers and Remedies are Cumulative

161

Section 10.08.

Continuing Representations

161

Section 10.09.

Successors and Assigns

162

Section 10.10.

Assignment of Loan Documents by Borrowers or Syndication Interests by Lenders

162

Section 10.11.

Action by Lenders

163

Section 10.12.

Time of Essence

163

Section 10.13.

Choice of Law and Forum

164

Section 10.14.

Arbitration

164

Section 10.15.

Waiver of Jury Trial

165

Section 10.16.

Scope of Approval and Review

165

Section 10.17.

Severability of Provisions

165

Section 10.18.

Cumulative Nature of Covenants

165

Section 10.19.

Costs to Prevailing Party

165

 

vi


--------------------------------------------------------------------------------




 

Section 10.20.

Expenses

166

Section 10.21.

Setoff

166

Section 10.22

Borrower Waivers and Consents

167

Section 10.23

Confidentiality

171

Section 10.24.

The Existing Credit Agreement and Security Documents

171

Section 10.25.

Schedules Attached

172

 

 

Schedule 2.01(a)

-

Schedule of Lenders’ Proportions in Credit Facility

 

 

Schedule 2.01(c)

-

Aggregate Commitment Reduction Schedule

 

 

Schedule 2.01(c)

-

 

 

 

Alternate One

-

Aggregate Commitment Reduction Schedule – Alternate One

 

 

Schedule 3.18

-

Schedule of Significant Litigation

 

 

Schedule 4.15(a)

-

Schedule of MPI Spaceleases

 

 

Schedule 4.15(b)

-

Schedule of SGLVI Spaceleases

 

 

Schedule 4.15(c)

-

Schedule of SDI Spaceleases

 

 

Schedule 4.15(d)

-

Schedule of PIDI Spaceleases

 

 

Schedule 4.15(e)

-

Schedule of SGFI Spaceleases

 

 

Schedule 4.16(a)

-

Schedule of MPI Equipment Leases and Contracts

 

 

Schedule 4.16(b)

-

Schedule of SGLVI Equipment Leases and Contracts

 

 

Schedule 4.16(c)

-

Schedule of SDI Equipment Leases and Contracts

 

 

Schedule 4.16(d)

-

Schedule of PIDI Equipment Leases and Contracts

 

 

Schedule 4.16(e)

-

Schedule of SGFI Equipment Leases and contracts

 

 

Schedule 4.22

-

Schedule of Trademarks, Patents, Licenses, Franchises, Formulas and Copyrights

 

 

Schedule 4.23

-

Schedule of Contingent Liabilities

 

 

Schedule 4.24

-

Schedule of Restricted and Unrestricted Subsidiaries

 

 

Schedule 4.30

-

Schedule of SGFI Leases

 

 

Schedule 5.09(m)

-

Schedule of General Contractor Minimum Insurance Requirements

 

vii


--------------------------------------------------------------------------------




 

 

Schedule 6.12(f)

-

Schedule of Non Essential Properties

 

Section 10.26.

Exhibits Attached

173

 

 

Exhibit A -

 

Revolving Credit Note

 

 

Exhibit B -

 

Notice of Borrowing - Form

 

 

Exhibit C -

 

Continuation/Conversion Notice - Form

 

 

Exhibit D -

 

Compliance Certificate - Form

 

 

Exhibit E -

 

Cash Collateral Pledge Agreement – Form

 

 

Exhibit F -

 

Authorized Officer Certificate -Form

 

 

Exhibit G -

 

Closing Certificate - Form

 

 

Exhibit H -

 

Assignment and Assumption Agreement - Form

 

 

Exhibit I -

 

Legal Opinion - Form

 

 

Exhibit J -

 

Subsidiary Guaranty - Form

 

 

Exhibit K -

 

MPI Real Property Description

 

 

Exhibit L -

 

SGLVI Real Property Description

 

 

Exhibit M-

 

SDI Real Property Description

 

 

Exhibit N -

 

PIDI Real Property Description

 

 

Exhibit O -

 

SGFI Real Property

 

 

Exhibit P -

 

Troyer/Maffeo Property

 

 

Exhibit Q -

 

IP Real Property

 

 

Exhibit R -

 

Swingline Note - Form

 

 

Exhibit S -

 

Notice of Swingline Advance – Form

 

 

Exhibit T -

 

Assumption and consent Agreement

 

viii


--------------------------------------------------------------------------------


FIFTH AMENDED AND RESTATED

CREDIT AGREEMENT

THIS FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (“Credit Agreement”) is made
and entered into as of the 22nd day of September, 2006, by and among MTR GAMING
GROUP, INC., a Delaware corporation (“MTRI”), MOUNTAINEER PARK, INC., a West
Virginia corporation (“MPI”), SPEAKEASY GAMING OF LAS VEGAS, INC., a Nevada
corporation (“SGLVI”), PRESQUE ISLE DOWNS, INC., a Pennsylvania corporation
(“PIDI”), SCIOTO DOWNS, INC., an Ohio corporation (“SDI”) and SPEAKEASY GAMING
OF FREMONT, INC., a Nevada corporation (“SGFI” and together with MTRI, MPI,
SGLVI, PIDI and SDI, collectively referred to as the “Borrowers”), each
financial institution whose name is set forth on the signature pages of this
Credit Agreement and each lender which may hereafter become a party to this
Credit Agreement pursuant to Section 10.10(b) (each individually a “Lender” and
collectively the “Lenders”), WELLS FARGO BANK, National Association, as the
swingline lender (herein in such capacity, together with its successors and
assigns, the “Swingline Lender”), and WELLS FARGO BANK, National Association, as
the issuer of letters of credit following the Restatement Date (in such
capacity, together with its successors and assigns, the “L/C Issuer”) and WELLS
FARGO BANK, National Association, as administrative and collateral agent for the
Lenders, Swingline Lender and L/C Issuer (herein, in such capacity, called the
“Agent Bank” and, together with the Lenders, Swingline Lender and L/C Issuer,
collectively referred to as the “Banks”).

RECITALS:

WHEREAS:

A.                                   In this Credit Agreement all capitalized
words and terms shall have the respective meanings and be construed herein as
hereinafter provided in Section 1.01 of this Credit Agreement and shall be
deemed to incorporate such words and terms as a part hereof in the same manner
and with the same effect as if the same were fully set forth.

B.                                     MPI, SGLVI, PIDI, SDI and SGFI are wholly
owned subsidiaries of MTRI.  As of the date hereof, MTRI, MPI, SGLVI, PIDI, SDI
and SGFI are indebted to WFB and other lenders as set forth in the Existing
Credit Agreement under the terms of the Existing Credit Facility.

C.                                     In connection with the application for a
license to conduct gaming activities at the PIDI Facility, Wells Fargo Bank
issued a letter of credit for the account of PIDI in the amount of Fifty Million
Dollars ($50,000,000.00) dated December 27,


--------------------------------------------------------------------------------


2005, in favor of the Commonwealth of Pennsylvania in compliance with the
requirements of Section 441.10(f) of the PGCB Regulations (the “PIDI License
Letter of Credit”).

D.                                    The Borrowers desire to fully amend and
restate the Existing Credit Facility for the purpose of continuing the Aggregate
Commitment in the initial amount of One Hundred Five Million Dollars
($105,000,000.00) as a reducing revolving line of credit, increasing the maximum
aggregate amount of the letter of credit subfacility from Fifty-Five Million
Dollars ($55,000,000.00) to Sixty Million Dollars ($60,000,000.00), deeming the
PIDI License Letter of Credit as issued under the L/C Facility hereunder and
continuing the Swingline Facility in the maximum amount of Ten Million Dollars
($10,000,000.00).

E.                                      Lenders are willing to continue the
Credit Facility in the initial amount of One Hundred Five Million Dollars
($105,000,000.00) at any time outstanding, subject to increase up to One Hundred
Fifty-Five Million Dollars ($155,000,000.00) in accordance with the provisions
set forth in Section 2.01(d), including an increase of the letter of credit
subfacility for the issuance of Letters of Credit to the maximum aggregate
amount of Sixty Million Dollars ($60,000,000.00) at any time outstanding and
continuing the Swingline Facility in the maximum amount of Ten Million Dollars
($10,000,000.00), all on the terms and subject to the conditions, covenants and
understandings hereinafter set forth and contained in each of the Loan
Documents.

NOW, THEREFORE, in consideration of the foregoing, and other valuable
considerations as hereinafter described, the parties hereto do promise, covenant
and agree as follows:


ARTICLE I

DEFINITIONS


SECTION 1.01.                             DEFINITIONS.  FOR THE PURPOSES OF THIS
CREDIT AGREEMENT, EACH OF THE FOLLOWING TERMS SHALL HAVE THE MEANING SPECIFIED
WITH RESPECT THERETO, UNLESS A DIFFERENT MEANING CLEARLY APPEARS FROM THE
CONTEXT:

“Acquisition” means any transaction, or any series of related transactions,
consummated after the Closing Date, by which any member of the Borrower
Consolidation directly or indirectly acquires (i) any real property that does
not constitute an Expansion Capital Expenditure, (ii) any New Venture or any
ongoing business, or (iii) all or substantially all of the assets of any firm,
partnership, joint venture, limited liability company, corporation or division
thereof, whether through purchase of assets, merger or otherwise.

2


--------------------------------------------------------------------------------




“Additional Property Title Policy” shall have the meaning set forth in Section
5.32.

“Adjusted Fixed Charge Coverage Ratio” as of the end of any Fiscal Quarter shall
mean with reference to the Borrower Consolidation:

For the Fiscal Quarter under review, together with the most recently ended three
(3) preceding Fiscal Quarters, the sum of: (i) Annualized EBITDA, less (ii) the
aggregate amount of Distributions actually paid, less (iii) the aggregate amount
of actually paid federal and state taxes on or measured by income, less (iv) the
aggregate amount of the Capital Expenditure Proxy Amount

Divided by (¸)

The sum of: (i) Interest Expense (expensed and capitalized) determined for the
Fiscal Quarter under review together with the most recently ended three (3)
preceding Fiscal Quarters, plus (ii) the current portion of all interest bearing
Indebtedness as of the end of the Fiscal Quarter under review, plus (iii) the
current portion of Capitalized Lease Liabilities as of the end of the Fiscal
Quarter under review.

“Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.

“Agent Bank” shall mean WFB in its capacity as administrative and collateral
agent for Lenders.

“Aggregate Commitment” shall mean reference to the aggregate amount committed by
Lenders for advance to or on behalf of the Borrower Consolidation as Borrowings
under the Credit Facility in the initial principal amount of One Hundred Five
Million Dollars ($105,000,000.00), subject to the Availability Restriction until
the occurrence of the PIDI Licensing Event and further subject to increase in
the amount of up to an additional Fifty Million Dollars ($50,000,000.00) as
provided in Section 2.01(d), in each case as may be reduced from time to time
by: (i) Scheduled Reductions, (ii) Voluntary Permanent Reductions, and/or (iii)
Mandatory Commitment Reductions.

3


--------------------------------------------------------------------------------




“Aggregate Commitment Reduction Schedule” shall mean the schedule setting forth
the amount of the Scheduled Reductions as of each Reduction Date under the
Credit Facility, which schedule shall be: (i) the Aggregate Commitment Reduction
Schedule marked “Schedule 2.01(c)”, affixed hereto and by this reference
incorporated herein and made a part hereof, or (ii) in the event of occurrence
of the Commitment Increase, the Aggregate Commitment Reduction Schedule -
Alternate One marked “Schedule 2.01(c) - Alternate One”, affixed hereto and by
this reference incorporated herein and made part hereof to be completed by Agent
Bank and distributed to Borrowers and each of the Lenders, evidencing the amount
of each Scheduled Reduction following the Commitment Increase Effective Date.

“Aggregate Outstandings” shall mean collective reference to the sum of the
Funded Outstandings, Swingline Outstandings and L/C Exposure as of any given
date of determination.

“Annualized EBITDA” shall mean with reference to the Borrower Consolidation, as
of the last day of each Fiscal Quarter (a) EBITDA for the fiscal period
consisting of that Fiscal Quarter and the three (3) immediately preceding Fiscal
Quarters, and (b) with respect to the Fiscal Quarter during which the Opening
Date of the PIDI Facility or any Material Future Project occurs, if the Borrower
Consolidation has operated the PIDI Facility or such Material Future Project for
at least thirty (30) days during such Fiscal Quarter, the EBITDA realized by the
PIDI Facility and/or Material Future Project, as applicable, during such Fiscal
Quarter shall be divided by the actual number of days of operation and the
quotient multiplied by three hundred sixty-five (365) to reflect the
annualization of EBITDA realized by the PIDI Facility and/or Material Future
Project during such Fiscal Quarter, and (c) with respect to any such fiscal
period in which the Borrower Consolidation has operated the PIDI Facility or any
Material Future Project for at least one (1) full Fiscal Quarter but less than
four (4) full Fiscal Quarters, such amount as is necessary to reflect the
annualization of EBITDA realized by the PIDI Facility and/or Material Future
Project, as applicable, using the following calculations:

(i)                                if the Borrower Consolidation has operated
the PIDI Facility and/or Material Future Project, as applicable, for one (1)
full Fiscal Quarter, the EBITDA for that Fiscal Quarter shall be multiplied by
four (4);

(ii)                             if the Borrower Consolidation has operated the
PIDI Facility and/or Material Future Project, as applicable, for two (2) full
Fiscal Quarters, the EBITDA for those Fiscal Quarters shall be multiplied by two
(2); and

(iii)                          if the Borrower Consolidation has operated the
PIDI Facility and/or Material Future Project, as applicable, for three (3) full
Fiscal

4


--------------------------------------------------------------------------------




Quarters, the EBITDA for those Fiscal Quarters shall be multiplied by
four-thirds (4/3).

“Applicable Margin” means for any Base Rate Loan or LIBOR Loan, the applicable
percentage amount to be added to the Base Rate or LIBO Rate, as the case may be,
as follows: (i) commencing on the Restatement Date and continuing until the Rate
Adjustment Date following the first Fiscal Quarter end occurring subsequent to
the PIDI Casino Completion Date, two and one-eighth percent (2.125%) to be added
to the Base Rate and two and seven-eighths percent (2.875%) to be added to the
applicable LIBO Rate; and (ii) commencing on such Rate Adjustment Date and
continuing until Bank Facilities Termination, the margin rates as set forth in
Table One below, in each instance based on the Total Leverage Ratio calculated
with regard to the Borrower Consolidation as of each Fiscal Quarter end,
together with the immediately preceding three (3) Fiscal Quarters on a four (4)
Fiscal Quarter basis, any change in the applicable percentage amount by reason
thereof to be effective as of the Rate Adjustment Date immediately following
each such Fiscal Quarter end:

 

 

 

TABLE ONE

 

TABLE TWO

 

Tier

 

Total Leverage Ratio

 

Base
Rate
Margin

 

LIBO
Rate
Margin

 


Commitment
Percentage

 

VI

 

 

Greater than or equal to 5.00 to 1.00

 

2.125

%

2.875

%

0.500

%

V

 

 

Greater than or equal to 4.25 to 1.00 but less than 5.00 to 1.00

 

2.00

%

2.75

%

0.500

%

IV

 

 

Greater than or equal to 3.50 to 1.00 but less than 4.25 to 1.00

 

1.75

%

2.50

%

0.500

%

III

 

 

Greater than or equal to 2.75 to 1.0 but less than 3.50 to 1.00

 

1.50

%

2.25

%

0.500

%

II

 

 

Greater than or equal to 2.00 to 1.0 but less than 2.75 to 1.00

 

1.25

%

2.00

%

0.375

%

I

 

 

Less than 2.00 to 1.00

 

1.00

%

1.75

%

0.375

%

 

“Architect’s Consent” shall mean, with respect to each Construction Project, the
Architect’s Consent and Agreement to be executed upon the request of Agent Bank
by each applicable Architect for the benefit of Agent Bank, on behalf of the
Lenders, for the purpose, among other things, of evidencing such Architect’s: 
(i) consent to Assignment of Architect’s Contract; (ii) agreement not to modify
the Architect’s Contract in any material respect without Agent Bank’s consent;
and (iii) agreement to continue performance under the Architect’s Contract on
behalf of Agent Bank subject to the terms and conditions set forth therein.

5


--------------------------------------------------------------------------------




“Architect’s Contract” shall mean, with respect to each Construction Project,
reference to the agreement to provide architectural/engineering services for a
Construction Project.

“Arneault” shall mean Edson (Ted) Arneault, an individual, President and Chief
Executive Officer of MTRI as of the Restatement Date.

“Assets” shall mean the total assets, as of any given date, of the Borrower
Consolidation determined in accordance with GAAP.

“Assignment and Assumption Agreement” shall mean the document evidencing an
assignment of a Syndication Interest by any Lender to an Eligible Assignee in
the form of the Assignment, Assumption and Consent Agreement marked “Exhibit H”,
affixed hereto and by this reference incorporated herein and made a part hereof.

“Assignment of Architect’s Contract” shall mean the assignment to be executed
upon the request of Agent Bank with respect to each Architect’s Contract,
pursuant to which, among other things, the applicable Borrower’s rights under
the Architect’s Contract are assigned to Agent Bank as additional security for
the Bank Facilities.

“Assignment of General Contractor’s Agreement” shall mean the assignment to be
executed upon the request of Agent Bank with respect to each General
Contractor’s Agreement, under which the applicable Borrower’s rights under the
General Contractor’s Agreement are assigned to Agent Bank as additional security
for the Bank Facilities.

“Assumption and Consent Agreement” shall mean the document evidencing an
increase of the Aggregate Commitment and assumption of such increase by a Lender
or Eligible Assignee pursuant to Section 2.01(d) in the form of the Assumption
and Consent Agreement marked “Exhibit T”, affixed hereto and by this reference
incorporated herein and made a part hereof.

“Authorized Officer(s)” shall mean, relative to the Borrower Consolidation,
those of the respective officers whose signatures and incumbency shall have been
certified to Agent Bank and the Banks as required in Section 3.05(iv) of the
Credit Agreement with the authority and responsibility to deliver Notices of
Borrowing, Notice of Swingline Advances, Continuation/Conversion Notices,
Compliance Certificates and all other requests, notices, reports, consents,
certifications and authorizations on behalf of Borrowers and the Borrower
Consolidation.

6


--------------------------------------------------------------------------------




“Availability Restriction” shall mean that until the occurrence of the PIDI
Licensing Event, the Aggregate Outstandings shall not exceed Seventy-Five
Million Dollars ($75,000,000.00) at any time.

“Available Borrowings” shall mean, at any time, and from time to time, the
aggregate amount available to Borrowers for a Borrowing, Swingline Advance or
issuance of a Letter of Credit not exceeding the amount of the Maximum
Availability, as of each date of determination.

“Available FF&E Financing” shall mean with respect to any Construction Project,
the amount of FF&E Financing permitted under Section 6.05(e) with respect to
such Construction Project that has not been funded to or on behalf of the
Borrower Consolidation and remains available to the Borrower Consolidation.

“Bank Facilities” shall mean collective reference to the Credit Facility,
Swingline Facility and L/C Facility.

“Bank Facilities Termination” shall mean indefeasible payment in full of all
sums owing under the Bank Facilities and each of the other Loan Documents, the
occurrence of the Stated Expiry Date or other termination of all outstanding
Letters of Credit, and the irrevocable termination of: (i) the obligation of
Lenders to advance Borrowings under the Credit Facility, (ii) the obligation of
L/C Issuer to issue Letters of Credit under the L/C Facility, and (iii) the
obligation of Swingline Lender to make Swingline Advances under the Swingline
Facility.

“Banking Business Day” means (a) with respect to any Borrowing, payment or rate
determination of LIBOR Loans, a day, other than a Saturday or Sunday, on which
Agent Bank is open for business in San Francisco and on which dealings in
Dollars are carried on in the London interbank market, and (b) for all other
purposes any day excluding Saturday, Sunday and any day which is a legal holiday
under the laws of the States of California and/or Nevada, or is a day on which
banking institutions located in California and/or Nevada are required or
authorized by law or other governmental action to close.

“Bankruptcy Code” shall mean the United States Bankruptcy Code, as amended, 11
U.S.C. Section 101, et seq.

“Banks” shall have the meaning set forth in the Preamble to this Credit
Agreement.

“Base Rate” shall mean, as of any date of determination, the rate per annum
equal to the higher of (a) the Prime Rate in effect on such date and (b) the

7


--------------------------------------------------------------------------------




Federal Funds Rate in effect on such date plus one-half of one percent (1/2 of
1%) (fifty basis points).

“Base Rate Loan” shall mean reference to that portion of the unpaid principal
balance of the Credit Facility bearing interest with reference to the Base Rate
plus the Applicable Margin.

“Borrower Consolidation” shall mean collective reference to Borrowers and each
Restricted Subsidiary created in accordance with Section 5.27 on a consolidated
basis, without regard to any Unrestricted Subsidiary.

“Borrower Construction Budget” shall mean (a) with reference to the PIDI
Construction Project, the line item breakdown for those Construction Completion
Costs of the PIDI Construction Project which are not a part of the applicable
General Contractor’s Agreement or General Contractor Budget, and (b) with
reference to each Material Future Project the line item breakdown for those
Construction Completion Costs of such Material Future Project which are not a
part of the general contractor’s agreement or General Contractor’s Budget
applicable to such Material Future Project.

“Borrower Construction Expenditures” shall mean collective reference to the
aggregate amount of funds which may be required to be advanced by Borrowers at
any time and from time to time for payment of the costs and expenses for
construction and development of the PIDI Construction Project or any Material
Future Project in accordance with the applicable Project Development Budget,
other than from the proceeds of the Bank Facilities or from third party purchase
money financing.

“Borrowers” shall mean collective reference to MTRI, MPI, SGLVI, PIDI, SDI and
SGFI.

“Borrowing(s)” shall mean collective reference to such amounts as Borrowers may
request from time to time to be advanced under the Credit Facility by Notice of
Borrowing in the manner provided in Section 2.03, or at the request of Agent
Bank pursuant to Section 2.08 or 2.14.

“Breakage Charges” shall have the meaning set forth in Section 2.07(c) of the
Credit Agreement.

“Capital Expenditure Proxy Amount” as used herein shall mean two percent (2.0%)
of revenues of the Borrower Consolidation net of promotional allowances
determined for the four (4) consecutive Fiscal Quarter period ending with the
Fiscal Quarter under review.

8


--------------------------------------------------------------------------------




“Capital Expenditures” shall mean, for any period, without duplication, the
aggregate of all expenditures (whether paid in cash or accrued as liabilities
during that period and including Capitalized Lease Liabilities) by a Borrower or
the Borrower Consolidation, as the context may require, during such period that,
in conformity with GAAP, are required to be included in or reflected by the
property, plant or equipment or similar fixed or capital asset accounts
reflected in the balance sheet of a Borrower or the Borrower Consolidation, as
the context may require (including equipment which is purchased simultaneously
with the trade-in of existing equipment owned by Borrower or the Borrower
Consolidation, as the context may require, to the extent of (a) the gross amount
of such purchase price less (b) the cash proceeds of trade-in credit of the
equipment being traded in at such time), but excluding capital expenditures made
in connection with the replacement or restoration of assets, to the extent
reimbursed or refinanced from insurance proceeds paid on account of the loss of
or damage to the assets being replaced or restored, or from awards of
compensation arising from the taking by condemnation of or the exercise of the
power of eminent domain with respect to such assets being replaced or restored.

“Capital Proceeds” shall mean the proceeds received by the Borrower
Consolidation from (i) partial or total condemnation or destruction of any part
of the Collateral, (ii) insurance proceeds (other than rent insurance and
business interruption insurance) received in connection with damage to or
destruction of the Collateral, and (iii) the sale, transfer, conveyance or other
disposition of any portion of the Collateral in accordance with the provisions
of this Credit Agreement (not including, however, any proceeds received by
Borrowers, or any of them, from a sale, condemnation, damage or destruction of
FF&E or other personal property if such FF&E or other personal property is
replaced by items of equivalent value and utility, in each case such exclusion
to apply only during any period in which no Default or Event of Default has
occurred and is continuing).

“Capitalized Lease Liabilities” means all monetary obligations of the Borrower
Consolidation under any leasing or similar arrangement which, in accordance with
GAAP, would be classified as capitalized leases, and, for purposes of this
Credit Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP, and the stated maturity thereof
shall be the date of the last payment of rent or any other amount due under such
lease prior to the first date upon which such lease may be terminated by the
lessee without payment of a penalty.

“Cash” shall mean, when used in connection with any Person, all monetary and
non-monetary items owned by that Person that are treated as cash in accordance
with GAAP.

9


--------------------------------------------------------------------------------




“Cash Collateral Account” shall mean the restricted depository savings account
to be established by Borrowers or Agent Bank on behalf of Borrowers with L/C
Issuer at its offices located at 5340 Kietzke Lane, Suite 201, Reno Nevada, or
at such other office located in the United States as may be designated from time
to time by L/C Issuer, for the purpose of depositing Cash collateral for the
aggregate L/C Exposure upon the occurrence and during the continuation of any
Event of Default.

“Cash Collateral Pledge Agreement” shall mean the Pledge and Assignment of
Savings Account Agreement to be executed by Borrowers in favor of L/C Issuer as
of the Restatement Date as the same may be amended or modified from time to time
under the terms of which all sums held from time to time in the Cash Collateral
Account are pledged in favor of L/C Issuer to secure repayment of any funding
required under any outstanding Letters of Credit, a copy of the form of which
Cash Collateral Pledge Agreement is marked “Exhibit E”, affixed to the Credit
Agreement and by this reference incorporated herein and made a part hereof.

“Cash Equivalents” shall mean, when used in connection with any Person, that
Person’s Investments in:

(a)                             Government Securities due within one (1) year
after the date of the making of the Investment;

(b)                            readily marketable direct obligations of any
State of the United States of America given on the date of such Investment a
credit rating of at least Aa by Moody’s Investors Service, Inc. or AA by
Standard & Poor’s Corporation, in each case due within one (1) year from the
making of the Investment;

(c)                             certificates of deposit issued by, bank deposits
in, eurodollar deposits through, bankers’ acceptance of, and repurchase
agreements covering Government Securities executed by, United National Bank of
West Virginia or any bank incorporated under the laws of the United States of
America or any State thereof and having on the date of such Investment combined
capital, surplus and undivided profits of at least Two Hundred Fifty Million
Dollars ($250,000,000.00), or total assets of at least Five Billion Dollars
($5,000,000,000.00), in each case due within one (1) year after the date of the
making of the Investment;

(d)                            certificates of deposit issued by, bank deposits
in, eurodollar deposits through, bankers’ acceptances of, and repurchase
agreements covering Government Securities executed by, any branch or office
located in the United States of America of a bank incorporated under the laws of
any

10


--------------------------------------------------------------------------------




jurisdiction outside the United States of America having on the date of such
Investment combined capital, surplus and undivided profits of at least Five
Hundred Million Dollars ($500,000,000.00), or total assets of at least Fifteen
Billion Dollars ($15,000,000,000.00) in each case due within one year after the
date of the making of the Investment;

(e)                             repurchase agreements covering Government
Securities executed by a broker or dealer registered under Section 15(b) of the
Securities Exchange Act of 1934 having on the date of the Investment capital of
at least One Hundred Million Dollars ($100,000,000.00), due within thirty (30)
days after the date of the making of the Investment; provided that the maker of
the Investment receives written confirmation of the transfer to it of record
ownership of the Government Securities on the books of a “primary dealer” in
such Government Securities on the books of such registered broker or dealer, as
soon as practicable after the making of the Investment;

(f)                               readily marketable commercial paper of
corporations doing business in and incorporated under the laws of the United
States of America or any State thereof or of any corporation that is the holding
company for a bank described in clauses (c) or (d) above given on the date of
such Investment a credit rating of at least P-1 by Moody’s Investors Service,
Inc. or A-1 by Standard & Poor’s Corporation, in each case due within three
hundred sixty-five (365) days after the date of the making of the Investment;

(g)                            “money market preferred stock” issued by a
corporation incorporated under the laws of the United States of America or any
State thereof given on the date of such Investment a credit rating of at least
Aa by Moody’s Investors Service, Inc. or AA by Standard & Poor’s Corporation, in
each case having an investment period not to exceed fifty (50) days; provided
that (i) the amount of all such Investments issued by the same issuer does not
exceed Five Million Dollars ($5,000,000.00) and (ii) the aggregate amount of all
such Investments does not exceed Fifteen Million Dollars ($15,000,000.00); and

(h)                            a readily redeemable “money market mutual fund”
sponsored by a bank described in clauses (c) or (d) hereof, or a registered
broker or dealer described in clause (e) hereof, that has and maintains an
investment policy limiting its investments primarily to instruments of the types
described in clauses (a) through (g) hereof and having on the date of such
Investment total assets of at least One Billion Dollars ($1,000,000,000.00).

“Change of Control” shall mean the occurrence of any of the following:

11


--------------------------------------------------------------------------------




(a)                             Any “person” or “group” (as such terms are
defined in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended) or their Affiliates, own or control, more than forty percent (40%) of
the common voting stock of MTRI; or

(b)                            During any period of twenty-four (24) consecutive
months commencing after the Closing Date, individuals who at the beginning of
such period constituted MTRI’s Board of Directors (together with any new or
replacement directors whose election by MTRI’s Board of Directors or whose
nomination for election by MTRI’s shareholders, was approved by a vote of at
least a majority of the directors then still in office who were either directors
at the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
directors then in office; or

(c)                             MTRI fails to own, directly or indirectly, one
hundred percent (100%) of the capital stock interests of MPI, SGLVI, PIDI, SDI
and SGFI.

“Closing Certificate” shall have the meaning ascribed to such term in
Section 3.05(v).

“Closing Date” shall mean reference to December 29, 2005, the date the Existing
Credit Facility was closed.

“Collateral” shall mean: (a) a collective reference to the MPI Collateral, SGLVI
Collateral, SDI Collateral, the MTRI Collateral, the SGFI Collateral and the
PIDI Collateral; and (b) any and all other property and/or intangible rights,
interests or benefits inuring to or in favor of Borrowers which are in any
manner assigned, pledged, encumbered or otherwise hypothecated in favor of
Lenders or Agent Bank on behalf of the Lenders to secure repayment of the Bank
Facilities.

“Collateral Properties” shall mean collective reference to the real properties,
improvements and associated FF&E which are pledged and encumbered as Collateral
securing repayment of the Bank Facilities from time to time, which shall consist
of the MPI Real Property, SGLVI Real Property, SDI Real Property, SGFI Real
Property, PIDI Real Property, Troyer/Maffeo Real Property and IP Real Property,
together with any other real property or interests therein which may be held by
Agent Bank from time to time to secure repayment of the Bank Facilities.

“Commercial Letter(s) of Credit” shall mean a letter or letters of credit issued
by L/C Issuer pursuant to Section 2.14 of the Credit Agreement for the purpose
of assuring

12


--------------------------------------------------------------------------------




payment for goods, equipment or materials supplied to any member of the Borrower
Consolidation.

“Commitment Fee” shall have the meaning ascribed to such term in Section 2.09(b)
of the Credit Agreement.

“Commitment Increase” shall have the meaning ascribed to such term in
Section 2.01(d).

“Commitment Increase Effective Date” shall mean the date upon which each of the
requirements and conditions precedent for the effectiveness and funding of the
Commitment Increase as set forth in Section 2.01(d) and in Article III C shall
have been fully satisfied.

“Commitment Percentage” shall mean the per annum percentage to be used in the
calculation of the Commitment Fee based on the Total Leverage Ratio of the
Borrower determined as set forth in Table Two of the definition of Applicable
Margin.

“Communications” shall have the meaning ascribed to such term in Section
10.03(a).

“Completion Date” shall mean with reference to the PIDI Casino Project, the PIDI
Racetrack Project or to a Material Future Project, as the context requires, the
date upon which each of the following have occurred: (a) the PIDI Casino
Project, the PIDI Racetrack Project or such Material Future Project, as
applicable, has been completed in substantial accordance and compliance with the
Plans and Specifications for the PIDI Casino Project, the PIDI Racetrack Project
or such Material Future Project, as applicable, and substantially in accordance
and compliance with the terms and conditions of all Governmental Authorities and
(b) the Occupancy Date for the PIDI Casino Project, the PIDI Racetrack Project
or such Material Future Project, as applicable, has occurred.

“Compliance Certificate” shall mean a compliance certificate as described in
Section 5.08(e) which is more particularly described on “Exhibit D”, affixed
hereto and by this reference incorporated herein and made a part hereof.

“Construction Budgets” shall mean with reference to the PIDI Construction
Project or any Material Future Project, as the context may require, collective
reference to the Project Development Budget, General Contractors Budget and
Borrower Construction Budget applicable to such PIDI Construction Project or
Material Future Project.

“Construction Commencement” means the date upon which actual construction of the
PIDI Construction Project or a Material Future Project, as applicable,

13


--------------------------------------------------------------------------------




has commenced by breaking ground and other activities which gave visible
evidence of the beginning of actual construction.

“Construction Completion Costs” means, as of any date of determination, an
amount equal to the remaining unpaid costs, including, without limitation all
Hard Costs and Soft Costs, and including retainage, of causing the PIDI
Construction Project or a Material Future Project, as the context may require,
to be completed and opened to the public, together with all other requirements
for the occurrence of the Completion Date, applicable to the PIDI Construction
Project or applicable Material Future Project, as determined by Lenders’
Consultant and Agent Bank from time to time by a Construction Cost Analysis,
applicable to the PIDI Construction Project or applicable Material Future
Project.

“Construction Cost Analysis” shall mean with reference to the PIDI Construction
Project and each Material Future Project, the review and analysis of the
applicable Plans and Specifications, General Contractor Budget, Borrower
Construction Budget, Project Development Budget and all other related
documentation, including, without limitations, the General Contractor’s
Agreement, Architect’s Contract, subcontracts, bids and other agreements
relating to and necessary for the construction of the PIDI Construction Project
or Material Future Project, as applicable, and occurrence of the Completion Date
of the PIDI Construction Project or Material Future Project, as applicable, in
each case to be made from time to time by Lenders’ Consultant for the purpose of
determining the Construction Completion Costs applicable to the PIDI
Construction Project or such Material Future Project as of any date of
determination.

“Construction Documentation” shall mean with reference to the PIDI Construction
Project and each Material Future Project, collective reference to the
Construction Schedule, Plans and Specifications, Construction Budgets, General
Contractor’s Agreement, Architect’s Contract and all other contracts and
agreements relating to the construction of the PIDI Construction Project or
Material Future Project, as applicable, together with all amendments, revisions
and modifications thereto.

“Construction Period” shall mean with reference to the PIDI Construction Project
and each of the Material Future Projects, the period beginning on the date of
Construction Commencement and terminating on the Completion Date applicable to
the PIDI Construction Project and each such Material Future Project, as the case
may be.

“Construction Project” shall mean individual reference and “Construction
Projects” shall mean collective reference to the PIDI Construction Project and
each Material Future Project.

14


--------------------------------------------------------------------------------




“Construction Project Reviews” shall mean, with reference to each of the
Construction Projects, a monthly review of such Construction Project by Lenders’
Consultant, including, without limitation:

(a)                             a review of each set of plans and specifications
and determination and acceptability of documentation relating to each applicable
Construction Project.

(b)                            site inspections of the applicable Construction
Project to verify:

(i)                                     the percentage of construction
completed;

(ii)                                  the applicable Construction Project is in
substantial compliance with the applicable governing construction documentation,
ie., plans, specifications, construction budgets and approved change orders,
etc.;

(c)                             A review of budgetary aspects, including
construction cost and project completion analysis on a monthly basis.

“Construction Schedule” shall mean the anticipated time schedule for completion
of the PIDI Casino Project, the PIDI Racetrack Project or a Material Future
Project, as applicable, as shown on a schedule to be delivered to Agent Bank on
or before Construction Commencement of PIDI Casino Project, the PIDI Racetrack
Project or Material Future Project, as applicable.

“Contingent Liability(ies)” shall mean, as to any Person any obligation of such
Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness, leases or dividends (“primary obligations”) of any other Person
that is not a member of the Borrower Consolidation hereunder (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation, (d) to make payment in respect of any net liability arising in
connection with any Interest Rate Hedges, foreign currency exchange agreement,
commodity hedging agreement or any similar agreement or arrangement in any such
case if the purpose or intent of such

15


--------------------------------------------------------------------------------




agreement is to provide assurance that such primary obligation will be paid or
discharged, or that any agreements relating thereto will be complied with, or
that the holders of such primary obligation will be protected (in whole or in
part) against loss in respect thereof or (e) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term Contingent Liability shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business, trade payables incurred in the ordinary course of business and less
than ninety (90) days in arrears.  It is specifically understood and agreed that
the obligation of any member of the Borrower Consolidation to reimburse the
issuer of a letter of credit for draws which may be made thereunder constitutes
a Contingent Liability hereunder.  The amount of any Contingent Liability shall
be deemed to be an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Contingent Liability is made or, if
not stated or determinable, the reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.

“Continuation/Conversion Notice” shall mean a notice of continuation of or
conversion to a LIBOR Loan and certificate duly executed by an Authorized
Officer, substantially in the form of that certain exhibit marked “Exhibit C”,
affixed hereto and by this reference incorporated herein and made a part hereof.

“Convert, Conversion and Converted” shall refer to a Borrowing at or
continuation of a particular interest rate basis or conversion of one interest
rate basis to another pursuant to Section 2.05(c).

“Credit Agreement” shall mean this Fifth Amended and Restated Credit Agreement
together with all Schedules and Exhibits attached thereto, executed by and among
Borrowers and Banks setting forth the terms and conditions of the Bank
Facilities, as may be amended, modified, extended, renewed or restated from time
to time.

“Credit Facility” shall mean the agreement of Lenders to fund a reducing
revolving line of credit, including the subfacilities for the Swingline Facility
and the L/C Facility, in each case subject to the terms and conditions set forth
in this Credit Agreement and the Revolving Credit Note, up to the Aggregate
Commitment as reduced from time to time in accordance with the terms of this
Credit Agreement and the Revolving Credit Note.

“Deeds of Trust” shall mean collective reference to the MPI Deed of Trust, the
SGLVI Deed of Trust, the SDI Mortgage, the SGFI Deed of Trust, the PIDI
Mortgage, the Troyer/Maffeo Mortgage and the IP Mortgage, together with any
other deeds of trust or mortgages which may be executed by a member of the
Borrower Consolidation in favor of Agent Bank from time to time for the purpose
of securing

16


--------------------------------------------------------------------------------




Borrowers’ payment and performance under the Bank Facilities, in each case as
the same may be amended, modified, extended, renewed or restated from time to
time.

“Default” shall mean the occurrence or non-occurrence, as the case may be, of
any event that with the giving of notice or passage of time, or both, would
become an Event of Default.

“Default Rate” shall have the meaning set forth in Section 2.10(b) with respect
to defaults occurring under the Revolving Credit Note and shall mean the Prime
Rate plus the then Applicable Margin plus two percent (2%) per annum for all
other purposes.

“Defaulting Lender” means any Lender which fails or refuses to perform its
obligations under this Credit Agreement within the time period specified for
performance of such obligation or, if no time frame is specified, if such
failure or refusal continues for a period of five (5) Banking Business Days
after notice from Agent Bank.

“Designated Deposit Account” shall mean a deposit account to be maintained by
Borrowers with Agent Bank, as from time to time designated in writing by an
Authorized Officer.

“Disposition” shall have the meaning ascribed to such term in Section 6.12(c).

“Dispute” shall have the meaning set forth in Section 10.14(a).

“Distributions” shall mean and collectively refer to any and all cash dividends
on stock, loans, management fees, payments, advances or other distributions,
fees or compensation of any kind or character whatsoever, other than within the
Borrower Consolidation, but shall not include (i) consideration paid in the
ordinary course of business for tangible and intangible assets in an arms length
exchange for fair market value, (ii) trade payments made and other payments for
liabilities incurred in the ordinary course of business, or (iii) compensation
to officers, directors and employees of Borrowers in the ordinary course of
business.  For the purpose of clarification, capital contributions, advances and
other Investments made by the Borrower Consolidation in Unrestricted
Subsidiaries shall constitute Distributions.

“Documents” shall have the meaning set forth in Section 10.14(a).

“Dollars” and “$” means the lawful money of the United States of America.

17


--------------------------------------------------------------------------------


“Downs Assets” shall have the meaning ascribed to such term in the Penn
Settlement Agreement.

“EBITDA” shall mean with reference to any Person, for any fiscal period under
review, the sum of (i) Net Income for that period, less (ii) any one-time
non-Cash gain reflected in such Net Income, plus (iii) any losses on sales of
assets and other extraordinary losses and one-time non-Cash charges, plus
(iv) Interest Expense (expensed and capitalized) for that period, plus (v) the
aggregate amount of federal and state taxes on or measured by income for that
period (whether or not payable during that period), plus (vi) depreciation,
amortization and all other non-cash expenses for that period, plus (vii)
preopening expenses for that period, in each case determined in accordance with
GAAP and, in the case of items (iii), (iv), (v), (vi) and (vii), only to the
extent deducted in the determination of Net Income for that period.  For
purposes of Financial Covenants and pricing calculations EBITDA shall include
only Cash distributions actually funded by an Unrestricted Subsidiary that are
received by the Borrower Consolidation.

“Eligible Assignee” means (a) another Lender, (b) with respect to any Lender,
any Affiliate of that Lender, (c) any commercial bank having a combined capital
and surplus of Fifty Million Dollars ($50,000,000.00) or more that is
(i) organized under the Laws of the United States of America, any State thereof
or the District of Columbia or (ii) organized under the Laws of any other
country which is a member of the Organization for Economic Cooperation and
Development, or a political subdivision of such a country, provided that (A)
such bank is acting through a branch or agency located in the United States of
America and (B) is otherwise exempt from withholding of tax on interest and
delivers Form 1001 or Form 4224 at the time of any assignment, (d) a financial
institution which is an accredited investor as defined by the Securities Act of
1934, as amended, and is otherwise exempt from withholding tax on interest at
the time of any assignment, (e) any other financial institution that meets the
requirements set forth in subclauses (c)(i) or (c)(ii) above that (i) has a net
worth of Fifty Million Dollars ($50,000,000.00) or more, (ii) is engaged in the
business of lending money and extending credit under credit facilities
substantially similar to those extended under this Credit Agreement, and
(iii) is operationally and procedurally able to meet the obligations of a Lender
hereunder to the same degree as a commercial bank, (f) with respect to such
commercial bank or financial institution as described in (a) through (e) above,
no finding of unsuitability has been made or determined by Nevada Gaming
Authorities or any Gaming Authority of any other States of the United States of
America, and (g) any other financial institution deemed acceptable as a Lender
by Borrowers and Agent Bank as evidenced by a duly executed Assignment and
Assumption Agreement.

“Environmental Certificate” shall mean the Certificate and Indemnification
Regarding Hazardous Substances to be executed by Borrowers on or before the

18


--------------------------------------------------------------------------------




Restatement Date and delivered to Agent Bank as a further inducement to the
Banks to establish the Bank Facilities, as such certificate may be amended,
modified, extended, renewed or restated from time to time.  The Environmental
Certificate shall supercede the Certificate and Indemnification Regarding
Hazardous Substances, dated as of March 28, 2003, which was executed by MPI,
SGLVI, PIDI and RAI as indemnitors, for the benefit of the Banks.

“Equipment Leases and Contracts” shall mean collective reference to the MPI
Equipment Leases and Contracts, SGLVI Equipment Leases and Contracts, SDI
Equipment Leases and Contracts, SGFI Equipment Leases and Contracts and PIDI
Equipment Leases and Contracts, together with any other equipment leases and
contracts which may be executed by a member of the Borrower Consolidation in
favor of Agent Bank from time to time for the purpose of securing Borrowers’
payment and performance under the Bank Facilities, in each case as the same may
be amended, modified, extended, renewed or restated from time to time.

“Equity Offering” shall mean the issuance and sale of shares of common voting
stock by MTRI to the public after the Restatement Date in exchange for Cash or
Cash Equivalents but shall not include, however, shares of stock utilized in a
stock-for-stock Acquisition, a stock-for-assets Acquisition, or stock issued
upon the exercise of employee stock options.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“Event of Default” shall mean any event of default as defined in Section 7.01
hereof.

“Excess Capital Proceeds” shall have the meaning ascribed to such term in
Section 6.12(c) of this Credit Agreement.

“Excess Cash On Hand”  shall mean the total amount of Cash and Cash Equivalents
held by the Borrower Consolidation as of any date of determination in excess of
Twenty-Five Million Dollars ($25,000,000.00), but shall not include Cash or Cash
Equivalents that have been pledged to secure payment or performance by any
member of the Borrower Consolidation or for which the use thereof by the
Borrower Consolidation is restricted, but shall include funds held by the
Borrower Consolidation to pay for the Construction Completion Costs of any
Construction Project.

“Existing Credit Agreement” shall mean that certain Fourth Amended and Restated
Credit Agreement dated as of December 27, 2005, as amended by First Amendment to
Fourth Amended and Restated Credit Agreement dated as of March 23,

19


--------------------------------------------------------------------------------




2006, and as further amended by Second Amendment to Fourth Amended and Restated
Credit Agreement dated as of March 28, 2006, each executed by and among
Borrowers and the lenders therein named.

“Existing Credit Facility” shall mean the revolving line of credit up to the
maximum principal amount of One Hundred Five Million Dollars ($105,000,000.00)
at any time outstanding, evidenced by the Existing Credit Agreement.

“Existing Security Documents” shall have the meaning ascribed to such term
“Security Documentation” in the Existing Credit Agreement.

“Existing Title Insurance Policies” shall mean a collective reference to the
following ALTA Lenders Policies of Title Insurance, each issued to Agent Bank by
First American Title Insurance Company: (i) Policy No. A859354, dated December
29, 2005, together with the Endorsements issued concurrently therewith, together
with a Modification Endorsement issued thereto, under date of January 31, 2006,
and together with a Modification Endorsement issued thereto under date of March
30, 2006, all insuring the lien and priority of the MPI Deed of Trust; (ii)
Policy No. 8292190, dated December 29, 2005, together with the Endorsements
issued concurrently therewith and together with a CLTA Form 110.5 Endorsement
issued thereto, under date of March 30, 2006, all insuring the lien and priority
of the SGLVI Deed of Trust; (iii) Policy No. 1310420, dated December 29, 2005,
together with the Endorsements issued concurrently therewith and together with a
CLTA Form 110.5 Endorsement issued thereto, under date of March 30, 2006, all
insuring the lien and priority of the SDI Mortgage; (iv) Policy No. 1143840-PAL
dated December 29, 2005 together with the Endorsements issued concurrently
therewith and together with a Modification Endorsement issued thereto, under
date of March 30, 2006, all insuring the lien and priority of the PIDI Mortgage
and Troyer/Maffeo Mortgage; (v) Policy No. 8100961, dated as of April 19, 2006,
together with the Endorsements issued concurrently therewith, all insuring the
lien and priority of the SGFI Deed of Trust; and (vi) Policy No. 1150698PAL
dated June 7, 2006, together with the Endorsements issued concurrently
therewith, insuring the lien and priority of the IP Mortgage.

“Expansion Capital Expenditures” shall mean collective reference to Capital
Expenditures (a) made or advanced for the construction, development and
completion of the PIDI Construction Project and the SDI Construction Project,
and (b) made to or for the benefit of or for use in connection with any
Hotel/Casino Facility, any other Construction Project or New Venture which (i)
are not for the purpose of maintaining, repairing or replacing existing assets
of the Borrower Consolidation, (ii) consist of the acquisition, construction or
creation of additional assets and improvements owned by the Borrower
Consolidation, and (iii) are added as Collateral under the Bank Facilities and
are encumbered by the Security Documentation, any

20


--------------------------------------------------------------------------------




amendments required by Agent Bank for such purpose to be at the expense of the
Borrower Consolidation.

“Federal Funds Rate” means, as of any date of determination, the rate set forth
in the weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such date opposite the caption “Federal Funds
(Effective)”.  If for any relevant date such rate is not yet published in
H.15(519), the rate for such date will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any successor, the “Composite 3:30 p.m.
Quotation”) for such date under the caption “Federal Funds Effective Rate”.  If
on any relevant date the appropriate rate for such date is not yet published in
either H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such date
will be the arithmetic mean of the rates for the last transaction in overnight
Federal funds arranged prior to 9:00 a.m. (New York City time) on that date by
each of three leading brokers of Federal funds transactions in New York City
selected by the Agent Bank.  For purposes of the Credit Agreement, any change in
the Base Rate due to a change in the Federal Funds Rate shall be effective as of
the opening of business on the effective date of such change.

“Fee Side Letter” shall mean the Confidential Fee Letter dated May 23, 2006 and
accepted by Borrowers on July 6, 2006, concerning payment of the fees more
particularly therein described.

“FF&E” shall mean collective reference to the MPI FF&E, SGLVI FF&E, SDI FF&E,
PIDI FF&E and SGFI FF&E and any other furniture, fixtures and equipment,
including, without limitation, all gaming devices and associated equipment,
inventories and supplies used in connection with the Hotel/Casino Facilities or
any New Venture.

“FF&E Financing” shall have the meaning ascribed to such term in
Section 6.05(e).

“Financial Covenants” shall mean collective reference to the financial covenants
set forth in Article VI of this Credit Agreement.

“Financing Statements” shall mean collective reference to the MPI Financing
Statements, SGLVI Financing Statements, SDI Financing Statements, MTRI Financing
Statements, PIDI Financing Statements and SGFI Financing Statements, together
with any other financing statements which may be executed by a member of the
Borrower Consolidation in favor of Agent Bank from time to time for the purpose
of securing Borrowers’ payment and performance under the Bank Facilities, in
each case

21


--------------------------------------------------------------------------------




as the same may be amended, modified, extended, renewed or restated from time to
time.

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989.

“First Amendment to IP Mortgage” shall mean an amendment to the IP Mortgage to
be executed and delivered by PIDI and Agent Bank, as of the Restatement Date, in
a form and substance acceptable to Agent Bank amending the IP Mortgage for the
purpose, among other things, of confirming its continued security for payment
and performance under the Bank Facilities.

“First Amendment to SGFI Deed of Trust” shall mean an amendment to the SGFI Deed
of Trust to be executed and delivered by SGFI and Agent Bank, as of the
Restatement Date, in a form and substance acceptable to Agent Bank amending the
SGFI Deed of Trust for the purpose, among other things, of confirming its
continued security for payment and performance under the Bank Facilities.

“Fiscal Quarter” shall mean the consecutive three (3) month periods during each
Fiscal Year beginning on January 1, April 1, July 1 and October 1 and ending on
March 31, June 30, September 30 and December 31, respectively.

“Fiscal Year” shall mean the fiscal year period beginning January 1 of each
calendar year and ending on the following December 31.

“Fiscal Year End” shall mean December 31 of each calendar year.

“Free Cash Flow” shall be defined as actual EBITDA, less Distributions, less
Maintenance Capital Expenditures, less Interest Expense, in each case determined
as of the end of each calendar month during each Construction Period, together
with the most recently ended eleven (11) calendar months on a rolling twelve
(12) month basis.

“Funded Outstandings” shall mean the unpaid principal amount outstanding on the
Credit Facility as of any given date of determination for Borrowings made
thereunder, but not including Swingline Outstandings or L/C Exposure.

“Funding Date” shall mean each date upon which Lenders fund Borrowings requested
by Borrowers in accordance with the provisions of Section 2.03 or at the request
of Agent Bank pursuant to Section 2.08 or 2.14.

22


--------------------------------------------------------------------------------




“Future Project” shall mean individual reference and “Future Projects” shall
mean collective reference to additional construction projects in connection with
a New Venture and Expansion Capital Expenditures to be made at the Collateral
Properties, as designated by Borrower from time to time by written notice to
Agent Bank, including, without limitation, the SDI Construction Project.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, which are applicable to the circumstances as of the date of
determination.

“Gaming Authority(ies)” shall mean any agency, authority, board, bureau,
commission, department, office or instrumentality of any nature whatsoever of
the United States federal or foreign government, any state, province or any city
or other political subdivision or otherwise and whether now or hereafter in
existence or any officer or official thereof, including, without limitation, the
PGCB, Nevada Gaming Authorities and West Virginia Gaming Authorities, with
authority to regulate any gaming operation owned, managed or operated by the
Borrower Consolidation.

“Gaming Devices” shall mean slot machines and other devices which constitute
gaming devices and related equipment.

“Gaming Laws” means all statutes, rules, regulations, ordinances, codes and
administrative or judicial precedents pursuant to which any Gaming Authority
possesses regulatory, licensing or permit authority over gambling, gaming or
casino activities conducted by the Borrower Consolidation within its
jurisdiction.

“Gaming Permits” shall mean collective reference to every license, permit or
other authorization required to own, operate and otherwise conduct unrestricted
gaming operations at the Hotel/Casino Facilities or any New Venture.

“General Contractor” shall mean reference to each general contractor or prime
contractor engaged by a member of the Borrower Consolidation for construction of
all or any portion of a Construction Project.

“General Contractor Budget” shall mean with reference to the PIDI Construction
Project or Material Future Project, as applicable, the line item breakdown for
construction costs, materials, labor and other payments to be made under the
applicable General Contractor’s Agreement, together with all amendments,
revisions and modifications thereto.

23


--------------------------------------------------------------------------------




“General Contractor’s Agreement” shall mean, with respect to each Construction
Project, the construction contract to be entered into by and between the
applicable member of the Borrower Consolidation and the applicable General
Contractor for the construction of the applicable Construction Project
consistent with the applicable Project Development Budget.

“General Contractor’s Consent” shall mean a Contractor’s Consent and Agreement
to be executed, upon the request of Agent Bank, by the applicable General
Contractor for the benefit of Agent Bank, on behalf of the Lenders, for the
purpose, among other things, of evidencing such General Contractor’s:
(i) consent to the Assignment of General Contractor’s Agreement; (ii) agreement
not to modify the General Contractor’s Agreement in any material respect without
Agent Bank’s consent; and (iii) agreement to continue performance under the
General Contractor’s Agreement on behalf of Agent Bank subject to the terms and
conditions set forth therein.

“Government Securities” means readily marketable (a) direct full faith and
credit obligations of the United States of America or obligations guaranteed by
the full faith and credit of the United States of America and (b) obligations of
an agency or instrumentality of, or corporation owned, controlled or sponsored
by, the United States of America that are generally considered in the securities
industry to be implicit obligations of the United States of America.

“Governmental Authority” or “Governmental Authorities” shall mean any federal,
state, regional, county or municipal governmental agency, board, commission,
officer or official whose consent or approval is required or whose regulations
must be followed as a prerequisite to (i) the continued operation and occupancy
of the Collateral Properties, the Hotel/Casino Facilities or any New Venture, or
(ii) the performance of any act or obligation or the observance of any
agreement, provision or condition of whatever nature herein contained.

“Green Shingle Loan” shall mean the loan made by MTRI to Tecnica in the amount
of Two Million Forty-Five Thousand Six Hundred Fifty-Three Dollars and
Sixty-Four Cents ($2,045,653.64), plus closing costs, to finance the purchase of
the Green Shingle Property by Tecnica.

“Green Shingle Loan Agreement” shall mean that certain Loan Agreement, dated
March 22, 2002, by and between Tecnica, as borrower, and MTRI, as lender,
setting forth the terms, conditions and understandings with respect to the Green
Shingle Loan, including, without limitation, provisions that MTRI has the option
to purchase the Green Shingle Property in exchange for the Indebtedness
evidenced by the Green Shingle Loan.

24


--------------------------------------------------------------------------------




“Green Shingle Loan Documents” shall have the meaning set forth in
Section 3.21(a).

“Green Shingle Mortgage” shall mean that certain Mortgage, which was executed by
Tecnica, as mortgagor, for the benefit of MTRI, as mortgagee, and which was
recorded in the Official Records of Erie County, Pennsylvania on March 29, 2002
in Mortgage Book Volume 0865 at Page 2046, all for the purpose of encumbering
the Green Shingle Property, as a first priority mortgage lien, securing
repayment of the Green Shingle Loan.

“Green Shingle Note” shall mean that certain Promissory Note, which was executed
by Tecnica under date of March 22, 2002, and which is payable to the order of
MTRI in the principal amount of Two Million Forty-Five Thousand Six Hundred
Fifty-Three Dollars and Sixty-Four Cents ($2,045,653.64), as evidence of
Tecnica’s obligation to repay the Green Shingle Loan together with accrued
interest thereon.

“Green Shingle Perfection Items” shall mean collective reference to: (i) an
endorsement of the Green Shingle Note executed by MTRI in favor of Agent Bank;
(ii) a collateral assignment of the Green Shingle Mortgage executed by MTRI in
favor of Agent Bank; (iii) the original stock certificates which are subject to
the Tecnica Stock Pledge; and (iv) such title insurance policies and/or
endorsements regarding the Lien of the Green Shingle Mortgage (or proforma
commitment for the issuance thereof), as may be requested by Agent Bank; all of
which shall be in a form and substance acceptable to Agent Bank.

“Green Shingle Property” shall mean a parcel containing approximately
eighty-three (83) acres encompassing the Green Shingle Restaurant/Motel at 6468
Sterrettania Road and the Poplar White Thruway Service at 6450 Sterrettania Road
in McKean Township, Erie, Pennsylvania.

“Green Shingle Security Documents” shall mean collective reference to the Green
Shingle Mortgage, Tecnica Stock Pledge and all other documents and instruments
securing repayment of the Green Shingle Loan.

“Hard Costs” shall mean those costs which are shown in the Construction Budgets
as a “construction cost” and any adjustments to such costs pursuant to properly
approved change orders.

“Hazardous Materials Laws” shall have the meaning set forth in Section 5.20.

25


--------------------------------------------------------------------------------




“Hotel/Casino Facility” shall mean individual reference and “Hotel/Casino
Facilities” shall mean collective reference to the MPI Hotel/Casino Facilities,
the SDI Facility, the SGFI Hotel/Casino Facility, the PIDI Facility, and the
SGLVI Hotel/Casino Facility, in each case including any future expansions
thereof, related thereto or used in connection therewith, and all appurtenances
thereto.

“In Balance Calculation” shall mean as of the end of each month that is under
review during a Construction Period, a calculation demonstrating that the sum of
the Construction Completion Costs of each Construction Project for which the
Completion Date has not occurred do not exceed the sum of:

a.                                       The Available Borrowings;

b.                                      Plus, Excess Cash On Hand,

c.                                       Plus, Projected Free Cash Flow, and

d.                                      Plus, the aggregate amount of Available
FF&E Financing.

“Indebtedness” of any Person includes all obliga­tions, contingent or otherwise,
which in accordance with GAAP should be classified upon such Person’s balance
sheet as liabilities, but in any event including liabilities for borrowed money
or other liabilities secured by any lien existing on property owned or acquired
by such Person, Affiliate or a Subsidiary thereof (whether or not the liability
secured thereby shall have been assumed), obligations which have been or under
GAAP should be capitalized for financial reporting purposes, and all guaranties,
endorse­ments, and other contingent obligations with respect to Indebtedness of
others, including, but not limited to, any obligations to acquire any of such
Indebtedness, to purchase, sell, or furnish property or services primarily for
the purpose of enabling such other Person to make payment of any of such
Indebtedness, or otherwise to assure the owner of any of such Indebtedness
against loss with respect thereto.

“Insider Cash Loans” shall mean collective reference to all loans advanced by
any member of the Borrower Consolidation in Cash to any officer or director of
any member of the Borrower Consolidation, for the purpose of funding taxes
payable by such officers and directors from the purchase and sale of shares of
MTRI acquired through stock options or other employee incentive plans
established by the Borrower Consolidation.

“Insider Non-Cash Loans” shall mean collective reference to loans made by book
entry (and not evidenced by the advance of Cash) to any officer or director of
any

26


--------------------------------------------------------------------------------




member of the Borrower Consolidation for the purpose of exercising stock options
for the acquisition of shares of the stock of MTRI.

“Intangibles” shall mean the aggregate goodwill, trademarks, patents,
organizational expense and other similar intangible items of the Borrower
Consolidation determined on a consolidated basis in accordance with GAAP.

“Interest Expense” shall mean with respect to any Person, as of the last day of
any fiscal period under review, the sum of (i) all interest, fees, charges and
related expenses paid or payable (without duplication but including capitalized
interest) for that fiscal period by such Person to a lender in connection with
borrowed money (including any obligations for fees, charges and related expenses
payable to the issuer of any letter of credit) or the deferred purchase price of
assets that are considered “interest expense” under GAAP, plus (ii) the portion
of the up front costs and expenses for Interest Rate Hedges (to the extent not
included in (i)) fairly allocated to such interest rate hedges as expenses for
such period, plus (iii) the portions of Capital Lease Liabilities paid or
payable with respect to such period that should be treated as interest in
accordance with GAAP.

“Interest Period(s)” shall have the meaning set forth in Section 2.05(d) of the
Credit Agreement.

“Interest Rate Hedges” shall mean, with respect to any Person, all liabilities
of such Person under interest rate swap agreements, interest rate cap
agreements, basis swap, forward rate agreement and interest collar or floor
agreements and all other agreements or arrangements designed to protect such
Person against fluctuations in interest rates or currency exchange rates.

“Interest Rate Option” shall have the meaning ascribed to such term in
Section 2.05(b) of the Credit Agreement.

“Investment” shall mean, when used in connection with any Person: (i) any
investment by or of that Person, whether by means of purchase or other
acquisition of stock or other securities of any other Person or by means of a
loan, advance creating a debt, capital contribution, guaranty or other debt or
equity participation or interest in any other Person, including any partnership
and joint venture interests of such Person, (ii) any Acquisition, and (iii) any
other item that is or would be classified as an investment on a balance sheet of
such Person prepared in accordance with GAAP, as in effect as of the Closing
Date.  The amount of any Investment shall be the amount actually invested
without adjustment for subsequent increases or decreases in the value of such
Investment.

27


--------------------------------------------------------------------------------




“IP Mortgage” shall mean the Open-End Mortgage, Assignment of Rents, Security
Agreement and Fixture Filing executed by PIDI, dated as of May 31, 2006, for the
benefit of Agent Bank, and recorded in the Official Records of Erie County,
Pennsylvania on June 7, 2006 in Book 1334, at Page 1748; all for the purpose of
encumbering the IP Real Property and other Collateral described therein, as
security for the Bank Facilities and Borrowers’ payment and performance under
each of the Loan Documents (other than the Environmental Certificate) as such
deed of trust may be amended, modified, extended, renewed, restated, substituted
or replaced from time to time.

“IP Real Property” shall mean the real property which is more particularly
described on that certain exhibit marked “Exhibit Q”, affixed hereto and by this
reference incorporated herein and made a part hereof.

“JRI” shall mean Jackson Racing, Inc., a Michigan corporation, a wholly owned
subsidiary of MTRI.

“JTAL” shall mean Jackson Trotting Association, LLC, the operator of a harness
racetrack in Jackson County, Michigan, known as the Jackson Harness Raceway.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, maritime laws, treaties, rules, regulations, ordinances, codes and
administrative or judicial precedents.

“L/C Agreement(s)” shall mean collective reference to the Application and
Agreement for Standby Letter of Credit and Application and Agreement for
Commercial Letter of Credit and addendum(s) thereto executed by an Authorized
Officer of Borrowers in favor of L/C Issuer in L/C Issuer’s standard form,
setting forth the terms and conditions upon which L/C Issuer shall issue a
Letter(s) of Credit, as the same may be amended or modified from time to time.

“L/C Exposure” shall mean the aggregate amount which L/C Issuer may be required
to fund or is contingently liable for disbursement under all issued and
outstanding Letter(s) of Credit, which amount shall be determined by subtracting
from the aggregate of the Stated Amount of each such Letter(s) of Credit, the
principal amount of all L/C Reimbursement Obligations which have accrued and
have been fully satisfied as of each date of determination.

“L/C Facility” shall mean the agreement of L/C Issuer to issue Letters of Credit
subject to the terms and conditions and up to the maximum amounts and duration
as set forth in Section 2.14 of the Credit Agreement.

28


--------------------------------------------------------------------------------




“L/C Fee” shall have the meaning set forth in Section 2.09(c) of the Credit
Agreement.

“L/C Issuance Date” means each date of issuance of each Letter of Credit
hereunder.

“L/C Issuer” shall mean WFB in its capacity as the issuer of Letters of Credit
under the L/C Facility following the Closing Date.

“L/C Reimbursement Obligation(s)” shall mean the obligation of Borrowers to
reimburse L/C Issuer for amounts funded or disbursed under a Letter(s) of
Credit, together with accrued interest thereon.

“Lender Reply Period” shall have the meaning set forth in Section 9.10(d).

“Lenders” shall have the meaning set forth in the Preamble to this Credit
Agreement.  At all times that there are no Lenders other than WFB, the terms
“Lender” and “Lenders” means WFB in its individual capacity.  With respect to
matters requiring the consent to or approval of all Lenders at any given time,
all then existing Defaulting Lenders will be disregarded and excluded, and, for
voting purposes only, “all Lenders” shall be deemed to mean “all Lenders other
than Defaulting Lenders”.

“Lenders’ Consultant” shall mean the architectural or engineering firm of Agent
Bank’s choice and/or affiliate of Agent Bank to be engaged by Agent Bank in
connection with the Construction Project Reviews to be made for each of the
Construction Projects pursuant to the Lenders’ Consultant Contract at the
expense of Borrowers after having been first reasonably approved by Borrowers.

“Lenders’ Consultant Contract” shall mean the agreement between Agent Bank and
Lenders’ Consultant for the purpose set forth herein, including, without
limitation:

(a)                             An examination of the Plans and Specifications
relating to each of the Construction Projects;

(b)                            Periodic site inspections of each of the
Construction Projects to ascertain:

(i)                                     the percentage of construction
completed;

(ii)                                  each of the Construction Projects is in
general compliance with the Plans and Specifications;

29


--------------------------------------------------------------------------------




(c)                             A review of all material change orders; and

(d)                            Presentation of budgetary updates on a monthly
basis during the Construction Period.

“Letter(s) of Credit” shall mean collective reference to (i) the Irrevocable
Letter of Credit No. NZS497218 dated September 29, 2003 in favor of the State of
West Virginia Lottery in the amount of Six Hundred Forty-Five Thousand
($645,000.00), (ii) the PIDI License Letter of Credit, (iii) the Irrevocable
Letter of Credit No. NZS 565612 dated February 27, 2006 in favor of National
Union Fire Insurance Company of Pittsburgh, PA, et al., in the amount of Eight
Hundred Eighty-One Thousand Six Hundred Fifty-Three Dollars ($881,653.00) and
(iv) each Standby Letter(s) of Credit and/or Commercial Letters of Credit, as
the case may be, issued by L/C Issuer on behalf of Borrowers, in each case as
the same may be extended, renewed or reissued from time to time.

“Liabilities” shall mean, as of any given date, the total liabilities of the
Borrower Consolidation in accordance with GAAP as of such date.

“Liabilities and Costs” means all claims, judgments, liabilities, obligations,
responsibilities, losses, damages (including lost profits), punitive or treble
damages, costs, disbursements and expenses (including, without limitation,
reasonable attorneys’, experts’ and consulting fees and costs of investigation
and feasibility studies), fines, penalties and monetary sanctions, interest,
direct or indirect, known or unknown, absolute or contingent, past, present or
future.

“LIBO Rate” means, relative to any LIBOR Loan Interest Period for any LIBOR Loan
included in any Borrowing, the per annum rate (reserve adjusted as hereinbelow
provided) of interest quoted by Agent Bank, rounded upwards, if necessary, to
the nearest one-sixteenth of one percent (0.0625%) at which Dollar deposits in
immediately available funds are offered by Agent Bank to leading banks in the
London interbank market at approximately 11:00 a.m. London, England time two (2)
Banking Business Days prior to the beginning of such Interest Period, for
delivery on the first day of such Interest Period for a period approximately
equal to such Interest Period and in an amount equal or comparable to the LIBOR
Loan to which such Interest Period relates.  The foregoing rate of interest
shall be reserve adjusted by dividing the applicable LIBO Rate by a one (1.00)
minus the LIBOR Reserve Percentage, with such quotient to be rounded upward to
the nearest whole multiple of one-hundredth of one percent (0.01%).  All
references in this Credit Agreement or other Loan Documents to a LIBO Rate
include the aforesaid reserve adjustment.

30


--------------------------------------------------------------------------------




“LIBOR Loan” shall mean each portion of the total unpaid principal under the
Credit Facility which bears interest at a rate determined by reference to the
LIBO Rate plus the Applicable Margin.

“LIBOR Reserve Percentage” means, relative to any Interest Period for LIBOR
Loans made by any Lender, the reserve percentage (expressed as a decimal) equal
to the actual aggregate reserve requirements (including all basic, emergency,
supplemental, marginal and other reserves and taking into account any
transactional adjustments or other scheduled changes in reserve requirements)
announced within Agent Bank as the reserve percentage applicable to Agent Bank
as specified under regulations issued from time to time by the Federal Reserve
Board.  The LIBOR Reserve Percentage shall be based on Regulation D of the
Federal Reserve Board or other regulations from time to time in effect
concerning reserves for “Eurocurrency Liabilities” from related institutions as
though Agent Bank were in a net borrowing position.

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest) and any option, trust or other preferential arrangement
having the practical effect of any of the foregoing.

“Loan Documents” shall mean collective reference to the Credit Agreement, the
Revolving Credit Note, the Swingline Note, the Security Documentation, Cash
Collateral Pledge Agreement, the Environmental Certificate and all other
documents and instruments which may hereafter be executed and delivered by or on
behalf of Borrowers or any other Person in connection with the Bank Facilities
for the benefit of Banks or Agent Bank on behalf of the Lenders, as the same may
be amended, modified, supplemented, replaced, renewed or restated from time to
time.

“Maintenance Capital Expenditures” shall mean collective reference to Capital
Expenditures made to or for the benefit of or for use in connection with the
Hotel/Casino Facilities or any New Venture which are for the purpose of
maintaining, repairing and/or replacing existing assets of the Borrower
Consolidation.

“Major Subcontractor” shall mean a Subcontractor that is party to a Major
Subcontract.

“Major Subcontracts” shall mean all contracts or subcontracts executed by a
Subcontractor and either General Contractor or another Subcontractor in
connection with the PIDI Construction Project or a Material Future Project if
the aggregate amount of such contracts or subcontracts executed by such
Subcontractor is equal to or greater than Five Million Dollars ($5,000,000.00).

31


--------------------------------------------------------------------------------


“Mandatory Commitment Reduction(s)” shall mean a permanent reduction of the
Aggregate Commitment which shall be made from time to time as may be required
under Sections 5.12, 5.26, 6.12(c), 6.12(f) and/or 8.02.

“Mara Environmental Compliance” shall mean remediation of all Environmental
Issues to the extent necessary to allow SDI to make the New Acquisition
Certifications with respect to the Mara Property.

“Mara Environmental Issues” shall mean collective reference to the underground
storage tanks and the presence of groundwater contamination in the vicinity of
the tanks, together with any other environmental matters requiring remediation
at the Mara Property.

“Mara Property” shall mean the approximately thirty-five (35) acres of real
property which is adjacent to the SDI Real Property which has been or is about
to be purchased by SDI.

“Margin Stock” shall have the meaning provided in Regulation U of the Board of
Governors of the Federal Reserve System.

“Material Adverse Change” shall mean: (i) any set of circumstances of events
which, other than with respect to the Representations and Warranties set forth
in Article IV of the Credit Agreement which shall be construed to be applicable
to circumstances and events existing both as of the Restatement Date (or such
earlier date as may be referenced in each particular provision) and subsequent
to the Restatement Date, are not in existence as of the Restatement Date, which
are material and adverse to (a) the Collateral or (b) the condition (financial
or otherwise) or business operations of the Borrower Consolidation taken as a
whole, or (c) the ability of any of the Lenders to enforce any of their material
rights or remedies under any of the Loan Documents, or (ii) any events or
changes, which, other than with respect to the Representations and Warranties
set forth in Article IV of the Credit Agreement which shall be construed to be
applicable to events and changes existing both as of the Restatement Date (or
such earlier date as may be referenced in each particular provision) and
subsequent to the Restatement Date, are not in existence as of the Restatement
Date and which have or result in a material adverse effect upon (a) the value of
the Hotel/Casino Facilities taken as a whole or the priority of the security
interests granted to Agent Bank, (b) the validity of any of the Loan Documents,
or (c) the use, occupancy or operation of the Hotel/Casino Facilities taken as a
whole.

“Material Future Project” shall mean each Future Project for which the projected
or budgeted cost to complete, including all Expansion Capital Expenditures, is

32


--------------------------------------------------------------------------------




equal to or in excess of Fifteen Million Dollars ($15,000,000.00), including,
without limitation, the SDI Construction Project.

“Maturity Date” shall mean September 27, 2011, provided, however, in the event
the Senior Unsecured Notes are not fully refinanced by October 1, 2009, the
“Maturity Date” shall be October 1, 2009.

“Maximum Availability” shall mean the Aggregate Commitment less the Aggregate
Outstandings, subject to the Availability Restriction until the occurrence of
the PIDI Licensing Event.

“Maximum Maintenance Cap Ex Limit” shall have the meaning ascribed to such term
in Section 6.07(a) of the Credit Agreement.

“Minimum Maintenance Cap Ex Requirement” shall have the meaning ascribed to such
term in Section 6.07(a) of the Credit Agreement.

“MPI” shall have the meaning ascribed to such term in the Preamble of this
Credit Agreement.

“MPI Assignment of Entitlements, Contracts, Rents and Revenues” shall mean the
assignment to be executed by MPI as of the Restatement Date, pursuant to which,
MPI shall presently assigned to Agent Bank in consideration of the Bank
Facilities (reserving a revocable license to retain use and enjoy): (a) all of
its right, title and interest under all MPI Spaceleases and MPI Equipment Leases
and Contracts relating to the MPI Hotel/Casino Facilities; (b) all of its right,
title and interest in and to all permits, licenses and contracts relating to the
MPI Hotel/Casino Facilities, except Gaming Permits and except those permits,
licenses and contracts which are unassignable; and (c) all rents, issues,
profits, revenues and income from the MPI Real Property, from the operation of
the MPI Hotel/Casino Facilities and from any other business activity conducted
on the MPI Real Property, as such assignment may be amended, modified, extended,
renewed, restated, substituted or replaced from time to time.  The MPI
Assignment of Entitlements, Contracts, Rents and Revenues shall supercede the
Assignment of Entitlements, Contracts, Rents and Revenues executed by MPI, in
favor of Agent Bank, and dated as of March 28, 2003.

“MPI Collateral” shall mean collective reference to: (i) all of the MPI Real
Property and MPI FF&E and the contract rights, leases, intangibles and other
interests of MPI which are subject to the liens and security interests of the
MPI Security Documents; (ii) all rights of MPI presently assigned pursuant to
the terms of the MPI Security Documents; and (iii) any and all other property
and/or intangible rights, interest or benefits inuring to or in favor of MPI,
which are in any manner assigned, pledged,

33


--------------------------------------------------------------------------------




encumbered or otherwise hypothecated in favor of Agent Bank on behalf of Lenders
to secure payment of the Bank Facilities.

“MPI Deed of Trust” shall mean the Credit Line Deed of Trust, Fixture Filing and
Security Agreement with Assignment of Rents executed by MPI, dated as of March
28, 2003, for the benefit of Agent Bank, and recorded in the Official Records of
Hancock County, West Virginia on April 2, 2003 in Book 470 at Page 615 as
Document No. 002172, as amended by: (i) First Amendment to a Credit Line Deed of
Trust, Fixture Filing and Security Agreement with Assignment of Rents and Notice
of Additional Commitment dated December 27, 2005 and recorded in the Official
Records of Hancock County, West Virginia on December 29, 2005 in Book 543 at
Page 565 as Document No. 008796; (ii) Second Amendment to a Credit Line Deed of
Trust, Fixture Filing and Security Agreement with Assignment of Rents and Notice
of Additional Commitment dated January 23, 2006 and recorded in the Official
Records of Hancock County, West Virginia on January 31, 2006 in Book 545 at Page
184 as Document No. 000635; and (iii) Third Amendment to a Credit Line Deed of
Trust, Fixture Filing and Security Agreement with Assignment of Rents and Notice
of Additional Commitment dated March 27, 2005 and recorded in the Official
Records of Hancock County, West Virginia on March 30, 2006 in Book 548 at Page
139 as Document No. 001946; all for the purpose of encumbering the MPI Real
Property, MPI FF&E, MPI Hotel/Casino Facilities and other Collateral described
therein, as security for the Bank Facilities and Borrowers’ payment and
performance under each of the Loan Documents (other than the Environmental
Certificate) as such deed of trust may be amended, modified, extended, renewed,
restated, substituted or replaced from time to time.

“MPI Deed of Trust Restatement” shall mean an amendment and restatement of the
MPI Deed of Trust to be executed and delivered by MPI and Agent Bank, as of the
Restatement Date, in a form and substance acceptable to Agent Bank amending and
restating the MPI Deed of Trust for the purpose, among other things, of
confirming its continued security for payment and performance under the Bank
Facilities.

“MPI Equipment Leases and Contracts” shall mean the executed leases and purchase
contracts pertaining to the MPI FF&E wherein MPI is the lessee or vendee, as the
case may be, as set forth on that certain schedule marked “Schedule 4.16(a)”,
affixed to the Existing Credit Agreement and by this reference incorporated
herein and made a part hereof.

“MPI FF&E” shall mean the furniture, fixtures and equipment and all gaming
equipment and devices which have been installed or are to be installed and used,
owned or leased by MPI in connection with the operation of the MPI Hotel/Casino
Facilities.

34


--------------------------------------------------------------------------------




“MPI Financing Statements” shall mean the Uniform Commercial Code financing
statements each naming MPI as the Debtor and filed: (i) in the Office of the
Secretary of State of the State of West Virginia on April 3, 2003 under File No.
200300253709; and (ii) in the Office of the County Recorder of Hancock County,
West Virginia on April 2, 2003 under File No. 61-3854; all in order to perfect
the security interest granted to Agent Bank under the MPI Deed of Trust and
under other Security Documentation, all in accordance with requirements of the
West Virginia Uniform Commercial Code, as such financing statements may be
amended, modified, extended, renewed, restated, substituted or replaced from
time to time.

“MPI Hotel/Casino Facilities” shall mean the racetrack, hotel and casino
business and related activities conducted on the MPI Real Property under the
common law trade names of the “Mountaineer Racetrack & Gaming Resort”,
“Mountaineer Lodge” and “Woodview Golf Course”.

“MPI Permitted Encumbrances” shall mean, at any particular time: (i) liens for
taxes, assessments or governmental charges not then due and payable or not then
delinquent; (ii) statutory liens for labor and/or materials and liens for taxes,
assessments or governmental charges the validity of which, in either instance,
are being contested in good faith by Borrowers by appropriate proceedings, and
as provided in Sections 5.03 and 5.10 hereof, respectively, provided that,
Borrowers shall have maintained adequate reserves in accordance with GAAP for
payment of same; (iii) liens incurred or deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return-of-money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed
money); (iv) leases or subleases granted to others (including, without
limitation, any Subsidiary) not interfering in any material respect with the
ordinary conduct of the business of the MPI Hotel/Casino Facilities; (v) liens
created or contemplated by the MPI Security Documents; (vi) the liens,
encumbrances and restrictions on the MPI Real Property and MPI FF&E which are
shown as exceptions on Schedule B of the applicable Title Insurance Policy;
(vii) liens consented to in writing by Agent Bank upon the approval of Requisite
Lenders, (viii) liens of legally valid capital leases and purchase money
security interests for MPI FF&E to the extent permitted by Section 6.09(c);
(ix) each and every easement, restriction, license or right-of-way that (A) is
hereafter granted to any Governmental Authority or public utility providing
services to the MPI Real Property and (B) does not interfere in any material
respect with the MPI Hotel/Casino facilities; and (x) judgment liens, writs,
warrants, levies, distraints, attachments and other similar process which do not
constitute an Event of Default.

35


--------------------------------------------------------------------------------




“MPI Real Property” shall mean the real property which is more particularly
described on that certain exhibit marked “Exhibit K”, affixed hereto and by this
reference incorporated herein and made a part hereof.

“MPI Security Documents” shall mean collective reference to the MPI Deed of
Trust, MPI Assignment of Entitlements, Contracts, Rents and Revenues, the MPI
Financing Statements and all other documents, instruments or agreements which
are executed or delivered by or on behalf of MPI and accepted by Agent Bank, on
behalf of Lenders, as security for payment of the Bank Facilities.

“MPI Spaceleases” shall mean the executed leases and concession agreements
pertaining to the MPI Hotel/Casino Facilities, or any portion thereof, wherein
MPI is the lessor, as set forth on that certain schedule marked
“Schedule 4.15(a)”, affixed to the Existing Credit Agreement and by this
reference incorporated herein and made a part hereof.

“MTR Harness” shall mean MTR-Harness, Inc., a Minnesota corporation.

“MTRI” shall have the meaning ascribed to such term in the Preamble of this
Credit Agreement.

“MTRI Collateral” shall mean collective reference to: (i) the Green Shingle Loan
Documents and the contract rights, leases, intangibles and other interests of
MTRI which are subject to the liens and security interests of the MTRI Security
Documents; (ii) all rights of MTRI presently assigned pursuant to the terms of
the MTRI Security Documents; and (iii) any and all other property and/or
intangible rights, interest or benefits inuring to or in favor of MTRI, which
are in any manner assigned, pledged, encumbered or otherwise hypothecated in
favor of Agent Bank on behalf of Lenders to secure payment of the Bank
Facilities.

“MTRI Financing Statement” shall mean the Uniform Commercial Code financing
statement naming MTRI as the Debtor and filed in the Office of the Secretary of
State of the State of Delaware on April 2, 2003 under File No. 3086554; in order
to perfect the security interest granted to Agent Bank under the MTRI Security
Agreement and under other Security Documentation, all in accordance with
requirements of the Delaware Uniform Commercial Code, as such financing
statements may be amended, modified, extended, renewed, restated, substituted or
replaced from time to time.

“MTRI Permitted Encumbrances” shall mean, at any particular time, (i) liens for
taxes, assessments or governmental charges not then due and payable or not then
delinquent, (ii) statutory liens for labor and/or materials and liens for taxes,
assessments or governmental charges the validity of which, in either instance,
are being

36


--------------------------------------------------------------------------------




contested in good faith by Borrowers by appropriate proceedings, and as provided
in Sections 5.03 and 5.10 hereof, respectively, provided that, Borrowers shall
have maintained adequate reserves in accordance with GAAP for payment of same,
(iii) liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money); (iv) liens created or
contemplated by the MTRI Security Documents; (v) liens consented to in writing
by Agent Bank upon the approval of Requisite Lenders, (vi) liens of legally
valid capital leases and purchase money security interests for FF&E to the
extent permitted by Section 6.09(c); and (vii) judgment liens, writs, warrants,
levies, distraints, attachments and other similar process which do not
constitute an Event of Default.

“MTRI Security Agreement” shall mean the Security Agreement executed by MTRI, as
debtor, as of March 28, 2003, pursuant to which, among other things, MTRI
granted a blanket security interest to Agent Bank in and to all personal
property of MTRI (including, without limitation, all right, title and interest
of MTRI in, and to, the Green Shingle Loan Documents), all as security for
payment and performance under the Bank Facilities, as such Security Agreement
may be renewed, extended, amended, restated, replaced, substituted or otherwise
modified from time to time.

“MTRI Security Agreement Restatement” shall mean an amendment and restatement of
the MTRI Security Agreement to be executed and delivered by MTRI and Agent Bank,
as of the Restatement Date, in a form and substance acceptable to Agent Bank
amending and restating the MTRI Security Agreement for the purpose, among other
things, of confirming its continued security for payment and performance under
the Bank Facilities.

“MTRI Security Documents” shall mean collective reference to the Stock Pledges,
the MTRI Security Agreement, the Green Shingle Perfection Items, the MTRI
Financing Statements and all other documents, instruments or agreements which
are executed or delivered by or on behalf of MTRI, and accepted by Agent Bank,
on behalf of the Lenders, as security for payment of the Bank Facilities.

“National City Loan Documents” shall mean a collective reference to: (i) that
certain Commercial Note: Term Single Advance/Fixed (Ohio) dated April 1, 1999,
executed by SDI (prior to its merger with RAI) and payable to the order of
National City Bank (“NCB”) in the principal amount of Three Million One Hundred
Three Thousand Three Hundred Twenty-three Dollars and Fifty-six Cents
($3,103,323.56); (ii) that certain Open-End Mortgage and Security Agreement,
dated September 24, 1990, by

37


--------------------------------------------------------------------------------




and between the Borrower and BancOhio National Bank (“BONB”) and recorded in the
Official Records of Franklin County, Ohio on September 24, 1990 in Volume 15852,
at Page 109; (iii) that certain Modification Agreement recorded in the Official
Records of Franklin County, Ohio on June 9, 1999 as Instrument No.
199906090146604 (the “Mortgage”); and (iv) that certain Assignment of Open-End
Mortgage, Assignment of Rents and Security Agreement, dated August 8, 2003, by
NCB (as the successor to BONB) to National City Bank, successor by merger to
National City Bank of Pennsylvania.

“Net Income” shall mean with respect to the Borrower Consolidation for any
fiscal period, the net income of the Borrower Consolidation (determined without
regard to any Insider Non-Cash Loans, until such Insider Non-Cash Loans have
been repaid) during such fiscal period determined in accordance with GAAP.

“Net Proceeds” shall mean the aggregate cash proceeds received by the Borrower
Consolidation in respect of (a) Capital Proceeds net of the direct costs
relating to such sale, transfer, conveyance or disposition of FF&E or other
items of Collateral, amounts required to be applied to the repayment of
Indebtedness secured by a Lien on the asset or assets that were the subject of
such sale, transfer, conveyance or disposition of FF&E or other items of
Collateral and all Indebtedness assumed by the purchaser in connection with such
sale, transfer, conveyance or disposition of FF&E or other items of Collateral
and all taxes paid or payable as a result of such sale, transfer, conveyance or
disposition, and (b) any Equity Offering issued by MTRI, in each case less all
costs, fees and expenses (including without limitation underwriting, placement,
financial advisory and similar fees and expenses) incurred in connection with
the issuance of such Equity Offering, but shall not include the proceeds of
Insider Cash Loan and Insider Non-Cash Loans, until such Insider Non-Cash Loans
have been repaid.

“Nevada Gaming Authorities” shall mean, without limitation, the Nevada Gaming
Commission and the State Gaming Control Board and any other applicable
governmental or administrative state or local agency involved in the regulation
of gaming and gaming activities conducted by the Borrower Consolidation in the
State of Nevada.

“New Acquisition Certifications” shall mean the requirements and certifications
to be made by Borrowers concurrently with the Acquisition of any real property
to be added as Collateral under the Bank Facilities, consisting of each of the
following (a) evidence that such additional real property and improvements
located thereon, if any, are protected by insurance coverages as required for
Collateral under Section 5.09, (b) certification that such additional real
property is not within an area designated as a one hundred (100) year flood zone
(or, in the alternative, that

38


--------------------------------------------------------------------------------




Borrowers have obtained sufficient flood insurance coverage to satisfy all
applicable legal requirements relating to encumbrance of property situated
within such a flood zone by Agent Bank), and (c) a Phase I Environmental Site
Assessment prepared in conformance with the scope and limitations of ASTM
Standard Designation E 1527-93, approved by Agent Bank, with a remediation plan,
if required, that has been approved by the applicable Governmental Authorities
and Agent Bank, or in the absence of such requirement as approved by Agent Bank.

“New Venture” means collective reference to each other casino, hotel,
casino/hotel, resort, casino/resort, riverboat casino, dock casino, dog or horse
racing business, entertainment center or similar facility (or any site or
proposed site for any of the foregoing or entity that provides management or
other services or goods to any of the foregoing) owned in whole by any member of
the Borrower Consolidation (including each Restricted Subsidiary created in
accordance with Section 5.27).

“New Venture Investment” shall mean any Investment made by the Borrower
Consolidation in or to any New Venture following the Restatement Date, but shall
not include the Expansion Capital Expenditures to the extent permitted under
Section 6.07(b).

“New Venture Investments” shall mean collective reference to each and every New
Venture Investment.

“Non-Consenting Lender” shall have the meaning ascribed to such term in
Section 10.01.

“Non Essential Property” shall mean individual reference and “Non Essential
Properties” shall mean collective reference to the real properties that have
been deemed non-essential to the business operations of the Borrower
Consolidation, as shown on the Schedule of Non Essential Properties.

“Non Pro Rata Borrowing” means a Borrowing with respect to which fewer than all
Lenders have funded their respective Pro Rata Shares of such Borrowing and the
failure of the non-funding Lender or Lenders to fund its or their respective Pro
Rata Shares of such Borrowing constitutes a breach of this Credit Agreement.

“North Metro” shall mean North Metro Harness Initiative, LLC, a Minnesota
limited liability company.

“Notes” shall mean collective reference to the Revolving Credit Note and the
Swingline Note.

39


--------------------------------------------------------------------------------




“Notice” shall have the meaning ascribed to such term in Section 10.03(b).

“Notice of Borrowing” shall have the meaning set forth in Section 2.03.

“Notice of Swingline Advance” shall have the meaning set forth in Section
2.08(b).

“Obligations” means, from time to time, all Indebtedness of Borrowers owing to
Agent Bank, any Lender or any Person entitled to indemnification pursuant to
Section 5.14, or any of their respective successors, transferees or assigns, of
every type and description, whether or not evidenced by any note, guaranty or
other instrument, arising under or in connection with this Credit Agreement, any
other Loan Document or any Interest Rate Hedge, whether or not for the payment
of money, whether direct or indirect (including those acquired by assignment),
absolute or contingent, due or to become due, now existing or hereafter arising
and however acquired.  The term includes, without limitation, all interest,
charges, expenses, fees, reasonable attorneys’ fees and disbursements,
reasonable fees and disbursements of expert witnesses and other consultants, and
any other sum now or hereinafter chargeable to Borrowers under or in connection
with Credit Agreement or any other Loan Document.  Notwithstanding the foregoing
definition of “Obligations”, Borrowers’ obligations under any environmental
indemnity agreement constituting a Loan Document, or any environmental
representation, warranty, covenant, indemnity or similar provision in this
Credit Agreement or any other Loan Document, shall be secured by the Collateral
only to the extent, if any, specifically provided in the Security Documentation.

“Occupancy Date” shall mean the date upon which the PIDI Casino Project, the
PIDI Racetrack Project or each Material Future Project, as the context may
require, is legally open for business and ready for occupancy by the general
public as provided for in the applicable Plans and Specifications.

“Ohio Licensing Event” shall mean (i) legislation providing for the operation of
Gaming Devices at racetracks has been passed by the Ohio legislature and signed
into law by the governor of the State of Ohio (or becomes law by other means),
and (ii) SDI becomes entitled to operate Gaming Devices and receives a license
from the State of Ohio to operate Gaming Devices at the SDI Facility.

“Opening Date” shall mean the date upon which the PIDI Casino Project, the PIDI
Racetrack Project or each Material Future Project, as the context may require,
is open for use and occupancy by the public.

“Original Closing Date” shall mean March 28, 2003.

40


--------------------------------------------------------------------------------




“Out of Balance” as of any date of determination shall mean the In Balance
Calculation has demonstrated that the sum of the Construction Completion Costs
of each Construction Project for which the Completion Date has not occurred are
in excess of the sum of:

a.                                       The Available Borrowings;

b.                                      Plus, Excess Cash On Hand;

c.                                       Plus, Projected Free Cash Flow; and

d.                                      Plus, the aggregate amount of Available
FF&E Financing.

“Penn Settlement Agreement” shall mean the Settlement Agreement dated June 2003,
executed among Penn National Gaming, Inc., The Downs Racing, Inc., Penn National
Racecourse, Mountainview Thoroughbred Racing Association, Pennsylvania National
Turf Club, Inc., MTRI and PIDI under the terms of which, amongst other
provisions, MTRI has agreed to purchase the Downs Assets for the sum of Seven
Million Dollars ($7,000,000.00) upon the occurrence of pari-mutual wagering or
commencement of gaming activities in Erie, Pennsylvania, all as more
particularly set forth therein.

“Pennsylvania Gaming Authorities” shall mean the PGCB and any other applicable
governmental or administrative state or local agency involved in the regulation
of gaming and gaming activities conducted by the Borrower Consolidation in the
Commonwealth of Pennsylvania.

“Pension Plan” means any “employee pension benefit plan” (other than a
“multi-employer plan” as defined in Title IV of ERISA which is maintained by any
Person which is not a member of the Borrower Consolidation) that is subject to
Title IV of ERISA and which is maintained for employees of Borrowers or any of
its ERISA Affiliates.

“Permitted Encumbrances” shall mean collective reference to the MPI Permitted
Encumbrances, SGLVI Permitted Encumbrances, the MTRI Permitted Encumbrances, SDI
Permitted Encumbrances, PIDI Permitted Encumbrances, SGFI Permitted
Encumbrances, the Troyer/Maffeo/IP Permitted Encumbrances and the Restricted
Subsidiary Permitted Encumbrances.

“Person” means an individual, firm, corporation, limited liability company,
trust, association, partnership, joint venture, tribunal or other entity.

41


--------------------------------------------------------------------------------




“PGCB” shall mean the Pennsylvania Gaming Control Board.

“PGCB Regulations” shall mean the rules and regulations of the Pennsylvania
Gaming Control Board.

“PIDI” shall have the meaning ascribed to such term in the Preamble of this
Credit Agreement.

“PIDI Assignment of Entitlements, Contracts, Rents and Revenues” shall mean the
assignment to be executed by PIDI as of the Restatement Date pursuant to which
PIDI shall presently assign to Agent Bank in consideration of the Bank
Facilities (reserving a revocable license to retain use and enjoy): (a) all of
its right, title and interest under all PIDI Spaceleases and PIDI Equipment
Leases and Contracts relating to the PIDI Facility; (b) all of its right, title
and interest in and to all permits, licenses and contracts relating to the PIDI
Facility, except Gaming Permits and except those permits, licenses and contracts
which are unassignable; and (c) all rents, issues, profits, revenues and income
from the PIDI Real Property, from the operation of the PIDI Facility and from
any other business activity conducted on the PIDI Real Property, as such
assignment may be amended, modified, extended, renewed, restated, substituted or
replaced from time to time.

“PIDI Casino Completion Date” shall mean the occurrence of the Completion Date
of the PIDI Casino Project.

“PIDI Casino Project” shall mean the component of the PIDI Construction Project
for the construction of the casino and related appurtenances at the PIDI Real
Property.

“PIDI Collateral” shall mean collective reference to: (i) all of the PIDI Real
Property and PIDI FF&E and the contract rights, leases, intangibles and other
interests of PIDI which are subject to the liens and security interests of the
PIDI Security Documents; (ii) all rights of PIDI presently assigned pursuant to
the terms of the PIDI Security Documents; and (iii) any and all other property
and/or intangible rights, interest or benefits inuring to or in favor of PIDI,
which are in any manner assigned, pledged, encumbered or otherwise hypothecated
in favor of Agent Bank on behalf of Lenders to secure payment of the Bank
Facilities.

“PIDI Construction Project” shall mean the project, as may be proposed by
Borrowers, for the construction and development of the PIDI Facility in
accordance with plans and specifications and budget analysis to be provided to
Agent Bank and Lenders’

42


--------------------------------------------------------------------------------




Consultant in accordance with Section 5.29, consisting of the PIDI Casino
Project and the PIDI Racetrack Project.

“PIDI Equipment Leases and Contracts” shall mean the executed leases and
purchase contracts pertaining to the PIDI FF&E wherein PIDI is the lessee or
vendee, as the case may be, as set forth on that certain schedule marked
“Schedule 4.16(d)”, affixed to the Existing Credit Agreement and by this
reference incorporated herein and made a part hereof.

“PIDI Facility” shall mean the real property, improvements and appurtenances
proposed to be constructed by PIDI in Erie County, Pennsylvania, including,
without limitation, a new thoroughbred horse race track to be known as “Presque
Isle Downs”, and further including, without limitation, after the occurrence of
the PIDI Licensing Event, casino and gaming facilities and related
appurtenances.

“PIDI FF&E” shall mean the furniture, fixtures and equipment and all gaming
equipment and devices which have been installed or are to be installed and used,
owned or leased by PIDI in connection with the operation of the PIDI Facility.

“PIDI Financing Statements” shall mean the Uniform Commercial Code financing
statements each naming PIDI as the Debtor: (i) filed in the Office of the
Secretary of State of the State of Pennsylvania on March 22, 2006 under File No.
2006032701046; and (ii) to be filed in the Office of the County Recorder of Erie
County, Pennsylvania on the Restatement Date; all in order to perfect the
security interest granted to Agent Bank under the PIDI Mortgage and under other
Security Documentation, all in accordance with requirements of the Pennsylvania
Uniform Commercial Code, as such financing statements may be amended, modified,
extended, renewed, restated, substituted or replaced from time to time.

“PIDI License Letter of Credit” shall mean the Irrevocable Standby Letter of
Credit No. NZS560832 dated December 27, 2005, in favor of the Commonwealth of
Pennsylvania in the amount of Fifty Million Dollars ($50,000,000.00).

“PIDI Licensing Event” shall mean (i) the Commonwealth of Pennsylvania has
issued a license to PIDI for the operation of Gaming Devices and the conduct of
gambling and games of chance at the PIDI Facility, (ii) PIDI has paid all
licensing fees necessary for the issuance of such license, and (iii) the
Commonwealth of Pennsylvania has terminated the PIDI License Letter of Credit
and has returned the original thereof to the L/C Issuer.

“PIDI Mortgage” shall mean the Open-End Mortgage, Assignment of Rents, Security
Agreement and Fixture Filing executed by PIDI, dated as of January 19, 2006, for

43


--------------------------------------------------------------------------------




the benefit of Agent Bank, and recorded in the Official Records of Erie County,
Pennsylvania on January 31, 2006 in Book 1303, at Page 1164 as Document No.
002987 as amended by that certain First Amendment to Open-End Mortgage,
Assignment of Rents, Security Agreement and Fixture Filing, dated as of March
28, 2006, and recorded in the Official Records of Erie County, Pennsylvania on
March 30, 2006, in Book 1315, at Page 2178, as Document No. 686800; all for the
purpose of encumbering the PIDI Real Property, PIDI FF&E, PIDI Facility and
other Collateral described therein, as security for the Bank Facilities and
Borrowers’ payment and performance under each of the Loan Documents (other than
the Environmental Certificate) as such mortgage may be amended, modified,
extended, renewed, restated, substituted or replaced from time to time.

“PIDI Mortgage Restatement” shall mean an amendment and restatement of the PIDI
Mortgage to be executed and delivered by PIDI and Agent Bank, as of the
Restatement Date, in a form and substance acceptable to Agent Bank amending and
restating the PIDI Mortgage for the purpose, among other things, of confirming
its continued security for payment and performance under the Bank Facilities.

“PIDI Permitted Encumbrances” shall mean, at any particular time: (i) liens for
taxes, assessments or governmental charges not then due and payable or not then
delinquent; (ii) statutory liens for labor and/or materials and liens for taxes,
assessments or governmental charges the validity of which, in either instance,
are being contested in good faith by Borrowers by appropriate proceedings, and
as provided in Sections 5.03 and 5.10 hereof, respectively, provided that,
Borrowers shall have maintained adequate reserves in accordance with GAAP for
payment of same; (iii) liens incurred or deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return-of-money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed
money); (iv) leases or subleases granted to others (including, without
limitation, any Subsidiary) not interfering in any material respect with the
ordinary conduct of the business of the PIDI Hotel/Casino Facilities; (v) liens
created or contemplated by the PIDI Security Documents; (vi) the liens,
encumbrances and restrictions on the PIDI Real Property and PIDI FF&E which are
shown as exceptions on Schedule B of the PIDI Title Insurance Policy; (vii)
liens consented to in writing by Agent Bank upon the approval of Requisite
Lenders, (viii) liens of legally valid capital leases and purchase money
security interests for PIDI FF&E to the extent permitted by Section 6.10(c);
(ix) each and every easement, restriction, license or right-of-way that (A) is
hereafter granted to any Governmental Authority or public utility providing
services to the PIDI Real Property and (B) does not interfere in any material
respect with the PIDI Facility; and (x) judgment liens, writs,

44


--------------------------------------------------------------------------------




warrants, levies, distraints, attachments and other similar process which do not
constitute an Event of Default.

“PIDI Racetrack Completion Date” shall mean the occurrence of the Completion
Date of the PIDI Racetrack Project.

“PIDI Racetrack Project” shall mean the component of the PIDI Construction
Project for the construction of the thoroughbred horse racetrack and related
appurtenances at the PIDI Real Property.

“PIDI Real Property” shall mean the real property which is particularly
described on Exhibit N, affixed hereto.

“PIDI Security Documents” shall mean collective reference to the PIDI Mortgage,
PIDI Assignment of Entitlements, Contracts, Rents and Revenues, the PIDI
Financing Statements and all other documents, instruments or agreements which
are executed or delivered by or on behalf of PIDI and accepted by Agent Bank, on
behalf of Lenders, as security for payment of the Bank Facilities.

“PIDI Spaceleases” shall mean the executed leases and concession agreements
pertaining to the PIDI Facility, or any portion thereof, wherein PIDI is the
lessor, as set forth on that certain schedule marked “Schedule 4.15(d)”, affixed
to the Existing Credit Agreement and by this reference incorporated herein and
made a part hereof.

“Plans and Specifications” shall mean the plans and specifications for the
development and construction of a Construction Project prepared by the
applicable Architect and the Architect’s consultants, as such plans and
specifications may be amended from time to time.  Said plans and specifications
shall include, but not be limited to, all plans, layouts sketches, diagrams,
elevations, drawings, specifications, lists, and all other reports, data and
plans prepared by such Architect and such Architect’s consultants in connection
with the exterior and interior components, equipment and furnishing of the
Construction Project.

“Platform” shall have the meaning ascribed to such term in Section 10.03(a).

“Policies of Insurance” shall mean the insurance to be obtained and maintained
by Borrowers throughout the term of this Credit Agreement as provided by Section
5.09 herein.

45


--------------------------------------------------------------------------------


“Prime Rate” means at any time, and from time to time, the rate of interest most
recently announced within WFB at its principal office in San Francisco,
California, as its “Prime Rate”, with the understanding that WFB’s “Prime Rate”
is one of its base rates and serves as the basis upon which effective rates of
interest are calculated for those loans and extensions of credit making
reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as WFB may designate. 
Each change in the Prime Rate shall be effective on the day the change is
announced within WFB.

“Principal Prepayments” shall have the meaning set forth in Section 2.07(a) of
this Credit Agreement.

“Pro Rata” or “Pro Rata Share” shall mean, with respect to any Lender, a
percentage equal to such Lender’s Syndication Interest in the Credit Facility as
set forth on the Schedule of Lenders’ Proportions in Credit Facility.

“Project Development Budget” shall mean with reference to each Construction
Project, the detailed line item budget showing in detail to the satisfaction of
Agent Bank the anticipated costs of the developing, constructing, furnishing and
equipping the applicable Construction Project, including the cost of gaming
devices, slot machines and other FF&E to be used in connection therewith and
including all items shown on the General Contractor’s Budget and Borrower
Construction Budget.

“Projected Free Cash Flow” shall be determined by the following calculation:

Free Cash Flow determined for the applicable twelve (12) month period under
review shall be divided by 12. The quotient shall be multiplied by 21.  The
product shall be deemed the amount of Free Cash Flow as of the end of the
applicable calendar month.

“Protective Advance” means all sums expended as determined by Agent Bank to be
necessary to: (a) protect the priority, validity and enforceability of the
Security Documentation on, and security interests in, any Collateral and the
instruments evidencing or securing the Obligations, or (b) prevent the value of
any Collateral from being materially diminished (assuming the lack of such a
payment within the necessary time frame could potentially cause such Collateral
to lose value), or (c) protect any of the Collateral from being materially
damaged, impaired, mismanaged or taken, including, without limitation, any
amounts expended in accordance with Section 10.20 or post-foreclosure ownership,
maintenance, operation or marketing of any Collateral.

46


--------------------------------------------------------------------------------




“Purchasing Lender” shall have the meaning ascribed to such term in Section
10.01.

“Qualified Appraisal” shall mean reference to an appraisal or appraisals of the
Hotel/Casino Facilities and Collateral, or any portion thereof, acceptable to
Agent Bank, prepared at Borrowers’ expense in compliance with FIRREA by an
appraiser acceptable to Agent Bank, with sufficient copies delivered to Agent
Bank for distribution to each of the Lenders.

“RAI” shall mean Racing Acquisition, Inc., an Ohio corporation that was merged
into SDI.

“Rate Adjustment Date” shall mean the first (1st) day of the third (3rd) month
immediately following each Fiscal Quarter end.

“Reduction Date(s)” shall mean reference to each date or the dates, as the
context may require upon which the Aggregate Commitment is reduced by a
Scheduled Reduction as set forth on the Aggregate Commitment Reduction Schedule.

“Regulatory Redemption” shall have the meaning ascribed to the term “Required
Regulatory Redemption” in Section 3.9 of the Senior Unsecured Indenture.

“Related Entities” shall mean collective reference to all stockholders,
employees, Affiliates and Subsidiaries of the Borrowers, or any of them, other
than another Borrower.

“Replacement Note(s)” shall have the meaning set forth in Section 2.05(i) of the
Credit Agreement.

“Reportable Event” shall mean any of the events described in Section 4043(b) of
ERISA, other than an event for which the thirty (30) day notice requirement is
waived by regulations.

“Requisite Lenders” means, as of any date of determination prior to the
occurrence of an Event of Default, Lenders holding Syndication Interests equal
to or in excess of 50.1% of the Credit Facility; and at all times during which
an Event of Default has occurred and remains continuing, Lenders holding a
percentage equal to or in excess of 50.1% of the Funded Outstandings; provided
that, (i) in determining such percentage at any given time, all then existing
Defaulting Lenders will be disregarded and excluded and the Pro Rata Shares of
Lenders shall be redetermined, for voting purposes only, to exclude the Pro Rata
Shares of such Defaulting Lenders, and (ii) notwithstanding the foregoing, at
all times when two or more Lenders are party to

47


--------------------------------------------------------------------------------




this Credit Agreement, the term Requisite Lenders shall in no event mean less
than two (2) Lenders.

“Restatement Closing Disbursements” shall have the meaning set forth by Section
2.02(a).

“Restatement Closing Instructions” shall mean instructions from Agent Bank to
the Title Insurance Company setting forth the terms and conditions under which
the Title Insurance Modification Endorsements are to be issued.

“Restatement Date” shall mean the date upon which: (i) each requirement set
forth in Article IIIA of this Credit Agreement has been satisfied or waived and
(ii) the Security Documentation have each been filed and/or recorded in
accordance with and in the manner required by the Restatement Closing
Instructions.

“Restricted Subsidiary” shall mean a wholly owned Subsidiary of MTRI (other than
MPI, SGLVI, PIDI, SDI and SGFI) which: (a) has not incurred any Indebtedness
other than in connection with a Subsidiary Guaranty, guaranties issued in
connection with the Senior Unsecured Notes, and accrued expenses, tax liability,
deferred taxes and trade accounts payable less than ninety (90) days past due
and other accrued or deferred liabilities incurred in the ordinary course of
business, (b) is not subject to any Liens except Restricted Subsidiary Permitted
Encumbrances and in connection with a Restricted Subsidiary Stock Pledge,
(c) has executed and delivered to Agent Bank a Subsidiary Guaranty and has
executed and delivered to Agent Bank such security instruments, mortgages, ship
mortgages and other documents as Agent Bank may reasonably require for the
purpose of adding its assets, real and personal, as additional Collateral
securing repayment of the Bank Facilities and the Subsidiary Guaranty, (d) all
of the stock or other evidence of ownership thereof has been pledged in favor of
Agent Bank by a Restricted Subsidiary Security Agreement, and (e) has been
designated by MTRI to be a Restricted Subsidiary by written notice thereof to
Agent Bank.  MTR shall not redesignate a Restricted Subsidiary as an
Unrestricted Subsidiary without the prior written consent of the Agent Bank, or
if in the opinion of Agent Bank such redesignation is material or in any manner
adverse to the Borrower Consolidation, or any of them, or the Lenders, without
the prior written consent of Requisite Lenders, which consent of Agent Bank or
Requisite Lenders, as applicable, shall not be unreasonably withheld, so long
as: (i) no Default or Event of Default has occurred and remains continuing, and
(ii) giving effect to such redesignation as of the end of the most recently
ended Fiscal Quarter on a pro forma basis, no Default or Event of Default would
exist under the Financial Covenants.

“Restricted Subsidiary Permitted Encumbrances” shall mean, at any particular
time with respect to a Restricted Subsidiary, (i) Liens for taxes, assessments

48


--------------------------------------------------------------------------------




or governmental charges not then due, payable and delinquent, (ii) statutory
Liens for labor or materials or liens for taxes, assessments or governmental
charges not then required to be paid pursuant to Section 5.10, (iii) Liens in
favor of Agent Bank or any Lender created or contemplated by the Security
Documentation, (iv) Liens consented to in writing by Agent Bank upon the
approval of Requisite Lenders, (v) Liens of legally valid capital leases and
purchase money security interests for acquired FF&E up to the maximum amount
permitted under Section 6.09(c), and only to the extent of the lesser of the
purchase money loan or the fair market value of the acquired FF&E at the time of
the acquisition thereof, (vi) Liens of legally valid leases for FF&E, (vii)
easements, licenses or rights-of-way, now existing or hereafter granted to any
Governmental Authority or public utility providing services to the Restricted
Subsidiary or Restricted Subsidiary Venture, (viii) judgment and attachment
Liens which do not constitute an Event of Default, (ix) statutory or other Liens
of landlords and Liens of carriers, warehousemen, mechanics, customs and revenue
authorities and materialmen and other similar Liens imposed by law incurred in
the ordinary course of business which could not reasonably be expected to cause
a Material Adverse Change and which are discharged in accordance with
Section 5.04, (x) Liens incurred or deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return-of-money bonds and other
similar obligations; (xi) leases or subleases granted to others not interfering
in any material respect with the ordinary conduct of the business of such
Restricted Subsidiary; (xii) the replacement or renewal of any Lien otherwise
permitted hereunder; (xiii) minor defects, encroachments or irregularities in
title not interfering in any material respect with the ordinary conduct of the
business of such Restricted Subsidiary; and (xiv) Liens in existence at the time
of acquisition or designation of any Restricted Subsidiary, so long as such Lien
is not created or perfected in contemplation of such acquisition or designation.

“Restricted Subsidiary Stock Pledge” shall mean the Security Agreement and
Pledge Agreement in substantially the form of the Stock Pledges, and in any case
to the reasonable satisfaction of Agent Bank, to be executed by MTRI in favor of
Agent Bank on behalf of the Banks for the purpose of pledging and granting a
security interest in the capital stock and other interests which it may have in
any Restricted Subsidiary, as it may be amended, modified, supplemented,
extended, renewed or restated from time to time.

“Restricted Subsidiary Venture” shall mean a New Venture wholly owned by a
Restricted Subsidiary.

“Revolving Credit Note” shall mean the Revolving Credit Note, a copy of which is
marked “Exhibit A”, affixed hereto and by this reference incorporated herein

49


--------------------------------------------------------------------------------




and made a part hereof, to be executed by Borrowers on the Restatement Date,
payable to the order of Agent Bank on behalf of the Lenders, evidencing the
Credit Facility, as may be amended, modified, extended, renewed, restated or
replaced in whole or in part from time to time, including, without limitation,
each Replacement Note or Replacement Notes issued to one or more of the Lenders
pursuant to Section 2.05(i) evidencing the respective Syndication Interest of
such Lender or Lenders.

“Revolving Credit Period” shall mean the period commencing on the Restatement
Date and terminating on the Maturity Date.

“Schedule of Lenders’ Proportions in Credit Facility” shall mean the Schedule of
Lenders’ Proportions in Credit Facility, a copy of which is marked
“Schedule 2.01(a)”, affixed hereto and by this reference incorporated herein and
made a part hereof, setting forth the respective Syndication Interest and
maximum amount to be funded under the Credit Facility by each Lender, as the
same may be amended, modified or restated from time to time in connection with
an Assignment and Assumption Agreement.

“Schedule of Non Essential Properties” shall mean the Schedule of Non Essential
Properties, a copy of which is set forth as Schedule 6.12(g), affixed hereto and
by this reference incorporated herein and made a part hereof, setting forth a
description of each of the Non Essential Properties.

“Schedule of Restricted and Unrestricted Subsidiaries” shall mean the Schedule
of Restricted and Unrestricted Subsidiaries, a copy of which is set forth as
Schedule 4.24, affixed hereto and by this reference incorporated herein and made
a part hereof, setting forth the information described in Section 4.24 with
respect to each Restricted and Unrestricted Subsidiary which exists as of the
Restatement Date.

“Schedule of Significant Litigation” shall mean the Schedule of Significant
Litigation, a copy of which is set forth as Schedule 3.18, affixed hereto and by
this reference incorporated herein and made a part hereof, setting forth the
information described in Section 3.18 with respect to each Significant
Litigation.

“Scheduled Reduction Payment” shall mean for any Fiscal Quarter, the amount, if
any, by which the highest amount of Aggregate Outstandings during such Fiscal
Quarter exceeds the amount of the Aggregate Commitment as reduced by any
Scheduled Reduction required to be made to such Aggregate Commitment at the end
of such Fiscal Quarter.

50


--------------------------------------------------------------------------------




“Scheduled Reductions” shall mean the amount by which the Aggregate Commitment
is reduced on each Reduction Date as set forth on the Aggregate Commitment
Reduction Schedule.

“SDI” shall mean Scioto Downs, Inc., an Ohio corporation.

“SDI Assignment of Entitlements, Contracts, Rents and Revenues” shall mean the
assignment to be executed by SDI as of the Restatement Date pursuant to which,
SDI shall presently assign to Agent Bank in consideration of the Bank Facilities
(reserving a revocable license to retain use and enjoy): (a) all of its right,
title and interest under all SDI Spaceleases and SDI Equipment Leases and
Contracts relating to the SDI Facility; (b) all of its right, title and interest
in and to all permits, licenses and contracts relating to the SDI Facility,
except Gaming Permits and except those permits, licenses and contracts which are
unassignable; and (c) all rents, issues, profits, revenues and income from the
SDI Real Property, from the operation of the SDI Facility and from any other
business activity conducted on the SDI Real Property, as such assignment may be
amended, modified, extended, renewed, restated, substituted or replaced from
time to time.  The SDI Assignment of Entitlements, Contracts, Rents and Revenues
shall supercede the Assignment of Entitlements, Contracts, Rents and Revenues
executed by SDI, in favor of Agent Bank and dated as of August 5, 2003.

“SDI Collateral” shall mean collective reference to: (i) all of the SDI Real
Property, SDI FF&E, and the contract rights, leases, intangibles and other
interests of SDI, which are subject to the liens and security interests of the
SDI Security Documents; (ii) all rights of SDI presently assigned pursuant to
the terms of the SDI Security Documents; and (iii) any and all other property
and/or intangible rights, interest or benefits inuring to or in favor of SDI,
which are in any manner assigned, pledged, encumbered or otherwise hypothecated
in favor of Agent Bank on behalf of Lenders to secure payment of the Bank
Facilities.

“SDI Construction Project” shall mean the expansion project, as may be proposed
by Borrowers, for the construction and development of additional improvements at
the SDI Facility in accordance with plans and specifications and budget analysis
to be provided to Agent Bank and Lenders’ Consultant in accordance with
Section 5.29.

“SDI Equipment Leases and Contracts” shall mean the executed leases and purchase
contracts pertaining to the SDI FF&E wherein SDI is the lessee or vendee, as the
case may be, as set forth on that certain schedule marked “Schedule 4.16(c)”,
affixed to the Existing Credit Agreement and by this reference incorporated
herein and made a part hereof.

51


--------------------------------------------------------------------------------




“SDI Facility” shall mean the real property, improvements and appurtenances
located in Columbus, Ohio, owned by SDI, on which SDI owns and operates a
harness horse racing facility with pari mutual wagering known as “Scioto Downs”.

“SDI FF&E” shall mean the furniture, fixtures and equipment and all gaming
equipment and devices which have been installed or are to be installed and used,
owned or leased by SDI in connection with the operation of the SDI Facility.

“SDI Financing Statements” shall mean the Uniform Commercial Code financing
statements each naming SDI as the Debtor and filed: (i) in the Office of the
Secretary of State of the State of Ohio on September 2, 2003 under File No.
OH00067996078; and (ii) in the Office of the County Recorder of Franklin County,
Ohio on August 8, 2003 under File No. 2003080251653; all in order to perfect the
security interest granted to Agent Bank under the SDI Mortgage and under other
Security Documentation, all in accordance with requirements of the Ohio Uniform
Commercial Code, as such financing statements may be amended, modified,
extended, renewed, restated, substituted or replaced from time to time.

“SDI Mortgage” shall mean the Open-End Mortgage, Assignment of Rents, Security
Agreement and Fixture Filing executed by SDI, dated as of August 5, 2003, for
the benefit of Agent Bank, and recorded in the Official Records of Franklin
County, Ohio on August 8, 2003 as Instrument No. 200308080251649 as amended by:
(i) that certain First Amendment to Open-End Mortgage, Assignment of Rents,
Security Agreement and Fixture Filing, dated as of December 27, 2005 and
recorded in the Official Records of Franklin County, Ohio on December 29, 2005,
as Instrument No. 200512290273329; and (ii) that certain Second Amendment to
Open-End Mortgage, Assignment of Rents, Security Agreement and Fixture Filing,
dated as of March 28, 2006, and recorded in the Official Records of Franklin
County, Ohio on March 30, 2006, as Instrument No. 200603300059146, all for the
purpose of encumbering the SDI Real Property, SDI FF&E, SDI Facility and other
Collateral described therein, as security for the Bank Facilities and Borrowers’
payment and performance under each of the Loan Documents (other than the
Environmental Certificate) as such deed of trust may be amended, modified,
extended, renewed, restated, substituted or replaced from time to time.

“SDI Permitted Encumbrances” shall mean, at any particular time: (i) liens for
taxes, assessments or governmental charges not then due and payable or not then
delinquent; (ii) statutory liens for labor and/or materials and liens for taxes,
assessments or governmental charges the validity of which, in either instance,
are being contested in good faith by Borrowers by appropriate proceedings, and
as provided in Sections 5.03 and 5.10 hereof, respectively, provided that,
Borrowers shall have maintained adequate reserves in accordance with GAAP for
payment of same; (iii) liens incurred or deposits

52


--------------------------------------------------------------------------------




made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of tenders, statutory obligations, surety and appeal
bonds, bids, leases, government contracts, trade contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money); (iv) leases or subleases granted to others
(including, without limitation, any Subsidiary) not interfering in any material
respect with the ordinary conduct of the business of the SDI Hotel/Casino
Facilities; (v) liens created or contemplated by the SDI Security Documents;
(vi) the liens, encumbrances and restrictions on the SDI Real Property and SDI
FF&E which are shown as exceptions on Schedule B of the applicable Title
Insurance Policy, including, without limitation, the National City Loan
Documents; (vii) liens consented to in writing by Agent Bank upon the approval
of Requisite Lenders, (viii) liens of legally valid capital leases and purchase
money security interests for SDI FF&E to the extent permitted by
Section 6.09(c); (ix) each and every easement, restriction, license or
right-of-way that (A) is hereafter granted to any Governmental Authority or
public utility providing services to the SDI Real Property and (B) does not
interfere in any material respect with the SDI Facility; and (x) judgment liens,
writs, warrants, levies, distraints, attachments and other similar process which
do not constitute an Event of Default.

“SDI Real Property” shall mean the real property which is more particularly
described on that certain exhibit marked “Exhibit M”, affixed hereto and by this
reference incorporated herein and made a part hereof.

“SDI Security Documents” shall mean collective reference to the SDI Mortgage,
SDI Assignment of Entitlements, Contracts, Rents and Revenues, the SDI Financing
Statements and all other documents, instruments or agreements which are executed
or delivered by or on behalf of SDI, and accepted by Agent Bank, on behalf of
the Lenders, as security for payment of the Bank Facilities.

“SDI Spaceleases” shall mean the executed leases and concession agreements
pertaining to the SDI Facility, or any portion thereof, wherein SDI is the
lessor, as set forth on that certain schedule marked “Schedule 4.15(c)”, affixed
to the Existing Credit Agreement and by this reference incorporated herein and
made a part hereof.

“SEC” shall mean Securities and Exchange Commission.

“Secured Interest Rate Hedge(s)” shall mean any Interest Rate Hedge entered into
between any Borrower and any Lender, or Affiliate of any Lender, which is
secured by the Security Documentation.

53


--------------------------------------------------------------------------------




“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Document Amendments” shall mean collective reference to the amendment
documents to be delivered on or before the Restatement Date under Section 3.03.

“Security Documentation” shall mean a collective reference to the MPI Security
Documents, SGLVI Security Documents, the MTRI Security Documents, the SDI
Security Documents, the PIDI Security Documents, the Troyer/Maffeo Mortgage, the
IP Mortgage, the Trademark Security Agreement and all other instruments and
agreements to be executed by or on behalf of Borrowers or other applicable
Persons, in favor of Agent Bank on behalf of the Lenders securing repayment on
the Bank Facilities.

“Senior Indenture Trustee” shall mean Wells Fargo Bank Minnesota, National
Association or its successor.

“Senior Officer” shall mean each of (a) the president and (b) the chief
financial officer of MTRI as an Authorized Officer on behalf of the Borrower
Consolidation.

“Senior Secured Leverage Ratio” as of the end of any Fiscal Quarter shall mean
the ratio resulting by dividing (a) Total Senior Secured Funded Debt for the
Fiscal Quarter under review by (b) sum of Annualized EBITDA determined as of the
end of such Fiscal Quarter.

“Senior Subordinated Indenture” shall mean that certain Indenture dated as of
May 25, 2006, executed by and among MTRI, as issuer, MPI, SGLVI, PIDI, SDI and
SGFI, as guarantors, each other Subsidiary of MTRI that is or becomes a
guarantor thereunder, and the Subordinated Indenture Trustee, as trustee,
pursuant to which MTRI issued the Senior Subordinated Notes.

“Senior Subordinated Indenture Trustee” shall mean Wells Fargo Bank, N.A., as
trustee or its successor.

“Senior Subordinated Notes” shall mean at any time the issued and outstanding 9%
unsecured Senior Subordinated Notes due June 1, 2012, in the aggregate principal
amount of One Hundred Twenty-Five Million Dollars ($125,000,000.00).

“Senior Unsecured Indenture” shall mean that certain Indenture dated as of
March 25, 2003, executed by and among MTRI, as issuer, MPI, SGLVI and PIDI, as
guarantors, each other Subsidiary of MTRI that is or becomes a guarantor
thereunder,

54


--------------------------------------------------------------------------------




and the Indenture Trustee, as trustee, pursuant to which MTRI issued the Senior
Unsecured Notes.

“Senior Unsecured Notes” shall mean at any time the issued and outstanding
9 3/4% Senior Unsecured Notes due April 1, 2010, in the aggregate principal
amount of One Hundred Thirty Million Dollars ($130,000,000.00).

“SGFI” shall have the meaning ascribed to such term in the Preamble of this
Credit Agreement.

“SGFI Assignment of Entitlements, Contracts, Rents and Revenues” shall mean the
assignment to be executed by SGFI as of the Restatement Date, pursuant to which,
SGFI shall presently assigned to Agent Bank in consideration of the Bank
Facilities (reserving a revocable license to retain use and enjoy): (a) all of
its right, title and interest under all SGFI Spaceleases and SGFI Equipment
Leases and Contracts relating to the SGFI Hotel/Casino Facilities; (b) all of
its right, title and interest in and to all permits, licenses and contracts
relating to the SGFI Hotel/Casino Facilities, except Gaming Permits and except
those permits, licenses and contracts which are unassignable; and (c) all rents,
issues, profits, revenues and income from the SGFI Real Property, from the
operation of the SGFI Hotel/Casino Facilities and from any other business
activity conducted on the SGFI Real Property, as such assignment may be amended,
modified, extended, renewed, restated, substituted or replaced from time to
time.

“SGFI Collateral” shall mean collective reference to: (i) all of the SGFI Real
Property and SGFI FF&E and the contract rights, leases, intangibles and other
interests of SGFI which are subject to the liens and security interests of the
SGFI Security Documents; (ii) all rights of SGFI presently assigned pursuant to
the terms of the SGFI Security Documents; and (iii) any and all other property
and/or intangible rights, interest or benefits inuring to or in favor of SGFI,
which are in any manner assigned, pledged, encumbered or otherwise hypothecated
in favor of Agent Bank on behalf of Lenders to secure payment of the Bank
Facilities.

“SGFI Deed of Trust” shall mean the Deed of Trust, Fixture Filing and Security
Agreement with Assignment of Rents executed by SGFI, dated as of April 12, 2006,
for the benefit of Agent Bank, and recorded in the Official Records of Clark
County, Nevada on April 19, 2006 in Book 20060409; all for the purpose of
encumbering the SGFI Real Property, SGFI FF&E, SGFI Hotel/Casino Facilities and
other Collateral described therein, as security for the Bank Facilities and
Borrowers’ payment and performance under each of the Loan Documents (other than
the Environmental Certificate) as such deed of trust may be amended, modified,
extended, renewed, restated, substituted or replaced from time to time.

55


--------------------------------------------------------------------------------




“SGFI Equipment Leases and Contracts” shall mean the executed leases and
purchase contracts pertaining to the SGFI FF&E wherein SGFI is the lessee or
vendee, as the case may be, as set forth on that certain schedule marked
“Schedule 4.16(e)”, affixed to the Existing Credit Agreement and by this
reference incorporated herein and made a part hereof.

“SGFI FF&E” shall mean the furniture, fixtures and equipment and all gaming
equipment and devices which have been installed or are to be installed and used,
owned or leased by SGFI in connection with the operation of the SGFI
Hotel/Casino Facilities.

“SGFI Financing Statements” shall mean the Uniform Commercial Code financing
statements each naming SGFI as the Debtor and filed: (i) in the Office of the
Secretary of State of the State of Nevada on April 14, 2006 under File No.
2006011892-6; and (ii) in the Office of the County Recorder of Clark County,
Nevada on April 19, 2006 in Book 20060419 as Instrument No. 0001279; all in
order to perfect the security interest granted to Agent Bank under the SGFI Deed
of Trust and under other Security Documentation, all in accordance with
requirements of the Nevada Uniform Commercial Code, as such financing statements
may be amended, modified, extended, renewed, restated, substituted or replaced
from time to time.

“SGFI Hotel/Casino Facilities” shall mean the improvements and the hotel and
casino business and related activities conducted on the SGFI Real Property under
the trade name of Binions Hotel and Casino.

“SGFI Lease Estoppel Certificates” shall mean such estoppel certificates with
respect to the SGFI Leases as Agent Bank may require in order to provide: (i)
adequate assurances that SGFI is entitled to encumber its interest as lessee
under the respective SGFI Leases; and (ii) such other assurances with respect to
the SGFI Leases as Agent Bank may reasonably require.

“SGFI Leases” shall mean those respective leases, which are described on
Schedule 4.30, attached hereto, pursuant to which SGFI occupies those portions
of the SGFI Real Property that are described on Exhibit O, attached hereto, as
Parcels 2, 4A, 5, 6, 7A, 10, 11 and 12, respectively.

“SGFI Lessors” shall mean the lessors under each of the SGFI Leases, which
lessors are set forth on Schedule 4.30, attached hereto.

“SGFI Permitted Encumbrances” shall mean, at any particular time: (i) liens for
taxes, assessments or governmental charges not then due and payable or not then
delinquent; (ii) statutory liens for labor and/or materials and liens for taxes,

56


--------------------------------------------------------------------------------




assessments or governmental charges the validity of which, in either instance,
are being contested in good faith by Borrowers by appropriate proceedings, and
as provided in Sections 5.03 and 5.10 hereof, respectively, provided that,
Borrowers shall have maintained adequate reserves in accordance with GAAP for
payment of same; (iii) liens incurred or deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return-of-money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed
money); (iv) leases or subleases granted to others (including, without
limitation, any Subsidiary) not interfering in any material respect with the
ordinary conduct of the business of the SGFI Hotel/Casino Facilities; (v) liens
created or contemplated by the SGFI Security Documents; (vi) the liens,
encumbrances and restrictions on the SGFI Real Property and SGFI FF&E which are
shown as exceptions on Schedule B of the applicable Title Insurance Policy;
(vii) liens consented to in writing by Agent Bank upon the approval of Requisite
Lenders, (viii) liens of legally valid capital leases and purchase money
security interests for SGFI FF&E to the extent permitted by Section 6.09(c);
(ix) each and every easement, restriction, license or right-of-way that (A) is
hereafter granted to any Governmental Authority or public utility providing
services to the SGFI Real Property and (B) does not interfere in any material
respect with the SGFI Hotel/Casino facilities; and (x) judgment liens, writs,
warrants, levies, distraints, attachments and other similar process which do not
constitute an Event of Default.

“SGFI Real Property” shall mean the real property owned by SGFI which is more
particularly described on that certain exhibit marked “Exhibit O”, affixed
hereto and by this reference incorporated herein and made a part hereof.

“SGFI Security Documents” shall mean collective reference to the SGFI Deed of
Trust, SGFI Assignment of Entitlements, Contracts, Rents and Revenues, the SGFI
Financing Statements and all other documents, instruments or agreements which
are executed or delivered by or on behalf of SGFI and accepted by Agent Bank, on
behalf of Lenders, as security for payment of the Bank Facilities.

“SGFI Spaceleases” shall mean the executed leases and concession agreements
pertaining to the SGFI Hotel/Casino Facilities, or any portion thereof, wherein
SGFI is the lessor, as set forth on that certain schedule marked
“Schedule 4.15(e)”, affixed to the Existing Credit Agreement and by this
reference incorporated herein and made a part hereof.

“SGLVI” shall have the meaning ascribed to such term in the Preamble of this
Credit Agreement.

57


--------------------------------------------------------------------------------




“SGLVI Assignment of Entitlements, Contracts, Rents and Revenues” shall mean the
assignment to be executed by SGLVI as of the Restatement Date, pursuant to
which, SGLVI shall presently assigned to Agent Bank in consideration of the Bank
Facilities (reserving a revocable license to retain use and enjoy): (a) all of
its right, title and interest under all SGLVI Spaceleases and SGLVI Equipment
Leases and Contracts relating to the SGLVI Hotel/Casino Facility; (b) all of its
right, title and interest in and to all permits, licenses and contracts relating
to the SGLVI Hotel/Casino Facility, except Gaming Permits and except those
permits, licenses and contracts which are unassignable; and (c) all rents,
issues, profits, revenues and income from the SGLVI Real Property, from the
operation of the SGLVI Hotel/Casino Facility and from any other business
activity conducted on the SGLVI Real Property, as such assignment may be
amended, modified, extended, renewed, restated, substituted or replaced from
time to time.  The SGLVI Assignment of Entitlements, Contracts, Rents and
Revenues shall supercede the Assignment of Entitlements, Contracts, Rents and
Revenues executed by SGLVI, in favor of Agent Bank, and dated as of March 28,
2003.

“SGLVI Collateral” shall mean collective reference to: (i) all of the SGLVI Real
Property, SGLVI FF&E, and the contract rights, leases, intangibles and other
interests of SGLVI, which are subject to the liens and security interests of the
SGLVI Security Documents; (ii) all rights of SGLVI presently assigned pursuant
to the terms of the SGLVI Security Documents; and (iii) any and all other
property and/or intangible rights, interest or benefits inuring to or in favor
of SGLVI, which are in any manner assigned, pledged, encumbered or otherwise
hypothecated in favor of Agent Bank on behalf of Lenders to secure payment of
the Bank Facilities.

“SGLVI Deed of Trust” shall mean the Deed of Trust, Fixture Filing and Security
Agreement with Assignment of Rents executed by SGLVI, dated as of March 28,
2003, for the benefit of Agent Bank, and recorded in the Official Records of
Clark County, Nevada on April 2, 2003 in Book 20030402, as Instrument No. 02483,
as amended by: (i) First Amendment to Deed of Trust, Fixture Filing and Security
Agreement with Assignment of Rents and Notice of Additional Commitment dated
December 27, 2005 and recorded in the Official Records of Clark County, Nevada
on December 29, 2005 in Book 20051229 as Instrument No. 00970; and (ii) Second
Amendment to Deed of Trust, Fixture Filing and Security Agreement with
Assignment of Rents and Notice of Additional Commitment dated March 28, 2006 and
recorded in the Official Records of Clark County, Nevada on March 30, 2006 in
Book 20060330 as Instrument No. 0001022; all for the purpose of encumbering the
SGLVI Real Property, SGLVI FF&E, SGLVI Hotel/Casino Facility and other
Collateral described therein, as security for the Bank Facilities and Borrowers’
payment and performance under each of the Loan Documents (other than the
Environmental Certificate) as such deed of trust may be amended, modified,
extended, renewed, restated, substituted or replaced from time to time.

58


--------------------------------------------------------------------------------




“SGLVI Equipment Leases and Contracts” shall mean the executed leases and
purchase contracts pertaining to the SGLVI FF&E wherein SGLVI is the lessee or
vendee, as the case may be, as set forth on that certain schedule marked
“Schedule 4.16(b)”, affixed to the Existing Credit Agreement and by this
reference incorporated herein and made a part hereof.

“SGLVI FF&E” shall mean the furniture, fixtures and equipment and all gaming
equipment and devices which have been installed or are to be installed and used,
owned or leased by SGLVI in connection with the operation of the SGLVI
Hotel/Casino Facility.

“SGLVI Financing Statements” shall mean the Uniform Commercial Code financing
statements each naming SGLVI as the Debtor and filed: (i) in the Office of the
Secretary of State of the State of Nevada on April 3, 2003 under File No.
2003009353-4; and (ii) in the Office of the County Recorder of Clark County,
Nevada on April 2, 2003 in Book 20030402 as Instrument No. 02485; all in order
to perfect the security interest granted to Agent Bank under the SGLVI Deed of
Trust and under other Security Documentation, all in accordance with
requirements of the Nevada Uniform Commercial Code, as such financing statements
may be amended, modified, extended, renewed, restated, substituted or replaced
from time to time.

“SGLVI Hotel/Casino Facility” shall mean the improvements and the hotel and
casino business and related activities conducted on the SGLVI Real Property
under the trade name of Ramada Inn and Speedway Casino.

“SGLVI Permitted Encumbrances” shall mean, at any particular time, (i) liens for
taxes, assessments or governmental charges not then due and payable or not then
delinquent, (ii) statutory liens for labor and/or materials and liens for taxes,
assessments or governmental charges the validity of which, in either instance,
are being contested in good faith by Borrowers by appropriate proceedings, and
as provided in Sections 5.03 and 5.10 hereof, respectively, provided that,
Borrowers shall have maintained adequate reserves in accordance with GAAP for
payment of same, (iii) liens incurred or deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return-of-money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed
money); (iv) leases or subleases granted to others (including, without
limitation, any Subsidiary) not interfering in any material respect with the
ordinary conduct of the business of the SGLVI Hotel/Casino Facility; (v) liens
created or contemplated by the SGLVI Security Documents, (vi) the liens,
encumbrances and restrictions on the SGLVI Real Property, SGLVI FF&E and
existing improvements which are shown as exceptions

59


--------------------------------------------------------------------------------




on Schedule B of the applicable Title Insurance Policy, (vii) liens consented to
in writing by Agent Bank upon the approval of Requisite Lenders, (viii) liens of
legally valid capital leases and purchase money security interests for SGLVI
FF&E to the extent permitted by Section 6.09(c), and (ix) each and every
easement, license, restriction or right-of-way that (A) is hereafter granted to
any Governmental Authority or public utility providing services to the SGLVI
Real Property and (B) does not interfere in any material respect with the SGLVI
Hotel/Casino Facility; and (x) judgment liens, writs, warrants, levies,
distraints, attachments and other similar process which do not constitute an
Event of Default.

“SGLVI Real Property” shall mean the real property which is more particularly
described on that certain exhibit marked “Exhibit L”, affixed hereto and by this
reference incorporated herein and made a part hereof.

“SGLVI Security Documents” shall mean collective reference to the SGLVI Deed of
Trust, SGLVI Assignment of Entitlements, Contracts, Rents and Revenues, the
SGLVI Financing Statements and all other documents, instruments or agreements
which are executed or delivered by or on behalf of SGLVI, and accepted by Agent
Bank, on behalf of the Lenders, as security for payment of the Bank Facilities.

“SGLVI Spaceleases” shall mean the executed leases and concession agreements
pertaining to the SGLVI Hotel/Casino Facility, or any portion thereof, wherein
SGLVI is the lessor, as set forth on that certain schedule marked
“Schedule 4.15(b)”, affixed to the Existing Credit Agreement and by this
reference incorporated herein and made a part hereof.

“Share Repurchases” shall mean the purchase of shares of any class of stock,
option, right or other equity interest, whether voting or non-voting of MTRI by
any member of the Borrower Consolidation, or any of them.

“Significant Litigation” shall mean each action, suit, proceeding, litigation
and controversy involving Borrowers, or any of them, involving claims in excess
of Two Million Five Hundred Thousand Dollars ($2,500,000.00) or which if
determined adverse to the interests of Borrowers, or any of them, could result
in a Material Adverse Change.

“Soft Costs” shall mean all costs which are shown in the Construction Budgets,
other than Hard Costs, including, without limitation, the purchase of FF&E and
other items outside the scope of the applicable General Contractor’s Agreement.

“Spaceleases” shall mean collective reference to the MPI Spaceleases and SGLVI
Spaceleases.

60


--------------------------------------------------------------------------------




“Standby Letter(s) of Credit” shall mean a letter or letters of credit issued by
L/C Issuer pursuant to Section 2.14 of the Credit Agreement for the purpose of
securing payment or performance of a financial obligation of Borrowers, other
than in connection with the payment for goods, equipment or materials.

“Stated Amount” shall mean the maximum amount which L/C Issuer may be required
to disburse to the beneficiary(ies) of a Letter(s) of Credit under the terms
thereof.

“Stated Expiry Date(s)” shall mean the date set forth on the face of a Letter(s)
of Credit as the date when all obligations of L/C Issuer to advance funds
thereunder will terminate, as the same may be extended from time to time.

“Stock Pledges” shall mean collective reference to: (i) the Security Agreement
and Pledge of Stock (Nevada) dated as of February 10, 2000, executed between
MTRI, as debtor, and Agent Bank, as secured party, together with Speakeasy
Gaming of Las Vegas, Inc. Certificate No. 2 dated January 24, 2000, for 100
shares, issued in favor of MTRI and the Irrevocable Stock Power executed in
connection therewith, (ii) the Security Agreement and Pledge of Stock dated
concurrently herewith, executed between MTRI, as debtor, and Agent Bank, as
secured party, together with Mountaineer Park, Inc. Certificate No. 16 dated
October 16, 1992 for 110 shares, issued in favor of MTRI (formerly Excalibur
Holding Corporation) and the Irrevocable Stock Power executed in connection
therewith, and (iii) each of Security Agreement and Pledge of Stock and related
stock powers executed in favor of Agent Bank, including each Restricted
Subsidiary Stock Pledge and the Stock Pledges to be executed on or before the
Restatement Date for the issued and outstanding shares of PIDI, SDI and SGFI; in
each case executed and delivered to Agent Bank on behalf of the Lenders as
security for the Bank Facilities and all other sums which may be owing by
Borrowers to the Banks from time to time under the Credit Agreement, as the same
may be amended, modified or restated from time to time (including, without
limitation, the amendment and restatement of the Existing Credit Agreement
evidenced by this Credit Agreement and the Revolving Credit Note executed
concurrently herewith), as the same may be amended, modified or restated from
time to time.

“Subsidiary” shall mean, on the date in question, any Person of which an
aggregate of fifty percent (50%) or more of the stock of any class or classes
(or equivalent interests) is owned of record or beneficially, directly or
indirectly, by another Person and/or any of its Subsidiaries, if the holders of
the stock of such class or classes (or equivalent interests) (a) are ordinarily,
in the absence of contin­gencies, entitled to vote for the election of a
majority of the directors (or individuals performing similar functions) of such
Person, even though the right so to vote has been suspended by the happening of
such a contingency, or (b) are entitled, as such holders, to vote for the

61


--------------------------------------------------------------------------------




 election of a majority of the directors (or individuals performing similar
functions) of such Person, whether or not the right so to vote exists by reason
of the happening of a contingency.

“Subsidiary Guaranty” shall mean the General Continuing Subsidiary Guaranty to
be executed by each Subsidiary in favor of the Agent Bank on behalf of Banks in
the form of the General Continuing Subsidiary Guaranty marked “Exhibit J”,
affixed hereto and by this reference incorporated herein and made a part hereof,
under the terms of which each Subsidiary irrevocably and unconditionally
guaranties to Agent Bank on behalf of the Banks the full and prompt payment and
performance of all Obligations.

“Swingline Advance” shall mean each advance made by Swingline Lender to
Borrowers under the Swingline Facility.

“Swingline Facility” shall mean the agreement of Swingline Lender to make
Swingline Advances to Borrowers subject to the terms and conditions and up to
the maximum amounts and for the duration as set forth in Section 2.08 of this
Credit Agreement.

“Swingline Issuance Date” means each date a Swingline Advance is funded.

“Swingline Lender” shall have the meaning set forth in the Preamble of this
Credit Agreement.

“Swingline Note” shall mean the Swingline Note, a copy of which is marked
“Exhibit R”, affixed hereto and by this reference incorporated herein and made a
part hereof, to be executed by Borrowers on the Restatement Date, payable to the
order of Swingline Lender evidencing the Swingline Facility, as the same may be
amended or restated from time to time.

“Swingline Outstandings” shall mean the aggregate amount of all outstanding and
unpaid Swingline Advances as of each date of determination.

“Syndication Costs” shall mean collective reference to all costs and expenses
incurred by Agent Bank in connection with the sale, transfer and/or assignment
of a Syndication Interest to any other Lender.

“Syndication Interest” shall mean the proportionate interest of each Lender in
the Credit Facility as set forth on the Schedule of Lenders’ Proportions in
Credit Facility, as the same may be amended or restated from time to time.

62


--------------------------------------------------------------------------------




“Tangible Net Worth” shall mean Assets, excluding Intangibles (other than
deferred financing fees and costs and capitalized gaming licensing costs and
fees), less Liabilities, in each instance calculated without regard to Insider
Non-Cash Loans and Insider Cash Loans.

“Taxes” shall have the meaning ascribed to such term in Section 2.11.

“Tecnica” shall mean Tecnica Development Corp.

“Tecnica Stock Pledge” shall mean the pledge of all outstanding stock of Tecnica
in favor of MTR as additional security for repayment of the Green Shingle Loan.

“Third Amendment to SDI Mortgage” shall mean an amendment to the SDI Mortgage to
be executed and delivered by SDI and Agent Bank, as of the Restatement Date, in
a form and substance acceptable to Agent Bank amending the SDI Mortgage for the
purpose, among other things, of confirming its continued security for payment
and performance under the Bank Facilities.

“Third Amendment to SGLVI Deed of Trust” shall mean an amendment to the SGLVI
Deed of Trust to be executed and delivered by SGLVI and Agent Bank, as of the
Restatement Date, in a form and substance acceptable to Agent Bank amending the
SGLVI Deed of Trust for the purpose, among other things, of confirming its
continued security for payment and performance under the Bank Facilities.

“Title Insurance Company” shall mean First American Title Insurance Company by
and through its settlement agent Terra Nova Title & Settlement Services,
together with such reinsurers with direct access as are requested by Agent Bank
or other title insurance company or companies as may be reasonably acceptable to
Agent Bank.

“Title Insurance Modification Endorsements” shall mean collective reference to
the following endorsements, which shall be issued to each of the Existing Title
Insurance Policies by the Title Insurance Company, as of the Restatement Date,
in accordance with the Restatement Closing Instructions: (i) CLTA 110.5, or
other modification endorsements acceptable to Agent Bank providing assurances
that, among other things, the insured mortgage under each Existing Title
Insurance Policy has been validly amended by the applicable deed of trust or
mortgage amendment, and that there are no intervening items with priority over
such deed of trust or mortgage amendments other than Permitted Encumbrances; and
(ii) such other endorsements as may be requested by Agent Bank; all of which
shall be in a form and substance acceptable to Agent Bank.

63


--------------------------------------------------------------------------------


“Title Insurance Policies” shall mean collective reference to the Existing Title
Insurance Policies as modified and/or supplemented by the Title Insurance
Modification Endorsements.

“Total Funded Debt” shall mean with reference to the Borrower Consolidation for
any period: (i) the daily average of the Aggregate Outstandings for such period,
plus (ii) the total as of the last day of such period of both the long-term and
current portions (without duplication) of all other Indebtedness (including
Contingent Liabilities) and Capitalized Lease Liabilities.

“Total Leverage Ratio” as of the end of any Fiscal Quarter shall mean the ratio
resulting by dividing (a) Total Net Funded Debt as of the end of the Fiscal
Quarter under review by (b) the sum of Annualized EBITDA determined as of the
end of each Fiscal Quarter.

“Total Net Funded Debt” shall mean Total Funded Debt less the amount of Excess
Cash On Hand as of any given date of determination.

“Total Senior Secured Funded Debt” shall mean with reference to the Borrower
Consolidation for any period the Aggregate Outstandings as of the last day of
such period, plus the total of both the long-term and current portions (without
duplication) of all other Indebtedness that is secured by all or any portion of
the Collateral, in each instance determined as of the last day of such Fiscal
Period.

“Trademark Security Agreement” shall mean the security agreement to be executed
by each of the Borrowers as of the Restatement Date for the purpose of granting
a security interest in favor of Agent Bank in all trademarks, tradenames,
copyrights and servicemarks used in connection with the Hotel/Casino Facilities,
including, without limitation each registration and application set forth on
Schedule 4.22 or otherwise described on Schedule A to the Trademark Security
Agreement, as such Trademark Security Agreement may be amended, modified,
supplemented, replaced, renewed or restated from time to time.  The Trademark
Security Agreement shall supercede the Trademark Security Agreement, dated as of
March 28, 2003, which was executed by MPI, SGLVI, PIDI and RAI, as debtors, for
the benefit of Agent Bank as secured party.

“TRGI” shall mean Three Rivers Gaming, Inc. (formerly known as Keystone State
Gaming), which shall be deemed to be an Unrestricted Subsidiary until otherwise
designated by MTRI in accordance with Section 5.27.

64


--------------------------------------------------------------------------------




“Troyer/Maffeo Mortgage” shall mean the Open-End Mortgage, Assignment of Rents,
Security Agreement and Fixture Filing executed by PIDI, dated as of January 19,
2006, for the benefit of Agent Bank, and recorded in the Official Records of
Erie County, Pennsylvania on January 31, 2006 in Book 1303, at Page 1164 as
Document No. 002987 as amended by that certain First Amendment to Open-End
Mortgage, Assignment of Rents, Security Agreement and Fixture Filing, dated as
of March 28, 2006, and recorded in the Official Records of Erie County,
Pennsylvania on March 30, 2006, in Book 1315, at Page 2165, as Document No.
08988; all for the purpose of encumbering the Troyer/Maffeo Real Property, PIDI
FF&E, PIDI Facility and other Collateral described therein, as security for the
Bank Facilities and Borrowers’ payment and performance under each of the Loan
Documents (other than the Environmental Certificate) as such deed of trust may
be amended, modified, extended, renewed, restated, substituted or replaced from
time to time.

“Troyer/Maffeo Mortgage Restatement” shall mean an amendment and restatement of
the Troyer/Maffeo Mortgage to be executed and delivered by PIDI and Agent Bank,
as of the Restatement Date, in a form and substance acceptable to Agent Bank
amending and restating the Troyer/Maffeo Mortgage for the purpose, among other
things, of confirming its continued security for payment and performance under
the Bank Facilities.

“Troyer/Maffeo Property” shall mean the real property which is more particularly
described on that certain exhibit marked “Exhibit P”, affixed hereto and by this
reference incorporated herein and made a part hereof.

“Troyer/Maffeo/IP Property Permitted Encumbrances” shall mean, at any particular
time with respect to the Troyer/Maffeo Real Property and IP Real Property; (i)
Liens for taxes, assessments or governmental charges not then due, payable and
delinquent; (ii) statutory Liens for labor or materials or liens for taxes,
assessments or governmental charges not then required to be paid pursuant to
Section 5.10; (iii) Liens in favor of Agent Bank or any Lender created or
contemplated by the Security Documentation; (iv) Liens consented to in writing
by Agent Bank upon the approval of Requisite Lenders; (v) Liens of legally valid
capital leases and purchase money security interests for acquired FF&E up to the
maximum amount permitted under Section 6.09(c), and only to the extent of the
lesser of the purchase money loan or the fair market value of the acquired FF&E
at the time of the acquisition thereof; (vi) Liens of legally valid leases for
FF&E; (vii) easements, licenses or rights-of-way, now existing or hereafter
granted to any Governmental Authority or public utility providing services to
the Restricted Subsidiary or Restricted Subsidiary Venture; (viii) judgment and
attachment Liens which do not constitute an Event of Default; (ix) statutory or
other Liens of landlords and Liens of carriers, warehousemen, mechanics, customs
and revenue authorities and materialmen and other similar Liens imposed by law
incurred in

65


--------------------------------------------------------------------------------




the ordinary course of business which could not reasonably be expected to cause
a Material Adverse Change and which are discharged in accordance with
Section 5.04; (x) Liens incurred or deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return-of-money bonds and other
similar obligations; (xi) leases or subleases granted to others not interfering
in any material respect with the ordinary conduct of the business of such
Restricted Subsidiary; (xii) the replacement or renewal of any Lien otherwise
permitted hereunder; (xiii) minor defects, encroachments or irregularities in
title not interfering in any material respect with the ordinary conduct of the
business of the Borrower which owns such property; and (xiv) liens, encumbrances
and restrictions shown on Schedule B of the applicable Title Insurance Policy.

“Unrestricted Subsidiary shall mean each Subsidiary of MTRI which is not a
Restricted Subsidiary or a Borrower.

“Unsuitable Lender” shall have the meaning set forth in Section 10.10(d).

“Voluntary Permanent Reduction” shall have the meaning set forth in
Section 2.01(c).

“West Virginia Gaming Authorities” shall mean the West Virginia State Racing
Commission and West Virginia State Lottery Commission and any other applicable
governmental or administrative state or local agency involved in the regulation
of gaming and gaming activities conducted by the Borrower Consolidation in the
State of West Virginia.

“WFB” shall mean Wells Fargo Bank, National Association.


SECTION 1.02.                             INTERPRETATION AND CONSTRUCTION.  IN
THIS CREDIT AGREEMENT, UNLESS THE CONTEXT OTHERWISE REQUIRES:

(a)                                  Articles and Sections mentioned by number
only are the respective Articles and Sections of this Credit Agreement as so
numbered;

(b)                                 Words importing a particular gender mean and
include every other gender, and words importing the singular number mean and
include the plural number and vice versa;

(c)                                  All times specified herein, unless
otherwise specifically referred, shall be the time in San Francisco, California;

66


--------------------------------------------------------------------------------




(d)                                 Any headings preceding the texts of the
several Articles and Sections of this Credit Agreement, and any table of
contents or marginal notes appended to copies hereof, shall be solely for
con­venience of reference and shall not constitute a part of this Credit
Agreement, nor shall they affect its meaning, construction or effect;

(e)                                  If any clause, definition, provision or
Section of this Credit Agreement shall be determined to be apparently contrary
to or conflicting with any other clause, definition, provision or Section of
this Credit Agreement then the clause, definition, provision or Section
containing the more specific provisions shall control and govern with respect to
such apparent conflict.  The parties hereto do agree that each has con­tributed
to the drafting of this Credit Agreement and all Loan Documents and that the
provisions herein contained shall not be construed against either Borrowers or
Lenders as having been the person or persons responsible for the preparation
thereof;

(f)                                    The terms “herein”, “hereunder”,
“hereby”, “hereto”, “hereof” and any similar terms as used in the Credit
Agreement refer to this Credit Agreement; the term “heretofore” means before the
date of execution of this Credit Agreement; and the term “hereafter” means after
the date of the execution of this Credit Agreement;

(g)                                 All accounting terms used herein which are
not otherwise specifically defined shall be used in accordance with GAAP;

(h)                                 If any clause, provision or Section of this
Credit Agreement shall be ruled invalid or unenforceable by any court of
competent jurisdiction, such holding shall not invalidate or render
unenforceable any of the remaining provisions hereof;

(i)                                     Each reference to this Credit Agreement
or any other Loan Document or any of them, as used in this Credit Agreement or
in any other Loan Document, shall be deemed a reference to this Credit Agreement
or such Loan Document, as applicable, as the same may be amended, modified,
supplemented, replaced, renewed or restated from time to time; and

(j)                                     Every affirmative duty, covenant and
obligation of Borrowers hereunder shall be equally applicable to each of the
Borrowers individually and where the context would result in the best interests
or rights of Banks shall be construed to mean “Borrowers or any of them” or
“Borrowers and each of them”, as applicable.


SECTION 1.03.                             USE OF DEFINED TERMS.  UNLESS
OTHERWISE DEFINED OR THE CONTEXT OTHERWISE REQUIRES, TERMS FOR WHICH MEANINGS
ARE PROVIDED IN THIS CREDIT AGREEMENT SHALL HAVE SUCH MEANINGS WHEN USED IN THE
REVOLVING CREDIT NOTE AND IN

67


--------------------------------------------------------------------------------





EACH LOAN DOCUMENT AND OTHER COMMUNICATION DELIVERED FROM TIME TO TIME IN
CONNECTION WITH THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT.


SECTION 1.04.                             CROSS-REFERENCES.  UNLESS OTHERWISE
SPECIFIED, REFERENCES IN THIS CREDIT AGREEMENT AND IN EACH OTHER LOAN DOCUMENT
TO ANY ARTICLE OR SECTION ARE REFERENCES TO SUCH ARTICLE OR SECTION OF THIS
CREDIT AGREEMENT OR SUCH OTHER LOAN DOCUMENT, AS THE CASE MAY BE, AND, UNLESS
OTHERWISE SPECIFIED, REFERENCES IN ANY ARTICLE, SECTION OR DEFINITION TO ANY
CLAUSE ARE REFERENCES TO SUCH CLAUSE OF SUCH ARTICLE, SECTION OR DEFINITION.


SECTION 1.05.                             EXHIBITS AND SCHEDULES.  ALL EXHIBITS
AND SCHEDULES TO THIS CREDIT AGREEMENT, EITHER AS ORIGINALLY EXISTING OR AS THE
SAME MAY FROM TIME TO TIME BE SUPPLEMENTED, MODIFIED OR AMENDED, ARE
INCORPORATED HEREIN BY THIS REFERENCE.


ARTICLE II

AMOUNT, TERMS AND SECURITY OF THE CREDIT FACILITY


SECTION 2.01.                             THE CREDIT FACILITY.


A.                                       SUBJECT TO THE CONDITIONS AND UPON THE
TERMS HEREINAFTER SET FORTH AND IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF
THE REVOLVING CREDIT NOTE, ON AND AFTER THE RESTATEMENT DATE LENDERS SEVERALLY
AGREE IN THE PROPORTIONS SET FORTH ON THE SCHEDULE OF LENDERS’ PROPORTIONS IN
CREDIT FACILITY TO LEND AND ADVANCE BORROWINGS TO BORROWERS, UP TO THE AGGREGATE
COMMITMENT, SUCH AMOUNTS AS BORROWERS MAY REQUEST BY NOTICE OF BORROWING DULY
EXECUTED BY AN AUTHORIZED OFFICER AND DELIVERED TO AGENT BANK FROM TIME TO TIME
AS PROVIDED IN SECTION 2.03 OR AT THE REQUEST OF AGENT BANK PURSUANT TO
SECTIONS 2.08 OR 2.14.


B.                                      SUBJECT TO THE USES AND PURPOSES SET
FORTH IN SECTION 2.02, ON AND AFTER THE RESTATEMENT DATE BORROWERS MAY BORROW,
REPAY AND REBORROW THE AVAILABLE BORROWINGS UP TO THE AGGREGATE COMMITMENT FROM
TIME TO TIME.  PROVIDED, HOWEVER, AMOUNTS OF FUNDED OUTSTANDINGS BEARING
INTEREST WITH REFERENCE TO A LIBO RATE SHALL BE SUBJECT TO BREAKAGE CHARGES
INCIDENT TO PREPAYMENT.  THE CREDIT FACILITY SHALL BE FOR A TERM COMMENCING ON
THE RESTATEMENT DATE AND TERMINATING ON THE MATURITY DATE, ON WHICH DATE THE
ENTIRE OUTSTANDING BALANCE OF THE CREDIT FACILITY SHALL BE FULLY PAID AND BANK
FACILITIES TERMINATION SHALL OCCUR.  IN NO EVENT SHALL ANY LENDER BE LIABLE TO
FUND ANY AMOUNTS UNDER THE CREDIT FACILITY IN EXCESS OF ITS RESPECTIVE
SYNDICATION INTEREST IN ANY BORROWING.


C.                                       BORROWERS MAY VOLUNTARILY PERMANENTLY
REDUCE THE AGGREGATE COMMITMENT FROM TIME TO TIME (A “VOLUNTARY PERMANENT
REDUCTION”) ON THE FOLLOWING CONDITIONS:

68


--------------------------------------------------------------------------------




(I)                                     THAT EACH SUCH VOLUNTARY PERMANENT
REDUCTION BE IN THE MINIMUM AMOUNT OF ONE MILLION DOLLARS ($1,000,000.00) AND
MADE IN WRITING BY AN AUTHORIZED OFFICER, EFFECTIVE ON THE FIFTH (5TH) BANKING
BUSINESS DAY FOLLOWING RECEIPT BY AGENT BANK; AND

(II)                                  THAT EACH SUCH VOLUNTARY PERMANENT
REDUCTION SHALL BE IRREVOCABLE AND A PERMANENT REDUCTION TO THE AGGREGATE
COMMITMENT.


D.                                      COMMITMENT INCREASE.  SUBJECT TO THE
PRIOR OCCURRENCE OF THE OHIO LICENSING EVENT, BORROWERS MAY, BY WRITTEN NOTICE
TO THE AGENT BANK AND THE LENDERS, INCREASE THE AGGREGATE COMMITMENT BY UP TO A
CUMULATIVE AGGREGATE OF AN ADDITIONAL FIFTY MILLION DOLLARS ($50,000,000.00) FOR
THE PURPOSE OF FINANCING THE COSTS OF THE SDI CONSTRUCTION PROJECT (THE ACTUAL
AMOUNT OF EACH SUCH INCREASE TO THE AGGREGATE COMMITMENT BEING HEREIN REFERRED
TO AS A “COMMITMENT INCREASE”); PROVIDED THAT (I) NO DEFAULT OR EVENT OF DEFAULT
HAS OCCURRED AND REMAINS CONTINUING, (II) NO MORE THAN TWO (2) COMMITMENT
INCREASES MAY BE MADE DURING THE TERM OF THE CREDIT FACILITY AND IN NO CASE
SHALL THE TOTAL OF SUCH COMMITMENT INCREASE EXCEED FIFTY MILLION DOLLARS
($50,000,000.00) IN THE AGGREGATE; (III) THE OBLIGATION TO FUND EACH COMMITMENT
INCREASE IS EXPRESSLY ASSUMED BY A LENDER OR LENDERS THEN PARTY TO THIS CREDIT
AGREEMENT, IN EACH CASE IN SUCH LENDER’S SOLE DISCRETION, OR (AFTER HAVING FIRST
OFFERED THE COMMITMENT INCREASE TO THE LENDERS THEN PARTY TO THIS CREDIT
AGREEMENT) BY A PERSON OR PERSONS THAT ARE ELIGIBLE ASSIGNEES, IN EACH CASE
ACCEPTABLE TO BORROWERS AND REASONABLY ACCEPTABLE TO THE AGENT BANK, AND IN EACH
INSTANCE EVIDENCED IN WRITING BY EXECUTION OF AN ASSUMPTION AND CONSENT
AGREEMENT IN THE FORM OF EXHIBIT T ATTACHED HERETO, EXECUTED BY EACH SUCH
ASSUMING LENDER OR ELIGIBLE ASSIGNEE, AGENT BANK AND BORROWERS, PROVIDED THAT NO
LENDER SHALL HAVE ANY OBLIGATION TO INCREASE ITS SYNDICATION INTEREST IN EFFECT
AS OF THE CLOSING DATE, (IV) EACH SUCH ASSUMING LENDER OR ELIGIBLE ASSIGNEE
CONCURRENTLY PURCHASES A PRO RATA SHARE OF THE FUNDED OUTSTANDINGS FROM THE
LENDERS PARTY TO THE CREDIT AGREEMENT (AND EACH LENDER HEREBY AGREES TO SELL THE
APPROPRIATE PROPORTION OF ITS PRO RATA SHARE AT PAR VALUE TO SUCH ASSUMING
LENDER OR ELIGIBLE ASSIGNEE) THAT IS EQUIVALENT TO THE INCREASED NEW PRO RATA
SHARE OF EACH SUCH ASSUMING LENDER OR ELIGIBLE ASSIGNEE AFTER GIVING EFFECT TO
THE COMMITMENT INCREASE AND SUCH LENDER’S SYNDICATION INTEREST IN THE AGGREGATE
COMMITMENT, (V) BORROWERS PAY AGENT BANK ANY AMOUNT OWING UNDER SECTION 2.07(C)
AND ANY FEES OWING TO THE AGENT BANK OR TO THE ASSUMING LENDERS OR ELIGIBLE
ASSIGNEES COMMITTING TO FUND THE COMMITMENT INCREASE BASED UPON NEGOTIATIONS
MADE IN CONNECTION WITH THE FUNDING OF THE COMMITMENT INCREASE, (VI) THE
COMMITMENT INCREASE SHALL NOT INCREASE THE PRO RATA SHARE OF THE AGGREGATE
COMMITMENT AND THE PRO RATA SHARE OF THE AMOUNT OF THE FUNDED OUTSTANDINGS HELD
BY ANY OTHER LENDER ABSENT THE EXPRESS WRITTEN CONSENT OF THAT LENDER, AND (VII)
THE COMMITMENT INCREASE SHALL NOT BE AVAILABLE FOR ADVANCE BY LENDERS UNTIL EACH
CONDITION PRECEDENT SET FORTH IN SECTIONS 3.33 THROUGH

69


--------------------------------------------------------------------------------





3.38 OF ARTICLE III C SHALL HAVE OCCURRED AND BEEN FULLY SATISFIED.  GIVING
EFFECT TO THE COMMITMENT INCREASE AND PURCHASE OF PRO RATA SHARES OF THE FUNDED
OUTSTANDINGS, ADJUSTMENTS SHALL BE MADE TO THE PRO RATA SHARES OF THE LENDERS IN
THE AGGREGATE COMMITMENT AND THE PRO RATA SHARES OF FUNDED OUTSTANDINGS SUCH
THAT THE PRO RATA SHARE OF EACH LENDER IN THE AGGREGATE COMMITMENT SHALL BE
IDENTICAL TO ITS PRO RATA SHARE OF THE FUNDED OUTSTANDINGS.  THE AGENT BANK
SHALL PROMPTLY THEREAFTER PREPARE AND CIRCULATE TO BORROWERS AND THE BANKS A
REVISED SCHEDULE OF LENDERS’ PROPORTIONS IN CREDIT FACILITY REFLECTING SUCH
INCREASED AGGREGATE COMMITMENT AND THE REVISED PRO RATA SHARES OF THE LENDERS IN
THE CREDIT FACILITY, AND SUCH REVISED SCHEDULE OF LENDERS’ PROPORTIONS IN CREDIT
FACILITY SHALL SUPERSEDE AND REPLACE THE THEN EXISTING SCHEDULE OF LENDERS’
PROPORTIONS IN CREDIT FACILITY.


E.                                       NO VOLUNTARY PERMANENT REDUCTION OR
MANDATORY COMMITMENT REDUCTION SHALL RELIEVE OR OTHERWISE DEFER THE MAKING OF
EACH SCHEDULED REDUCTION ON EACH REDUCTION DATE.


F.                                         IN THE EVENT ANY SCHEDULED REDUCTION,
VOLUNTARY PERMANENT REDUCTION OR MANDATORY COMMITMENT REDUCTION REDUCES THE
AGGREGATE COMMITMENT TO LESS THAN THE SUM OF THE AGGREGATE OUTSTANDINGS, THE
BORROWERS SHALL ON OR BEFORE THE SECOND (2ND) BANKING BUSINESS DAY FOLLOWING
BORROWERS RECEIPT OF WRITTEN NOTICE FROM AGENT BANK, CAUSE THE AGGREGATE
OUTSTANDINGS TO BE REPAID BY SUCH AMOUNT AS MAY BE NECESSARY TO CAUSE THE
AGGREGATE OUTSTANDINGS TO BE EQUAL TO OR LESS THAN THE AGGREGATE COMMITMENT.


SECTION 2.02.                             USE OF PROCEEDS OF THE CREDIT
FACILITY.  AVAILABLE BORROWINGS SHALL BE USED FOR THE PURPOSES OF:


A.                                       ON THE RESTATEMENT DATE (COLLECTIVELY
THE “RESTATEMENT CLOSING DISBURSEMENTS”):

(I)                                     CONTINUING THE OUTSTANDING PRINCIPAL
BALANCE UNDER THE EXISTING CREDIT FACILITY AS FUNDED OUTSTANDINGS UNDER THE
CREDIT FACILITY; AND

(II)                                  PAYING IN FULL THE FEES DUE AGENT BANK AS
SET FORTH IN THE FEE SIDE LETTER, THE COSTS, FEES AND EXPENSES OF TITLE
INSURANCE COMPANIES INCURRED IN CONNECTION WITH THE ISSUANCE OF THE TITLE
ENDORSEMENTS, THE COSTS, FEES AND EXPENSES OF THE ATTORNEYS FOR BORROWERS AND
THE COSTS, FEES AND EXPENSES OF HENDERSON & MORGAN, LLC, ATTORNEYS FOR AGENT
BANK, AND ASSOCIATE COUNSEL AND INSURANCE CONSULTANTS RETAINED BY THEM INCURRED
TO THE RESTATEMENT DATE.

70


--------------------------------------------------------------------------------





B.                                      DURING THE REVOLVING CREDIT PERIOD:

(I)                                     FUNDING WORKING CAPITAL NEEDS OF THE
BORROWER CONSOLIDATION RELATING TO THE HOTEL/CASINO FACILITIES;

(II)                                  FUNDING ONGOING CAPITAL EXPENDITURE
REQUIREMENTS OF THE BORROWER CONSOLIDATION RELATING TO THE HOTEL/CASINO
FACILITIES; AND

(III)                               FUNDING FOR OTHER GENERAL CORPORATE
PURPOSES.


SECTION 2.03.                             NOTICE OF BORROWINGS.


A.                                       AN AUTHORIZED OFFICER MAY GIVE AGENT
BANK, NO LATER THAN 9:00 A.M. ON ANY BANKING BUSINESS DAY AT AGENT BANK’S OFFICE
SPECIFIED IN SECTION 2.07, THREE (3) FULL BANKING BUSINESS DAYS PRIOR WRITTEN
NOTICE IN THE FORM OF THE NOTICE OF BORROWING (“NOTICE OF BORROWING”), A COPY OF
WHICH IS MARKED “EXHIBIT B”, AFFIXED HERETO AND BY THIS REFERENCE INCORPORATED
HEREIN AND MADE A PART HEREOF, FOR EACH PROPOSED BORROWING TO BE MADE WITH
REFERENCE TO A LIBO RATE AND AT LEAST ONE (1) FULL BANKING BUSINESS DAY PRIOR
NOTICE FOR ALL OTHER BORROWINGS, SPECIFYING THE DATE AND AMOUNT OF EACH PROPOSED
BORROWING.  AGENT BANK SHALL GIVE PROMPT NOTICE OF EACH NOTICE OF BORROWING TO
LENDERS OF THE AMOUNT TO BE FUNDED AND SPECIFYING THE FUNDING DATE IN ACCORDANCE
WITH SECTION 9.03(A).  NOT LATER THAN 11:00 A.M. ON THE FUNDING DATE SPECIFIED,
EACH LENDER SHALL DISBURSE TO AGENT BANK ITS PRO RATA SHARE OF THE AMOUNT TO BE
ADVANCED BY EACH SUCH LENDER IN LAWFUL MONEY OF THE UNITED STATES OF AMERICA AND
IN IMMEDIATELY AVAILABLE FUNDS.  AGENT BANK SHALL MAKE THE PROCEEDS OF SUCH
FUNDINGS RECEIVED BY IT ON OR BEFORE 11:00 A.M. FROM THE LENDERS AVAILABLE TO
BORROWERS BY DEPOSITING, PRIOR TO 1:00 P.M. ON THE DAY SO RECEIVED (BUT NOT
PRIOR TO THE FUNDING DATE) IN THE DESIGNATED DEPOSIT ACCOUNT MAINTAINED WITH
AGENT BANK, THE AMOUNTS RECEIVED FROM THE LENDERS.  NO BORROWING MAY EXCEED THE
AVAILABLE BORROWINGS.  EACH BORROWING TO BE MADE WITH REFERENCE TO THE BASE RATE
SHALL BE IN A MINIMUM AMOUNT OF FIVE HUNDRED THOUSAND DOLLARS ($500,000.00) AND
IN INCREMENTS OF ONE HUNDRED THOUSAND DOLLARS ($100,000.00).  BORROWERS SHALL BE
ENTITLED TO NO MORE THAN THREE (3) BORROWINGS DURING EACH CALENDAR MONTH,
EXCLUSIVE OF BORROWINGS MADE FOR THE SOLE PURPOSE OF FUNDING REPAYMENT OF A
SWINGLINE ADVANCE.


B.                                      THE FAILURE OF ANY LENDER TO FUND ITS
PRO RATA SHARE OF ANY BORROWING ON ANY FUNDING DATE SHALL NEITHER RELIEVE ANY
OTHER LENDER OF ANY OBLIGATION HEREUNDER TO FUND ITS PRO RATA SHARE OF SUCH
BORROWING ON SUCH FUNDING DATE NOR RELIEVE SUCH LENDER WHICH HAS FAILED TO FUND
ITS PRO RATA SHARE OF ITS OBLIGATIONS TO BORROWERS HEREUNDER.  NO LENDER SHALL
BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO FUND ITS PRO RATA SHARE OF
SUCH BORROWING ON ANY FUNDING DATE NOR SHALL ANY LENDER BE RESPONSIBLE FOR THE
FAILURE OF ANY OTHER LENDER TO PERFORM ITS RESPECTIVE

71


--------------------------------------------------------------------------------





OBLIGATIONS HEREUNDER.  THE PROVISIONS SET FORTH IN SECTION 10.10(D) SHALL BE
APPLICABLE TO A DEFAULTING LENDER TO THE SAME EXTENT AS IF SUCH DEFAULTING
LENDER WAS FOUND TO BE AN UNSUITABLE LENDER.


SECTION 2.04.                             CONDITIONS OF BORROWINGS.  BORROWINGS,
OTHER THAN BORROWINGS MADE AT THE REQUEST OF AGENT BANK FOR THE PURPOSE OF
FUNDING REPAYMENT OF SWINGLINE OUTSTANDINGS AND/OR L/C REIMBURSEMENT OBLIGATIONS
AS HEREINAFTER PROVIDED, WILL ONLY BE MADE SO LONG AS BORROWERS ARE IN FULL
COMPLIANCE WITH EACH OF THE REQUIREMENTS AND CONDITIONS PRECEDENT SET FORTH IN
ARTICLE III B OF THIS CREDIT AGREEMENT; PROVIDED, HOWEVER, UPON THE CONSENT OF
REQUISITE LENDERS, LENDERS SHALL ADVANCE BORROWINGS NOTWITHSTANDING THE
EXISTENCE OF LESS THAN FULL COMPLIANCE WITH THE REQUIREMENTS OF ARTICLE III B
AND BORROWINGS SO MADE SHALL BE DEEMED TO HAVE BEEN MADE PURSUANT TO THIS CREDIT
AGREEMENT.


SECTION 2.05.                             THE REVOLVING CREDIT NOTE AND INTEREST
RATE OPTIONS.


A.                                       THE CREDIT FACILITY SHALL BE FURTHER
EVIDENCED BY THE REVOLVING CREDIT NOTE PAYABLE TO THE ORDER OF AGENT BANK ON
BEHALF OF THE LENDERS.  AGENT BANK SHALL RECORD MANUALLY OR ELECTRONICALLY THE
DATE AND AMOUNT OF EACH BORROWING ADVANCED BY THE LENDERS TOGETHER WITH THE
APPLICABLE INTEREST PERIOD IN THE CASE OF PORTIONS OF THE UNPAID PRINCIPAL UNDER
THE CREDIT FACILITY BEARING INTEREST WITH REFERENCE TO A LIBO RATE, AND THE
AMOUNT OF EACH REPAYMENT OF PRINCIPAL MADE THEREUNDER BY BORROWERS AND THE ENTRY
OF SUCH RECORDS SHALL BE CONCLUSIVE ABSENT MANIFEST OR DEMONSTRABLE ERROR;
PROVIDED, HOWEVER, THE FAILURE TO MAKE SUCH A RECORD OR NOTATION WITH RESPECT TO
ANY BORROWING OR REPAYMENT THEREOF, OR AN ERROR IN MAKING SUCH A RECORD OR
NOTATION, SHALL NOT LIMIT OR OTHERWISE AFFECT THE OBLIGATIONS OF BORROWERS
HEREUNDER OR UNDER THE REVOLVING CREDIT NOTE.


B.                                      INTEREST SHALL ACCRUE ON THE ENTIRE
OUTSTANDING PRINCIPAL BALANCE OF THE CREDIT FACILITY AT A RATE PER ANNUM EQUAL
TO THE BASE RATE PLUS THE APPLICABLE MARGIN, UNLESS BORROWERS REQUEST A LIBOR
LOAN PURSUANT TO SECTION 2.03 OR ELECT PURSUANT TO SECTION 2.05(C) HEREINBELOW
TO HAVE INTEREST ACCRUE ON A PORTION OR PORTIONS OF THE OUTSTANDING PRINCIPAL
BALANCE OF THE CREDIT FACILITY AT A LIBO RATE (“INTEREST RATE OPTION”), IN WHICH
CASE INTEREST ON SUCH PORTION OR PORTIONS SHALL ACCRUE AT A RATE PER ANNUM EQUAL
TO SUCH LIBO RATE PLUS THE APPLICABLE MARGIN IN EFFECT AS OF THE SECOND BANKING
BUSINESS DAY PRIOR TO THE FIRST DAY OF THE APPLICABLE INTEREST PERIOD, AS LONG
AS: (I) EACH SUCH LIBOR LOAN IS IN A MINIMUM AMOUNT OF FIVE MILLION DOLLARS
($5,000,000.00) PLUS MINIMUM INCREMENTS OF ONE MILLION DOLLARS ($1,000,000.00),
OR SUCH LESSER AMOUNT AS EQUALS THE AGGREGATE COMMITMENT, AND (II) NO MORE THAN
FIVE (5) LIBOR LOANS MAY BE OUTSTANDING AT ANY ONE TIME.  INTEREST ACCRUED ON
EACH BASE RATE LOAN SHALL BE DUE AND PAYABLE ON THE FIRST DAY OF THE MONTH
FOLLOWING THE CLOSING DATE, ON THE FIRST DAY OF EACH SUCCESSIVE MONTH
THEREAFTER, AND ON THE MATURITY DATE.  FOR EACH LIBOR LOAN, ACCRUED INTEREST
SHALL BE DUE AND PAYABLE AT THE END OF EACH INTEREST

72


--------------------------------------------------------------------------------





PERIOD APPLICABLE THERETO, BUT IN ANY EVENT NO LESS FREQUENTLY THAN AT THE END
OF EACH THREE (3) MONTH PERIOD DURING THE TERM OF SUCH LIBOR LOAN.  ANY
BORROWING THAT IS REPAID ON THE SAME DAY ON WHICH IT IS MADE SHALL BEAR INTEREST
FOR ONE (1) DAY.  AGENT BANK SHALL NOTIFY BORROWER IN WRITING FIVE (5) BANKING
BUSINESS DAYS PRIOR TO EACH PAYMENT OF INTEREST DUE HEREWITH, DETAILING THE
AMOUNT OWED AND THE CALCULATION THEREOF.  EXCEPT AS QUALIFIED ABOVE, THE
OUTSTANDING PRINCIPAL BALANCE HEREUNDER MAY BE A BASE RATE LOAN OR ONE OR MORE
LIBOR LOANS, OR ANY COMBINATION THEREOF, AS BORROWERS SHALL SPECIFY.


C.                                       SO LONG AS NO DEFAULT OR EVENT OF
DEFAULT SHALL HAVE OCCURRED AND REMAINS CONTINUING, BORROWERS MAY CONVERT FROM
ONE INTEREST RATE OPTION TO ANOTHER INTEREST RATE OPTION OR CONTINUE AN INTEREST
RATE OPTION FOR ANOTHER INTEREST PERIOD BY GIVING IRREVOCABLE NOTICE TO AGENT
BANK OF SUCH CONVERSION BY 11:00 A.M., ON A DAY WHICH IS AT LEAST THREE (3)
BANKING BUSINESS DAYS PRIOR TO THE PROPOSED DATE OF SUCH CONVERSION TO OR
CONTINUATION OF EACH LIBOR LOAN OR ONE (1) BANKING BUSINESS DAY PRIOR TO THE
PROPOSED DATE OF SUCH CONVERSION TO EACH BASE RATE LOAN.  EACH SUCH NOTICE SHALL
BE MADE BY AN AUTHORIZED OFFICER BY TELEPHONE AND THEREAFTER IMMEDIATELY
CONFIRMED IN WRITING BY DELIVERY TO AGENT BANK OF A CONTINUATION/CONVERSION
NOTICE SPECIFYING THE DATE OF SUCH CONVERSION OR CONTINUATION, THE AMOUNTS TO BE
SO CONVERTED OR CONTINUED AND THE INTEREST PERIOD IF THE CONVERSION OR
CONTINUATION IS BEING MADE WITH REFERENCE TO A LIBOR LOAN.  UPON RECEIPT OF SUCH
CONTINUATION/CONVERSION NOTICE, AGENT BANK SHALL PROMPTLY SET THE APPLICABLE
INTEREST RATE (WHICH IN THE CASE OF A LIBOR LOAN SHALL BE THE LIBO RATE PLUS THE
APPLICABLE MARGIN AS OF THE SECOND BANKING BUSINESS DAY PRIOR TO THE FIRST DAY
OF THE APPLICABLE INTEREST PERIOD) AND THE APPLICABLE INTEREST PERIOD IF THE
CONVERSION OR CONTINUATION IS BEING MADE WITH REFERENCE TO A LIBOR LOAN AND
SHALL CONFIRM THE SAME IN WRITING TO BORROWERS AND LENDERS.  EACH CONVERSION OR
CONTINUATION SHALL BE ON A BANKING BUSINESS DAY.  NO LIBOR LOAN SHALL BE
CONVERTED TO A BASE RATE LOAN OR RENEWED ON ANY DAY OTHER THAN THE LAST DAY OF
THE CURRENT INTEREST PERIOD RELATING TO SUCH AMOUNTS OUTSTANDING UNLESS
BORROWERS PAY ANY APPLICABLE BREAKAGE CHARGES.  ALL BORROWINGS ADVANCED AT THE
REQUEST OF AGENT BANK UNDER SECTION 2.08 OF THE CREDIT AGREEMENT SHALL BEAR
INTEREST WITH REFERENCE TO THE BASE RATE PLUS THE APPLICABLE MARGIN, SUBJECT TO
BORROWERS’ RIGHT TO CONVERT SUCH BORROWING TO A LIBOR LOAN OR LIBOR LOANS AS
PROVIDED HEREIN.  IF BORROWERS FAIL TO GIVE A CONTINUATION/CONVERSION NOTICE FOR
THE CONTINUATION OF A LIBOR LOAN AS A LIBOR LOAN FOR A NEW INTEREST PERIOD IN
ACCORDANCE WITH THIS SECTION 2.05(C), SUCH LIBOR LOAN SHALL AUTOMATICALLY BECOME
A BASE RATE LOAN AT THE END OF ITS THEN CURRENT INTEREST PERIOD.


D.                                      EACH INTEREST PERIOD (EACH INDIVIDUALLY
AN “INTEREST PERIOD” AND COLLECTIVELY THE “INTEREST PERIODS”) FOR A LIBOR LOAN
SHALL COMMENCE ON THE DATE SUCH LIBOR LOAN IS MADE OR THE DATE OF CONVERSION OR
CONTINUATION OF ANY AMOUNT OR AMOUNTS OF THE OUTSTANDING BORROWINGS HEREUNDER TO
A LIBOR LOAN, AS THE CASE MAY

73


--------------------------------------------------------------------------------




be, and shall end on the date which is one (1), two (2), three (3) or six (6)
months thereafter, as elected by Borrowers.  However, no Interest Period may
extend beyond the Maturity Date.  Each Interest Period for a LIBOR Loan shall
commence and end on a Banking Business Day.  If any Interest Period commences on
a date for which there is no corresponding date in the month in which it is
scheduled to end, such Interest Period shall end on the last Banking Business
Day of such month.  If any Interest Period would otherwise expire on a day which
is not a Banking Business Day, the Interest Period shall be extended to expire
on the next succeeding Banking Business Day, unless the result of such extension
would be to carry such Interest Period into another calendar month, in which
event such Interest Period shall end on the immediately preceding Banking
Business Day.


E.                                       THE APPLICABLE LIBO RATE AND BASE RATE
SHALL BE DETERMINED BY THE AGENT BANK, AND NOTICE THEREOF SHALL BE GIVEN
PROMPTLY TO BORROWERS AND LENDERS.  EACH DETERMINATION OF THE APPLICABLE BASE
RATE AND LIBO RATE SHALL BE CONCLUSIVE AND BINDING UPON THE BORROWERS, IN THE
ABSENCE OF MANIFEST OR DEMONSTRABLE ERROR.  THE AGENT BANK SHALL, UPON WRITTEN
REQUEST OF BORROWERS OR ANY LENDER, DELIVER TO BORROWERS OR SUCH LENDER, AS THE
CASE MAY BE, A STATEMENT SHOWING THE COMPUTATIONS USED BY THE AGENT BANK IN
DETERMINING ANY RATE HEREUNDER.


F.                                         COMPUTATION OF FEES AND INTEREST ON
ALL BASE RATE LOANS AND LIBOR LOANS SHALL BE CALCULATED ON THE BASIS OF A YEAR
OF THREE HUNDRED SIXTY (360) DAYS AND THE ACTUAL NUMBER OF DAYS ELAPSED.  THE
APPLICABLE BASE RATE SHALL BE EFFECTIVE THE SAME DAY AS A CHANGE IN THE BASE
RATE IS ANNOUNCED BY WFB AS BEING EFFECTIVE.


G.                                      IF WITH RESPECT TO ANY INTEREST PERIOD,
(A) THE AGENT BANK REASONABLY DETERMINES (WHICH DETERMINATION SHALL BE BINDING
AND CONCLUSIVE ON BORROWERS) THAT BY REASON OF CIRCUM­STANCES AFFECTING THE
INTER-BANK EURODOLLAR MARKET ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR
ASCERTAINING THE APPLICABLE LIBO RATE, OR (B) REQUISITE LENDERS ADVISE AGENT
BANK THAT THE LIBO RATE AS DETERMINED BY AGENT BANK WILL NOT ADEQUATELY AND
FAIRLY REFLECT THE COST TO SUCH LENDERS OF MAINTAINING OR FUNDING, FOR SUCH
INTEREST PERIOD, A LIBOR LOAN UNDER THE CREDIT FACILITY, THEN SO LONG AS SUCH
CIRCUMSTANCES SHALL CONTINUE:  (I) AGENT BANK SHALL PROMPTLY NOTIFY BORROWERS
THEREOF, (II) THE LENDERS SHALL NOT BE UNDER ANY OBLIGATION TO MAKE A LIBOR LOAN
OR CONVERT A BASE RATE LOAN INTO A LIBOR LOAN FOR WHICH SUCH CIRCUMSTANCES
EXIST, AND (III) ON THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD, THE LIBOR
LOAN FOR WHICH SUCH CIRCUMSTANCES EXIST SHALL, UNLESS THEN REPAID IN FULL,
AUTOMATICALLY CONVERT TO A BASE RATE LOAN.


H.                                      NOTWITHSTANDING ANY OTHER PROVISIONS OF
THE CREDIT AGREEMENT, IF, AFTER THE RESTATEMENT DATE, ANY LAW, RULE, REGULATION,
TREATY, INTERPRETATION OR DIRECTIVE (WHETHER HAVING THE FORCE OF LAW OR NOT) OR
ANY CHANGE THEREIN SHALL MAKE IT

74


--------------------------------------------------------------------------------




unlawful for any Lender to make or maintain LIBOR Loans, then (i) the commitment
and agreement to maintain LIBOR Loans as to such Lender shall immediately be
suspended, and (ii) unless required to be terminated earlier, LIBOR Loans as to
such Lender, if any, shall be Converted on the last day of the then current
Interest Period applicable thereto to Base Rate Loans.  If it shall become
lawful for such Lender to again maintain LIBOR Loans, then Borrowers may once
again as to such Lender request Conversions to the LIBO Rate.  During any period
of such suspension, such Lender shall make Base Rate Loans.


I.                                          THE BORROWERS AGREE THAT UPON
WRITTEN NOTICE BY: (Y) AGENT BANK OR (Z) ANY LENDER TO THE BORROWERS (WITH A
COPY OF SUCH NOTICE CONCURRENTLY DELIVERED TO AGENT BANK) TO THE EFFECT THAT A
PROMISSORY NOTE OR OTHER EVIDENCE OF INDEBTEDNESS IS REQUIRED FOR SUCH LENDER IN
ORDER FOR SUCH LENDER TO EVIDENCE (WHETHER FOR THE PURPOSES OF PLEDGE,
ENFORCEMENT OR OTHERWISE) THE BORROWINGS OWING TO, OR TO BE MADE BY, SUCH
LENDER:

(I)                                     THE BORROWERS SHALL PROMPTLY EXECUTE AND
DELIVER TO EACH SUCH REQUIRING LENDER A PROMISSORY NOTE PAYABLE TO THE ORDER OF
SUCH LENDER (EACH INDIVIDUALLY A “REPLACEMENT NOTE” AND COLLECTIVELY THE
“REPLACEMENT NOTES”) IN THE FORM OF THE REVOLVING CREDIT NOTE IN THE AMOUNT OF
SUCH REQUIRING LENDER’S RESPECTIVE SYNDICATION INTEREST IN THE CREDIT FACILITY;

(II)                                  THE REPLACEMENT NOTES SHALL FULLY REPLACE
THE REVOLVING CREDIT NOTE AS TO THE SYNDICATION INTERESTS EVIDENCED BY SUCH
REPLACEMENT NOTES AND EACH REFERENCE TO THE REVOLVING CREDIT NOTE IN THIS CREDIT
AGREEMENT AND EACH OF THE LOAN DOCUMENTS SHALL BE DEEMED TO BE A COLLECTIVE
REFERENCE TO THE REVOLVING CREDIT NOTE AND EACH OF THE REPLACEMENT NOTES;

(III)                               BORROWINGS, INTEREST RATE OPTIONS,
CONSTRUCTION/CONVERSION NOTICES AND ALL OTHER PROVISIONS FOR THE DISBURSEMENT OF
FUNDS, SETTING OF INTEREST RATES AND COLLECTION OF REPAYMENTS OF INTEREST AND
PRINCIPAL SHALL CONTINUE TO BE MADE BY AGENT BANK AS THE ADMINISTRATIVE AND
COLLATERAL AGENT FOR THE LENDERS IN THE SAME MANNER AND TO THE SAME EXTENT AS
PROVIDED IN THE REVOLVING CREDIT NOTE AND THIS CREDIT AGREEMENT AS FULLY
APPLICABLE TO EACH OF THE REPLACEMENT NOTES;

(IV)                              THE AGENT BANK, UPON THE CONSENT OF REQUISITE
LENDERS, SHALL CAUSE THE TITLE INSURANCE COMPANY TO ISSUE, AT THE EXPENSE OF
LENDERS, SUCH ENDORSEMENTS TO THE TITLE INSURANCE POLICIES AS MAY BE REASONABLY
NECESSARY TO ASSURE THE AGGREGATE

75


--------------------------------------------------------------------------------




OBLIGATION EVIDENCED BY THE REPLACEMENT NOTES IS SECURED BY THE DEED OF TRUST
WITH THE SAME COVERAGE AND PRIORITY AS THE OBLIGATION EVIDENCED BY THE REVOLVING
CREDIT NOTE; AND

(V)                                 CONCURRENTLY WITH THE DELIVERY OF EACH
REPLACEMENT NOTE, BORROWERS SHALL EXECUTE A RESTATED REVOLVING CREDIT NOTE IN
THE PRINCIPAL AMOUNT OF THE AGGREGATE COMMITMENT LESS THE AGGREGATE AMOUNT OF
THE SYNDICATION INTERESTS EVIDENCED BY THE REPLACEMENT NOTES AND AGENT BANK
SHALL RETURN THE ORIGINAL REVOLVING CREDIT NOTE TO BORROWERS MARKED AS
SUPERSEDED AND REPLACED BY SUCH RESTATED REVOLVING CREDIT NOTES AND THE
REPLACEMENT NOTES.


SECTION 2.06.                             SECURITY FOR THE BANK FACILITIES.  THE
SECURITY DOCUMENTATION SHALL SECURE THE DUE AND PUNCTUAL PAYMENT AND PERFORMANCE
OF THE OBLIGATIONS AND THE TERMS AND PROVISIONS OF THIS CREDIT AGREEMENT, THE
REVOLVING CREDIT NOTE AND ALL OF THE OTHER LOAN DOCUMENTS.  IN FURTHERANCE OF
SUCH SECURITY, THE SECURITY DOCUMENT AMENDMENTS SHALL BE EXECUTED AND DELIVERED
TO AGENT BANK, AS OF THE RESTATEMENT DATE, BY THE RESPECTIVE PARTIES TO EACH OF
THE SECURITY DOCUMENT AMENDMENTS AND RECORDED AND/OR FILED AS REQUIRED BY THE
RESTATEMENT CLOSING INSTRUCTIONS.


SECTION 2.07.                             PLACE AND MANNER OF PAYMENT.


A.                                       ALL AMOUNTS PAYABLE BY BORROWERS TO THE
LENDERS SHALL BE MADE TO AGENT BANK ON BEHALF OF LENDERS PURSUANT TO THE TERMS
OF THE CREDIT AGREEMENT AND THE NOTES AND SHALL BE MADE ON A BANKING BUSINESS
DAY IN LAWFUL MONEY OF THE UNITED STATES OF AMERICA AND IN IMMEDIATELY AVAILABLE
FUNDS.  OTHER THAN IN CONNECTION WITH PRINCIPAL PAYMENTS WHICH MAY BE REQUIRED
TO DECREASE THE FUNDED OUTSTANDINGS TO AN AMOUNT EQUAL TO OR LESS THAN THE
AGGREGATE COMMITMENT, BORROWERS SHALL NOT MAKE REPAYMENTS (“PRINCIPAL
PREPAYMENTS”) OF THE OUTSTANDING BALANCE OF PRINCIPAL OWING UNDER THE REVOLVING
CREDIT NOTE MORE FREQUENTLY THAN THREE (3) SUCH PRINCIPAL PREPAYMENTS DURING
EACH CALENDAR MONTH.  EACH SUCH PRINCIPAL PREPAYMENT OF A BASE RATE LOAN SHALL
BE IN A MINIMUM AMOUNT OF FIVE HUNDRED THOUSAND DOLLARS ($500,000.00) (OR, IF
LESS, THE OUTSTANDING PRINCIPAL AMOUNT OF BASE RATE LOANS) AND IN INCREMENTS OF
ONE HUNDRED THOUSAND DOLLARS ($100,000.00) IN EXCESS THEREOF.  EACH SUCH
PRINCIPAL PREPAYMENT OF A LIBOR LOAN SHALL BE IN A MINIMUM AMOUNT OF FIVE
MILLION DOLLARS ($5,000,000.00) AND IN INCREMENTS OF ONE MILLION DOLLARS
($1,000,000.00) IN EXCESS THEREOF; PROVIDED, THAT IN NO EVENT SHALL ANY
OUTSTANDING LIBOR LOAN HAVE A PRINCIPAL BALANCE OF LESS THEN FIVE MILLION
DOLLARS ($5,000,000.00).  BORROWERS SHALL GIVE WRITTEN NOTICE TO AGENT BANK OF
EACH PRINCIPAL PAYMENT BY 11:00 A.M. ON A DAY WHICH IS AT LEAST THREE (3)
BANKING BUSINESS DAYS PRIOR TO EACH PRINCIPAL PREPAYMENT OF ALL OR

76


--------------------------------------------------------------------------------




any portion of a LIBOR Loan or one (1) Banking Business Day prior to each
Principal Prepayment of all or any portion of a Base Rate Loan.


B.                                      ALL SUCH AMOUNTS PAYABLE BY BORROWERS
SHALL BE MADE TO AGENT BANK AT ITS OFFICE LOCATED AT WELLS FARGO BANK,
SYNDICATIONS DIVISION, 201 THIRD STREET, EIGHTH FLOOR, SAN FRANCISCO, CALIFORNIA
94103, OR AT SUCH OTHER ADDRESS AS MAY BE DIRECTED IN WRITING BY AGENT BANK FROM
TIME TO TIME.  IF SUCH PAYMENT IS RECEIVED BY AGENT BANK PRIOR TO 11:00 A.M.,
AGENT BANK SHALL CREDIT BORROWERS WITH SUCH PAYMENT ON THE DAY SO RECEIVED AND
SHALL PROMPTLY DISBURSE TO THE APPROPRIATE LENDERS ON THE SAME DAY THE PRO RATA
SHARE OF PAYMENTS RELATING TO THE CREDIT FACILITY, IN IMMEDIATELY AVAILABLE
FUNDS.  IF SUCH PAYMENT IS RECEIVED BY AGENT BANK AFTER 11:00 A.M., AGENT BANK
SHALL CREDIT BORROWERS WITH SUCH PAYMENT AS OF THE NEXT BANKING BUSINESS DAY AND
DISBURSE TO THE APPROPRIATE LENDERS ON THE NEXT BANKING BUSINESS DAY SUCH PRO
RATA SHARE OF SUCH PAYMENT RELATING TO THE CREDIT FACILITY IN IMMEDIATELY
AVAILABLE FUNDS.  ANY PAYMENT ON THE CREDIT FACILITY MADE BY BORROWERS TO AGENT
BANK PURSUANT TO THE TERMS OF THIS CREDIT AGREEMENT OR THE REVOLVING CREDIT NOTE
FOR THE ACCOUNT OF LENDERS SHALL CONSTITUTE PAYMENT TO THE APPROPRIATE LENDERS. 
IF THE REVOLVING CREDIT NOTE OR ANY PAYMENT REQUIRED TO BE MADE THEREON OR
HEREUNDER, IS OR BECOMES DUE AND PAYABLE ON A DAY OTHER THAN A BANKING BUSINESS
DAY, THE DUE DATE THEREOF SHALL BE EXTENDED TO THE NEXT SUCCEEDING BANKING
BUSINESS DAY AND INTEREST THEREON SHALL BE PAYABLE AT THE THEN APPLICABLE RATE
DURING SUCH EXTENSION.


C.                                       SUBJECT TO SECTION 2.07(A), THE
OUTSTANDING PRINCIPAL OWING UNDER THE CREDIT FACILITY AND THE REVOLVING CREDIT
NOTE MAY BE PREPAID AT ANY TIME IN WHOLE OR IN PART WITHOUT PENALTY; PROVIDED,
HOWEVER, THAT ANY PORTION OR PORTIONS OF THE UNPAID PRINCIPAL BALANCE WHICH IS
ACCRUING INTEREST AT A LIBO RATE MAY ONLY BE PREPAID OR REPAID ON THE LAST DAY
OF THE APPLICABLE INTEREST PERIOD UNLESS BORROWERS GIVE THREE (3) DAYS PRIOR
WRITTEN NOTICE TO AGENT BANK AND ADDITIONALLY PAY CONCURRENTLY WITH SUCH
PREPAYMENT OR REPAYMENT SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE
LENDERS FOR ANY LOSSES, COSTS OR EXPENSES WHICH THEY MAY INCUR AS A RESULT OF
SUCH PAYMENT, INCLUDING, WITHOUT LIMITATION, ANY LOSS (INCLUDING LOSS OF
ANTICIPATED PROFITS), COST OR EXPENSE INCURRED BY THE LIQUIDATION OR
REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS ACQUIRED BY SUCH LENDER TO FUND OR
MAINTAIN SUCH LIBOR LOAN (“BREAKAGE CHARGES”).  A CERTIFICATE OF A LENDER AS TO
AMOUNTS PAYABLE HEREUNDER SHALL BE CONCLUSIVE AND BINDING ON BORROWERS FOR ALL
PURPOSES, ABSENT MANIFEST OR DEMONSTRABLE ERROR.  ANY CALCULATION HEREUNDER
SHALL BE MADE ON THE ASSUMPTION THAT EACH LENDER HAS FUNDED OR WILL FUND EACH
LIBOR LOAN IN THE LONDON INTERBANK MARKET; PROVIDED THAT NO LENDER SHALL HAVE
ANY OBLIGATION TO ACTUALLY FUND ANY LIBOR LOAN IN SUCH MANNER.


D.                                      UNLESS THE AGENT BANK RECEIVES NOTICE
FROM AN AUTHORIZED OFFICER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE
LENDERS THAT THE BORROWERS WILL NOT MAKE SUCH PAYMENT IN FULL AS AND WHEN
REQUIRED, THE AGENT BANK MAY ASSUME THAT THE BORROWERS HAVE MADE SUCH PAYMENT IN
FULL TO THE AGENT BANK ON SUCH DATE IN

77


--------------------------------------------------------------------------------




immediately available funds and the Agent Bank may (but shall not be so
required), in reliance upon such assumption, distribute to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent the Borrowers have not made such payment in full to the Agent Bank, each
Lender shall repay to the Agent Bank on demand such amount distributed to such
Lender, together with interest thereon at the Federal Funds Rate for each day
from the date such amount is distributed to such Lender until the date repaid.


E.                                       IF, OTHER THAN AS EXPRESSLY PROVIDED
ELSEWHERE HEREIN, ANY LENDER SHALL OBTAIN ANY PAYMENT WITH RESPECT TO THE CREDIT
FACILITY (WHETHER VOLUNTARY, INVOLUNTARY, THROUGH THE EXERCISE OF ANY RIGHT OF
SET-OFF, OR OTHERWISE) IN EXCESS OF ITS SYNDICATION INTEREST, SUCH LENDER SHALL
IMMEDIATELY (A) NOTIFY THE AGENT BANK OF SUCH FACT, AND (B) PURCHASE FROM THE
OTHER LENDERS SUCH PARTICIPATIONS IN THE CREDIT FACILITY AS SHALL BE NECESSARY
TO CAUSE SUCH PURCHASING LENDER TO SHARE THE EXCESS PAYMENT WITH EACH OF THEM IN
PROPORTION TO THEIR RESPECTIVE SYNDICATION INTERESTS; PROVIDED, HOWEVER, THAT IF
ALL OR ANY PORTION OF SUCH EXCESS PAYMENT IS THEREAFTER RECOVERED FROM THE
PURCHASING LENDER, SUCH PURCHASE SHALL TO THAT EXTENT BE RESCINDED AND EACH
OTHER LENDER SHALL REPAY TO THE PURCHASING LENDER THE PURCHASE PRICE PAID
THEREFOR, TOGETHER WITH AN AMOUNT EQUAL TO SUCH PAYING LENDER’S RATABLE SHARE
(ACCORDING TO THE PROPORTION OF (I) THE AMOUNT OF SUCH PAYING LENDER’S REQUIRED
REPAYMENT TO (II) THE TOTAL AMOUNT SO RECOVERED FROM THE PURCHASING LENDER) OF
ANY INTEREST OR OTHER AMOUNT PAID OR PAYABLE BY THE PURCHASING LENDER IN RESPECT
OF THE TOTAL AMOUNT SO RECOVERED.  THE BORROWERS AGREE THAT ANY LENDER SO
PURCHASING A PARTICIPATION FROM ANOTHER LENDER MAY, TO THE FULLEST EXTENT
PERMITTED BY LAW, EXERCISE ALL ITS RIGHTS OF PAYMENT WITH RESPECT TO SUCH
PARTICIPATION AS FULLY AS IF SUCH LENDER WERE THE DIRECT CREDITOR OF THE
BORROWERS IN THE AMOUNT OF SUCH PARTICIPATION.  THE AGENT BANK WILL KEEP RECORDS
(WHICH SHALL BE CONCLUSIVE AND BINDING IN THE ABSENCE OF MANIFEST OR
DEMONSTRABLE ERROR) OF EACH PARTICIPATION PURCHASED UNDER THIS SECTION AND WILL
IN EACH CASE NOTIFY THE LENDERS FOLLOWING ANY SUCH PURCHASES OR REPAYMENTS.


SECTION 2.08.                             THE SWINGLINE FACILITY.


A.                                       SUBJECT TO THE CONDITIONS AND UPON THE
TERMS HEREINAFTER SET FORTH AND IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF
THE SWINGLINE NOTE, EXHIBIT R AFFIXED HERETO, ON AND AFTER THE RESTATEMENT DATE,
SWINGLINE LENDER AGREES TO LEND AND ADVANCE SWINGLINE ADVANCES TO BORROWERS IN
THE AMOUNTS AND AT THE TIMES PROVIDED BELOW.  NOTWITHSTANDING ANYTHING HEREIN
CONTAINED TO THE CONTRARY, HOWEVER, BORROWER SHALL NOT BE ENTITLED TO ANY
SWINGLINE ADVANCES ON AND AFTER THE DATE WHICH IS TEN (10) CALENDAR DAYS PRIOR
TO THE MATURITY DATE.


B.                                      WITH RESPECT TO EACH PROPOSED SWINGLINE
ADVANCE, AN AUTHORIZED OFFICER SHALL GIVE SWINGLINE LENDER WRITTEN NOTICE IN THE
FORM OF THE NOTICE OF SWINGLINE ADVANCE (“NOTICE OF SWINGLINE ADVANCE”), A COPY
OF WHICH IS MARKED

78


--------------------------------------------------------------------------------




“Exhibit S”, affixed hereto and by this reference incorporated herein and made a
part hereof, to be received by Swingline Lender no later than 12:00 noon on the
date for each proposed Swingline Advance specifying the requested amount to be
funded or oral notice to be received by Swingline Lender no later than 12:00
noon on such date, to be followed by a duly completed and executed Notice of
Swingline Advance no later than 1:00 p.m. on the same date.  Swingline Lender
shall, on the date for each proposed Swingline Advance, deposit into the
Designated Deposit Account in lawful money of the United States of America in
immediately available funds such amounts as Borrowers may request; provided,
that: (i) after giving effect to such Swingline Advance, the Swingline
Outstandings shall not exceed Ten Million Dollars ($10,000,000.00), (ii) the
amount requested does not exceed the Available Borrowings, (iii) no Default or
Event of Default has occurred and is continuing, and (iv) the conditions
precedent set forth in Sections 3.23 and 3.24 shall have been satisfied.  Within
the foregoing limitations, Borrowers may borrow, repay and reborrow under the
Swingline Facility.  Each Swingline Advance shall be in an integral multiple of
One Hundred Thousand Dollars ($100,000.00).  Promptly after receipt of each
request for a Swingline Advance, Swingline Lender shall obtain telephonic
verification from Agent Bank that, giving effect to such request, the amount of
such request does not exceed the then Available Borrowings (such verification to
be promptly confirmed in writing).  Unless notified to the contrary by the
Swingline Lender, each repayment of a Swingline Advance shall be in an amount
which is an integral multiple of One Hundred Thousand Dollars ($100,000.00),
together with the accrued interest thereon.  The Swingline Lender shall promptly
notify the Agent Bank of the Swingline Outstandings each time there is a change
therein.


C.                                       EACH SWINGLINE ADVANCE SHALL BEAR
INTEREST AT THE BASE RATE PLUS THE APPLICABLE MARGIN AND SHALL BE PAYABLE AT THE
TIMES AND IN THE MANNER SET FORTH BELOW AND, IN ANY EVENT, ON OR BEFORE TEN (10)
DAYS PRIOR TO THE MATURITY DATE.  UNLESS OTHERWISE PAID, INTEREST ACCRUED ON THE
UNPAID BALANCE OF SWINGLINE OUTSTANDINGS FOR THE PERIOD COMMENCING ON THE FIRST
CALENDAR DAY AND ENDING ON THE LAST CALENDAR DAY OF EACH AND EVERY MONTH SHALL
BE PAID MONTHLY IN ARREARS ON OR BEFORE THE FIFTH (5TH) DAY FOLLOWING RECEIPT BY
BORROWERS OF AN INVOICE FROM SWINGLINE LENDER SETTING FORTH THE AMOUNT OF SUCH
ACCRUED INTEREST.  IN THE EVENT ANY SWINGLINE ADVANCE IS OUTSTANDING FOR TEN
(10) CONSECUTIVE BANKING BUSINESS DAYS OR AS OF THE TENTH (10TH) DAY PRIOR TO
THE MATURITY DATE, THEN ON THE NEXT BANKING BUSINESS DAY (UNLESS BORROWERS HAVE
MADE OTHER ARRANGEMENTS ACCEPTABLE TO THE SWINGLINE LENDER TO PAY THE SWINGLINE
OUTSTANDING IN FULL OR TO CONTINUE SUCH SWINGLINE OUTSTANDING), BORROWERS SHALL
REQUEST A BORROWING UNDER THE CREDIT FACILITY IN AN AMOUNT SUFFICIENT TO PAY THE
APPLICABLE SWINGLINE ADVANCE IN FULL, TOGETHER WITH ALL INTEREST ACCRUED
THEREON.  UPON RECEIPT OF THE AMOUNT OF THE BORROWING FROM THE LENDERS, THE
AGENT BANK SHALL PROVIDE SUCH AMOUNT TO THE SWINGLINE LENDER FOR REPAYMENT OF
THE APPLICABLE SWINGLINE ADVANCE AND THE BALANCE OF THE BORROWING, IF ANY, SHALL
BE DEPOSITED IN IMMEDIATELY AVAILABLE FUNDS TO

79


--------------------------------------------------------------------------------




the Designated Deposit Account.  In the event Borrowers fail to request a
Borrowing within the period specified above, Agent Bank shall, without notice to
the Borrowers and without regard to any other conditions precedent for the
making of Borrowings under the Credit Facility, including, without limitation
the remedies set forth in Section 7.02, promptly (but subject to the notice
periods for Borrowings set forth in Section 2.03) cause a Borrowing to be made
and funded by the Lenders under the Credit Facility in the amount necessary to
pay the applicable Swingline Advance in full, together with all interest accrued
thereon, to the extent of Available Borrowings, and the Borrowers shall be
deemed to have requested such Borrowing and consented to its being made as
provided for herein.


D.                                      IN THE EVENT AGENT BANK FAILS OR IS
RESTRAINED, PROHIBITED OR RESTRICTED FROM CAUSING A BORROWING TO BE MADE AS
PROVIDED IN (C) ABOVE OR LENDERS ARE RESTRAINED, PROHIBITED OR RESTRICTED FROM
FUNDING A BORROWING AS PROVIDED IN (C) ABOVE, THE SWINGLINE LENDER MAY BY
WRITTEN NOTICE GIVEN TO AGENT BANK NOT LATER THAN 11:00 A.M. ON ANY BANKING
BUSINESS DAY REQUIRE THE LENDERS TO ACQUIRE PARTICIPATIONS ON THE NEXT BANKING
BUSINESS DAY IN THE SWINGLINE OUTSTANDINGS.  SUCH NOTICE SHALL SPECIFY THE
AGGREGATE AMOUNT OF THE SWINGLINE OUTSTANDINGS IN WHICH THE LENDERS WILL
PARTICIPATE.  PROMPTLY UPON RECEIPT OF SUCH NOTICE, AGENT BANK WILL GIVE NOTICE
THEREOF TO EACH LENDER, SPECIFYING IN SUCH NOTICE SUCH LENDER’S APPLICABLE PRO
RATA SHARE OF SUCH SWINGLINE OUTSTANDINGS.  EACH LENDER HEREBY ABSOLUTELY AND
UNCONDITIONALLY AGREES, UPON RECEIPT OF NOTICE AS PROVIDED ABOVE, TO PAY TO
AGENT BANK , FOR THE ACCOUNT OF THE SWINGLINE LENDER, SUCH LENDER’S PRO RATA
SHARE OF SUCH SWINGLINE OUTSTANDINGS.  EACH LENDER ACKNOWLEDGES AND AGREES THAT
ITS OBLIGATION TO ACQUIRE A PARTICIPATION IN THE SWINGLINE OUTSTANDINGS PURSUANT
TO THIS PARAGRAPH IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCE WHATSOEVER, INCLUDING THE OCCURRENCE AND CONTINUANCE OF A DEFAULT
OR AN EVENT OF DEFAULT, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT ANY
OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER (PROVIDED THAT SUCH
PAYMENT SHALL NOT CAUSE THE UNPAID BALANCE OF PRINCIPAL OWING TO SUCH LENDER
UNDER THE BANK FACILITIES TO EXCEED SUCH LENDER’S SYNDICATION INTEREST IN THE
CREDIT FACILITY).  EACH LENDER SHALL COMPLY WITH ITS OBLIGATION UNDER THIS
PARAGRAPH BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, IN THE SAME MANNER AS
PROVIDED IN SECTION 2.03(A) WITH RESPECT TO BORROWINGS MADE BY SUCH LENDER, AND
AGENT BANK SHALL PROMPTLY PAY TO THE SWINGLINE LENDER THE AMOUNTS SO RECEIVED BY
IT FROM THE LENDERS.  AGENT BANK SHALL NOTIFY BORROWER OF ANY PARTICIPATIONS IN
ANY SWINGLINE OUTSTANDINGS ACQUIRED PURSUANT TO THIS PARAGRAPH, AND THEREAFTER
PAYMENTS IN RESPECT OF SUCH SWINGLINE OUTSTANDINGS SHALL BE MADE TO AGENT BANK
AND NOT TO THE SWINGLINE LENDER.  ANY AMOUNTS RECEIVED BY THE SWINGLINE LENDER
FROM BORROWER (OR OTHER PARTY ON BEHALF OF BORROWER) IN RESPECT OF SWINGLINE
OUTSTANDINGS AFTER RECEIPT BY THE SWINGLINE LENDER OF THE PROCEEDS OF A SALE OF
PARTICIPATIONS THEREIN SHALL BE PROMPTLY REMITTED TO AGENT BANK; ANY SUCH
AMOUNTS RECEIVED BY AGENT BANK SHALL BE PROMPTLY REMITTED BY AGENT BANK TO THE
LENDERS THAT SHALL HAVE MADE THEIR PAYMENTS PURSUANT TO THIS PARAGRAPH

80


--------------------------------------------------------------------------------




and to the Swingline Lender, as their interests may appear.  The purchase of
participations in Swingline Outstandings pursuant to this paragraph shall not
relieve Borrower of any default in the payment thereof.


E.                                       EACH LENDER’S OBLIGATION TO ADVANCE
BORROWINGS IN THE PROPORTIONATE AMOUNT OF ITS SYNDICATION INTEREST IN THE CREDIT
FACILITY OF ANY UNREIMBURSED SWINGLINE OUTSTANDINGS PURSUANT HERETO IS SEVERAL,
AND NOT JOINT OR JOINT AND SEVERAL.  THE FAILURE OF ANY LENDER TO PERFORM ITS
OBLIGATION TO ADVANCE A BORROWING IN A PROPORTIONATE AMOUNT OF SUCH LENDER’S
SYNDICATION INTEREST OF ANY UNREIMBURSED SWINGLINE OUTSTANDINGS SHALL NEITHER
RELIEVE ANY OTHER LENDER OF ITS OBLIGATION HEREUNDER TO ADVANCE SUCH BORROWING
IN THE AMOUNT OF SUCH OTHER LENDER’S PROPORTIONATE SYNDICATION INTEREST OF SUCH
AMOUNT, NOR RELIEVE THE LENDER WHICH HAS FAILED TO FUND OF ITS OBLIGATIONS TO
BORROWERS HEREUNDER.  THE BORROWERS AGREE TO ACCEPT THE BORROWINGS FOR PAYMENT
OF SWINGLINE OUTSTANDINGS AS PROVIDED HEREINABOVE, WHETHER OR NOT SUCH
BORROWINGS COULD HAVE BEEN MADE PURSUANT TO THE TERMS OF ARTICLE III B OR ANY
OTHER SECTION OF THIS CREDIT AGREEMENT.


SECTION 2.09.                             FEES.


A.                                       ON THE RESTATEMENT DATE AND ON EACH
OTHER APPLICABLE DATE, BORROWERS SHALL PAY THE FEES AS REQUIRED IN THE FEE SIDE
LETTER, EACH OF SUCH FEES TO BE RETAINED BY AGENT BANK OR DISTRIBUTED TO LENDERS
AS AGREED BETWEEN AGENT BANK AND EACH LENDER.


B.                                      BORROWERS SHALL PAY A QUARTERLY NONUSAGE
FEE (THE “COMMITMENT FEE”) TO THE AGENT BANK FOR THE ACCOUNT OF LENDERS BASED ON
THE TOTAL LEVERAGE RATIO, CALCULATED AS OF EACH FISCAL QUARTER END FOLLOWING THE
RESTATEMENT DATE WITH REFERENCE TO THE BORROWER CONSOLIDATION, TO DETERMINE THE
APPLICABLE COMMITMENT PERCENTAGE DETERMINED AS SET FORTH IN TABLE TWO OF THE
DEFINITION OF APPLICABLE MARGIN.  AS OF THE RESTATEMENT DATE, THE COMMITMENT
PERCENTAGE SHALL BE SET AT TIER VI.


THE COMMITMENT FEE SHALL COMMENCE TO ACCRUE ON THE RESTATEMENT DATE AND SHALL BE
CALCULATED AS THE PRODUCT OF (I) THE APPLICABLE COMMITMENT PERCENTAGE MULTIPLIED
BY (II) THE DAILY AVERAGE OF THE AGGREGATE COMMITMENT LESS THE DAILY AVERAGE OF
THE FUNDED OUTSTANDINGS COMPUTED ON THE BASIS OF A THREE HUNDRED SIXTY (360) DAY
YEAR BASED ON THE NUMBER OF ACTUAL DAYS ELAPSED.  EACH COMMITMENT FEE SHALL BE
PAYABLE IN ARREARS ON A QUARTERLY BASIS ON OR BEFORE THE FIFTH (5TH) DAY
FOLLOWING RECEIPT BY BORROWERS OF AN INVOICE FROM AGENT BANK SETTING FORTH THE
AMOUNT OF SUCH COMMITMENT FEE FOR EACH APPLICABLE FISCAL QUARTER, AND UPON BANK
FACILITIES TERMINATION.  EACH COMMITMENT FEE SHALL BE PROMPTLY DISTRIBUTED BY
AGENT BANK TO LENDERS IN PROPORTION TO THEIR RESPECTIVE SYNDICATION INTERESTS IN
THE CREDIT FACILITY, AS IN EFFECT FROM TIME TO TIME DURING EACH APPLICABLE
FISCAL QUARTER.

81


--------------------------------------------------------------------------------





C.                                       LETTER OF CREDIT FEES.

(I)                                     AS OF THE RESTATEMENT DATE, BORROWERS
HAVE PAID ALL LETTER OF CREDIT FEES DUE THROUGH THE STATED EXPIRY DATE OF EACH
LETTER OF CREDIT OUTSTANDING UNDER THE EXISTING CREDIT AGREEMENT, EXCEPT WITH
RESPECT TO THE PIDI LICENSE LETTER OF CREDIT WHICH IS PAID THROUGH SEPTEMBER 27,
2006.  WITH RESPECT TO ALL LETTERS OF CREDIT ISSUED HEREUNDER FOR THE PERIOD
FROM AND INCLUDING THE DAY EACH SUCH LETTER OF CREDIT IS ISSUED TO, BUT
EXCLUDING, THE APPLICABLE STATED EXPIRY DATE AND WITH RESPECT TO THE PIDI
LICENSE LETTER OF CREDIT FOR THE PERIOD FROM SEPTEMBER 28, 2006 TO, BUT
EXCLUDING THE STATED EXPIRY DATE OF THE PIDI LICENSE LETTER OF CREDIT, THE
BORROWERS SHALL PAY TO THE AGENT BANK A LETTER OF CREDIT FEE (“L/C FEE”) EQUAL
TO THE GREATER OF FIVE HUNDRED DOLLARS ($500.00) OR THE STATED AMOUNT OF EACH
SUCH LETTER OF CREDIT MULTIPLIED BY THE LIBO RATE MARGIN, AS SET FORTH IN TABLE
ONE OF THE DEFINITION OF APPLICABLE MARGIN IN EFFECT AS OF THE FIRST DAY OF THE
APPLICABLE FISCAL QUARTER CALCULATED ON A PER ANNUM BASIS, DUE AND PAYABLE
QUARTERLY IN ARREARS ON THE LAST BANKING BUSINESS DAY OF EACH MARCH, JUNE,
SEPTEMBER AND DECEMBER AND ON THE STATED EXPIRY DATE OF EACH SUCH LETTER OF
CREDIT.  PROVIDED, HOWEVER, THAT WITH RESPECT TO THE FIRST LETTER OF CREDIT FEE
PAYABLE HEREUNDER WITH RESPECT TO THE PIDI LICENSING LETTER OF CREDIT, THE
PERIOD SHALL COMMENCE ON SEPTEMBER 28, 2006 AND END ON DECEMBER 31, 2006.

(II)                                  FROM EACH L/C FEE THE GREATER OF FIVE
HUNDRED DOLLARS ($500.00) OR ONE QUARTER OF ONE PERCENT (.25%) OF THE STATED
AMOUNT OF EACH SUCH LETTER OF CREDIT, CALCULATED ON A PER ANNUM BASIS AS
PROVIDED HEREINABOVE, SHALL BE DISTRIBUTED BY AGENT BANK TO L/C ISSUER FOR ITS
OWN ACCOUNT AND THE BALANCE OF EACH L/C FEE SHALL BE PROMPTLY DISTRIBUTED BY
AGENT BANK TO LENDERS IN PROPORTION TO THEIR RESPECTIVE SYNDICATION INTERESTS IN
THE CREDIT FACILITY.  ALL L/C FEES PAID BY BORROWERS ARE NONREFUNDABLE.

(III)                               THE BORROWERS SHALL PAY TO THE L/C ISSUER
FOR ITS OWN ACCOUNT, WITH RESPECT TO EACH LETTER OF CREDIT ISSUED HEREUNDER,
FROM TIME TO TIME SUCH ADDITIONAL FEES AND CHARGES (INCLUDING, BUT NOT LIMITED
TO, CABLE CHARGES, TRANSFER FEES, NEGOTIATION FEES AND AMENDMENT FEES) AS ARE
GENERALLY ASSOCIATED WITH LETTERS OF CREDIT, IN ACCORDANCE WITH THE L/C ISSUER’S
STANDARD INTERNAL CHARGE GUIDELINES IN EFFECT AT SUCH TIME.

82


--------------------------------------------------------------------------------



SECTION 2.10.                             LATE CHARGES AND DEFAULT RATE.


A.                                       IF ANY PAYMENT DUE UNDER THE REVOLVING
CREDIT NOTE IS NOT PAID WITHIN THREE (3) BANKING BUSINESS DAYS AFTER RECEIPT BY
BORROWERS OF WRITTEN NOTICE OF SUCH NONPAYMENT FROM AGENT BANK, BORROWERS
PROMISE TO PAY A LATE CHARGE IN THE AMOUNT OF THREE PERCENT (3%) OF THE AMOUNT
OF SUCH DELINQUENT PAYMENT AND AGENT BANK NEED NOT ACCEPT ANY LATE PAYMENT MADE
UNLESS IT IS ACCOMPANIED BY SUCH THREE PERCENT (3%) LATE PAYMENT CHARGE.  ANY
LATE CHARGE SHALL BE PAID TO LENDERS IN PROPORTION TO THEIR RESPECTIVE
SYNDICATION INTERESTS.


B.                                      IN THE EVENT OF THE EXISTENCE OF AN
EVENT OF DEFAULT, COMMENCING ON THE FIRST (1ST) BANKING BUSINESS DAY FOLLOWING
THE RECEIPT BY BORROWERS OF WRITTEN NOTICE OF THE OCCURRENCE OF SUCH EVENT OF
DEFAULT FROM AGENT BANK, THE TOTAL OF THE UNPAID BALANCE OF THE PRINCIPAL AND
THE THEN ACCRUED AND UNPAID INTEREST OWING UNDER THE REVOLVING CREDIT NOTE SHALL
COMMENCE ACCRUING INTEREST AT A RATE EQUAL TO TWO PERCENT (2.0%) OVER THE
INTEREST RATE OTHERWISE APPLICABLE TO THE REVOLVING CREDIT NOTE (THE “DEFAULT
RATE”) UNTIL ALL EVENTS OF DEFAULT WHICH MAY EXIST HAVE BEEN CURED, AT WHICH
TIME THE INTEREST RATE SHALL REVERT TO THE RATE OF INTEREST OTHERWISE ACCRUING
PURSUANT TO THE TERMS OF THE REVOLVING CREDIT NOTE.


C.                                       IN THE EVENT OF THE OCCURRENCE OF AN
EVENT OF DEFAULT, BORROWERS AGREE TO PAY ALL REASONABLE COSTS OF COLLECTION,
INCLUDING THE REASONABLE ATTORNEYS’ FEES INCURRED BY AGENT BANK, IN ADDITION TO
AND AT THE TIME OF THE PAYMENT OF SUCH SUM OF MONEY AND/OR THE PERFORMANCE OF
SUCH ACTS AS MAY BE REQUIRED TO CURE SUCH EVENT OF DEFAULT.  IN THE EVENT LEGAL
ACTION IS COMMENCED FOR THE COLLECTION OF ANY SUMS OWING HEREUNDER OR UNDER THE
TERMS OF THE REVOLVING CREDIT NOTE, THE BORROWERS AGREE THAT ANY JUDGMENT ISSUED
AS A CONSEQUENCE OF SUCH ACTION AGAINST BORROWERS SHALL BEAR INTEREST AT A RATE
EQUAL TO THE DEFAULT RATE UNTIL FULLY PAID.


SECTION 2.11.                             NET PAYMENTS.  ALL PAYMENTS UNDER THIS
CREDIT AGREEMENT, THE REVOLVING CREDIT NOTE, THE SWINGLINE NOTE AND/OR L/C
REIMBURSEMENT OBLIGATIONS SHALL BE MADE WITHOUT SET-OFF, COUNTERCLAIM,
RECOUPMENT OR DEFENSE OF ANY KIND AND IN SUCH AMOUNTS AS MAY BE NECESSARY IN
ORDER THAT ALL SUCH PAYMENTS, AFTER DEDUCTION OR WITHHOLDING FOR OR ON ACCOUNT
OF ANY FUTURE TAXES, LEVIES, IMPOSTS, DUTIES OR OTHER CHARGES OF WHATSOEVER
NATURE IMPOSED BY THE UNITED STATES OR ANY GOVERNMENTAL AUTHORITY, OTHER THAN
FRANCHISE TAXES OR ANY TAX ON OR MEASURED BY THE GROSS RECEIPTS OR OVERALL NET
INCOME OF ANY LENDER PURSUANT TO THE INCOME TAX LAWS OF THE UNITED STATES OR ANY
STATE, OR THE JURISDICTION WHERE EACH LENDER’S PRINCIPAL OFFICE IS LOCATED
(COLLECTIVELY “TAXES”), SHALL NOT BE LESS THAN THE AMOUNTS OTHERWISE SPECIFIED
TO BE PAID UNDER THIS CREDIT AGREEMENT AND THE REVOLVING CREDIT NOTE.  A
CERTIFICATE AS TO ANY ADDITIONAL AMOUNTS PAYABLE TO THE LENDERS UNDER THIS
SECTION 2.11 SUBMITTED TO THE BORROWERS BY THE LENDERS SHALL SHOW IN REASONABLE
DETAIL AN ACCOUNTING OF THE AMOUNT PAYABLE AND THE CALCULATIONS USED TO
DETERMINE IN GOOD FAITH SUCH AMOUNT AND SHALL BE

83


--------------------------------------------------------------------------------





CONCLUSIVE ABSENT MANIFEST OR DEMONSTRABLE ERROR.  ANY AMOUNTS PAYABLE BY THE
BORROWERS UNDER THIS SECTION 2.11 WITH RESPECT TO PAST PAYMENTS SHALL BE DUE
WITHIN TEN (10) DAYS FOLLOWING RECEIPT BY THE BORROWERS OF SUCH CERTIFICATE FROM
THE LENDERS; ANY SUCH AMOUNTS PAYABLE WITH RESPECT TO FUTURE PAYMENTS SHALL BE
DUE WITHIN TEN (10) DAYS AFTER DEMAND WITH SUCH FUTURE PAYMENTS.  WITH RESPECT
TO EACH DEDUCTION OR WITHHOLDING FOR OR ON ACCOUNT OF ANY TAXES, THE BORROWERS
SHALL PROMPTLY FURNISH TO THE LENDERS SUCH CERTIFICATES, RECEIPTS AND OTHER
DOCUMENTS AS MAY BE REQUIRED (IN THE REASONABLE JUDGMENT OF THE LENDERS) TO
ESTABLISH ANY TAX CREDIT TO WHICH THE LENDERS MAY BE ENTITLED.


SECTION 2.12.                             INCREASED COSTS.  IF AFTER THE DATE
HEREOF THE ADOPTION OF, OR ANY CHANGE IN, ANY APPLICABLE LAW, RULE OR REGULATION
(INCLUDING WITHOUT LIMITATION REGULATION D OF THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM AND ANY SUCCESSOR THERETO), OR ANY CHANGE IN THE
INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY, CENTRAL
BANK OR COMPARABLE AGENCY CHARGED WITH THE INTERPRETATION OR ADMINISTRATION
THEREOF, OR COMPLIANCE BY ANY LENDER WITH ANY FUTURE REQUEST OR FUTURE DIRECTIVE
(WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH GOVERNMENTAL AUTHORITY,
CENTRAL BANK OR COMPARABLE AGENCY:


A.                                       SHALL SUBJECT ANY LENDER TO ANY TAX,
DUTY OR OTHER CHARGE WITH RESPECT TO THE CREDIT FACILITY AND/OR THE REVOLVING
CREDIT NOTE OR SUCH LENDER’S OBLIGATION TO MAKE ANY FUNDING OF THE CREDIT
FACILITY, OR SHALL CHANGE THE BASIS OF TAXATION OF PAYMENTS TO SUCH LENDER OF
THE PRINCIPAL OF, OR INTEREST ON, THE CREDIT FACILITY OR ANY OTHER AMOUNTS DUE
UNDER THE REVOLVING CREDIT NOTE IN RESPECT OF THE CREDIT FACILITY OR SUCH
LENDER’S OBLIGATION TO FUND THE CREDIT FACILITY (EXCEPT FOR CHANGES IN THE RATE
OF TAX ON THE OVERALL NET INCOME OF SUCH LENDER IMPOSED BY THE UNITED STATES OR
ANY GOVERNMENTAL AUTHORITY PURSUANT TO THE INCOME TAX LAWS OF THE UNITED STATES
OR ANY STATE, OR THE JURISDICTION WHERE EACH LENDER’S PRINCIPAL OFFICE IS
LOCATED); OR


B.                                      WITH RESPECT TO THE CREDIT FACILITY OR
THE OBLIGATION OF THE LENDERS TO ADVANCE BORROWINGS UNDER THE CREDIT FACILITY
SHALL IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE IMPOSED BY THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM, SPECIAL DEPOSIT, CAPITALIZATION,
CAPITAL ADEQUACY OR SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR
THE ACCOUNT OF, OR CREDIT EXTENDED BY, ANY LENDER; OR


C.                                       SHALL IMPOSE ON ANY LENDER ANY OTHER
CONDITION AFFECTING THE CREDIT FACILITY, THE REVOLVING CREDIT NOTE OR SUCH
LENDER’S OBLIGATION TO ADVANCE BORROWINGS UNDER THE CREDIT FACILITY;

and the result of any of the foregoing, as set forth in subsections (a), (b) or
(c) is to increase the cost to (or in the case of Regulation D or reserve
requirements referred to above or a successor thereto, to impose a cost on) such
Lender of making or maintaining the Credit Facility, or to reduce the amount of
any sum or rate of return received or

84


--------------------------------------------------------------------------------




receivable by such Lender under the Revolving Credit Note, then within ten (10)
days after demand by such Lender (which demand shall be accompanied by a
certificate setting forth the basis of such demand), the Borrowers shall pay
directly to such Lender such additional amount or amounts as will compensate
such Lender for such increased cost (or in the case of Regulation D or reserve
requirements referred to above or a successor thereto, such costs which may be
imposed upon such Lender) or such reduction of any sum or rate of return
received or receivable under the Revolving Credit Note less the amount, if any,
of the reduction of the Lenders’ tax liability to another taxing authority
resulting from the payment of such taxes.  A certificate as to any additional
amounts payable to any Lender under this Section 2.12 submitted to the Borrowers
by such Lender shall show in reasonable detail an accounting of the amount
payable and the calculations used to determine in good faith such amount and
shall be conclusive absent manifest or demonstrable error.


SECTION 2.13.                             MITIGATION; EXCULPATION.


A.                                       EACH LENDER AGREES THAT IT WILL
PROMPTLY NOTIFY THE BORROWERS IN WRITING UPON ITS BECOMING AWARE THAT ANY
PAYMENTS ARE TO BECOME DUE TO IT UNDER THIS CREDIT AGREEMENT PURSUANT TO SECTION
2.11 OR 2.12.  EACH LENDER FURTHER AGREES THAT IT WILL USE REASONABLE EFFORTS
NOT MATERIALLY DISADVANTAGEOUS TO IT (IN ITS REASONABLE DETERMINATION) IN ORDER
TO AVOID OR MINIMIZE, AS THE CASE MAY BE, THE PAYMENT BY THE BORROWERS OF ANY
ADDITIONAL AMOUNTS PURSUANT TO SECTION 2.11 OR 2.12.  EACH LENDER REPRESENTS, TO
THE BEST OF ITS KNOWLEDGE, THAT AS OF THE RESTATEMENT DATE NO SUCH AMOUNTS ARE
PAYABLE TO IT.


B.                                      BORROWERS SHALL NOT BE LIABLE TO ANY
LENDER FOR ANY PAYMENTS UNDER SECTION 2.11 OR 2.12 ARISING TO THE EXTENT OF SUCH
LENDER’S GROSS NEGLIGENCE OR WILFUL MISCONDUCT OR BREACH OF ANY LAWS (OTHER THAN
AS A RESULT OF BORROWERS’ BREACH), OR FOR AMOUNTS WHICH WERE INCURRED MORE THAN
NINETY (90) DAYS PRIOR TO THE DATE BORROWERS ARE NOTIFIED OF THE INCURRENCE OF
SUCH AMOUNT.


SECTION 2.14.                             ISSUANCE OF LETTERS OF CREDIT.


A.                                       SUBJECT TO THE PROVISIONS SET FORTH IN
SECTION 5.29(E), ANY AUTHORIZED OFFICER OF BORROWERS MAY FROM TIME TO TIME
REQUEST THAT A STANDBY LETTER OF CREDIT OR COMMERCIAL LETTER OF CREDIT BE ISSUED
BY DELIVERING TO L/C ISSUER (WITH A TELECOPY TO THE AGENT BANK) ON A BANKING
BUSINESS DAY, AT LEAST FIVE (5) BANKING BUSINESS DAYS PRIOR TO THE DATE OF SUCH
PROPOSED ISSUANCE, AN L/C AGREEMENT IN L/C ISSUER’S THEN STANDARD FORM
(CONSISTENT WITH THE TERMS OF THE CREDIT AGREEMENT), COMPLETED TO THE
SATISFACTION OF L/C ISSUER AND SUCH OTHER CERTIFICATES AS THE L/C ISSUER MAY
REASONABLY REQUEST; PROVIDED, HOWEVER, THAT NO LETTER OF CREDIT SHALL BE ISSUED
(A) IF ANY DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND REMAINS CONTINUING, OR
(B) IF AFTER GIVING EFFECT TO THE ISSUANCE THEREOF, THE AGGREGATE STATED AMOUNT
OF OUTSTANDING LETTERS OF CREDIT WOULD

85


--------------------------------------------------------------------------------





EXCEED SIXTY MILLION DOLLARS ($60,000,000.00), OR (C) THE STATED AMOUNT OF THE
REQUESTED LETTER OF CREDIT EXCEEDS THE MAXIMUM AVAILABILITY.  EACH LETTER OF
CREDIT SHALL BE ISSUED BY THE L/C ISSUER ON THE BANKING BUSINESS DAY SPECIFIED
IN THE BORROWER’S APPLICATION THEREFOR.  EACH REQUEST FOR A LETTER OF CREDIT AND
EACH LETTER OF CREDIT SHALL BE SUBJECT TO THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS, INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NEW 1994
REVISION NO. 500, OR ANY SUCCESSOR PUBLICATION THEN IN EFFECT.  EACH COMMERCIAL
LETTER OF CREDIT WILL BE ISSUED FOR A TERM NOT GREATER THAN ONE HUNDRED EIGHTY
(180) CALENDAR DAYS.  IN NO EVENT SHALL ANY LETTER OF CREDIT HAVE A STATED
EXPIRY DATE LATER THAN THIRTY (30) DAYS PRIOR TO THE MATURITY DATE.  PROMPTLY
AFTER RECEIPT OF EACH REQUEST FOR THE ISSUANCE OF A LETTER OF CREDIT AND
IMMEDIATELY PRIOR TO THE ISSUANCE THEREOF, L/C ISSUER SHALL OBTAIN TELEPHONIC
VERIFICATION FROM AGENT BANK THAT THE AMOUNT OF SUCH REQUEST DOES NOT EXCEED THE
THEN AVAILABLE BORROWINGS.  THE L/C ISSUER SHALL PROMPTLY NOTIFY THE AGENT BANK
OF THE AGGREGATE L/C EXPOSURE OF OUTSTANDING LETTERS OF CREDIT EACH TIME THERE
IS A CHANGE THEREIN.


B.                                      UPON PRESENTATION OF A DRAFT DRAWN UNDER
ANY LETTER OF CREDIT, L/C ISSUER SHALL PROMPTLY NOTIFY THE AGENT BANK AND
BORROWERS OF THE AMOUNT UNDER SUCH DRAFT AND THE DATE UPON WHICH SUCH DRAFT IS
TO BE FUNDED.  ON OR BEFORE TWO (2) BANKING BUSINESS DAYS FOLLOWING SUCH NOTICE
(UNLESS BORROWERS HAVE MADE OTHER ARRANGEMENTS ACCEPTABLE TO THE L/C ISSUER TO
PAY THE AMOUNT OF SUCH DRAFT IN FULL), BORROWERS SHALL ADVANCE TO L/C ISSUER THE
AMOUNT OF SUCH DRAFT FROM BORROWERS’ AVAILABLE FUNDS OR SHALL REQUEST A
BORROWING UNDER THE CREDIT FACILITY IN AN AMOUNT SUFFICIENT TO PAY THE AMOUNT OF
SUCH DRAFT IN FULL.  THE AGENT BANK, UPON RECEIPT OF SUCH FUNDS FROM THE
LENDERS, SHALL AUTOMATICALLY PROVIDE SUCH AMOUNT TO THE L/C ISSUER FOR PAYMENT
OF THE AMOUNT OF SUCH DRAFT AND THE BALANCE OF THE BORROWING SHALL BE DEPOSITED
IN IMMEDIATELY AVAILABLE FUNDS TO THE DESIGNATED DEPOSIT ACCOUNT.  IN THE EVENT
BORROWERS FAIL TO ADVANCE TO L/C ISSUER THE AMOUNT OF SUCH DRAFT FROM BORROWERS’
AVAILABLE FUNDS OR TO REQUEST A BORROWING WITHIN TWO (2) BANKING BUSINESS DAYS
FROM RECEIPT OF THE NOTICE AS SPECIFIED ABOVE, ON THE THIRD (3RD) BANKING
BUSINESS DAY FOLLOWING AGENT BANK’S RECEIPT OF SUCH NOTICE, AGENT BANK SHALL,
WITHOUT NOTICE TO OR CONSENT OF THE BORROWERS AND WITHOUT REGARD TO ANY OTHER
CONDITIONS PRECEDENT FOR THE MAKING OF BORROWINGS UNDER THE CREDIT FACILITY,
CAUSE A BORROWING TO BE MADE AND FUNDED BY THE LENDERS UNDER THE CREDIT FACILITY
AND LENDERS AGREE TO FUND THEIR RESPECTIVE PRO RATA SHARE OF SUCH BORROWING IN
THE AMOUNT NECESSARY TO PAY THE AMOUNT OF SUCH DRAFT IN FULL.  UPON THE
OCCURRENCE OF ANY EVENT OF DEFAULT, L/C ISSUER SHALL, WITHOUT NOTICE OR FURTHER
AUTHORIZATION OR CONSENT OF BORROWERS WHATSOEVER, BE AUTHORIZED TO IMMEDIATELY
CAUSE THE CASH COLLATERAL ACCOUNT TO BE ESTABLISHED AND FUNDED BY LENDERS WITH A
BORROWING ADVANCED TO AGENT BANK EQUAL TO THE AGGREGATE AMOUNT OF THE L/C
EXPOSURE THEN OUTSTANDING.  ALL AMOUNTS HELD BY L/C ISSUER IN THE CASH
COLLATERAL ACCOUNT SHALL BE HELD AS SECURITY FOR THE REPAYMENT OF ANY L/C
REIMBURSEMENT OBLIGATION THEREAFTER ARISING PURSUANT TO THE TERMS OF THE L/C
AGREEMENT(S) AND THE CASH COLLATERAL PLEDGE AGREEMENT.  BORROWINGS ADVANCED BY
LENDERS TO PAY DRAFTS DRAWN UPON OR TO SECURE REPAYMENT OF THE L/C EXPOSURE
UNDER LETTERS OF CREDIT PURSUANT TO THIS SUBSECTION

86


--------------------------------------------------------------------------------





SHALL: (I) CONSTITUTE BORROWINGS UNDER THE CREDIT FACILITY, (II) INITIALLY BE
BASE RATE LOANS AND (III) BE SUBJECT TO ALL OF THE PROVISIONS OF THIS CREDIT
AGREEMENT CONCERNING BORROWINGS UNDER THE CREDIT FACILITY, EXCEPT THAT SUCH
BORROWINGS SHALL BE MADE UPON DEMAND OF THE AGENT BANK AS SET FORTH ABOVE RATHER
THAN UPON NOTICE OF BORROWING BY BORROWERS AND SHALL BE MADE, NOTWITHSTANDING
ANYTHING IN THIS CREDIT AGREEMENT TO THE CONTRARY, WITHOUT REGARD TO ANY OTHER
CONDITIONS PRECEDENT TO THE MAKING OF BORROWINGS UNDER THE CREDIT AGREEMENT AND
NOTWITHSTANDING ANY DEFAULT OR EVENT OF DEFAULT THEREUNDER.  ALL AMOUNTS PAID BY
L/C ISSUER ON A DRAFT DRAWN UNDER ANY LETTER OF CREDIT WHICH HAS NOT BEEN FUNDED
OR CONCURRENTLY REIMBURSED BY BORROWERS OR THROUGH A BORROWING AS PROVIDED
HEREINABOVE, SHALL BEAR INTEREST AT THE BASE RATE PLUS THE APPLICABLE MARGIN PER
ANNUM UNTIL REPAID OR REIMBURSED TO L/C ISSUER.


C.                                       IN THE EVENT AGENT BANK FAILS OR IS
RESTRAINED, PROHIBITED OR RESTRICTED FROM CAUSING A BORROWING TO BE MADE AS
PROVIDED IN (B) ABOVE OR LENDERS ARE RESTRAINED, PROHIBITED OR RESTRICTED FROM
FUNDING A BORROWING AS PROVIDED IN (B) ABOVE, THE L/C ISSUER MAY BY WRITTEN
NOTICE GIVEN TO AGENT BANK NOT LATER THAN 11:00 A.M. ON ANY BANKING BUSINESS DAY
REQUIRE THE LENDERS TO ACQUIRE PARTICIPATIONS ON THE NEXT BANKING BUSINESS DAY
IN THE SUBJECT L/C REIMBURSEMENT OBLIGATION.  SUCH NOTICE SHALL SPECIFY THE
AGGREGATE AMOUNT OF THE L/C REIMBURSEMENT OBLIGATION IN WHICH LENDERS WILL
PARTICIPATE.  PROMPTLY UPON RECEIPT OF SUCH NOTICE, AGENT BANK WILL GIVE NOTICE
THEREOF TO EACH LENDER, SPECIFYING IN SUCH NOTICE SUCH LENDER’S APPLICABLE PRO
RATA SHARE PERCENTAGE OF SUCH L/C REIMBURSEMENT OBLIGATION.  EACH LENDER HEREBY
ABSOLUTELY AND UNCONDITIONALLY AGREES, UPON RECEIPT OF NOTICE AS PROVIDED ABOVE,
TO PAY TO AGENT BANK, FOR THE ACCOUNT OF THE L/C ISSUER, SUCH LENDER’S PRO RATA
SHARE OF SUCH L/C REIMBURSEMENT OBLIGATION.  EACH LENDER ACKNOWLEDGES AND AGREES
THAT ITS OBLIGATION TO ACQUIRE PARTICIPATIONS IN THE L/C REIMBURSEMENT
OBLIGATION PURSUANT TO THIS PARAGRAPH IS ABSOLUTE AND UNCONDITIONAL AND SHALL
NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER, INCLUDING THE OCCURRENCE AND
CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT, AND THAT EACH SUCH PAYMENT
SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER
(PROVIDED THAT SUCH PAYMENT SHALL NOT CAUSE THE UNPAID BALANCE OF PRINCIPAL
OWING TO SUCH LENDER UNDER THE BANK FACILITIES TO EXCEED SUCH LENDER’S
SYNDICATION INTEREST IN THE CREDIT FACILITY).  EACH LENDER SHALL COMPLY WITH ITS
OBLIGATION UNDER THIS PARAGRAPH BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS,
IN THE SAME MANNER AS PROVIDED IN SECTION 2.03(A) WITH RESPECT TO BORROWINGS
MADE BY SUCH LENDER, AND AGENT BANK SHALL PROMPTLY PAY TO THE L/C ISSUER THE
AMOUNTS SO RECEIVED BY IT FROM THE LENDERS.  AGENT BANK SHALL NOTIFY BORROWER OF
ANY PARTICIPATIONS IN ANY L/C REIMBURSEMENT OBLIGATION ACQUIRED PURSUANT TO THIS
PARAGRAPH, AND THEREAFTER PAYMENTS IN RESPECT OF SUCH L/C REIMBURSEMENT
OBLIGATION SHALL BE MADE TO AGENT BANK AND NOT TO THE L/C ISSUER.  ANY AMOUNTS
RECEIVED BY THE L/C ISSUER FROM BORROWER (OR OTHER PARTY ON BEHALF OF BORROWER)
IN RESPECT OF ANY L/C REIMBURSEMENT OBLIGATION AFTER RECEIPT BY THE L/C ISSUER
OF THE PROCEEDS OF A SALE OF PARTICIPATIONS THEREIN SHALL BE PROMPTLY REMITTED
TO AGENT BANK; ANY SUCH AMOUNTS RECEIVED BY AGENT

87


--------------------------------------------------------------------------------





BANK SHALL BE PROMPTLY REMITTED BY AGENT BANK TO THE LENDERS THAT SHALL HAVE
MADE THEIR PAYMENTS PURSUANT TO THIS PARAGRAPH AND TO THE L/C ISSUER, AS THEIR
INTERESTS MAY APPEAR.  THE PURCHASE OF PARTICIPATIONS IN ANY L/C REIMBURSEMENT
OBLIGATION PURSUANT TO THIS PARAGRAPH SHALL NOT RELIEVE BORROWER OF ANY DEFAULT
IN THE PAYMENT THEREOF.


D.                                      EACH LENDER’S OBLIGATION TO ADVANCE
BORROWINGS IN THE PROPORTIONATE AMOUNT OF ITS SYNDICATION INTEREST IN THE CREDIT
FACILITY OF ANY UNREIMBURSED AMOUNTS OUTSTANDING UNDER ANY LETTER OF CREDIT
PURSUANT HERETO IS SEVERAL, AND NOT JOINT OR JOINT AND SEVERAL.  THE FAILURE OF
ANY LENDER TO PERFORM ITS OBLIGATION TO ADVANCE A BORROWING IN A PROPORTIONATE
AMOUNT OF SUCH LENDER’S SYNDICATION INTEREST OF ANY UNREIMBURSED AMOUNTS
OUTSTANDING UNDER A LETTER OF CREDIT WILL NOT RELIEVE ANY OTHER LENDER OF ITS
OBLIGATION HEREUNDER TO ADVANCE SUCH BORROWING IN THE AMOUNT OF SUCH OTHER
LENDER’S PROPORTIONATE SYNDICATION INTEREST OF SUCH AMOUNT, NOR RELIEVE THE
LENDER WHICH HAS FAILED TO FUND OF ITS OBLIGATION TO FUND HEREUNDER.  THE
BORROWERS AGREE TO ACCEPT THE BORROWINGS FOR PAYMENT OF LETTERS OF CREDIT AS
PROVIDED HEREINABOVE, WHETHER OR NOT SUCH BORROWINGS COULD HAVE BEEN MADE
PURSUANT TO THE TERMS OF ARTICLE III B OR ANY OTHER SECTION OF THE CREDIT
AGREEMENT.


E.                                       LETTERS OF CREDIT SHALL BE USED AND
ISSUED FOR THE BENEFIT OF BORROWERS FOR THE GENERAL CORPORATE PURPOSES OF
BORROWERS RELATING TO THE HOTEL/CASINO FACILITIES OR ANY NEW VENTURE.


ARTICLE III

CONDITIONS PRECEDENT TO THE RESTATEMENT DATE

A.                                   Restatement Closing Conditions.  The
obligation of each of the Banks to fund any Restatement Closing Disbursement
under the Credit Facility is subject to the following conditions precedent, each
of which shall be satisfied on or before October 6, 2006 (unless all of the
Banks, in their sole and absolute discretion, shall agree otherwise).  The
occurrence of the Restatement Date is subject to and contingent upon Agent Bank
having received, in each case in form and substance reasonably satisfactory to
Agent Bank, or in the case of an occurrence, action or event, the occurrence of,
each of the following:


SECTION 3.01.                             CREDIT AGREEMENT.  EXECUTED
COUNTERPARTS OF THIS CREDIT AGREEMENT IN SUFFICIENT DUPLICATE ORIGINALS FOR
BORROWERS AND EACH OF THE BANKS.


SECTION 3.02.                             THE NOTES.


A.                                       ON OR BEFORE THE RESTATEMENT DATE, THE
REVOLVING CREDIT NOTE DULY EXECUTED BY THE BORROWERS IN FAVOR OF AGENT BANK
SHALL BE DELIVERED TO AGENT BANK.

88


--------------------------------------------------------------------------------





B.                                      ON OR BEFORE THE RESTATEMENT DATE, THE
SWINGLINE NOTE DULY EXECUTED BY THE BORROWERS IN FAVOR OF SWINGLINE LENDER SHALL
BE DELIVERED TO SWINGLINE LENDER.


SECTION 3.03.                             SECURITY DOCUMENTATION.  THE SECURITY
DOCUMENT AMENDMENTS DULY EXECUTED BY EACH OF THE APPLICABLE BORROWERS OR OTHER
PARTIES THERETO, CONSISTING OF THE FOLLOWING:


A.                                       MTRI SECURITY AGREEMENT RESTATEMENT;


B.                                      MPI DEED OF TRUST RESTATEMENT;


C.                                       THIRD AMENDMENT TO SGLVI DEED OF TRUST;


D.                                      THIRD AMENDMENT TO SDI MORTGAGE;


E.                                       PIDI MORTGAGE RESTATEMENT;


F.                                         TROYER/MAFFEO MORTGAGE RESTATEMENT;


G.                                      FIRST AMENDMENT TO SGFI DEED OF TRUST;


H.                                      FIRST AMENDMENT TO IP MORTGAGE;


I.                                          TRADEMARK SECURITY AGREEMENT;


J.                                          PIDI FINANCING STATEMENT;


K.                                       MPI ASSIGNMENT OF ENTITLEMENTS,
CONTRACTS, RENTS AND REVENUES;


L.                                          SGLVI ASSIGNMENT OF ENTITLEMENTS,
CONTRACTS, RENTS AND REVENUES;


M.                                    SDI ASSIGNMENT OF ENTITLEMENTS, CONTRACTS,
RENTS AND REVENUES;


N.                                      PIDI ASSIGNMENT OF ENTITLEMENTS,
CONTRACTS, RENTS AND REVENUES; AND


O.                                      SGFI ASSIGNMENT OF ENTITLEMENTS,
CONTRACTS, RENTS AND REVENUES.

89


--------------------------------------------------------------------------------





SECTION 3.04.                             OTHER LOAN DOCUMENTS.  THE FOLLOWING
LOAN DOCUMENTS DULY EXECUTED BY EACH OF THE APPLICABLE BORROWERS AND ANY OTHER
APPLICABLE PARTY THERETO, CONSISTING OF THE FOLLOWING SHALL BE DELIVERED OR
CAUSED TO BE DELIVERED TO AGENT BANK ON OR BEFORE THE RESTATEMENT DATE:


A.                                       ENVIRONMENTAL CERTIFICATE; AND


B.                                      SGFI LEASE ESTOPPEL CERTIFICATES.


SECTION 3.05.                             ARTICLES OF INCORPORATION, BYLAWS,
CORPORATE RESOLUTIONS, CERTIFICATES OF GOOD STANDING AND CLOSING CERTIFICATE. 
ON OR BEFORE THE RESTATEMENT DATE, AGENT BANK SHALL HAVE RECEIVED FROM EACH OF
THE BORROWERS: (I) A CERTIFICATE OF GOOD STANDING ISSUED BY THE SECRETARY OF
STATE OF THE APPLICABLE STATE OF INCORPORATION AND DATED WITHIN THIRTY (30)
BANKING BUSINESS DAYS OF THE RESTATEMENT DATE, (II) A COPY OF THE ARTICLES OF
INCORPORATION AND BY-LAWS CERTIFIED TO BE TRUE AND CORRECT BY A DULY AUTHORIZED
OFFICER OF EACH RESPECTIVE BORROWER, (III) AN ORIGINAL CERTIFICATE OF CORPORATE
RESOLUTION AND CERTIFICATE OF INCUMBENCY EXECUTED BY THE SECRETARY OF EACH
RESPECTIVE BORROWER AND ATTESTED TO BY ITS PRESIDENT, VICE PRESIDENT, OR
TREASURER AUTHORIZING BORROWERS TO ENTER INTO ALL DOCUMENTS AND AGREEMENTS TO BE
EXECUTED BY IT PURSUANT TO THIS CREDIT AGREEMENT AND FURTHER AUTHORIZING AND
EMPOWERING THE OFFICER OR OFFICERS WHO WILL EXECUTE SUCH DOCUMENTS AND
AGREEMENTS WITH THE AUTHORITY AND POWER TO EXECUTE SUCH DOCUMENTS AND AGREEMENTS
ON BEHALF OF EACH RESPECTIVE BORROWER, (IV) DESIGNATION BY CORPORATE CERTIFICATE
(“AUTHORIZED OFFICER CERTIFICATE”), SUBSTANTIALLY IN THE FORM OF THE AUTHORIZED
OFFICER CERTIFICATE MARKED “EXHIBIT F”, AFFIXED HERETO AND BY THIS REFERENCE
INCORPORATED HEREIN AND MADE A PART HEREOF, OF THE OFFICERS OF EACH RESPECTIVE
BORROWER WHO ARE AUTHORIZED TO GIVE NOTICES OF BORROWING, CONTINUATION/
CONVERSION NOTICES, COMPLIANCE CERTIFICATES AND ALL OTHER NOTICES, REQUESTS,
REPORTS, CONSENTS, CERTIFICATIONS AND AUTHORIZATIONS ON BEHALF OF EACH OF THE
BORROWERS AND THE BORROWER CONSOLIDATION, EACH INDIVIDUALLY AN “AUTHORIZED
OFFICER” AND COLLECTIVELY THE “AUTHORIZED OFFICERS”, AND (V) AN ORIGINAL CLOSING
CERTIFICATE (“CLOSING CERTIFICATE”), SUBSTANTIALLY IN THE FORM OF THE CLOSING
CERTIFICATE MARKED “EXHIBIT G”, AFFIXED HERETO AND BY THIS REFERENCE
INCORPORATED HEREIN AND MADE A PART HEREOF, DULY EXECUTED BY AN AUTHORIZED
OFFICER OF BORROWERS.


SECTION 3.06.                             OPINION OF COUNSEL.  ONE OR MORE
OPINIONS OF COUNSEL TO THE BORROWERS, DATED AS OF THE RESTATEMENT DATE AND
ADDRESSED TO THE AGENT BANK ON BEHALF OF ITSELF AND EACH OF THE BANKS, TOGETHER
WITH THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, SUBSTANTIALLY IN THE FORM OF THE
LEGAL OPINION MARKED “EXHIBIT I”, AFFIXED HERETO AND BY THIS REFERENCE
INCORPORATED HEREIN AND MADE A PART HEREOF.


SECTION 3.07.                             TITLE INSURANCE ENDORSEMENTS.  AS OF
THE RESTATEMENT DATE, THE TITLE INSURANCE MODIFICATION ENDORSEMENTS (OR PROFORMA
COMMITMENT FOR THE

90


--------------------------------------------------------------------------------





ISSUANCE THEREOF) CONSISTENT WITH THE REQUIREMENTS OF THE RESTATEMENT CLOSING
INSTRUCTIONS.


SECTION 3.08.                             SURVEY.  IF REQUIRED BY TITLE
INSURANCE COMPANY, WITH RESPECT TO ANY OF THE COLLATERAL PROPERTIES, AS A
CONDITION FOR THE ISSUANCE OF ANY OF THE TITLE ENDORSEMENTS, A CURRENT BOUNDARY
AND LOCATION SURVEY FOR THE APPLICABLE COLLATERAL PROPERTY, SUBJECT TO
EXCEPTIONS APPROVED BY LENDERS PRIOR TO THE RESTATEMENT DATE, DELIVERED TO AGENT
BANK NO LESS THAN TEN (10) BANKING BUSINESS DAYS PRIOR TO THE RESTATEMENT DATE,
WHICH, IF SO REQUIRED, MUST (A) BE CERTIFIED TO AGENT BANK AND THE TITLE
INSURANCE COMPANY, (B) SHOW THE APPLICABLE COLLATERAL PROPERTY TO BE FREE OF
ENCROACHMENTS, OVERLAPS, AND OTHER SURVEY DEFECTS, (C) SHOW THE COURSES AND
DISTANCES OF THE LOT LINES FOR THE APPLICABLE COLLATERAL PROPERTY, (D) SHOW THAT
ALL EXISTING IMPROVEMENTS ARE LOCATED WITHIN SAID LOT AND BUILDING LINES, AND
(E) SHOW THE LOCATION OF ALL ABOVE AND BELOW GROUND EASEMENTS, IMPROVEMENTS,
APPURTENANCES, UTILITIES, RIGHTS-OF-WAY, WATER RIGHTS AND INGRESS AND EGRESS, BY
REFERENCE TO BOOK AND PAGE NUMBERS AND/OR FILED MAP REFERENCE.  ON OR BEFORE THE
RESTATEMENT DATE, BORROWERS SHALL COMPLY WITH ALL OTHER SURVEY REQUIREMENTS OF
TITLE INSURANCE COMPANY FOR THE ISSUANCE OF THE TITLE ENDORSEMENTS WITHOUT
REFERENCE TO ANY EXCEPTION OF TITLE BASED ON ANY SURVEY REQUIREMENT.


SECTION 3.09.                             PAYMENT OF TAXES.  EVIDENCE
SATISFACTORY TO AGENT BANK THAT ALL PAST AND CURRENT REAL AND PERSONAL PROPERTY
TAXES AND ASSESSMENTS WHICH ARE PRESENTLY DUE AND PAYABLE APPLICABLE TO THE
COLLATERAL PROPERTIES HAVE BEEN PAID IN FULL.


SECTION 3.10.                             INSURANCE.  COPIES OF DECLARATION
PAGES OF EACH INSURANCE POLICY, CERTIFIED TO BE TRUE AND CORRECT IN ALL RESPECTS
BY AN AUTHORIZED OFFICER OF BORROWERS, TOGETHER WITH ORIGINAL BINDERS EVIDENCING
BORROWERS AS THE NAMED INSURED, AND ORIGINAL CERTIFICATES OF INSURANCE, LOSS
PAYEE AND MORTGAGEE ENDORSEMENTS NAMING AGENT BANK AS MORTGAGEE, LOSS PAYEE AND
ADDITIONAL INSURED AS REQUIRED BY THE INSURANCE PROVISIONS SET FORTH IN
SECTION 5.09 OF THIS CREDIT AGREEMENT.


SECTION 3.11.                             PAYMENT OF FEES.  PAYMENT BY BORROWERS
TO AGENT BANK OF THE FEES TO THE EXTENT THEN DUE AND PAYABLE ON THE RESTATEMENT
DATE AS PROVIDED IN SECTION 2.09(A) HEREINABOVE.


SECTION 3.12.                             REIMBURSEMENT FOR EXPENSES AND FEES. 
REIMBURSEMENT BY BORROWERS FOR ALL REASONABLE FEES AND OUT-OF-POCKET EXPENSES
INCURRED BY AGENT BANK IN CONNECTION WITH THE CREDIT FACILITY, EXCLUDING,
HOWEVER, ALL SYNDICATION COSTS, BUT INCLUDING, BUT NOT LIMITED TO, ESCROW
CHARGES, TITLE INSURANCE PREMIUMS, ENVIRONMENTAL EXAMINATIONS, RECORDING FEES,
APPRAISAL FEES, REASONABLE ATTORNEY’S FEES OF HENDERSON & MORGAN, LLC AND
INSURANCE CONSULTANT FEES, AND ALL OTHER LIKE FEES AND EXPENSES REMAINING UNPAID
AS OF THE RESTATEMENT DATE TO THE EXTENT THEN DUE AND PAYABLE ON THE RESTATEMENT
DATE, PROVIDED THAT THE AMOUNT THEN INVOICED SHALL NOT

91


--------------------------------------------------------------------------------





THEREAFTER PRECLUDE BORROWERS’ OBLIGATION TO PAY SUCH COSTS AND EXPENSES
RELATING TO THE RESTATEMENT OF THE CREDIT FACILITY FOLLOWING THE RESTATEMENT
DATE OR TO REIMBURSE AGENT BANK FOR THE PAYMENT THEREOF.


SECTION 3.13.                             SCHEDULES OF SPACELEASES AND EQUIPMENT
LEASES AND CONTRACTS.  THE SCHEDULES OF SPACELEASES (SCHEDULES 4.15(A) THROUGH
(E)) AND EQUIPMENT LEASES AND CONTRACTS (SCHEDULES 4.16(A) THROUGH (E)) IN EACH
INSTANCE SETTING FORTH THE NAME OF THE OTHER PARTY THERETO, A BRIEF DESCRIPTION
OF EACH SPACELEASE, EQUIPMENT LEASE AND CONTRACT AND THE COMMENCEMENT AND ENDING
DATE THEREOF.


SECTION 3.14.                             PHASE I ENVIRONMENTAL SITE
ASSESSMENTS.


A.                                       A PHASE I ENVIRONMENTAL SITE ASSESSMENT
OR ASSESSMENTS OF THE COLLATERAL PROPERTIES PREPARED IN CONFORMANCE WITH THE
SCOPE AND LIMITATIONS OF ASTM STANDARD DESIGNATION E1527-93 AND APPROVED BY
AGENT BANK.  THE PHASE I ENVIRONMENTAL SITE ASSESSMENTS DELIVERED TO AGENT BANK
IN CONNECTION WITH THE EXISTING CREDIT FACILITY SHALL BE DEEMED TO SATISFY THIS
REQUIREMENT.  ANY RECOMMENDED ACTION SHALL HAVE BEEN COMPLETED BY BORROWERS.


B.                                      BORROWERS HEREBY CONFIRM THE
REPRESENTATIONS CONTAINED IN SECTIONS 2.1 AND 2.2 OF THE ENVIRONMENTAL
CERTIFICATE ARE TRUE AND CORRECT IN ALL RESPECTS, EXCEPT WITH RESPECT TO THE
MATTERS DISCLOSED ON THE SCHEDULE OF SIGNIFICANT LITIGATION.


SECTION 3.15.                             EVIDENCE OF RIGHT TO OCCUPANCY OF
COLLATERAL PROPERTIES.  A COPY OF THE PERMANENT CERTIFICATE OF OCCUPANCY ISSUED
BY EACH APPLICABLE GOVERNMENTAL AUTHORITY, EVIDENCING THE RIGHT OF THE BORROWER
CONSOLIDATION TO USE AND HOLD OPEN FOR THE USE AND OCCUPANCY OF THE PUBLIC OF
THE HOTEL/CASINO FACILITIES.


SECTION 3.16.                             GAMING PERMITS.  COPIES OF THOSE
GAMING PERMITS ISSUED BY EACH APPLICABLE GAMING AUTHORITY EVIDENCING THE RIGHT
OF THE BORROWER CONSOLIDATION TO CONDUCT PARI-MUTUEL WAGERING ON LIVE
HORSERACING AND SIMULCAST HORSE AND GREYHOUND RACING AT THE MPI HOTEL/CASINO
FACILITIES, SDI FACILITY AND PIDI FACILITY, AS APPLICABLE, AND, EXCEPT FOR THE
PIDI FACILITY PRIOR TO THE OCCURRENCE OF THE PIDI LICENSING EVENT, TO CONDUCT
GAMING ACTIVITIES AND GAMES OF CHANCE AT EACH OF THE HOTEL/CASINO FACILITIES.


SECTION 3.17.                             FINANCIAL STATEMENTS.  AUDITED
FINANCIAL STATEMENTS OF THE BORROWER CONSOLIDATION FOR THE MOST RECENTLY ENDED
FISCAL YEAR, TO THE EXTENT THE SAME HAVE BEEN PREPARED AND ARE AVAILABLE.


SECTION 3.18.                             SCHEDULE OF ALL SIGNIFICANT
LITIGATION.  A SCHEDULE OF SIGNIFICANT LITIGATION (SCHEDULE 3.18) INVOLVING ANY
MEMBER OF THE BORROWER

92


--------------------------------------------------------------------------------





CONSOLIDATION, IN EACH INSTANCE SETTING FORTH THE NAMES OF THE OTHER PARTIES
THERETO, A BRIEF DESCRIPTION OF SUCH LITIGATION, WHETHER OR NOT SUCH LITIGATION
IS COVERED BY INSURANCE AND, IF SO, WHETHER THE DEFENSE THEREOF AND LIABILITY
THEREFOR HAS BEEN ACCEPTED BY THE APPLICABLE INSURANCE COMPANY INDICATING
WHETHER SUCH ACCEPTANCE OF SUCH DEFENSES WITH OR WITHOUT A RESERVATION OF
RIGHTS, THE COMMENCEMENT DATE OF SUCH LITIGATION AND THE AMOUNT SOUGHT TO BE
RECOVERED BY THE ADVERSE PARTIES THERETO OR THE AMOUNT WHICH IS OTHERWISE IN
CONTROVERSY.


SECTION 3.19.                              NO INJUNCTION OR OTHER LITIGATION. 
NO LAW OR REGULATION SHALL PROHIBIT, AND NO ORDER, JUDGMENT OR DECREE OF ANY
GOVERNMENTAL AUTHORITY SHALL, AND NO LITIGATION SHALL BE PENDING OR THREATENED
WHICH IN THE REASONABLE JUDGMENT OF THE AGENT BANK WOULD OR WOULD REASONABLY BE
EXPECTED TO, ENJOIN, PROHIBIT, LIMIT OR RESTRAIN THE EXECUTION AND DELIVERY OF
THIS CREDIT AGREEMENT OR THE MAKING OF ANY ADVANCE UNDER THE CREDIT FACILITY.


SECTION 3.20.                             ADDITIONAL DOCUMENTS AND STATEMENTS. 
AS OF THE RESTATEMENT DATE SUCH ADDITIONAL DOCUMENTS, AFFIDAVITS, CERTIFICATES
AND OPINIONS AS REQUISITE LENDERS MAY REASONABLY REQUIRE TO INSURE COMPLIANCE
WITH THIS CREDIT AGREEMENT.  THE STATEMENTS SET FORTH IN SECTION 3.31 SHALL BE
TRUE AND CORRECT.


SECTION 3.21.                             GREEN SHINGLE LOAN DOCUMENTS AND
NATIONAL CITY LOAN DOCUMENTS.


A.                                       EACH OF THE FOLLOWING WITH RESPECT TO
THE GREEN SHINGLE LOAN:

(I)                                     THE ORIGINALS OF EACH OF THE GREEN
SHINGLE NOTE, GREEN SHINGLE LOAN AGREEMENT, GREEN SHINGLE SECURITY DOCUMENTS AND
THE ORIGINAL STOCK CERTIFICATES OF TECNICA STOCK REFERENCED IN THE TECNICA STOCK
PLEDGE (COLLECTIVELY, THE “GREEN SHINGLE LOAN DOCUMENTS”);

(II)                                  SUCH ENDORSEMENTS AND ASSIGNMENTS OF THE
GREEN SHINGLE LOAN DOCUMENTS AS ARE REASONABLY REQUIRED BY AGENT BANK AND ITS
ATTORNEYS TO PERFECT A FIRST POSITION SECURITY INTEREST IN THE GREEN SHINGLE
LOAN DOCUMENTS AS ADDITIONAL COLLATERAL FOR THE BANK FACILITIES; AND


B.                                      A TRUE AND CORRECT COPY OF EACH OF THE
NATIONAL CITY LOAN DOCUMENTS AND OF ALL AMENDMENTS AND MODIFICATIONS THERETO.


SECTION 3.22.                             CONSTRUCTION COST ANALYSIS OF THE PIDI
CONSTRUCTION PROJECT.  BORROWERS SHALL HAVE PROVIDED AGENT BANK AND LENDERS’
CONSULTANT WITH ALL

93


--------------------------------------------------------------------------------





INFORMATION REASONABLY REQUESTED BY THEM, OR EITHER OF THEM, IN ORDER FOR THE
LENDERS’ CONSULTANT TO COMPLETE A CONSTRUCTION COST ANALYSIS OF THE PIDI
CONSTRUCTION PROJECT DATED WITHIN THIRTY (30) DAYS OF THE RESTATEMENT DATE,
INCLUDING, WITHOUT LIMITATION, CONFIRMATION THAT AS OF THE RESTATEMENT DATE:


A.                                       THE PROJECT DEVELOPMENT BUDGET FOR
CONSTRUCTION AND COMPLETION OF THE PIDI CONSTRUCTION PROJECT (INCLUSIVE OF ALL
HARD COSTS, SOFT COSTS, PRE-OPENING EXPENSES, CAPITALIZED INTEREST AND THE
LICENSING FEE TO BE PAID IN CONNECTION WITH THE PIDI LICENSING EVENT) DOES NOT
EXCEED TWO HUNDRED FIFTY-SIX MILLION DOLLARS ($256,000,000.00);


B.                                      THE GENERAL CONTRACTOR’S AGREEMENT IS
EITHER A GUARANTEED MAXIMUM PRICE CONTRACT OR A FIXED PRICE CONTRACT, IN EACH
CASE NOT IN EXCESS OF THE GENERAL CONTRACTOR’S BUDGET; AND


C.                                       THE TOTAL PROJECT DEVELOPMENT BUDGET OF
THE PIDI CONSTRUCTION PROJECT DOES NOT EXCEED THE SUM OF:

(I)                                     BORROWER CONSTRUCTION EXPENDITURES MADE
AS OF THE RESTATEMENT DATE,

(II)                                  PLUS THE AVAILABLE BORROWINGS,

(III)                               PLUS EXCESS CASH ON HAND;

(IV)                              PLUS PROJECTED FREE CASH FLOW DETERMINED AS OF
THE END OF THE MOST RECENTLY ENDED CALENDAR MONTH; AND

(V)                                 PLUS, THE AMOUNT OF THE AVAILABLE FF&E
FINANCING APPLICABLE TO THE PIDI CONSTRUCTION PROJECT.


SECTION 3.23.                             CONSTRUCTION SCHEDULE, PLANS AND
SPECIFICATIONS AND CONSTRUCTION BUDGETS.  THE CONSTRUCTION SCHEDULE, THE PLANS
AND SPECIFICATIONS, GENERAL CONTRACTOR’S BUDGET(S), BORROWER CONSTRUCTION BUDGET
AND THE PROJECT DEVELOPMENT BUDGET OF THE PIDI CONSTRUCTION PROJECT, EACH
APPROVED BY LENDERS’ CONSULTANT.


SECTION 3.24.                             CONSTRUCTION AGREEMENT.  THE GENERAL
CONTRACTOR’S AGREEMENT APPLICABLE TO THE PIDI CONSTRUCTION PROJECT DULY EXECUTED
BY THE GENERAL CONTRACTOR AND PIDI.


SECTION 3.25.                             ARCHITECT’S CONTRACT.  THE ARCHITECT’S
CONTRACT APPLICABLE TO THE PIDI CONSTRUCTION PROJECT DULY EXECUTED BY PIDI AND
ARCHITECT.

94


--------------------------------------------------------------------------------





SECTION 3.26.                             MAJOR SUBCONTRACTS.  A LIST SETTING
FORTH THE NAME AND ADDRESS OF EACH MAJOR SUBCONTRACTOR AND A COPY OF ALL MAJOR
SUBCONTRACTS APPLICABLE TO THE PIDI CONSTRUCTION PROJECT EXECUTED BY AND BETWEEN
PIDI AND EACH SUCH MAJOR SUBCONTRACTOR OR BY AND BETWEEN THE GENERAL CONTRACTOR
AND EACH SUCH MAJOR SUBCONTRACTOR.


SECTION 3.27.                             REGULATORY APPROVALS, PERMITS,
CONSENTS, ETC.  TRUE AND CORRECT COPIES OF ALL PERMITS, APPROVALS,
AUTHORIZATIONS AND CONSENTS BY ALL GOVERNMENTAL AUTHORITIES PERMITTING THE
CONSTRUCTION OF THE PIDI CONSTRUCTION PROJECT IN ACCORDANCE WITH THE PLANS AND
SPECIFICATIONS OR EVIDENCE THAT SAME CAN BE OBTAINED, TOGETHER WITH ALL
SUPPORTING DOCUMENTS AND MATERIALS REASONABLY REQUESTED BY AGENT BANK.


SECTION 3.28.                             ASSIGNMENT OF ARCHITECT’S CONTRACT. 
IF REQUIRED BY AGENT BANK, THE ASSIGNMENT OF ARCHITECT’S CONTRACT DULY EXECUTED
BY PIDI AND ARCHITECT AND THE ARCHITECT’S CONSENT DULY EXECUTED BY ARCHITECT.


SECTION 3.29.                             ASSIGNMENT OF GENERAL CONTRACTOR’S
AGREEMENT.  IF REQUIRED BY AGENT BANK, THE ASSIGNMENT OF CONTRACTOR’S AGREEMENT
DULY EXECUTED BY PIDI AND GENERAL CONTRACTOR’S CONSENT DULY EXECUTED BY GENERAL
CONTRACTOR.

B.                                     Conditions Precedent to all Borrowings,
Swingline Advances and Letters of Credit.  The obligation of each Lender and
Agent Bank to advance any Borrowing requested to be made on any Funding Date is
(except Borrowings made upon the demand of Agent Bank for the purpose of funding
repayment of Swingline Outstandings and/or L/C Reimbursement Obligations), and
the obligation of Swingline Lender to fund Swingline Advances and the obligation
of L/C Issuer to issue Letters of Credit are, in each case, subject to the
occurrence of each of the following conditions precedent as of such Funding
Date, Swingline Issuance Date and/or L/C Issuance Date, as the case may be:


SECTION 3.30.                             NOTICES.


A.                                       WITH RESPECT TO ANY BORROWING, THE
AGENT BANK SHALL HAVE RECEIVED IN ACCORDANCE WITH SECTION 2.03 ON OR BEFORE SUCH
FUNDING DATE AN ORIGINAL AND DULY EXECUTED NOTICE OF BORROWING OR FACSIMILE COPY
THEREOF, TO BE PROMPTLY FOLLOWED BY AN ORIGINAL.


B.                                      WITH RESPECT TO ANY SWINGLINE ADVANCE,
THE SWINGLINE LENDER SHALL HAVE RECEIVED IN ACCORDANCE WITH SECTION 2.08 ON OR
BEFORE SUCH SWINGLINE ISSUANCE DATE AN ORIGINAL AND DULY EXECUTED NOTICE OF
SWINGLINE ADVANCE OR FACSIMILE COPY THEREOF, TO BE PROMPTLY FOLLOWED BY AN
ORIGINAL.

95


--------------------------------------------------------------------------------





C.                                       WITH RESPECT TO THE ISSUANCE OF ANY
LETTER OF CREDIT, THE L/C ISSUER SHALL HAVE RECEIVED IN ACCORDANCE WITH
SECTION 2.14 ON OR BEFORE SUCH L/C ISSUANCE DATE AN ORIGINAL AND DULY EXECUTED
L/C AGREEMENT.


SECTION 3.31.                             CERTAIN STATEMENTS.  ON THE
RESTATEMENT DATE AND AS OF EACH RESPECTIVE FUNDING DATE, SWINGLINE ISSUANCE DATE
AND/OR L/C ISSUANCE DATE THE FOLLOWING STATEMENTS SHALL BE TRUE AND CORRECT:


A.                                       THE REPRESENTATIONS AND WARRANTIES WITH
RESPECT TO THE BORROWER CONTAINED IN ARTICLE IV HEREOF (OTHER THAN
REPRESENTATIONS AND WARRANTIES WHICH EXPRESSLY SPEAK ONLY AS OF A DIFFERENT DATE
WHICH SHALL BE TRUE AND CORRECT AS OF SUCH DATE) ARE TRUE AND CORRECT ON AND AS
OF THE FUNDING DATE, SWINGLINE ISSUANCE DATE AND/OR L/C ISSUANCE DATE AND AS OF
THE RESTATEMENT DATE IN ALL MATERIAL RESPECTS AS THOUGH MADE ON AND AS OF THAT
DATE, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES ARE NOT TRUE
AND CORRECT AS A RESULT OF A CHANGE WHICH IS PERMITTED BY THIS CREDIT AGREEMENT
OR BY ANY OTHER LOAN DOCUMENT, OR WHICH IS OTHERWISE CONSENTED TO BY REQUISITE
LENDERS OR THE AGENT BANK, AS MAY BE REQUIRED;


B.                                      THE REPRESENTATIONS AND CERTIFICATIONS
CONTAINED IN THE ENVIRONMENTAL CERTIFICATE ARE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS (OTHER THAN REPRESENTATIONS AND WARRANTIES WHICH EXPRESSLY SPEAK ONLY
AS OF A DIFFERENT DATE WHICH SHALL BE TRUE AND CORRECT AS OF SUCH DATE);


C.                                       SINCE THE DATE OF THE MOST RECENT
FINANCIAL STATEMENTS REFERRED TO IN SECTION 3.17 AND 5.08(B), NO MATERIAL
ADVERSE CHANGE SHALL HAVE OCCURRED; AND


D.                                      NO EVENT HAS OCCURRED OR AS A RESULT OF
ANY BORROWINGS CONTEMPLATED HEREBY WOULD OCCUR AND IS CONTINUING, OR WOULD
RESULT FROM THE MAKING THEREOF, WHICH CONSTITUTES A DEFAULT OR EVENT OF DEFAULT
HEREUNDER.


SECTION 3.32.                             GAMING PERMITS.  THE BORROWER
CONSOLIDATION SHALL HAVE ALL GAMING PERMITS MATERIAL TO OR REQUIRED FOR THE
CONDUCT OF ITS GAMING BUSINESSES AND THE CONDUCT OF GAMES OF CHANCE AT THE MPI
HOTEL/CASINO FACILITIES AND THE SGLVI HOTEL/CASINO FACILITY AND SUCH GAMING
PERMITS SHALL NOT THEN BE SUSPENDED, ENJOINED OR PROHIBITED (FOR ANY LENGTH OF
TIME) BY ANY GAMING AUTHORITY OR ANY OTHER GOVERNMENTAL AUTHORITY.


C.                                     ADDITIONAL CONDITIONS PRECEDENT TO
COMMITMENT INCREASE.  IN ADDITION TO THE REQUIREMENTS SET FORTH IN ARTICLES III
A AND B, THE OBLIGATION OF LENDERS (AS SUCH LENDERS ARE DEFINED AS OF THE
APPLICABLE DATE OF DETERMINATION) AND AGENT BANK TO MAKE AVAILABLE THE
COMMITMENT INCREASE IS SUBJECT TO AND CONTINGENT UPON (I) SATISFACTION OF EACH
OF THE CONDITIONS AND REQUIREMENTS SET FORTH IN SECTION 2.01(D),

96


--------------------------------------------------------------------------------





AND (II) AGENT BANK HAVING RECEIVED IN EACH CASE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO AGENT BANK OR IN THE CASE OF AN OCCURRENCE, ACTION OR
EVENT, THE OCCURRENCE OF EACH OF THE FOLLOWING:


SECTION 3.33.                             AMENDMENTS TO SECURITY DOCUMENTS. 
BORROWER SHALL EXECUTE AND DELIVER TO AGENT BANK SUCH AMENDMENTS TO THE SECURITY
DOCUMENTATION AS MAY BE REQUIRED BY AGENT BANK TO ADD THE COMMITMENT INCREASE AS
AN OBLIGATION SECURED BY THE SECURITY DOCUMENTATION.


SECTION 3.34.                             REVOLVING CREDIT NOTE.  BORROWER SHALL
EXECUTE AND DELIVER AN AMENDMENT AND RESTATEMENT OF THE REVOLVING CREDIT NOTE,
IN A FORM REASONABLY ACCEPTABLE TO AGENT BANK, IN THE AMOUNT OF THE THEN
AGGREGATE COMMITMENT AS INCREASED BY THE COMMITMENT INCREASE.


SECTION 3.35.                             OPINION OF COUNSEL - COMMITMENT
INCREASE.  AN OPINION OF COUNSEL TO THE BORROWER AND ADDRESSED TO THE AGENT BANK
ON BEHALF OF ITSELF AND EACH OF THE BANKS, TOGETHER WITH THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, OPINING AS TO SUCH MATTERS AS ARE REASONABLY REQUIRED BY
AGENT BANK AND THE REQUISITE LENDERS, INCLUDING, WITHOUT LIMITATION, THAT THE
COMMITMENT INCREASE IS PERMITTED UNDER THE TERMS OF THE SENIOR UNSECURED
INDENTURE AND SENIOR SUBORDINATED INDENTURE.


SECTION 3.36.                             ENDORSEMENT OF TITLE INSURANCE
POLICY.  AS OF THE COMMITMENT INCREASE EFFECTIVE DATE, BORROWER, AT BORROWER’S
EXPENSE, SHALL CAUSE THE TITLE INSURANCE POLICY TO BE ENDORSED WITH A CLTA FORM
108.8, CLTA FORM 110.5 AND/OR OTHER APPROPRIATE ENDORSEMENT(S) (IN EACH CASE, IN
A FORM AND SUBSTANCE ACCEPTABLE TO AGENT BANK) FOR THE PURPOSE OF
(A) REAFFIRMING THE LIEN AND PRIORITY OF THE DEEDS OF TRUST, AS AMENDED, AND
(B) INCREASING THE COVERAGE AMOUNT THEREUNDER BY THE AMOUNT OF THE COMMITMENT
INCREASE.


SECTION 3.37.                             REIMBURSEMENT FOR EXPENSES AND FEES. 
REIMBURSEMENT AND PAYMENT BY BORROWER FOR ALL ARRANGEMENT FEES, UPFRONT FEES AND
ALL REASONABLE FEES AND OUT-OF-POCKET EXPENSES INCURRED BY AGENT BANK IN
CONNECTION WITH THE COMMITMENT INCREASE, INCLUDING, BUT NOT LIMITED TO, TITLE
INSURANCE PREMIUMS, REASONABLE ATTORNEY’S FEES OF HENDERSON & MORGAN, LLC AND
ALL OTHER LIKE FEES AND EXPENSES RELATING TO THE COMMITMENT INCREASE EFFECTIVE
DATE, PROVIDED THAT THE AMOUNT THEN INVOICED SHALL NOT THEREAFTER PRECLUDE
BORROWER’S OBLIGATION TO PAY SUCH COSTS AND EXPENSES RELATING TO THE COMMITMENT
INCREASE FOLLOWING THE COMMITMENT INCREASE EFFECTIVE DATE OR TO REIMBURSE AGENT
BANK FOR THE PAYMENT THEREOF.


SECTION 3.38.                             ADDITIONAL DOCUMENTS AND STATEMENTS. 
SUCH ADDITIONAL DOCUMENTS, AFFIDAVITS, CERTIFICATES AND OPINIONS AS AGENT BANK
MAY REASONABLY REQUIRE TO INSURE COMPLIANCE WITH THIS CREDIT AGREEMENT.  THE
STATEMENTS SET FORTH IN SECTION 3.31 SHALL BE TRUE AND CORRECT.

97


--------------------------------------------------------------------------------





D.                                    CONDITIONS PRECEDENT TO BORROWINGS FOR
EACH MATERIAL FUTURE PROJECT.  EXCEPT WITH RESPECT TO THE SDI PROJECT FOR WHICH
UP TO FIFTEEN MILLION DOLLARS ($15,000,000.00) MAY BE ADVANCED PRIOR TO
COMPLIANCE WITH THE REQUIREMENTS OF SECTIONS 3.39 THROUGH 3.44, THE OBLIGATION
OF EACH LENDER AND AGENT BANK TO ADVANCE BORROWINGS FOR A MATERIAL FUTURE
PROJECT IS SUBJECT TO AGENT BANK HAVING RECEIVED, IN EACH CASE IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO AGENT BANK AND LENDERS’ CONSULTANT, OR IN
THE CASE OF AN OCCURRENCE, ACTION OR EVENT, THE OCCURRENCE OF, EACH OF THE
FOLLOWING:


SECTION 3.39.                             CONSTRUCTION COST ANALYSIS.  BORROWERS
SHALL HAVE DEMONSTRATED TO THE SATISFACTION OF AGENT BANK AND LENDERS’
CONSULTANT, THAT THE CONSTRUCTION COMPLETION COSTS OF ALL OF THE CONSTRUCTION
PROJECTS COMMENCED AND FOR WHICH THE COMPLETION DATE HAS NOT OCCURRED, INCLUDING
THE PROPOSED MATERIAL FUTURE PROJECT, DO NOT EXCEED THE IN BALANCE CALCULATION.


SECTION 3.40.                             CONSTRUCTION SCHEDULE, PLANS AND
SPECIFICATIONS AND CONSTRUCTION BUDGETS.  A CONSTRUCTION SCHEDULE, PLANS AND
SPECIFICATIONS, GENERAL CONTRACTOR’S BUDGET, BORROWER CONSTRUCTION BUDGET AND
THE PROJECT DEVELOPMENT BUDGET FOR SUCH MATERIAL FUTURE PROJECT, TOGETHER WITH A
COMPLETED CONSTRUCTION COST ANALYSIS FOR SUCH MATERIAL FUTURE PROJECT, EACH
APPROVED BY LENDERS’ CONSULTANT AND AGENT BANK AS SUBSTANTIALLY FINAL AND
COMPLETE AND ACCEPTABLE FOR CONSTRUCTION DISBURSEMENTS FOR SUCH MATERIAL FUTURE
PROJECT.


SECTION 3.41.                             CONSTRUCTION DOCUMENTATION.  A
COMPLETE SET OF ALL CONSTRUCTION DOCUMENTATION APPLICABLE TO SUCH MATERIAL
FUTURE PROJECT, IN EACH CASE DULY EXECUTED BY ALL APPLICABLE PARTIES.


SECTION 3.42.                             REGULATORY APPROVALS, PERMITS,
CONSENTS, ETC.  TRUE AND CORRECT COPIES OF ALL PERMITS, APPROVALS,
AUTHORIZATIONS AND CONSENTS BY ALL GOVERNMENTAL AUTHORITIES PERMITTING THE
CONSTRUCTION OF THE MATERIAL FUTURE PROJECT IN ACCORDANCE WITH THE APPLICABLE
PLANS AND SPECIFICATIONS OR EVIDENCE THAT SAME CAN BE OBTAINED, TOGETHER WITH
ALL SUPPORTING DOCUMENTS AND MATERIALS REASONABLY REQUESTED BY AGENT BANK.


SECTION 3.43.                             ASSIGNMENT OF ARCHITECT’S CONTRACT. 
IF REQUIRED BY AGENT BANK, AN ASSIGNMENT OF ARCHITECT’S CONTRACT DULY EXECUTED
BY THE APPLICABLE MEMBER OF THE BORROWER CONSOLIDATION AND THE APPLICABLE
ARCHITECT AND AN ARCHITECT’S CONSENT DULY EXECUTED BY SUCH ARCHITECT.


SECTION 3.44.                             ASSIGNMENT OF GENERAL CONTRACTOR’S
AGREEMENT.  IF REQUIRED BY AGENT BANK, AN ASSIGNMENT OF CONTRACTOR’S AGREEMENT
DULY EXECUTED BY THE APPLICABLE MEMBER OF THE BORROWER CONSOLIDATION AND A
GENERAL CONTRACTOR’S CONSENT DULY EXECUTED BY SUCH GENERAL CONTRACTOR.

98


--------------------------------------------------------------------------------



ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce Banks to enter into this Credit Agreement, Borrowers make the
following representations and warranties:


SECTION 4.01.                             ORGANIZATION; POWER AND
AUTHOR­IZATION.  MTRI IS A CORPORATION DULY ORGANIZED AND VALIDLY EXISTING UNDER
THE LAWS OF THE STATE OF DELAWARE.  SGLVI AND SGFI ARE EACH A CORPORATION DULY
ORGANIZED AND VALIDLY EXISTING UNDER THE LAWS OF THE STATE OF NEVADA.  MPI IS A
CORPORATION DULY ORGANIZED AND VALIDLY EXISTING UNDER THE LAWS OF THE STATE OF
WEST VIRGINIA.  PIDI IS A CORPORATION DULY ORGANIZED AND VALIDLY EXISTING UNDER
THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA.  SDI IS A CORPORATION DULY
ORGANIZED AND VALIDLY EXISTING UNDER THE LAWS OF THE STATE OF OHIO.  EACH
BORROWER (I) HAS ALL REQUISITE CORPORATE POWER, AUTHORITY AND LEGAL RIGHT TO
EXECUTE AND DELIVER EACH DOCUMENT, AGREEMENT OR CERTIFICATE TO WHICH IT IS A
PARTY OR BY WHICH IT IS BOUND IN CONNECTION WITH THE BANK FACILITIES, TO
CONSUMMATE THE TRANSACTIONS AND PERFORM ITS OBLIGATIONS HEREUNDER AND
THEREUNDER, AND TO OWN ITS PROPERTIES AND ASSETS AND TO CARRY ON AND CONDUCT ITS
BUSINESS AS PRESENTLY CONDUCTED OR PROPOSED TO BE CONDUCTED, AND (II) HAS TAKEN
ALL NECESSARY CORPORATE ACTION TO AUTHORIZE THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS
A PARTY OR BY WHICH IT IS BOUND AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THEREUNDER.


SECTION 4.02.                             NO CONFLICT WITH, VIOLATION OF OR
DEFAULT UNDER LAWS OR OTHER AGREEMENTS.  NEITHER THE EXECUTION AND DELIVERY OF
THIS CREDIT AGREEMENT, THE REVOLVING CREDIT NOTE OR ANY OTHER LOAN DOCUMENT, OR
ANY OTHER AGREEMENT, CERTIFICATE OR INSTRUMENT TO WHICH ANY BORROWER IS A PARTY
OR BY WHICH IT IS BOUND IN CONNECTION WITH THE BANK FACILITIES, NOR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREUNDER OR THEREUNDER, NOR THE
COMPLIANCE WITH OR PERFORMANCE OF THE TERMS AND CONDITIONS HEREIN OR THEREIN, IS
PREVENTED BY, LIMITED BY, CONFLICTS IN ANY MATERIAL RESPECT WITH, OR WILL RESULT
IN A MATERIAL BREACH OR VIOLATION OF, OR A MATERIAL DEFAULT (WITH DUE NOTICE OR
LAPSE OF TIME OR BOTH) UNDER, OR THE CREATION OR IMPOSITION OF ANY LIEN, CHARGE,
OR ENCUMBRANCE OF ANY NATURE WHATSOEVER UPON ANY OF THEIR RESPECTIVE PROPERTY OR
ASSETS BY VIRTUE OF, THE TERMS, CONDITIONS OR PROVISIONS OF (A) ANY INDENTURE,
EVIDENCE OF INDEBTEDNESS, LOAN OR FINANCING AGREEMENT, OR OTHER AGREEMENT OR
INSTRUMENT OF WHATEVER NATURE TO WHICH ANY BORROWER IS BOUND, OR (B) ANY
PROVISION OF ANY EXISTING LAW, RULE, REGULATION, ORDER, WRIT, INJUNCTION OR
DECREE OF ANY COURT OR GOVERNMENTAL AUTHORITY TO WHICH BORROWERS ARE SUBJECT.


SECTION 4.03.                             LITIGATION.  EXCEPT AS DISCLOSED ON
THE SCHEDULE OF SIGNIFICANT LITIGATION DELIVERED IN CONNECTION WITH
SECTION 3.18, TO THE BEST KNOWLEDGE OF BORROWERS, AFTER DUE INQUIRY AND
INVESTIGATION, THERE IS NO ACTION, SUIT, PROCEEDING,

99


--------------------------------------------------------------------------------





INQUIRY, HEARING OR INVESTIGATION PENDING OR THREATENED, IN ANY COURT OF LAW OR
IN EQUITY, OR BEFORE ANY GOVERNMENTAL AUTHORITY, WHICH REASONABLY WOULD BE
EXPECTED TO (A) RESULT IN ANY MATERIAL ADVERSE CHANGE IN THE OPERATION OF THE
HOTEL/CASINO FACILITIES OR IN ITS BUSINESS, FINANCIAL CONDITION, PROPERTIES OR
OPERATIONS, (B) MATERIALLY ADVERSELY AFFECT THE BORROWERS’ ABILITY TO PERFORM
THEIR RESPECTIVE OBLIGATIONS UNDER THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS, OR (C) MATERIALLY ADVERSELY AFFECT THE VALIDITY OR ENFORCEABILITY OF
THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.  TO THE BEST KNOWLEDGE OF
BORROWERS, AFTER DUE INQUIRY AND INVESTIGATION, NO BORROWER IS IN VIOLATION OF
OR DEFAULT WITH RESPECT TO ANY ORDER, WRIT, INJUNCTION, DECREE OR DEMAND OF ANY
GOVERNMENTAL AUTHORITY.


SECTION 4.04.                             AGREEMENTS LEGAL, BINDING, VALID AND
ENFORCEABLE.  THIS CREDIT AGREEMENT, THE REVOLVING CREDIT NOTE, THE SWINGLINE
NOTE, THE SECURITY DOCUMENTATION AND ALL OTHER LOAN DOCUMENTS, WHEN EXECUTED AND
DELIVERED BY BORROWERS IN CONNECTION WITH THE BANK FACILITIES WILL CONSTITUTE
LEGAL, VALID AND BINDING OBLIGATIONS OF BORROWERS, ENFORCEABLE AGAINST BORROWERS
IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS MAY BE LIMITED BY
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM AND OTHER LAWS OF GENERAL
APPLICATION RELATING TO OR AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS AND
THE EXERCISE OF JUDICIAL DISCRETION IN ACCORDANCE WITH GENERAL PRINCIPLES OF
EQUITY (REGARDLESS OF WHETHER ENFORCEMENT IS CONSIDERED IN A PROCEEDING IN
EQUITY OR AT LAW).


SECTION 4.05.                             INFORMATION AND FINANCIAL DATA
ACCURATE; FINANCIAL STATEMENTS; NO ADVERSE EVENT.  TO THE BEST OF BORROWERS’
KNOWLEDGE, INFORMATION AND BELIEF, ALL INFORMATION AND FINANCIAL AND OTHER DATA
PREVIOUSLY FURNISHED IN WRITING BY BORROWERS IN CONNECTION WITH THE BANK
FACILITIES WAS TRUE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS AS OF THE
DATE FURNISHED (UNLESS SUBSEQUENTLY CORRECTED PRIOR TO THE DATE HEREOF), AND
THERE HAS BEEN NO MATERIAL ADVERSE CHANGE WITH RESPECT THERETO TO THE DATE OF
THIS CREDIT AGREEMENT SINCE THE DATES THEREOF.  NO INFORMATION HAS BEEN OMITTED
WHICH WOULD MAKE THE INFORMATION PREVIOUSLY FURNISHED IN SUCH FINANCIAL
STATEMENTS TO BANKS MISLEADING OR INCORRECT IN ANY MATERIAL RESPECT TO THE DATE
OF THIS CREDIT AGREEMENT.  ANY AND ALL FINANCIAL STATEMENTS HERETOFORE FURNISHED
TO BANKS BY BORROWERS: (A) PRESENT FAIRLY THE FINANCIAL POSITION OF BORROWERS AS
OF THEIR RESPECTIVE DATES AND THE RESULTS OF OPERATIONS AND CHANGES IN FINANCIAL
POSITION FOR THE PERIODS TO WHICH THEY APPLY, AND (B) HAVE BEEN PREPARED IN
CONFORMITY WITH GAAP APPLIED ON A CONSISTENT BASIS THROUGHOUT THE PERIODS
INVOLVED.  SINCE THE DATE OF THE FINANCIAL STATEMENTS REFERRED TO IN THIS
SECTION 4.05, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE FINANCIAL
CONDITION, ASSETS, LIABILITIES, BUSINESS OR OPERATIONS OF BORROWERS.


SECTION 4.06.                             GOVERNMENTAL APPROVALS.  ALL TIMELY
CONSENTS, APPROVALS, ORDERS OR AUTHORIZATIONS OF, OR REGISTRATIONS,
DECLARATIONS, NOTICES OR FILINGS WITH ANY GOVERNMENTAL AUTHORITY WHICH ARE
REQUIRED IN CONNECTION WITH THE VALID EXECUTION AND DELIVERY OF THIS CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY BORROWERS AND THE

100


--------------------------------------------------------------------------------





CARRY-OUT OR PERFORMANCE OF ANY OF THE TRANSACTIONS REQUIRED OR CONTEMPLATED
HEREUNDER, OR THEREUNDER, BY BORROWERS, HAVE BEEN OBTAINED OR ACCOMPLISHED AND
ARE IN FULL FORCE AND EFFECT, OR CAN BE OBTAINED OR ACCOMPLISHED BY BORROWERS. 
TO THE BEST OF BORROWERS’ KNOWLEDGE, ALL TIMELY CONSENTS, APPROVALS, ORDERS OR
AUTHORIZATIONS OF, OR REGISTRATIONS, DECLARATIONS, NOTICES OR FILINGS WITH ANY
GOVERNMENTAL AUTHORITY WHICH ARE REQUIRED BY BORROWERS IN CONNECTION WITH THE
USE AND OPERATION OF THE MPI HOTEL/CASINO FACILITIES, SGLVI HOTEL/CASINO
FACILITY, SDI FACILITY, SGFI HOTEL/CASINO FACILITIES AND PIDI FACILITY HAVE BEEN
OBTAINED OR ACCOMPLISHED AND ARE IN FULL FORCE AND EFFECT.


SECTION 4.07.                             PAYMENT OF TAXES.  TO THE BEST OF
BORROWERS’ KNOWLEDGE, BORROWERS HAVE DULY FILED OR CAUSED TO BE FILED ALL
FEDERAL, STATE AND LOCAL TAX REPORTS AND RETURNS WHICH ARE REQUIRED TO BE FILED
BY THEM AND HAVE PAID OR MADE PROVISIONS FOR THE PAYMENT OF, ALL MATERIAL TAXES,
ASSESSMENTS, FEES AND OTHER GOVERNMENTAL CHARGES WHICH HAVE OR MAY HAVE BECOME
DUE PURSUANT TO SAID RETURNS OR OTHERWISE PURSUANT TO ANY ASSESSMENT RECEIVED BY
BORROWERS EXCEPT SUCH TAXES, ASSESSMENTS, FEES OR OTHER GOVERNMENTAL CHARGES, IF
ANY, AS ARE BEING CONTESTED IN GOOD FAITH BY BORROWERS BY APPROPRIATE
PROCEEDINGS AND FOR WHICH BORROWERS HAVE MAINTAINED ADEQUATE RESERVES FOR THE
PAYMENT THEREOF IN ACCORDANCE WITH GAAP.


SECTION 4.08.                             TITLE TO PROPERTIES.  TO THE BEST OF
BORROWERS’ KNOWLEDGE, BORROWERS SHALL HAVE GOOD AND MARKETABLE TITLE TO THE
COLLATERAL PROPERTIES AS OF THE RESTATEMENT DATE AND AT ALL TIMES DURING THE
TERM OF THE BANK FACILITIES.  EACH OF THE BORROWERS HAS GOOD AND MARKETABLE
TITLE TO:  (A) ALL OF ITS PROPERTIES AND ASSETS REFLECTED IN THE MOST RECENT
FINANCIAL STATEMENTS REFERRED TO IN SECTION 4.05 HEREOF AS OWNED BY THEM (EXCEPT
THOSE PROPERTIES AND ASSETS DISPOSED OF SINCE THE DATE OF SAID FINANCIAL
STATEMENTS IN THE ORDINARY COURSE OF BUSINESS OR THOSE PROPERTIES AND ASSETS
WHICH ARE NO LONGER USED OR USEFUL IN THE CONDUCT OF ITS BUSINESSES), INCLUDING,
BUT NOT LIMITED TO, BORROWERS’ INTEREST IN PATENTS, TRADEMARKS, TRADENAMES,
SERVICEMARKS, AND LICENSES RELATING TO OR PERTAINING TO THE COLLATERAL
PROPERTIES OR THE HOTEL/CASINO FACILITIES, AND (B) ALL PROPERTIES AND ASSETS
ACQUIRED BY THEM SUBSEQUENT TO THE DATE OF THE MOST RECENT FINANCIAL STATEMENTS
REFERRED TO IN SECTION 4.05 HEREOF.  ALL SUCH PROPERTIES AND ASSETS ARE NOT
SUBJECT TO ANY LIENS, ENCUMBRANCES OR RESTRICTIONS EXCEPT PERMITTED
ENCUMBRANCES.  ALL ROADS, EASEMENTS AND RIGHTS OF WAY NECESSARY FOR THE FULL
UTILIZATION OF THE COLLATERAL PROPERTIES HAVE BEEN COMPLETED AND/OR OBTAINED.


SECTION 4.09.                             NO UNTRUE STATEMENTS.  TO THE BEST OF
BORROWERS’ KNOWLEDGE, ALL STATEMENTS, REPRESENTATIONS AND WARRANTIES MADE BY
BORROWERS IN THIS CREDIT AGREEMENT, ANY OTHER LOAN DOCUMENT AND ANY OTHER
AGREEMENT, DOCUMENT, CERTIFICATE OR INSTRUMENT PREVIOUSLY FURNISHED OR TO BE
FURNISHED BY BORROWERS TO BANKS PURSUANT TO THE PROVISIONS OF THIS CREDIT
AGREEMENT, AT THE TIME THEY WERE MADE AND ON AND AS OF THE RESTATEMENT DATE: (A)
ARE AND SHALL BE TRUE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS, (B) DO NOT
AND SHALL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT, AND (C) DO NOT
AND SHALL NOT OMIT TO STATE A MATERIAL FACT, THE ABSENCE OF WHICH

101


--------------------------------------------------------------------------------





MAKES THE INFORMATION CONTAINED HEREIN OR THEREIN MATERIALLY MISLEADING OR
INCOMPLETE.  BORROWERS UNDERSTAND THAT ALL SUCH STATEMENTS, REPRESENTATIONS AND
WARRANTIES SHALL BE DEEMED TO HAVE BEEN RELIED UPON BY BANKS AS A MATERIAL
INDUCEMENT TO ESTABLISH THE BANK FACILITIES.


SECTION 4.10.                             BROKERAGE COMMISSIONS.  NO PERSON IS
ENTITLED TO RECEIVE ANY BROKERAGE COMMISSION, FINDER’S FEE OR SIMILAR FEE OR
PAYMENT IN CONNECTION WITH THE EXTENSIONS OF CREDIT CONTEMPLATED BY THIS CREDIT
AGREEMENT.  NO BROKERAGE OR OTHER FEE, COMMISSION OR COMPENSATION IS TO BE PAID
BY BANKS WITH RESPECT TO THE EXTENSIONS OF CREDIT CONTEMPLATED HEREBY AND
BORROWERS AGREE TO INDEMNIFY BANKS AGAINST ANY SUCH CLAIMS FOR BROKERAGE FEES OR
COMMISSIONS AND TO PAY ALL EXPENSES INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEY’S FEES INCURRED BY BANKS IN CONNECTION WITH THE DEFENSE OF ANY ACTION
OR PROCEEDING BROUGHT TO COLLECT ANY SUCH BROKERAGE FEES OR COMMISSIONS.


SECTION 4.11.                             NO DEFAULTS.  NO BORROWER HAS RECEIVED
ANY NOTICE, DECLARATION OR SIMILAR CORRESPONDENCE OR COMMUNICATION, ORAL OR
WRITTEN, EVIDENCING, DECLARING OR CLAIMING A VIOLATION OF ANY APPLICABLE LAW
AND/OR REGULATIONS, THE VIOLATION OF WHICH MATERIALLY AND ADVERSELY AFFECTS THE
BUSINESS, FINANCIAL CONDITION OR OPERATIONS OF THE HOTEL/CASINO FACILITIES. 
BORROWERS ARE NOT IN VIOLATION OR DEFAULT (NOR IS THERE ANY WAIVER IN EFFECT
WHICH, IF NOT IN EFFECT, WOULD RESULT IN A VIOLATION OR DEFAULT) IN ANY MATERIAL
AND ADVERSE RESPECT UNDER ANY INDENTURE, EVIDENCE OF INDEBTEDNESS, LOAN OR
FINANCING AGREEMENT OR OTHER AGREEMENT OR INSTRUMENT OF WHATEVER NATURE TO WHICH
THEY ARE A PARTY OR BY WHICH THEY ARE BOUND (EXCEPT FOR ANY DEFAULTS PREVIOUSLY
BROUGHT TO LENDERS’ ATTENTION IN WRITING, FOR WHICH BORROWERS HAVE RECEIVED A
WAIVER FROM REQUISITE LENDERS), A DEFAULT UNDER WHICH WOULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE CHANGE.


SECTION 4.12.                             EMPLOYEE RETIREMENT INCOME SECURITY
ACT OF 1974.  NO REPORTABLE EVENT HAS OCCURRED AND IS CONTINUING WITH RESPECT TO
ANY PENSION PLAN UNDER ERISA, THAT GIVES RISE TO LIABILITIES THAT WOULD
CONSTITUTE A MATERIAL ADVERSE CHANGE.


SECTION 4.13.                             AVAILABILITY OF UTILITY SERVICES.  ALL
UTILITY SERVICES AND FACILITIES NECESSARY FOR THE HOTEL/CASINO FACILITIES AND
THE COLLATERAL PROPERTIES INCLUDING, WITHOUT LIMITATION, ELECTRICAL, WATER, GAS
AND SEWAGE SERVICES AND FACILITIES ARE AVAILABLE AT THE BOUNDARIES OF THE
COLLATERAL PROPERTIES.


SECTION 4.14.                             POLICIES OF INSURANCE.  EACH OF THE
COPIES OF THE DECLARATION PAGES, ORIGINAL BINDERS AND CERTIFICATES OF INSURANCE
EVIDENCING THE POLICIES OF INSURANCE RELATING TO THE HOTEL/CASINO FACILITIES
DELIVERED TO AGENT BANK BY BORROWERS (I) IS A TRUE, CORRECT AND COMPLETE COPY OF
THE RESPECTIVE ORIGINAL THEREOF AS IN EFFECT ON THE DATE HEREOF, AND NO
AMENDMENTS OR MODIFICATIONS OF ANY OF SAID DOCUMENTS OR INSTRUMENTS NOT INCLUDED
IN SUCH COPIES HAVE BEEN MADE, AND (II) HAS NOT

102


--------------------------------------------------------------------------------





BEEN TERMINATED AND IS IN FULL FORCE AND EFFECT.  BORROWERS ARE NOT IN DEFAULT
IN THE OBSERVANCE OR PERFORMANCE OF THEIR RESPECTIVE OBLIGATIONS UNDER SAID
DOCUMENTS AND INSTRUMENTS, AND BORROWERS HAVE DONE ALL THINGS REQUIRED TO BE
DONE AS OF THE RESTATEMENT DATE TO KEEP UNIMPAIRED THEIR RESPECTIVE RIGHTS
THEREUNDER.


SECTION 4.15.                             SPACELEASES.  A SCHEDULE OF ALL
EXECUTED SPACELEASES PERTAINING TO THE HOTEL/CASINO FACILITY OR ANY PORTION
THEREOF, IN EXISTENCE AS OF THE AMENDMENT EFFECTIVE DATE, ARE SET FORTH ON
SCHEDULES 4.15(A) THROUGH (E) ATTACHED HERETO.


SECTION 4.16.                             EQUIPMENT LEASES AND CONTRACTS.  A
SCHEDULE OF ALL EXECUTED EQUIPMENT LEASES AND CONTRACTS PERTAINING TO THE
HOTEL/CASINO FACILITY OR ANY PORTION THEREOF, IN EXISTENCE AS OF THE AMENDMENT
EFFECTIVE DATE, ARE SET FORTH ON SCHEDULES 4.16(A) THROUGH (E) ATTACHED HERETO.


SECTION 4.17.                             GAMING PERMITS AND APPROVALS.  ALL
GAMING PERMITS REQUIRED TO BE HELD BY BORROWERS ARE CURRENT AND IN GOOD STANDING
AND BORROWERS PRESENTLY HOLD ALL GAMING PERMITS NECESSARY FOR THE CONTINUED
OPERATION OF THE HOTEL/CASINO FACILITIES.


SECTION 4.18.                             ENVIRONMENTAL CERTIFICATE.  THE
REPRESENTATIONS AND CERTIFICATIONS CONTAINED IN THE ENVIRONMENTAL CERTIFICATE
ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS.


SECTION 4.19.                             INVESTMENT COMPANY ACT.  EACH BORROWER
IS NEITHER AN “INVESTMENT COMPANY” NOR A COMPANY “CONTROLLED” BY AN “INVESTMENT
COMPANY,” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


SECTION 4.20.                             PUBLIC UTILITY HOLDING COMPANY ACT. 
EACH BORROWER IS NEITHER A “HOLDING COMPANY,” NOR A “SUBSIDIARY COMPANY” OF A
“HOLDING COMPANY,” NOR AN “AFFILIATE” OF A “HOLDING COMPANY” NOR OF A
“SUBSIDIARY COMPANY” OF A “HOLDING COMPANY,” WITHIN THE MEANING OF THE PUBLIC
UTILITY HOLDING COMPANY ACT OF 1935, AS AMENDED.


SECTION 4.21.                             LABOR RELATIONS.  THERE IS NO STRIKE
OR WORK STOPPAGE IN EXISTENCE, OR TO THE BEST KNOWLEDGE OF BORROWERS THREATENED,
INVOLVING ANY BORROWER OR THE HOTEL/CASINO FACILITIES THAT REASONABLY WOULD BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE CHANGE.


SECTION 4.22.                             TRADEMARKS, PATENTS, LICENSES,
FRANCHISES, FORMULAS AND COPYRIGHTS.  EXCEPT AS DISCLOSED IN SCHEDULE 4.22, EACH
OF THE BORROWERS OWNS ALL THE PATENTS, TRADEMARKS, PERMITS, SERVICEMARKS,
TRADENAMES, COPYRIGHTS, LICENSES, FRANCHISES AND FORMULAS, OR HAS A VALID
LICENSE OR SUBLICENSE OF RIGHTS WITH RESPECT TO THE FOREGOING, AND HAS OBTAINED
ASSIGNMENTS OF ALL LEASES AND OTHER RIGHTS OF WHATEVER

103


--------------------------------------------------------------------------------





NATURE, NECESSARY FOR THE PRESENT CONDUCT OF ITS RESPECTIVE BUSINESSES, WITHOUT
ANY KNOWN CONFLICT WITH THE RIGHTS OF OTHERS WHICH, OR THE FAILURE TO OBTAIN
WHICH, AS THE CASE MAY BE, COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE CHANGE ON THE BUSINESS, OPERATIONS, PROPERTY, ASSETS OR CONDITION
(FINANCIAL OR OTHERWISE) OF BORROWERS.  EACH OF THE PATENTS, TRADEMARKS,
SERVICEMARKS, TRADENAMES AND COPYRIGHTS OWNED BY BORROWERS UNDER THE COMMON LAW
OR WHICH IS REGISTERED WITH ANY GOVERNMENTAL AUTHORITY IS SET FORTH ON
SCHEDULE 4.22.


SECTION 4.23.                             CONTINGENT LIABILITIES.  AS OF THE
RESTATEMENT DATE, BORROWERS HAVE INCURRED NO MATERIAL CONTINGENT LIABILITIES
(ANY CONTINGENT LIABILITY IN EXCESS OF ONE MILLION DOLLARS ($1,000,000.00) BEING
DEEMED MATERIAL) OTHER THAN THOSE DESCRIBED ON SCHEDULE 4.23.


SECTION 4.24.                             SUBSIDIARIES.  AS OF THE RESTATEMENT
DATE, NO MEMBER OF THE BORROWER CONSOLIDATION HAS ANY SUBSIDIARIES THAT ARE NOT
MEMBERS OF THE BORROWER CONSOLIDATION, OTHER THAN THOSE SUBSIDIARIES EXISTING AS
OF THE RESTATEMENT DATE WHICH ARE DESCRIBED ON THE SCHEDULE OF RESTRICTED AND
UNRESTRICTED SUBSIDIARIES ATTACHED HERETO AS SCHEDULE 4.24.


SECTION 4.25.                             GREEN SHINGLE LOAN DOCUMENTS AND
NATIONAL CITY LOAN DOCUMENTS.


A.                                       THE GREEN SHINGLE LOAN DOCUMENTS WHICH
HAVE BEEN DELIVERED TO AGENT BANK IN ACCORDANCE WITH SECTION 3.21(A) ARE
ORIGINALS.


B.                                      THE NATIONAL CITY LOAN DOCUMENTS WHICH
HAVE BEEN DELIVERED TO AGENT BANK IN ACCORDANCE WITH SECTION 3.21(B) ARE TRUE
AND CORRECT COPIES OF THE ORIGINALS THEREOF.


C.                                       THE GREEN SHINGLE LOAN DOCUMENTS AND
NATIONAL CITY LOAN DOCUMENTS ARE ALL IN FULL FORCE AND EFFECT, AND NONE OF THEM
HAVE BEEN AMENDED OR OTHERWISE MODIFIED EXCEPT AS SET FORTH BY DOCUMENTS
DELIVERED TO AGENT BANK IN ACCORDANCE WITH SECTION 3.21.


SECTION 4.26.                             PLEDGED STOCK.  THE STOCK CERTIFICATES
DELIVERED TO AGENT BANK IN CONNECTION WITH THE STOCK PLEDGES REPRESENT ONE
HUNDRED PERCENT (100%) OF ALL OF THE ISSUED AND OUTSTANDING STOCK OF MPI, SGLVI,
PIDI, SDI AND SGFI.


SECTION 4.27.                             SENIOR UNSECURED INDENTURE.  THE COPY
OF THE SENIOR UNSECURED INDENTURE AND ALL MODIFICATIONS AND AMENDMENTS THERETO
(IF ANY) WHICH HAVE BEEN DELIVERED TO AGENT BANK ARE A TRUE, CORRECT AND
COMPLETE COPY OF THE RESPECTIVE ORIGINAL THEREOF, AS IN EFFECT ON THE
RESTATEMENT DATE, AND NO AMENDMENTS OR MODIFICATIONS HAVE BEEN MADE TO SUCH
SENIOR UNSECURED INDENTURE, EXCEPT AS SET FORTH

104


--------------------------------------------------------------------------------





BY DOCUMENTS DELIVERED TO AGENT BANK OR OTHERWISE REASONABLY APPROVED IN WRITING
BY REQUISITE LENDERS.  THE SENIOR UNSECURED INDENTURE, AS AMENDED, HAS NOT BEEN
TERMINATED AND IS IN FULL FORCE AND EFFECT.  THE BORROWER CONSOLIDATION IS NOT
IN DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY OF ITS MATERIAL OBLIGATIONS
UNDER THE SENIOR UNSECURED INDENTURE AND HAS DONE ALL THINGS REQUIRED TO BE DONE
AS OF THE RESTATEMENT DATE TO KEEP UNIMPAIRED ITS RIGHTS THEREUNDER.  THIS
CREDIT AGREEMENT AND THE BANK FACILITIES ARE PERMITTED UNDER THE TERMS OF THE
SENIOR UNSECURED INDENTURE.


SECTION 4.28.                             SENIOR SUBORDINATED INDENTURE.  THE
COPY OF THE SENIOR SUBORDINATED INDENTURE AND ALL MODIFICATIONS AND AMENDMENTS
THERETO (IF ANY) WHICH HAVE BEEN DELIVERED TO AGENT BANK ARE A TRUE, CORRECT AND
COMPLETE COPY OF THE RESPECTIVE ORIGINAL THEREOF, AS IN EFFECT ON THE
RESTATEMENT DATE, AND NO AMENDMENTS OR MODIFICATIONS HAVE BEEN MADE TO SUCH
SENIOR SUBORDINATED INDENTURE, EXCEPT AS SET FORTH BY DOCUMENTS DELIVERED TO
AGENT BANK OR OTHERWISE REASONABLY APPROVED IN WRITING BY REQUISITE LENDERS. 
THE SENIOR SUBORDINATED INDENTURE, AS AMENDED, HAS NOT BEEN TERMINATED AND IS IN
FULL FORCE AND EFFECT.  THE BORROWER CONSOLIDATION IS NOT IN DEFAULT IN THE
OBSERVANCE OR PERFORMANCE OF ANY OF ITS MATERIAL OBLIGATIONS UNDER THE SENIOR
SUBORDINATED INDENTURE AND HAS DONE ALL THINGS REQUIRED TO BE DONE AS OF THE
RESTATEMENT DATE TO KEEP UNIMPAIRED ITS RIGHTS THEREUNDER.  THIS CREDIT
AGREEMENT AND THE BANK FACILITIES ARE PERMITTED UNDER THE TERMS OF THE SENIOR
SUBORDINATED INDENTURE.


SECTION 4.29.                             THE CONSTRUCTION PROJECTS.  EACH OF
THE CONSTRUCTION PROJECTS WILL BE CARRIED OUT AND UNDERTAKEN IN COMPLIANCE IN
ALL MATERIAL RESPECTS WITH ALL APPLICABLE ZONING, ENVIRONMENTAL PROTECTION, USE
AND BUILDING CODES, LAWS, RULES, REGULATIONS AND ORDINANCES, INCLUDING, WITHOUT
LIMITATION, THE AMERICANS WITH DISABILITIES ACT.  EACH OF THE CONSTRUCTION
PROJECTS SHALL BE CONSTRUCTED ENTIRELY ON REAL PROPERTY THAT IS COLLATERAL,
EXCEPT WITH RESPECT TO SUCH OFFSITE IMPROVEMENTS AS ARE SHOWN ON THE APPROVED
PLANS AND SPECIFICATIONS.  WITH RESPECT TO EACH OF THE CONSTRUCTION PROJECTS,
THE GENERAL CONTRACTOR BUDGET AND THE BORROWER CONSTRUCTION BUDGET, AS
AGGREGATED IN THE PROJECT DEVELOPMENT BUDGET, SHALL SET FORTH ALL CONSTRUCTION
COMPLETION COSTS OF EACH APPLICABLE CONSTRUCTION PROJECT AS OF EACH DATE OF
DETERMINATION.


SECTION 4.30.                             SGFI LEASES.  THE COPIES OF THE SGFI
LEASES DELIVERED TO AGENT BANK BY BORROWERS: (A) ARE TRUE, CORRECT AND COMPLETE
COPIES OF THE ORIGINALS THEREOF, AS IN EFFECT ON THE DATE HEREOF, AND NO
AMENDMENTS OR MODIFICATIONS TO ANY OF THEM WHICH ARE NOT INCLUDED IN SUCH COPIES
HAVE BEEN MADE; AND (B) HAVE NOT BEEN TERMINATED AND ARE ALL IN FULL FORCE AND
EFFECT.  SGFI IS NOT IN DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ITS
OBLIGATIONS UNDER EITHER OF THE SGFI LEASES AND SGFI HAS DONE ALL THINGS
REQUIRED TO BE DONE AS OF THE RESTATEMENT DATE TO KEEP UNIMPAIRED ITS RIGHTS
UNDER THE SGFI LEASES.  EACH OF THE SGFI LEASES ARE PARTICULARLY DESCRIBED BY
SCHEDULE 4.30 ATTACHED HERETO AND INCORPORATED BY REFERENCE HEREIN.

105


--------------------------------------------------------------------------------





ARTICLE V

GENERAL COVENANTS OF BORROWERS

To induce the Banks to enter into this Credit Agreement, Borrowers covenant to
Banks as follows:


SECTION 5.01.                             FF&E.  THE BORROWER CONSOLIDATION
SHALL FURNISH, FIXTURE AND EQUIP THE HOTEL/CASINO FACILITIES WITH FF&E IT
REASONABLY DEEMS APPROPRIATE FOR THE OPERATION OF THE HOTEL/CASINO FACILITIES. 
ALL FF&E THAT IS PURCHASED AND INSTALLED IN THE HOTEL/CASINO FACILITIES SHALL BE
PURCHASED FREE AND CLEAR OF ANY LIENS, ENCUMBRANCES OR CLAIMS, OTHER THAN
PERMITTED ENCUMBRANCES.


SECTION 5.02.                             PERMITS; LICENSES AND LEGAL
REQUIREMENTS.  BORROWERS SHALL COMPLY IN ALL MATERIAL RESPECTS WITH AND KEEP IN
FULL FORCE AND EFFECT, AS AND WHEN REQUIRED, ALL GAMING PERMITS AND ALL MATERIAL
PERMITS, LICENSES AND APPROVALS OBTAINED FROM ANY GOVERNMENTAL AUTHORITIES WHICH
ARE REQUIRED FOR THE OPERATION AND USE OF THE MPI HOTEL/CASINO FACILITIES, SGLVI
HOTEL/CASINO FACILITY, SDI FACILITY, SGFI HOTEL/CASINO FACILITY AND PIDI
FACILITY.  BORROWERS SHALL COMPLY IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE
MATERIAL EXISTING AND FUTURE LAWS, RULES, REGULATIONS, ORDERS, ORDINANCES AND
REQUIREMENTS OF ALL GOVERNMENTAL AUTHORITIES, AND WITH ALL RECORDED RESTRICTIONS
AFFECTING THE COLLATERAL PROPERTIES.


SECTION 5.03.                             PROTECTION AGAINST LIEN CLAIMS. 
BORROWERS SHALL PROMPTLY PAY AND DISCHARGE OR CAUSE TO BE PAID AND DISCHARGED
ALL CLAIMS AND LIENS FOR LABOR DONE AND MATERIALS AND SERVICES SUPPLIED AND
FURNISHED IN CONNECTION WITH THE HOTEL/CASINO FACILITIES IN ACCORDANCE WITH THIS
SECTION 5.03, EXCEPT SUCH CLAIMS AND LIENS, IF ANY, AS ARE BEING CONTESTED IN
GOOD FAITH BY BORROWERS BY APPROPRIATE PROCEEDINGS AND FOR WHICH BORROWERS HAVE
MAINTAINED ADEQUATE RESERVES FOR THE PAYMENT THEREOF IN ACCORDANCE WITH GAAP. 
IF ANY MECHANIC’S LIEN OR MATERIALMAN’S LIEN SHALL BE RECORDED, FILED OR
SUFFERED TO EXIST AGAINST THE COLLATERAL PROPERTIES OR ANY OF THEM OR ANY
INTEREST THEREIN BY REASON OF WORK, LABOR, SERVICES OR MATERIALS SUPPLIED,
FURNISHED OR CLAIMED TO HAVE BEEN SUPPLIED AND FURNISHED IN CONNECTION WITH THE
HOTEL/CASINO FACILITIES, UPON BORROWERS RECEIPT OF WRITTEN NOTICE FROM AGENT
BANK DEMANDING THE RELEASE AND DISCHARGE OF SUCH LIEN, SAID LIEN OR CLAIM SHALL
BE PAID, RELEASED AND DISCHARGED OF RECORD WITHIN NINETY (90) DAYS FOLLOWING ITS
RECEIPT OF SUCH NOTICE, OR, IN LIEU OF SUCH PAYMENT BORROWERS MAY (I) WITH
RESPECT TO THE SGLVI HOTEL/CASINO FACILITY CAUSE SAID MECHANIC’S LIEN OR
MATERIALMAN’S LIEN TO BE RELEASED OF RECORD PURSUANT TO THE PROVISIONS SET FORTH
IN THE NEVADA REVISED STATUTES 108.2413, ET. SEQ., WITHIN ONE HUNDRED TWENTY
(120) DAYS OF THE DATE OF SUCH NOTICE; AND (II) TO THE EXTENT THAT ANY SUCH
MECHANIC’S LIEN OR MATERIALMAN’S LIEN SHALL BE RECORDED, FILED OR SUFFERED TO
EXIST IN THE STATE OF WEST VIRGINIA, THE COMMONWEALTH OF PENNSYLVANIA OR THE
STATE OF OHIO, BORROWERS SHALL CAUSE SAID MECHANIC’S LIEN TO BE RELEASED OF
RECORD

106


--------------------------------------------------------------------------------





PURSUANT TO A BONDING OR SIMILAR STATUTORY PROCEDURE UNDER THE LAWS OF THE STATE
OF WEST VIRGINIA, THE COMMONWEALTH OF PENNSYLVANIA OR THE STATE OF OHIO, AS
APPLICABLE, WHICH STATUTORY PROCEDURES SHALL BE REASONABLY ACCEPTABLE TO AGENT
BANK AND ACCOMPLISHED WITHIN ONE HUNDRED TWENTY (120) DAYS OF THE DATE OF SUCH
NOTICE.


SECTION 5.04.                             PENNSYLVANIA SECURITY INSTRUMENTS. 
NOTWITHSTANDING ANYTHING CONTAINED IN THIS CREDIT AGREEMENT OR IN THE SECURITY
DOCUMENTATION TO THE CONTRARY RELATING TO COLLATERAL LOCATED IN THE COMMONWEALTH
OF PENNSYLVANIA, AGENT BANK HEREBY CONFIRMS THAT IT DOES NOT AND WILL NOT HAVE
OR OTHERWISE CLAIM A SECURITY INTEREST IN, OR LIEN ON, MONIES AND OTHER FUNDS ON
ACCOUNT FOR TAXES OWED TO THE COMMONWEALTH OF PENNSYLVANIA UNDER CHAPTER 14 OF
THE PENNSYLVANIA RACE HORSE DEVELOPMENT AND GAMING ACT, 4 PA. CONS. STAT. ANN. §
1101 ­ET SEQ.


SECTION 5.05.                             NO CHANGE IN CHARACTER OF BUSINESS OR
LOCATION OF CHIEF EXECUTIVE OFFICE.  AT ALL TIMES THROUGHOUT THE TERM OF THE
CREDIT FACILITY (A) THE CHIEF EXECUTIVE OFFICE OF BORROWERS SHALL BE LOCATED AT
STATE ROUTE 2, SOUTH, P.O. BOX 356, CHESTER, WEST VIRGINIA 26034; PROVIDED,
HOWEVER, BORROWERS SHALL BE ENTITLED TO MOVE THEIR CHIEF EXECUTIVE OFFICE TO
ANOTHER LOCATION UPON NO LESS THAN THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO
AGENT BANK, (B) THE HOTEL/CASINO FACILITIES SHALL BE OPERATED BY THE BORROWER
CONSOLIDATION, AND (C) BORROWERS SHALL NOT EFFECT A MATERIAL CHANGE IN THE
NATURE AND CHARACTER OF THE BUSINESS AT THE HOTEL/CASINO FACILITIES AS PRESENTLY
CONDUCTED AND AS PRESENTLY CONTEMPLATED AND DISCLOSED TO BANKS.


SECTION 5.06.                             PRESERVATION AND MAINTENANCE OF
PROPERTIES AND ASSETS; ACQUISITION OF ADDITIONAL PROPERTY.


A.                                       AT ALL TIMES THROUGHOUT THE TERM OF THE
BANK FACILITIES, (I) THE BORROWER CONSOLIDATION SHALL OPERATE, MAINTAIN AND
PRESERVE ALL RIGHTS, PRIVILEGES, FRANCHISES, LICENSES, GAMING PERMITS AND OTHER
PROPERTIES AND ASSETS NECESSARY TO CONDUCT ITS BUSINESSES AND THE HOTEL/CASINO
FACILITIES, IN ACCORDANCE WITH ALL APPLICABLE GOVERNMENTAL LAWS, ORDINANCES,
APPROVALS, RULES AND REGULATIONS AND REQUIREMENTS, INCLUDING, BUT NOT LIMITED
TO, ZONING, SANITARY, POLLUTION, BUILDING, ENVIRONMENTAL AND SAFETY LAWS AND
ORDINANCES, RULES AND REGULATIONS PROMULGATED THEREUNDER, AND (II) BORROWERS
SHALL NOT CONSOLIDATE WITH, REMOVE, DEMOLISH, MATERIALLY ALTER, DISCONTINUE THE
USE OF, SELL, TRANSFER, ASSIGN, HYPOTHECATE OR OTHERWISE DISPOSE OF TO ANY
PERSON, ANY PART OF ITS PROPERTIES AND ASSETS NECESSARY FOR THE CONTINUANCE OF
ITS BUSINESS, AS PRESENTLY CONDUCTED AND AS PRESENTLY CONTEMPLATED, OTHER THAN
IN THE NORMAL COURSE OF BUSINESS, ALTERATIONS OR MODIFICATIONS AS ARE REASONABLY
EXPECTED TO INCREASE THE VALUE OF THE COLLATERAL, OR AS OTHERWISE PERMITTED
PURSUANT TO THIS CREDIT AGREEMENT.


B.                                      FURTHERMORE, IN THE EVENT ANY BORROWER,
OR ANY AFFILIATE AND/OR RELATED ENTITY THEREOF, SHALL ACQUIRE ANY OTHER REAL
PROPERTY OR RIGHTS TO THE USE OF REAL PROPERTY WHICH IS: (I) ADJACENT TO ANY OF
THE COLLATERAL PROPERTIES AND USED IN A

107


--------------------------------------------------------------------------------





MATERIAL MANNER IN CONNECTION WITH THE USE AND/OR OPERATION AT THE COLLATERAL
PROPERTIES, THE HOTEL/CASINO FACILITIES, OR ANY OF THEM, OR (II) IF NOT SO
ADJACENT, NECESSARY AND REQUIRED FOR THE USE AND OPERATION OF SUCH COLLATERAL
PROPERTY, HOTEL/CASINO FACILITIES, OR ANY OF THEM, BORROWERS SHALL CONCURRENTLY
WITH THE ACQUISITION OF SUCH REAL PROPERTY OR THE RIGHTS TO THE USE OF SUCH REAL
PROPERTY, EXECUTE OR CAUSE THE EXECUTION OF SUCH DOCUMENTS AS MAY BE NECESSARY
TO ADD SUCH REAL PROPERTY OR RIGHTS TO THE USE OF REAL PROPERTY AS COLLATERAL
UNDER THE BANK FACILITIES, TOGETHER WITH EACH OF THE NEW ACQUISITION
CERTIFICATIONS.


SECTION 5.07.                             REPAIR OF PROPERTIES AND ASSETS.  AT
ALL TIMES THROUGHOUT THE TERM OF THE BANK FACILITIES, BORROWERS SHALL, AT THEIR
OWN COST AND EXPENSE, (A) MAINTAIN, PRESERVE AND KEEP IN A MANNER CONSISTENT
WITH HOTEL AND GAMING CASINO OPERATING PRACTICES, AS THE CASE MAY BE, APPLICABLE
TO HOTEL/CASINO OPERATIONS OPERATING IN THE JURISDICTIONS IN WHICH SUCH
PROPERTIES ARE LOCATED, ITS ASSETS AND PROPERTIES, INCLUDING, BUT NOT LIMITED
TO, THE COLLATERAL PROPERTIES AND ALL FF&E OWNED OR LEASED BY BORROWERS IN GOOD
AND SUBSTANTIAL REPAIR, WORKING ORDER AND CONDITION, ORDINARY WEAR AND TEAR
EXCEPTED, (B) FROM TIME TO TIME, MAKE OR CAUSE TO BE MADE, ALL NECESSARY AND
PROPER REPAIRS, REPLACEMENTS, RENEWALS, IMPROVEMENTS AND BETTERMENTS THERETO,
AND (C) FROM TIME TO TIME, MAKE SUCH SUBSTITUTIONS, ADDITIONS, MODIFICATIONS AND
IMPROVEMENTS AS MAY BE NECESSARY AND AS SHALL NOT IMPAIR THE STRUCTURAL
INTEGRITY, OPERATING EFFICIENCY AND ECONOMIC VALUE OF SAID ASSETS AND
PROPERTIES.  ALL ALTERATIONS, REPLACEMENTS, RENEWALS, OR ADDITIONS MADE PURSUANT
TO THIS SECTION 5.07 SHALL BECOME AND CONSTITUTE A PART OF SAID ASSETS AND
PROPERTY AND SUBJECT, INTER ALIA, TO THE PROVISIONS OF SECTION 5.01 AND SUBJECT
TO THE LIEN OF THE LOAN DOCUMENTS.


SECTION 5.08.                             FINANCIAL STATEMENTS; REPORTS;
CERTIFICATES AND BOOKS AND RECORDS.  UNTIL BANK FACILITIES TERMINATION,
BORROWERS SHALL, UNLESS THE AGENT BANK (WITH THE WRITTEN APPROVAL OF THE
REQUISITE LENDERS) OTHERWISE CONSENTS, AT BORROWERS’ SOLE EXPENSE, DELIVER TO
THE AGENT BANK AND EACH OF THE LENDERS A FULL AND COMPLETE COPY OF EACH OF THE
FOLLOWING AND SHALL COMPLY WITH EACH OF THE FOLLOWING FINANCIAL REQUIREMENTS:


A.                                       MONTHLY FINANCIAL REPORTING.

(I)                                     FINANCING REPORTING.  AS SOON AS
PRACTICABLE, AND IN ANY EVENT WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH
CALENDAR MONTH (INCLUDING THE LAST CALENDAR MONTH OF EACH FISCAL YEAR), THE
CONSOLIDATED AND CONSOLIDATING BALANCE SHEET, INCOME STATEMENT, STATEMENT OF
CASH FLOWS, STATEMENT OF RETAINED EARNINGS AND OPERATING STATEMENT FOR THE
CALENDAR MONTH UNDER REVIEW AND REFLECTING YEAR-TO-DATE PERFORMANCE OF THE
BORROWER CONSOLIDATION AND A COMPARISON OF THE FINANCIAL PERFORMANCE OF THE
BORROWER CONSOLIDATION TO THE PRIOR FISCAL YEAR’S OPERATIONS AND PROJECTED

108


--------------------------------------------------------------------------------




RESULTS FROM OPERATIONS AT THE HOTEL/CASINO FACILITIES (IN EACH CASE RECONCILED
WITH YEAR END AUDITED STATEMENTS AND COMPARED TO BUDGET AND PRIOR YEAR PERIOD)
OF THE BORROWER CONSOLIDATION ALL IN REASONABLE DETAIL.  THE BORROWER
CONSOLIDATION SHALL ALSO DELIVER, CONCURRENTLY WITH SUCH MONTHLY FINANCIAL
STATEMENTS, EACH MANAGEMENT VARIANCE REPORT PREPARED FOR MANAGEMENT REVIEW
RELATING TO THE CALENDAR MONTH UNDER REVIEW.  SUCH FINANCIAL STATEMENTS SHALL BE
CERTIFIED BY AN AUTHORIZED OFFICER OF THE BORROWER CONSOLIDATION AS FAIRLY
PRESENTING THE FINANCIAL CONDITION, RESULTS OF OPERATIONS AND CASH FLOWS OF THE
BORROWER CONSOLIDATION IN ACCORDANCE WITH GAAP (OTHER THAN FOOTNOTE DISCLOSURES)
AS AT SUCH DATE AND FOR SUCH PERIODS, SUBJECT ONLY TO NORMAL YEAR-END ACCRUALS
AND AUDIT ADJUSTMENTS.

(II)                                  CONSTRUCTION PROJECTS REPORTING.  ON OR
BEFORE THIRTY (30) DAYS AFTER THE END OF EACH CALENDAR MONTH OCCURRING
SUBSEQUENT TO THE COMMENCEMENT OF CONSTRUCTION OF ANY CONSTRUCTION PROJECT AND
CONTINUING UNTIL FORTY-FIVE (45) DAYS AFTER FINAL COMPLETION OF SUCH
CONSTRUCTION PROJECT, BORROWERS SHALL SUBMIT A WRITTEN REPORT TO AGENT BANK AND
TO LENDERS’ CONSULTANT REPORTING ON THE STATUS OF SUCH CONSTRUCTION, INCLUDING,
WITHOUT LIMITATION, PERCENTAGE OF COMPLETION, LINE ITEM BREAKDOWN OF AMOUNTS
EXPENDED AND AMOUNTS REMAINING TO BE EXPENDED TO COMPLETION AND COMPARISON TO
THE APPROVED CONSTRUCTION BUDGETS, INCLUDING, WITHOUT LIMITATION, ANY CHANGES,
VARIANCES AND/OR OVERAGES TO THE LINE ITEMS, SCOPE OR TOTAL COSTS OF SUCH
CONSTRUCTION PROJECT.  EACH SUCH REPORT SHALL FURTHER SET FORTH THE “IN BALANCE
CALCULATION” DETERMINED AS OF THE END OF EACH SUCH MONTH.


B.                                      QUARTERLY FINANCIAL REPORTING.  AS SOON
AS PRACTICABLE, AND IN ANY EVENT WITHIN ­­­­­FORTY-FIVE (45) DAYS AFTER THE END
OF EACH FISCAL QUARTER (INCLUDING THE FOURTH FISCAL QUARTER IN ANY FISCAL YEAR),
THE CONSOLIDATED AND CONSOLIDATING BALANCE SHEET, INCOME STATEMENT, STATEMENT OF
CASH FLOWS, STATEMENT OF RETAINED EARNINGS AND OPERATING STATEMENT FOR THE
FISCAL QUARTER UNDER REVIEW AND REFLECTING YEAR-TO-DATE PERFORMANCE OF THE
BORROWER CONSOLIDATION AND A COMPARISON OF THE FINANCIAL PERFORMANCE OF THE
BORROWER CONSOLIDATION TO THE PRIOR FISCAL YEAR’S OPERATIONS AND PROJECTED
RESULTS FROM OPERATIONS AT THE HOTEL/CASINO FACILITIES (IN EACH CASE RECONCILED
WITH YEAR END AUDITED STATEMENTS AND COMPARED TO BUDGET AND PRIOR YEAR PERIOD)
OF THE BORROWER CONSOLIDATION ALL IN REASONABLE DETAIL.  SUCH FINANCIAL
STATEMENTS SHALL BE CERTIFIED BY AN AUTHORIZED OFFICER OF THE BORROWER
CONSOLIDATION AS FAIRLY PRESENTING THE FINANCIAL CONDITION, RESULTS OF
OPERATIONS AND CASH FLOWS OF THE BORROWER CONSOLIDATION IN ACCORDANCE WITH GAAP
(OTHER THAN FOOTNOTE DISCLOSURES) AS

109


--------------------------------------------------------------------------------





AT SUCH DATE AND FOR SUCH PERIODS, SUBJECT ONLY TO NORMAL YEAR-END ACCRUALS AND
AUDIT ADJUSTMENTS;


C.                                       ANNUAL FINANCIAL REPORTING.  AS SOON AS
PRACTICABLE, AND IN ANY EVENT WITHIN NINETY (90) DAYS AFTER THE END OF EACH
FISCAL YEAR, (I) THE CONSOLIDATED AND CONSOLIDATING BALANCE SHEET, INCOME
STATEMENT, STATEMENT OF RETAINED EARNINGS AND CASH FLOWS (RECONCILED WITH YEAR
END AUDITED STATEMENTS) OF THE BORROWER CONSOLIDATION AS AT THE END OF SUCH
FISCAL YEAR, ALL IN REASONABLE DETAIL.  SUCH FINANCIAL STATEMENTS SHALL BE
PREPARED IN ACCORDANCE WITH GAAP AND SHALL BE ACCOMPANIED BY A REPORT OF
INDEPENDENT PUBLIC ACCOUNTANTS OF RECOGNIZED STANDING SELECTED BY BORROWERS AND
REASONABLY SATISFACTORY TO THE AGENT BANK (IT BEING UNDERSTOOD THAT ERNST &
YOUNG, LLP OR ANY “BIG 5” ACCOUNTING FIRM SHALL BE AUTOMATICALLY DEEMED
SATISFACTORY TO THE AGENT BANK), WHICH REPORT SHALL BE PREPARED IN ACCORDANCE
WITH GENERALLY ACCEPTED AUDITING STANDARDS AS AT SUCH DATE, AND SHALL NOT BE
SUBJECT TO ANY QUALIFICATIONS OR EXCEPTIONS AS TO THE SCOPE OF THE AUDIT NOR TO
ANY OTHER QUALIFICATION OR EXCEPTION DETERMINED BY THE REQUISITE LENDERS IN
THEIR GOOD FAITH BUSINESS JUDGMENT TO BE ADVERSE TO THE INTERESTS OF THE BANKS. 
SUCH ACCOUNTANTS’ REPORT SHALL BE ACCOMPANIED BY A CERTIFICATE STATING THAT, IN
MAKING THE EXAMINATION PURSUANT TO GENERALLY ACCEPTED AUDITING STANDARDS
NECESSARY FOR THE CERTIFICATION OF SUCH FINANCIAL STATEMENTS AND SUCH REPORT,
SUCH ACCOUNTANTS HAVE OBTAINED NO KNOWLEDGE OF ANY DEFAULT OR, IF, IN THE
OPINION OF SUCH ACCOUNTANTS, ANY SUCH DEFAULT SHALL EXIST, STATING THE NATURE
AND STATUS OF SUCH DEFAULT, AND STATING THAT SUCH ACCOUNTANTS HAVE REVIEWED THE
FINANCIAL COVENANTS AS AT THE END OF SUCH FISCAL YEAR (WHICH SHALL ACCOMPANY
SUCH CERTIFICATE) UNDER SECTIONS 6.01 THROUGH 6.07, HAVE READ SUCH SECTIONS
(INCLUDING THE DEFINITIONS OF ALL DEFINED TERMS USED THEREIN) AND THAT NOTHING
HAS COME TO THE ATTENTION OF SUCH ACCOUNTANTS IN THE COURSE OF SUCH EXAMINATION
THAT WOULD CAUSE THEM TO BELIEVE THAT THE SAME WERE NOT CALCULATED BY THE
BORROWER CONSOLIDATION IN THE MANNER PRESCRIBED BY THIS CREDIT AGREEMENT.  SUCH
FINANCIAL STATEMENTS SHALL BE CERTIFIED BY AN AUTHORIZED OFFICER OF THE BORROWER
CONSOLIDATION IN THE SAME MANNER AS REQUIRED WITH RESPECT TO FINANCIAL
STATEMENTS DELIVERED PURSUANT TO SECTION 5.08(A).


D.                                      BUDGETS AND PROJECTIONS.  AS SOON AS
PRACTICABLE, AND IN ANY EVENT NO LATER THAN THIRTY DAYS (30) FOLLOWING THE
COMMENCEMENT OF EACH FISCAL YEAR, A BUDGET (INCLUDING A CAPITAL EXPENDITURE
BUDGET) AND PROJECTION BY FISCAL QUARTER FOR THAT FISCAL YEAR AND BY FISCAL YEAR
FOR THE NEXT FOUR (4) SUCCEEDING FISCAL YEARS, INCLUDING FOR THE FIRST SUCH
FISCAL YEAR, PROJECTED CONSOLIDATED AND CONSOLIDATING BALANCE SHEETS, STATEMENTS
OF OPERATIONS AND STATEMENTS OF CASH FLOW AND, FOR THE SECOND (2ND) AND THIRD
(3RD) SUCH FISCAL YEARS, PROJECTED CONSOLIDATED AND CONSOLIDATING CONDENSED
BALANCE SHEETS AND STATEMENTS OF OPERATIONS AND CASH FLOWS, OF THE BORROWER
CONSOLIDATION, ALL IN REASONABLE DETAIL.


E.                                       COMPLIANCE CERTIFICATE.  AS SOON AS
PRACTICABLE, AND IN ANY EVENT WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH
FISCAL QUARTER (INCLUDING THE FOURTH

110


--------------------------------------------------------------------------------





(4TH) FISCAL QUARTER IN ANY FISCAL YEAR), A COMPLIANCE CERTIFICATE SIGNED BY A
SENIOR OFFICER OF THE BORROWER CONSOLIDATION IN THE FORM MARKED “EXHIBIT D”,
AFFIXED HERETO AND BY THIS REFERENCE INCORPORATED HEREIN AND MADE A PART HEREOF,
SETTING FORTH PRELIMINARY CALCULATIONS OF THE FINANCIAL COVENANTS, APPLICABLE
MARGIN, IN BALANCE CALCULATION AND OTHER MATTERS SET FORTH THEREON, AND
PROVIDING REASONABLE DETAIL AS TO THE CALCULATION THEREOF, WHICH CALCULATIONS
SHALL BE BASED ON THE PRELIMINARY UNAUDITED FINANCIAL STATEMENTS OF THE BORROWER
CONSOLIDATION FOR SUCH FISCAL QUARTER, AND AS SOON AS PRACTICABLE THEREAFTER, IN
THE EVENT OF ANY MATERIAL VARIANCE IN THE ACTUAL CALCULATIONS FROM SUCH
PRELIMINARY CALCULATION, A REVISED COMPLIANCE CERTIFICATE SETTING FORTH THE
ACTUAL CALCULATION THEREOF; PROVIDED, HOWEVER, THAT IN THE EVENT THAT THE
BORROWERS DO NOT DELIVER A COMPLIANCE CERTIFICATE WHEN DUE, THEN UNTIL (BUT ONLY
UNTIL) SUCH COMPLIANCE CERTIFICATE IS DELIVERED AS PROVIDED HEREIN, THE TOTAL
LEVERAGE RATIO SHALL BE DEEMED, FOR THE PURPOSE OF DETERMINING THE APPLICABLE
MARGIN, TO BE THE HIGHEST PERMITTED MAXIMUM TOTAL LEVERAGE RATIO AND THE
APPLICABLE MARGIN DETERMINED WITH RESPECT THERETO.


F.                                         SEC REPORTING.  PROMPTLY AFTER THE
SAME ARE AVAILABLE, COPIES OF EACH ANNUAL REPORT, PROXY OR FINANCIAL STATEMENT
OR OTHER REPORT OR COMMUNICATION THAT SHALL HAVE BEEN SENT TO THE STOCKHOLDERS
OF MTRI, AND COPIES OF ALL ANNUAL, REGULAR, PERIODIC AND SPECIAL REPORTS
(INCLUDING, WITHOUT LIMITATION, EACH 10Q AND 10K REPORT) AND REGISTRATION
STATEMENTS WHICH MTRI SHALL HAVE FILED OR BE REQUIRED TO FILE WITH THE
SECURITIES AND EXCHANGE COMMISSION UNDER SECTION 13 OR 15(D) OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, AND NOT OTHERWISE REQUIRED TO BE DELIVERED TO
THE BANKS PURSUANT TO OTHER PROVISIONS OF THIS SECTION 5.08.


G.                                      BOOKS AND RECORDS.  UNTIL BANK
FACILITIES TERMINATION, BORROWERS, AND EACH OF THEM, SHALL KEEP AND MAINTAIN
COMPLETE AND ACCURATE BOOKS AND RECORDS IN ACCORDANCE WITH GAAP, CONSISTENTLY
APPLIED.  SUBJECT TO COMPLIANCE WITH ALL APPLICABLE GAMING LAWS AND THE
SECURITIES AND EXCHANGE ACT OF 1934, AS AMENDED, BORROWERS, AND EACH OF THEM,
SHALL PERMIT BANKS AND ANY AUTHORIZED REPRESENTATIVES OF BANKS TO HAVE
REASONABLE ACCESS TO AND TO INSPECT, EXAMINE AND MAKE COPIES OF THE BOOKS AND
RECORDS, ANY AND ALL ACCOUNTS, DATA AND OTHER DOCUMENTS OF BORROWERS AT ALL
REASONABLE TIMES UPON THE GIVING OF REASONABLE NOTICE OF SUCH INTENT.  IN
ADDITION:  (I) IN THE EVENT OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF
DEFAULT, OR (II) IN THE EVENT ANY MATERIAL ADVERSE CHANGE OCCURS, BORROWERS
SHALL PROMPTLY, AND IN ANY EVENT WITHIN THREE (3) DAYS AFTER ACTUAL KNOWLEDGE
THEREOF, NOTIFY AGENT BANK IN WRITING OF SUCH OCCURRENCE; AND


H.                                      OTHER INFORMATION.  UNTIL BANK
FACILITIES TERMINATION, BORROWERS, AND EACH OF THEM, SHALL FURNISH TO AGENT
BANK, WITH SUFFICIENT COPIES FOR DISTRIBUTION TO EACH OF THE BANKS, ANY
FINANCIAL INFORMATION OR OTHER INFORMATION BEARING ON THE FINANCIAL STATUS OF
THE BORROWERS, OR ANY OF THEM, WHICH IS REASONABLY REQUESTED BY AGENT BANK OR
REQUISITE LENDERS.

111


--------------------------------------------------------------------------------





SECTION 5.09.                             INSURANCE.  EXCEPT FOR THE
CONSTRUCTION INSURANCE COVERAGES SET FORTH IN SUBPARAGRAPH M HEREINBELOW WHICH
SHALL BE MAINTAINED AT ALL TIMES DURING THE PERIOD IN WHICH A CONSTRUCTION
PROJECT IS UNDER CONSTRUCTION UNTIL THE COMPLETION DATE OF SUCH CONSTRUCTION
PROJECT, BORROWERS SHALL OBTAIN, OR CAUSE TO BE OBTAINED, AND SHALL MAINTAIN OR
CAUSE TO BE MAINTAINED WITH RESPECT TO THE COLLATERAL, AT THEIR OWN COST AND
EXPENSE, AND SHALL DEPOSIT THE EVIDENCE OF THE SAME REQUIRED HEREUNDER WITH
AGENT BANK ON OR BEFORE THE RESTATEMENT DATE EVIDENCE OF THE FOLLOWING
COVERAGES:


A.                                       PROPERTY INSURANCE.  BORROWERS SHALL
MAINTAIN A SPECIAL CAUSES OF LOSS (“ALL RISK” - ISO FORM OR EQUIVALENT), PERILS
POLICY COVERING ALL BUILDINGS AND IMPROVEMENTS, AND ANY OTHER PERMANENT
STRUCTURES FOR A LIMIT OF ONE HUNDRED PERCENT (100%) OF THE REPLACEMENT COST OF
THE VALUES AT THE LARGEST LOCATION.  BORROWERS SHALL MAINTAIN A MINIMUM TEN
MILLION DOLLAR ($10,000,000.00) LIMIT OF COVERAGE FOR THE PERILS OF FLOOD
(OUTSIDE OF PROPERTIES LOCATED IN A FEDERAL FLOOD ZONE “A”) AND EARTHQUAKE
COVERING THE COLLATERAL AND A MINIMUM OF TWO MILLION FIVE HUNDRED THOUSAND
DOLLARS ($2,500,000.00) LIMIT OF COVERAGE FOR THE PERILS OF FLOOD FOR PROPERTIES
WITHIN FEDERAL FLOOD ZONE “A”.  UPON THE REQUEST OF AGENT BANK, REPLACEMENT COST
FOR INSURANCE PURPOSES WILL BE ESTABLISHED BY AN INDEPENDENT APPRAISER MUTUALLY
SELECTED BY BORROWERS AND AGENT BANK.  THE POLICY WILL INCLUDE AGREED AMOUNT
(WAIVING CO-INSURANCE), REPLACEMENT COST VALUATION AND BUILDING ORDINANCE
ENDORSEMENTS.  THE POLICY WILL INCLUDE A STANDARD MORTGAGEE CLAUSE (ISO FORM OR
EQUIVALENT, I.E. BORROWER’S ACTS WILL NOT IMPAIR MORTGAGEE’S RIGHT TO RECOVER,
EXCLUSIVE PAYMENT OF LOSS TO MORTGAGEE AND AUTOMATIC NOTICE OF CANCELLATION OR
NON-RENEWAL TO MORTGAGEE) AND PROVIDE THAT ALL LOSSES IN EXCESS OF TWO HUNDRED
THOUSAND DOLLARS ($200,000.00) BE ADJUSTED WITH THE AGENT BANK.  THE BORROWERS
WAIVE ANY AND ALL RIGHTS OF SUBROGATION AGAINST BANKS RESULTING FROM LOSSES TO
PROPERTY.


B.                                      PERSONAL PROPERTY (INCLUDING MACHINERY,
EQUIPMENT, FURNITURE, FIXTURES, STOCK).  BORROWERS SHALL MAINTAIN A SPECIAL
CAUSES OF LOSS (“ALL RISK”) PERILS PROPERTY COVERAGE FOR ALL PERSONAL PROPERTY
OWNED, LEASED OR FOR WHICH BORROWERS ARE LEGALLY LIABLE.  THE COVERAGE WILL
INCLUDE A LENDERS’ LOSS PAYABLE ENDORSEMENT IN FAVOR OF AGENT BANK.


THE POLICY PROVIDING REAL PROPERTY AND PERSONAL PROPERTY COVERAGES, AS SPECIFIED
IN 5.09(A) AND (B) HEREINABOVE, MAY INCLUDE A DEDUCTIBLE OF NO MORE THAN ONE
HUNDRED THOUSAND DOLLARS ($100,000.00) FOR ANY SINGLE OCCURRENCE. 
NOTWITHSTANDING THE FOREGOING, IN LIEU OF A SEPARATE DEDUCTION IN THE AMOUNT OF
ONE HUNDRED THOUSAND DOLLARS ($100,000.0) FOR EACH OF REAL PROPERTY, PERSONAL
PROPERTY AND BUSINESS INTERRUPTION INSURANCE PURSUANT TO SECTIONS 5.09(A), (B)
AND (C), BORROWERS MAY OBTAIN A POLICY PROVIDING REAL PROPERTY, PERSONAL
PROPERTY, AND BUSINESS INTERRUPTION INSURANCE COVERAGE WITH A COMBINED
DEDUCTIBLE OF NOT MORE THAN TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000.00) FOR
ANY SINGLE OCCURRENCE.  FLOOD AND EARTHQUAKE

112


--------------------------------------------------------------------------------





DEDUCTIBLES CAN BE NO MORE THAN TWO HUNDRED FIFTY THOUSAND DOLLARS
($250,000.00), IF A SEPARATE DEDUCTIBLE APPLIES.


C.                                       BUSINESS INTERRUPTION/EXTRA EXPENSE. 
BORROWERS SHALL MAINTAIN COMBINED BUSINESS INTERRUPTION/EXTRA EXPENSE COVERAGE
FOR THE HOTEL/CASINO FACILITIES WITH A LIMIT REPRESENTING NO LESS THAN ONE
HUNDRED PERCENT (100%) OF THE NET PROFIT PLUS CONTINUING EXPENSES (INCLUDING
DEBT SERVICE) FOR THE RACE TRACK, HOTEL AND CASINO FACILITIES (INCLUDING ALL
VIDEO LOTTERY/SLOT OPERATIONS).  SUCH COVERAGE SHALL INCLUDE AN EXTENSIONS FOR
OFF PREMISES POWER LOSSES AT ONE MILLION DOLLARS ($1,000,000.00) AND EXTENDED
PERIOD OF INDEMNITY OF ONE HUNDRED EIGHTY (180) DAYS ENDORSEMENT.  SUBJECT TO
THE ALLOWANCE OF A TWO HUNDRED FIFTY THOUSAND DOLLAR ($250,000.00) COMBINED
DEDUCTIBLE PURSUANT TO SECTION 5.09(B), THESE COVERAGES MAY HAVE DEDUCTIBLE OF
NO GREATER THAN FORTY-EIGHT (48) HOURS, OR ONE HUNDRED THOUSAND ($100,000.00),
IF A SEPARATE DEDUCTIBLE APPLIES.  THIS COVERAGE WILL BE SPECIFICALLY ENDORSED
TO INCLUDE AGENT BANK AS LOSS PAYEE.


D.                                      BOILER AND MACHINERY.  BORROWERS SHALL
MAINTAIN A BOILER AND MACHINERY POLICY FOR THE CASINO FACILITIES WRITTEN ON A
COMPREHENSIVE FORM WITH A COMBINED DIRECT AND INDIRECT LIMIT OF NO LESS THAN TEN
MILLION DOLLARS ($10,000,000.00).  THE POLICY SHALL INCLUDE EXTENSIONS FOR
AGREED AMOUNT (WAIVING CO-INSURANCE) AND REPLACEMENT COST VALUATION.  THE POLICY
MAY CONTAIN DEDUCTIBLES OF NO GREATER THAN ONE HUNDRED THOUSAND DOLLARS
($100,000.00) DIRECT AND TWO TIMES AVERAGE DAILY VALUE FOR BUSINESS INCOME.


E.                                       CRIME INSURANCE.  BORROWERS SHALL
OBTAIN A COMPREHENSIVE CRIME POLICY, INCLUDING INNKEEPERS LEGAL AND SAFE DEPOSIT
LEGAL COVERAGES AND THE FOLLOWING COVERAGES:

(I)                                     EMPLOYEE DISHONESTY - ONE MILLION
DOLLARS ($1,000,000.00);

(II)                                  MONEY AND SECURITIES (INSIDE) - FIVE
HUNDRED THOUSAND DOLLARS ($500,000.00);

(III)                               MONEY AND SECURITIES (OUTSIDE) - FIVE
HUNDRED THOUSAND DOLLARS ($500,000.00);

(IV)                              DEPOSITOR’S FORGERY - ONE MILLION DOLLARS
($1,000,000.00);

(V)                                 COMPUTER FRAUD - ONE MILLION DOLLARS
($1,000,000.00).

113


--------------------------------------------------------------------------------




The policy must be amended so that money is defined to include “tokens and
chips” (as defined in Regulation 12.010 of the Nevada Gaming Authorities).  The
policy may contain deductibles of no greater than Fifty Thousand Dollars
($50,000.00) for all coverages listed above.


F.                                         COMMERCIAL GENERAL LIABILITY (1998
FORM OR EQUIVALENT).  BORROWERS SHALL MAINTAIN A COMMERCIAL GENERAL LIABILITY
POLICY WITH A ONE MILLION DOLLAR ($1,000,000.00) COMBINED SINGLE LIMIT FOR
BODILY INJURY AND PROPERTY DAMAGE, INCLUDING PRODUCTS LIABILITY, CONTRACTUAL
LIABILITY, AND ALL STANDARD POLICY FORM EXTENSIONS.  THE POLICY MUST PROVIDE A
TWO MILLION DOLLAR ($2,000,000.00) GENERAL AGGREGATE (PER LOCATION, IF
MULTI-LOCATION RISK) AND BE WRITTEN ON AN “OCCURRENCE FORM”.  THE POLICY WILL
ALSO INCLUDE EXTENSIONS FOR LIQUOR LEGAL LIABILITY, EMPLOYEE BENEFITS LEGAL
LIABILITY (CLAIMS-MADE FORM ACCEPTABLE) AND PARTICIPANTS LEGAL LIABILITY
COVERAGES (IF NECESSARY, A SEPARATE POLICY CAN BE SECURED FOR LIQUOR LEGAL
LIABILITY AND/OR PARTICIPANTS LEGAL LIABILITY).  IF THE GENERAL LIABILITY POLICY
CONTAINS A SELF-INSURED RETENTION, IT SHALL BE NO GREATER THAN TWENTY-FIVE
THOUSAND DOLLARS ($25,000.00) PER OCCURRENCE, WITH AN AGGREGATE RETENTION OF NO
MORE THAN ONE MILLION DOLLARS ($1,000,000.00), INCLUDING EXPENSES.

The policy shall be endorsed to include Agent Bank as an additional insured on
behalf of the Banks.  Definition of additional insured shall include all
officers, directors, employees, agents and representatives of the additional
insured.  The coverage for Agent Bank as additional insured shall apply on a
primary basis irrespective of any other insurance whether collectible or not
(ISO Form #CG20261185 Additional Insured - Designated Person or Organization, or
Equivalent).


G.                                      HORSE LEGAL LIABILITY.  BORROWERS SHALL
MAINTAIN A HORSE LEGAL LIABILITY POLICY WITH A SINGLE LIMIT OF NO LESS THAN ONE
HUNDRED THOUSAND DOLLARS ($100,000.00) (EACH HORSE)/ONE MILLION DOLLARS
($1,000,000.00) (IN THE AGGREGATE) PER OCCURRENCE FOR ANY INJURY, DAMAGE OR
DEATH TO HORSES IN THE CARE, CUSTODY AND CONTROL OF THE BORROWERS.  THE AGENT
BANK SHALL BE INCLUDED AS AN ADDITIONAL INSURED UNDER SUCH POLICY.  THE POLICY
MAY CONTAIN DEDUCTIBLES NO GREATER THAN TWENTY-FIVE THOUSAND DOLLARS
($25,000.00) PER OCCURRENCE.


H.                                      AUTOMOBILE.  BORROWERS SHALL MAINTAIN A
COMPREHENSIVE AUTOMOBILE LIABILITY INSURANCE POLICY WRITTEN UNDER COVERAGE
“SYMBOL 1”, PROVIDING A ONE MILLION DOLLAR ($1,000,000.00) COMBINED SINGLE LIMIT
FOR BODILY INJURY AND PROPERTY DAMAGE COVERING ALL OWNED, NON-OWNED AND HIRED
VEHICLES OF THE BORROWERS.  IF THE POLICY CONTAINS A SELF INSURED RETENTION IT
SHALL BE NO GREATER THAN TEN THOUSAND DOLLARS ($10,000.00) PER OCCURRENCE WITH
AN AGGREGATE RETENTION OF NO MORE THAN TWO HUNDRED FIFTY THOUSAND DOLLARS
($250,000.00), INCLUDING EXPENSES.  THE FOLLOWING ADDITIONAL COVERAGES MUST BE
PURCHASED BY BORROWERS:

114


--------------------------------------------------------------------------------


(I)                                     GARAGE LIABILITY.  A ONE MILLION DOLLAR
($1,000,000.00) COMBINED SINGLE LIMIT FOR BODILY AND PROPERTY DAMAGE FOR THE
GARAGE OPERATION.

(II)                                  GARAGEKEEPERS LEGAL LIABILITY.  FIVE
HUNDRED THOUSAND DOLLAR ($500,000.00) LIMIT FOR COMPREHENSIVE AND COLLISION
COVERAGES FOR PHYSICAL DAMAGE TO VEHICLES IN THE BORROWERS’ CARE, CUSTODY AND
CONTROL.  THE POLICY CAN BE SUBJECT TO A DEDUCTIBLE OF NO GREATER THAN TWO
THOUSAND FIVE HUNDRED DOLLARS ($2,500.00) FOR EACH AUTO AND TEN THOUSAND DOLLARS
($10,000.00) FOR EACH LOSS.


I.                                          WORKERS COMPENSATION AND EMPLOYERS
LIABILITY INSURANCE.  BORROWERS SHALL MAINTAIN A STANDARD WORKERS COMPENSATION
POLICY COVERING THE STATES OF NEVADA, PENNSYLVANIA, OHIO, MICHIGAN AND WEST
VIRGINIA AND ANY OTHER STATE WHERE THE COMPANY IS OPERATING, INCLUDING EMPLOYERS
LIABILITY COVERAGE SUBJECT TO A LIMIT OF NO LESS THAN ONE MILLION DOLLARS
($1,000,000.00) EACH EMPLOYEE, ONE MILLION DOLLARS ($1,000,000.00) EACH
ACCIDENT, ONE MILLION DOLLARS ($1,000,000.00) POLICY LIMIT.  THE POLICY SHALL
INCLUDE ENDORSEMENTS FOR VOLUNTARY COMPENSATION, STOP GAP LIABILITY,
LONG-SHOREMAN’S AND HARBORS WORKMANS COMPENSATION ACT AND MARITIME COVERAGES (AS
APPLICABLE).  IF THE BORROWERS HAVE ELECTED TO SELF-INSURE WORKERS COMPENSATION
COVERAGE IN THE STATE OF NEVADA (OR ANY OTHER STATE), THE AGENT BANK MUST BE
FURNISHED WITH A COPY OF THE CERTIFICATE FROM THE STATE(S) PERMITTING
SELF-INSURANCE AND EVIDENCE OF A STOP LOSS EXCESS WORKERS COMPENSATION POLICY
WITH A SPECIFIC RETENTION OF NO GREATER THAN THREE HUNDRED THOUSAND DOLLARS
($300,000.00) PER OCCURRENCE.


J.                                          RETENTION.  IF BORROWERS’ GENERAL
LIABILITY AND AUTOMOBILE POLICIES INCLUDE A SELF-INSURED RETENTION, IT IS AGREED
AND FULLY UNDERSTOOD THAT BORROWERS ARE SOLELY RESPONSIBLE FOR PAYMENT OF ALL
AMOUNTS DUE WITHIN SAID SELF-INSURED RETENTIONS.  ANY INDEMNIFICATION/HOLD
HARMLESS PROVISION IS EXTENDED TO COVER ALL LIABILITIES ASSOCIATED WITH SAID
SELF-INSURED RETENTIONS.


K.                                       UMBRELLA LIABILITY.  AN UMBRELLA
LIABILITY POLICY SHALL BE PURCHASED WITH A LIMIT OF NOT LESS THAN FIFTY MILLION
DOLLARS ($50,000,000.00) PROVIDING EXCESS COVERAGE OVER ALL LIMITS AND COVERAGES
INDICATED IN PARAGRAPHS (F), (H) AND (I) ABOVE.  THE LIMITS CAN BE OBTAINED BY A
COMBINATION OF PRIMARY AND EXCESS UMBRELLA POLICIES, PROVIDED THAT ALL LAYERS
FOLLOW FORM WITH THE UNDERLYING POLICIES INDICATED IN (F), (H) AND (I) ARE
WRITTEN ON AN “OCCURRENCE” FORM.  THIS POLICY SHALL BE ENDORSED TO INCLUDE THE
AGENT BANK AS AN ADDITIONAL INSURED ON BEHALF OF THE BANKS, IN THE SAME MANNER
SET FORTH IN SECTION 5.09(F) HEREINABOVE.


L.                                          KEY MAN LIFE INSURANCE.  THE
BORROWER CONSOLIDATION SHALL MAINTAIN KEY-MAN LIFE INSURANCE ON THE LIFE OF
ARNEAULT IN AN AGGREGATE AMOUNT OF NO

115


--------------------------------------------------------------------------------





LESS THAN EIGHT MILLION DOLLARS ($8,000,000.00).  EACH SUCH KEY MAN LIFE
INSURANCE POLICY OR POLICIES SHALL DESIGNATE MTRI AS THE BENEFICIARY THEREOF AND
SHALL PROVIDE THAT WRITTEN NOTICE SHALL BE GIVEN TO AGENT BANK NO LESS THAN
THIRTY (30) DAYS PRIOR TO ANY CANCELLATION OR TERMINATION THEREOF.


M.                                    CONSTRUCTION INSURANCE COVERAGES. 
BORROWERS SHALL OBTAIN, OR CAUSE TO BE OBTAINED AND SHALL MAINTAIN, OR CAUSED TO
BE MAINTAINED WITH RESPECT TO THE PIDI CONSTRUCTION PROJECT AND EACH FUTURE
PROJECT AT ALL TIMES DURING THE PERIOD IN WHICH THE PIDI CONSTRUCTION PROJECT
AND EACH FUTURE PROJECT IS UNDER CONSTRUCTION UNTIL THE OCCURRENCE OF THE
APPLICABLE COMPLETION DATE, AT ITS OWN COST AND EXPENSE, THE FOLLOWING POLICIES:

(I)                                     BUILDERS RISK.  ALL RISK BUILDERS RISK
FORM PROVIDING PROPERTY COVERAGE DURING CONSTRUCTION ON A COMPLETED VALUE FORM. 
THE POLICY AMOUNT SHALL BE NINETY TWO MILLION FIVE HUNDRED THOUSAND DOLLARS
($92,500,000.00) FOR THE PIDI CONSTRUCTION PROJECT AND ONE HUNDRED PERCENT
(100%) OF THE ANTICIPATED CONSTRUCTION COST (EXCLUDING EARTHMOVING COSTS AND
SOFT COSTS) FOR EACH FUTURE PROJECT.  THE POLICY WILL INCLUDE ENDORSEMENTS
EXTENDING COVERAGE FOR (A) PROPERTY IN TRANSIT IN A MINIMUM AMOUNT OF ONE
HUNDRED THOUSAND DOLLARS ($100,000.00) AND (B) OFFSITE STORAGE IN A MINIMUM
AMOUNT OF ONE HUNDRED THOUSAND DOLLARS ($100,000.00).  THE POLICY FOR EACH
FUTURE PROJECT SHALL ALSO INCLUDE ENDORSEMENTS EXTENDING COVERAGE FOR DELAY OF
OPENING (BUSINESS INTERRUPTION) IN A MINIMUM AMOUNT OF FIFTEEN MILLION DOLLARS
($15,000,000.00).  THE POLICY CAN BE SUBJECT TO A DEDUCTIBLE OF NO GREATER THAN
ONE HUNDRED THOUSAND DOLLARS ($100,000.00) FOR PROPERTY DAMAGE AND TEN (10) DAYS
FOR DELAY OF OPENING.  AGENT BANK MUST BE INCLUDED AS MORTGAGEE AND LOSS PAYEE. 
THE POLICY SHOULD INCLUDE AS NAMED INSURED THE OWNER, GENERAL CONTRACTOR,
SUBCONTRACTORS, SUB-SUBCONTRACTORS AND ALL MATERIAL SUPPLIES.

(II)                                  CONTRACTORS/SUB-CONTRACTORS INSURANCE
REQUIREMENTS.  BORROWERS SHALL REQUIRE THAT EACH GENERAL CONTRACTOR AND EACH
MAJOR SUBCONTRACTOR PARTY TO A MAJOR SUBCONTRACT PERFORMING WORK AT THE
APPLICABLE CONSTRUCTION PROJECT COMPLY WITH THE MINIMUM INSURANCE REQUIREMENTS
PER SCHEDULE 5.09(M) ATTACHED HERETO AND BY THIS REFERENCE INCORPORATED HEREIN
AND MADE A PART HEREOF.


N.              RATINGS.  EXCEPT AS PROVIDED BELOW, ALL POLICIES INDICATED ABOVE
SHALL BE WRITTEN WITH INSURANCE COMPANIES LICENSED AND ADMITTED TO DO BUSINESS
IN ALL STATES WHERE THE BORROWER CONSOLIDATION, OR ANY OF THEM, IS OPERATING AND
SHALL BE RATED

116


--------------------------------------------------------------------------------





NO LOWER THAN “A VIII” IN THE MOST RECENT ADDITION OF A.M. BEST’S OR “AA-” IN
THE MOST RECENT EDITION OF STANDARD & POOR’S, OR SUCH OTHER CARRIER REASONABLY
ACCEPTABLE TO AGENT BANK.  EACH OF THE BANKS AGREE THAT AGENT BANK SHALL HAVE
THE DISCRETION TO ACCEPT LOWER RATINGS OR TO ACCEPT THE USE OF NON-ADMITTED
CARRIERS WHEN DEEMED REASONABLY ACCEPTABLE BY THE AGENT BANK’S OUTSIDE INSURANCE
CONSULTANT WITHOUT THE CONSENT OF REQUISITE LENDERS. ALL POLICIES DISCUSSED
ABOVE SHALL BE ENDORSED TO PROVIDE THAT IN THE EVENT OF A CANCELLATION,
NON-RENEWAL OR MATERIAL MODIFICATION, AGENT BANK SHALL RECEIVE THIRTY (30) DAYS
PRIOR WRITTEN NOTICE THEREOF.  THE BORROWERS SHALL FURNISH AGENT BANK WITH
CERTIFICATES OF INSURANCE EXECUTED BY AN AUTHORIZED AGENT EVIDENCING COMPLIANCE
WITH ALL INSURANCE PROVISIONS DISCUSSED ABOVE ON AN ANNUAL BASIS.  THE BORROWERS
SHALL ALSO FURNISH ACTUAL POLICY ENDORSEMENTS EVIDENCING APPROPRIATE STATUS OF
AGENT BANK (AS MORTGAGEE, LOSS PAYEE AND ADDITIONAL INSURED).  CERTIFICATES OF
INSURANCE EXECUTED BY AN AUTHORIZED AGENT OF EACH CARRIER PROVIDING INSURANCE
EVIDENCING CONTINUATION OF ALL COVERAGES HAVE BEEN PROVIDED ON THE RESTATEMENT
DATE AND WILL BE PROVIDED ANNUALLY ON OR BEFORE TEN (10) DAYS PRIOR TO THE
EXPIRATION OF EACH POLICY.  ALL CERTIFICATES AND OTHER NOTICES RELATED TO THE
INSURANCE PROGRAM SHALL BE DELIVERED TO AGENT BANK CONCURRENTLY WITH THE
DELIVERY OF SUCH CERTIFICATES OR NOTICES TO SUCH CARRIER OR TO BORROWERS, OR ANY
OF THEM, AS APPLICABLE.  NOTWITHSTANDING THE FOREGOING, HOWEVER, AGENT BANK, ON
BEHALF OF THE LENDERS, CONSENTS TO THE FOLLOWING COVERAGES WITH THE A.M. BEST
RATINGS SET FORTH BELOW:

(I)                                     EXCESS LIABILITY WITH LEXINGTON AT A+
XV, NONADMITTED;

(II)                                  UMBRELLA WITH AIG (NATIONAL UNION FIRE
INSURANCE CO.) AT A+ XV;

(III)                               GENERAL LIABILITY AND AUTO WITH AMERICAN
SPECIALTY/PHILADELPHIA INSURANCE COMPANY AT A+ IX;

(IV)                              GENERAL LIABILITY WITH ARCH FOR BINION’S AND
SPEEDWAY AT A- XV, NONADMITTED;

(V)                                 LIQUOR LIABILITY WITH ASPEN SPECIALTY
INSURANCE COMPANY AT A- VIII, NONADMITTED;

(VI)                              CRIME WITH AIG (NATIONAL UNION FIRE INSURANCE
CO.) AT AA+;

(VII)                           PROPERTY INSURANCE WITH ALLIANZ, GLOBAL RISKS
U.S. INSURANCE COMPANY AT AA-; AFFILIATED FM AT BBBPI; CONTINENTAL CASUALTY
COMPANY AT A-; LIBERTY MUTUAL FIRE INSURANCE

117


--------------------------------------------------------------------------------




COMPANY AT A; TRAVELERS PROPERTY CASUALTY COMPANY AT A+; AND/OR ZURICH AMERICAN
INSURANCE COMPANY AT A+.


O.                                      OTHER COVERAGE.  ANY OTHER INSURANCE
REASONABLY REQUESTED BY AGENT BANK OR REQUISITE LENDERS IN SUCH AMOUNT AND
COVERING SUCH RISKS AS MAY BE REASONABLY REQUIRED AND CUSTOMARY IN THE RACE
TRACK HOTEL/CASINO INDUSTRY IN THE GENERAL LOCATION OF THE HOTEL/CASINO
FACILITIES.  APPROVAL OF ANY INSURANCE BY AGENT BANK SHALL NOT BE A
REPRESENTATION OF SOLVENCY OF ANY INSURER OR SUFFICIENCY OF ANY COVERAGE
REQUIRED UNDER THIS CREDIT AGREEMENT.  ALL REQUIREMENTS ARE CONSIDERED MINIMUM
IN TERMS OF THE PURCHASE AND MAINTENANCE OF INSURANCE UNDER THIS CREDIT
AGREEMENT.


SECTION 5.10.                             TAXES.  THROUGHOUT THE TERM OF THE
BANK FACILITIES, BORROWERS SHALL PREPARE AND TIMELY FILE OR CAUSE TO BE PREPARED
AND TIMELY FILED ALL FEDERAL, STATE AND LOCAL TAX RETURNS REQUIRED TO BE FILED
BY IT, AND BORROWERS SHALL PAY AND DISCHARGE PRIOR TO DELINQUENCY ALL TAXES,
ASSESSMENTS AND OTHER GOVERNMENTAL CHARGES OR LEVIES IMPOSED UPON IT, OR IN
RESPECT OF ANY OF ANY OF ITS PROPERTIES AND ASSETS EXCEPT SUCH TAXES,
ASSESSMENTS AND OTHER GOVERNMENTAL CHARGES OR LEVIES, IF ANY, AS ARE BEING
CONTESTED IN GOOD FAITH BY BORROWERS IN THE MANNER WHICH IS SET FORTH FOR SUCH
CONTESTS BY SECTION 4.07 HEREIN.


SECTION 5.11.                             PERMITTED ENCUMBRANCES ONLY.  AT ALL
TIMES THROUGHOUT THE TERM OF THE BANK FACILITIES, BORROWERS SHALL NOT CREATE,
INCUR, ASSUME OR SUFFER TO EXIST ANY MORTGAGE, DEED OF TRUST, PLEDGE, LIEN,
SECURITY INTEREST, ENCUMBRANCE, ATTACHMENT, LEVY, DISTRAINT, OR OTHER JUDICIAL
PROCESS AND BURDENS OF EVERY KIND AND NATURE EXCEPT THE PERMITTED ENCUMBRANCES
ON OR WITH RESPECT TO THE COLLATERAL, EXCEPT (A) WITH RESPECT TO MATTERS
DESCRIBED IN SECTIONS 5.03 AND 5.10 SUCH ITEMS AS ARE BEING CONTESTED IN THE
MANNER DESCRIBED THEREIN, AND (B) WITH RESPECT TO ANY OTHER ITEMS, IF ANY, AS
ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND FOR WHICH
BORROWERS HAVE MAINTAINED ADEQUATE RESERVES FOR THE PAYMENT THEREOF.


SECTION 5.12.                             ADVANCES.  AT ANY TIME DURING THE TERM
OF THE BANK FACILITIES, IF BORROWERS SHOULD FAIL (A) TO PERFORM OR OBSERVE, OR
(B) TO CAUSE TO BE PERFORMED OR OBSERVED, ANY COVENANT OR OBLIGATION OF
BORROWERS UNDER THIS CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, THEN
AGENT BANK, UPON THE GIVING OF REASONABLE NOTICE MAY (BUT SHALL BE UNDER NO
OBLIGATION TO) TAKE SUCH STEPS AS ARE NECESSARY TO REMEDY ANY SUCH
NON-PERFORMANCE OR NON-OBSERVANCE AND PROVIDE FOR PAYMENT THEREOF.  ALL AMOUNTS
ADVANCED BY AGENT BANK OR LENDERS PURSUANT TO THIS SECTION 5.12 SHALL BECOME AN
ADDITIONAL OBLIGATION OF BORROWERS TO LENDERS SECURED BY THE DEEDS OF TRUST AND
OTHER LOAN DOCUMENTS, SHALL CONSTITUTE A MANDATORY COMMITMENT REDUCTION UNTIL
REPAID AND SHALL BECOME DUE AND PAYABLE BY BORROWERS ON THE NEXT INTEREST
PAYMENT DATE, TOGETHER WITH INTEREST THEREON AT A RATE PER ANNUM EQUAL TO THE
DEFAULT RATE (SUCH INTEREST TO BE CALCULATED FROM THE DATE OF SUCH ADVANCEMENT
TO THE DATE OF PAYMENT THEREOF BY BORROWERS).

118


--------------------------------------------------------------------------------





SECTION 5.13.                             FURTHER ASSURANCES.  BORROWERS WILL
DO, EXECUTE, ACKNOWLEDGE AND DELIVER, OR CAUSE TO BE DONE, EXECUTED,
ACKNOWLEDGED AND DELIVERED, SUCH AMENDMENTS OR SUPPLEMENTS HERETO OR TO ANY OF
THE LOAN DOCUMENTS AND SUCH FURTHER DOCUMENTS, INSTRUMENTS AND TRANSFERS AS
REQUISITE LENDER OR AGENT BANK MAY REASONABLY REQUIRE FOR THE CURING OF ANY
DEFECT IN THE EXECUTION OR ACKNOWLEDGEMENT HEREOF OR IN ANY OF THE LOAN
DOCUMENTS, OR IN THE DESCRIPTION OF THE COLLATERAL PROPERTIES OR OTHER
COLLATERAL OR FOR THE PROPER EVIDENCING OF GIVING NOTICE OF EACH LIEN OR
SECURITY INTEREST SECURING REPAYMENT OF THE BANK FACILITIES.  FURTHER, UPON THE
EXECUTION AND DELIVERY OF THE DEEDS OF TRUST AND EACH OF THE LOAN DOCUMENTS AND
THEREAFTER, FROM TIME TO TIME, BORROWERS SHALL CAUSE THE DEEDS OF TRUST AND EACH
OF THE LOAN DOCUMENTS AND EACH AMENDMENT AND SUPPLEMENT THERETO TO BE FILED,
REGISTERED AND RECORDED AND TO BE REFILED, RE-REGISTERED AND RE-RECORDED IN SUCH
MANNER AND IN SUCH PLACES AS MAY BE REASONABLY REQUIRED BY THE REQUISITE LENDERS
OR AGENT BANK, IN ORDER TO PUBLISH NOTICE OF AND FULLY PROTECT THE LIENS OF THE
DEEDS OF TRUST AND THE LOAN DOCUMENTS AND TO PROTECT OR CONTINUE TO PERFECT THE
SECURITY INTERESTS CREATED BY THE DEEDS OF TRUST AND LOAN DOCUMENTS IN THE
COLLATERAL PROPERTIES AND COLLATERAL AND TO PERFORM OR CAUSE TO BE PERFORMED
FROM TIME TO TIME ANY OTHER ACTIONS REQUIRED BY LAW AND EXECUTE OR CAUSE TO BE
EXECUTED ANY AND ALL INSTRUMENTS OF FURTHER ASSURANCE THAT MAY BE NECESSARY FOR
SUCH PUBLICATION, PERFECTION, CONTINUATION AND PROTECTION.


SECTION 5.14.                             INDEMNIFICATION.  BORROWERS AGREE TO
AND DO HEREBY JOINTLY AND SEVERALLY INDEMNIFY, PROTECT, DEFEND AND SAVE HARMLESS
AGENT BANK AND EACH OF THE BANKS AND THEIR RESPECTIVE TRUSTEES, OFFICERS,
EMPLOYEES, AGENTS, ATTORNEYS AND SHAREHOLDERS (INDIVIDUALLY AN “INDEMNIFIED
PARTY” AND COLLECTIVELY THE “INDEMNIFIED PARTIES”) FROM AND AGAINST ANY AND ALL
LOSSES, DAMAGES, EXPENSES OR LIABILITIES OF ANY KIND OR NATURE FROM ANY SUITS,
CLAIMS, OR DEMANDS, INCLUDING REASON­ABLE COUNSEL FEES INCURRED IN INVESTIGATING
OR DEFENDING SUCH CLAIM, SUFFERED BY ANY OF THEM AND CAUSED BY, RELATING TO,
ARISING OUT OF, RESULTING FROM, OR IN ANY WAY CONNECTED WITH THIS CREDIT
AGREEMENT, WITH ANY OTHER LOAN DOCUMENT OR WITH THE TRANSACTIONS CONTEMPLATED
HEREIN AND THEREBY; PROVIDED, HOWEVER, BORROWERS SHALL NOT BE OBLIGATED TO
INDEMNIFY, PROTECT, DEFEND OR SAVE HARMLESS AN INDEMNIFIED PARTY IF, AND TO THE
EXTENT, THE LOSS, DAMAGE, EXPENSE OR LIABILITY WAS CAUSED BY (A) THE GROSS
NEGLIGENCE OR INTENTIONAL MISCONDUCT OF SUCH INDEMNIFIED PARTY, OR (B) THE
BREACH OF THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT BY SUCH INDEMNIFIED
PARTY OR THE BREACH OF ANY LAWS, RULES OR REGULATION BY SUCH INDEMNIFIED PARTY
(OTHER THAN THOSE BREACHES OF LAWS ARISING FROM ANY BORROWERS’ DEFAULT).  IN
CASE ANY ACTION SHALL BE BROUGHT AGAINST ANY INDEMNIFIED PARTY BASED UPON ANY OF
THE ABOVE AND IN RESPECT TO WHICH INDEMNITY MAY BE SOUGHT AGAINST BORROWERS,
AGENT BANK SHALL PROMPTLY NOTIFY BORROWERS IN WRITING, AND BORROWERS SHALL
ASSUME THE DEFENSE THEREOF, INCLUDING THE EMPLOYMENT OF COUNSEL SELECTED BY
BORROWERS AND REASONABLY SATISFACTORY TO INDEMNIFIED PARTY, THE PAYMENT OF ALL
COSTS AND EXPENSES AND THE RIGHT TO NEGOTIATE AND CONSENT TO SETTLEMENT UPON THE
CONSENT OF THE INDEMNIFIED PARTY.  UPON REASONABLE DETERMINATION MADE BY
INDEMNIFIED PARTY THAT SUCH COUNSEL

119


--------------------------------------------------------------------------------





WOULD HAVE A CONFLICT REPRESENTING SUCH INDEMNIFIED PARTY AND BORROWERS, THE
APPLICABLE INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO EMPLOY SEPARATE COUNSEL IN
ANY SUCH ACTION AND TO PARTICIPATE IN THE DEFENSE THEREOF.  BORROWERS SHALL NOT
BE LIABLE FOR ANY SETTLEMENT OF ANY SUCH ACTION EFFECTED WITHOUT THEIR CONSENT,
BUT IF SETTLED WITH BORROWERS’ CONSENT, OR IF THERE BE A FINAL JUDGMENT FOR THE
CLAIMANT IN ANY SUCH ACTION, BORROWERS AGREE TO INDEMNIFY, DEFEND AND SAVE
HARMLESS SUCH INDEMNIFIED PARTIES FROM AND AGAINST ANY LOSS OR LIABILITY BY
REASON OF SUCH SETTLEMENT OR JUDGMENT.  THE PROVISIONS OF THIS SECTION 5.14
SHALL SURVIVE THE TERMINATION OF THIS CREDIT AGREEMENT AND THE REPAYMENT OF THE
BANK FACILITIES AND THE ASSIGNMENT OR SUBPARTICIPATION OF ALL OR ANY PORTION OF
THE SYNDICATION INTEREST HELD BY ANY LENDER PURSUANT TO SECTION 10.10.


SECTION 5.15.                             INSPECTION OF THE COLLATERAL AND
APPRAISAL.  AT ALL TIMES DURING THE TERM OF THE BANK FACILITIES AND SUBJECT TO
COMPLIANCE WITH ALL APPLICABLE GAMING LAWS, BORROWERS SHALL PROVIDE OR CAUSE TO
BE PROVIDED TO BANKS AND ANY AUTHORIZED REPRESENTATIVES OF BANKS, ACCOMPANIED BY
REPRESENTATIVES OF BORROWERS, THE REASONABLE RIGHT OF ENTRY AND FREE ACCESS TO
THE COLLATERAL PROPERTIES TO INSPECT SAME ON REASONABLE PRIOR NOTICE TO
BORROWERS.  PROVIDED, HOWEVER, LENDERS SHALL USE COMMERCIALLY REASONABLE EFFORTS
TO AVOID UNDUE INTERFERENCE WITH BORROWERS’ BUSINESS OPERATIONS.  IF AT ANY TIME
ANY QUALIFIED APPRAISAL OF THE COLLATERAL PROPERTIES, OR ANY OF THEM, IS
REQUIRED TO BE MADE BY ANY BANKING REGULATORY AUTHORITY OR DETERMINED TO BE
NECESSARY BY AGENT BANK OR REQUISITE LENDERS AFTER THE OCCURRENCE OF AN EVENT OF
DEFAULT, BORROWERS AGREE TO PAY ALL FEES, COSTS AND EXPENSES INCURRED BY AGENT
BANK IN CONNECTION WITH THE PREPARATION OF SUCH QUALIFIED APPRAISAL.


SECTION 5.16.                             COMPLIANCE WITH OTHER LOAN DOCUMENTS. 
BORROWERS SHALL COMPLY WITH EACH AND EVERY TERM, CONDITION AND AGREEMENT
CONTAINED IN THE LOAN DOCUMENTS INCLUDING, WITHOUT LIMITATION, THE ENVIRONMENTAL
CERTIFICATE AND ALL OF THE SECURITY DOCUMENTATION.


SECTION 5.17.                             SUITS OR ACTIONS AFFECTING BORROWERS. 
THROUGHOUT THE TERM OF THE BANK FACILITIES, BORROWERS SHALL PROMPTLY ADVISE
AGENT BANK IN WRITING WITHIN TEN (10) DAYS AFTER BORROWERS OBTAIN KNOWLEDGE OF
(A) ANY CLAIMS, LITIGATION, PROCEEDINGS OR DISPUTES (WHETHER OR NOT PURPORTEDLY
ON BEHALF OF BORROWERS) AGAINST, OR TO THE ACTUAL KNOWLEDGE OF BORROWERS,
THREATENED OR AFFECTING BORROWERS WHICH, IF ADVERSELY DETERMINED, WOULD RESULT
IN A MATERIAL ADVERSE CHANGE IN THE COLLATERAL PROPERTIES OR THE BUSINESS,
OPERATIONS OR FINANCIAL CONDITIONS OF BORROWERS, (B) ANY MATERIAL LABOR
CONTROVERSY RESULTING IN OR THREATENING TO RESULT IN A STRIKE AGAINST ANY OF THE
COLLATERAL PROPERTIES OR HOTEL/CASINO FACILITIES, OR (C) ANY PROPOSAL BY ANY
GOVERNMENTAL AUTHORITY TO ACQUIRE ANY OF THE MATERIAL ASSETS OR BUSINESS OF
BORROWERS.

120


--------------------------------------------------------------------------------





SECTION 5.18.                             CONSENTS OF AND NOTICE TO GAMING
AUTHORITIES.


A.                                       BORROWERS SHALL MAKE ALL NECESSARY
APPLICATIONS TO AND PROCURE ALL NECESSARY CONSENTS AND APPROVALS OF THE
APPLICABLE GAMING AUTHORITIES TO THE: (I) PLEDGE OF THE STOCK OF MPI, SGLVI,
PIDI, SDI AND SGFI, PURSUANT TO THE STOCK PLEDGES, (II) THE RESTRICTIONS ON
TRANSFER AND HYPOTHECATION OF THE STOCK OF MPI, SGLVI, PIDI, SDI AND SGFI,
CONTAINED IN SECTIONS 6.12(A) AND 7.01(S), AND (III) THE TERMS SET FORTH IN THE
CREDIT AGREEMENT AND EACH OF THE LOAN DOCUMENTS, TO THE EXTENT WHICH MAY BE
REQUIRED BY THE WEST VIRGINIA GAMING AUTHORITIES AND/OR THE PENNSYLVANIA GAMING
AUTHORITIES; AND


B.                                      BORROWERS SHALL COMPLY IN ALL MATERIAL
RESPECTS WITH ALL APPLICABLE STATUTES, RULES AND REGULATIONS REQUIRING REPORTS
AND DISCLOSURES TO ALL APPLICABLE GAMING AUTHORITIES, INCLUDING, BUT NOT LIMITED
TO, REPORTING THIS CREDIT FACILITY TRANSACTION, WITHIN THE TIME PERIOD REQUIRED
BY REGULATION 8.130(2) OF THE REGULATIONS OF NEVADA GAMING COMMISSION AND STATE
GAMING CONTROL BOARD AND AS MAY BE REQUIRED BY THE WEST VIRGINIA GAMING
AUTHORITIES AND/OR THE PENNSYLVANIA GAMING AUTHORITIES.


SECTION 5.19.                             TRADENAMES, TRADEMARKS AND
SERVICEMARKS.  BORROWERS SHALL NOT ASSIGN OR IN ANY OTHER MANNER ALIENATE THEIR
RESPECTIVE INTERESTS IN ANY MATERIAL TRADENAMES, TRADEMARKS OR SERVICEMARKS
RELATING OR PERTAINING TO THE HOTEL/CASINO FACILITIES DURING THE TERM OF THE
BANK FACILITIES.  NO BORROWER SHALL CHANGE ITS NAME WITHOUT FIRST GIVING AT
LEAST THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO AGENT BANK.


SECTION 5.20.                             NOTICE OF HAZARDOUS MATERIALS.  WITHIN
TEN (10) DAYS AFTER AN EXECUTIVE OFFICER OF ANY OF THE BORROWERS SHALL HAVE
OBTAINED ACTUAL KNOWLEDGE THEREOF, BORROWERS SHALL PROMPTLY ADVISE AGENT BANK
AND EACH OF THE LENDERS IN WRITING OF AND DELIVER A COPY OF: (A) ANY AND ALL
ENFORCEMENT, CLEAN-UP, REMOVAL OR OTHER GOVERNMENTAL OR REGULATORY ACTIONS
INSTITUTED OR THREATENED BY ANY GOVERNMENTAL AGENCY PURSUANT TO ANY APPLICABLE
FEDERAL, STATE OR LOCAL LAWS, ORDINANCES OR REGULATIONS RELATING TO ANY
HAZARDOUS MATERIALS (AS DEFINED IN THE ENVIRONMENTAL CERTIFICATE) AFFECTING THE
COLLATERAL PROPERTIES (“HAZARDOUS MATERIALS LAWS”); (B) ALL WRITTEN CLAIMS MADE
OR THREATENED BY ANY THIRD PARTY AGAINST BORROWERS, THE COLLATERAL PROPERTIES,
THE HOTEL/CASINO FACILITIES, OR ANY OF THEM, RELATING TO DAMAGE, CONTRIBUTION,
COST RECOVERY COMPENSATION, LOSS OR INJURY RESULTING FROM ANY HAZARDOUS
MATERIALS (THE MATTERS SET FORTH IN CLAUSES (A) AND (B) ABOVE ARE HEREINAFTER
REFERRED TO AS “HAZARDOUS MATERIALS CLAIMS”); AND (C) THE DISCOVERY OF ANY
OCCURRENCE OR CONDITION ON ANY REAL PROPERTY ADJOINING OR IN THE VICINITY OF THE
COLLATERAL PROPERTIES, THE HOTEL/CASINO FACILITIES, OR ANY OF THEM, THAT COULD
CAUSE ANY BORROWER OR ANY PART THEREOF TO BE HELD LIABLE UNDER THE PROVISIONS
OF, OR TO BE OTHERWISE SUBJECT TO ANY RESTRICTIONS ON THE OWNERSHIP, OCCUPANCY,
TRANSFERABILITY OR USE OF THE COLLATERAL PROPERTIES OR THE HOTEL/CASINO
FACILITIES UNDER, ANY HAZARDOUS MATERIALS LAWS.

121


--------------------------------------------------------------------------------





SECTION 5.21.                             COMPLIANCE WITH ACCESS LAWS.


A.                                       BORROWERS AGREE THAT BORROWERS, THE
HOTEL/CASINO FACILITIES AND THE COLLATERAL PROPERTIES SHALL AT ALL TIMES
STRICTLY COMPLY WITH THE REQUIREMENTS OF THE AMERICANS WITH DISABILITIES ACT OF
1990; THE FAIR HOUSING AMENDMENTS ACT OF 1988; AND OTHER FEDERAL, STATE OR LOCAL
LAWS OR ORDINANCES RELATED TO DISABLED ACCESS; OR ANY STATUTE, RULE, REGULATION,
ORDINANCE, ORDER OF GOVERNMENTAL AUTHORITIES, OR ORDER OR DECREE OF ANY COURT
ADOPTED OR ENACTED WITH RESPECT THERETO, AS NOW EXISTING OR HEREAFTER AMENDED OR
ADOPTED (COLLECTIVELY, THE “ACCESS LAWS”), AS MAY BE APPLICABLE TO THE
RESPECTIVE HOTEL/CASINO FACILITIES.  AT ANY TIME, AGENT BANK MAY REQUIRE A
CERTIFICATE OF COMPLIANCE WITH THE ACCESS LAWS AND INDEMNIFICATION AGREEMENT IN
A FORM REASONABLY ACCEPTABLE TO AGENT BANK.  AGENT BANK MAY ALSO REQUIRE A
CERTIFICATE OF COMPLIANCE WITH THE ACCESS LAWS FROM AN ARCHITECT, ENGINEER, OR
OTHER THIRD PARTY ACCEPTABLE TO AGENT BANK.


B.                                      NOTWITHSTANDING ANY PROVISIONS SET FORTH
HEREIN OR IN ANY OTHER DOCUMENT, BORROWERS SHALL NOT ALTER OR PERMIT ANY TENANT
OR OTHER PERSON TO ALTER THE HOTEL/CASINO FACILITIES OR THE COLLATERAL
PROPERTIES IN ANY MANNER WHICH WOULD INCREASE BORROWERS’ RESPONSIBILITIES FOR
COMPLIANCE WITH THE ACCESS LAWS WITHOUT THE PRIOR WRITTEN APPROVAL OF AGENT
BANK.  IN CONNECTION WITH SUCH APPROVAL, AGENT BANK MAY REQUIRE A CERTIFICATE OF
COMPLIANCE WITH THE ACCESS LAWS FROM AN ARCHITECT, ENGINEER OR OTHER PERSON
ACCEPTABLE TO AGENT BANK.


C.                                       BORROWERS AGREE TO GIVE PROMPT WRITTEN
NOTICE TO AGENT BANK OF THE RECEIPT BY BORROWERS OF ANY CLAIMS OF VIOLATION OF
ANY OF THE ACCESS LAWS AND OF THE COMMENCEMENT OF ANY PROCEEDINGS OR
INVESTIGATIONS WHICH RELATE TO COMPLIANCE WITH ANY OF THE ACCESS LAWS.


D.                                      BORROWERS SHALL INDEMNIFY, DEFEND AND
HOLD HARMLESS INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS,
DAMAGES, COSTS, EXPENSES, LOSSES, LIABILITIES, PENALTIES, FINES AND OTHER
PROCEEDINGS INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND
EXPENSES ARISING DIRECTLY OR INDIRECTLY FROM OR OUT OF OR IN ANY WAY CONNECTED
WITH ANY FAILURE OF THE HOTEL/CASINO FACILITIES OR THE COLLATERAL PROPERTIES TO
COMPLY WITH ANY OF THE ACCESS LAWS AS THE SAME MAY HAVE BEEN APPLICABLE DURING
THE TERM OF THE BANK FACILITIES.  THE OBLIGATIONS AND LIABILITIES OF BORROWERS
UNDER THIS SECTION SHALL SURVIVE BANK FACILITIES TERMINATION, ANY SATISFACTION,
ASSIGNMENT, JUDICIAL OR NONJUDICIAL FORECLOSURE PROCEEDING, OR DELIVERY OF A
DEED IN LIEU OF FORECLOSURE.

122


--------------------------------------------------------------------------------





SECTION 5.22.                             COMPLIANCE WITH AND RESTRICTION ON
AMENDMENT OF GREEN SHINGLE LOAN DOCUMENTS AND NATIONAL CITY LOAN DOCUMENTS.


A.                                       UNTIL BANK FACILITIES TERMINATION,
BORROWERS SHALL FULLY PERFORM AND COMPLY WITH OR CAUSE TO BE PERFORMED AND
COMPLIED WITH ALL OF THE RESPECTIVE MATERIAL COVENANTS, MATERIAL TERMS AND
MATERIAL CONDITIONS IMPOSED OR ASSUMED BY THEM, OR ANY OF THEM, UNDER EACH OF
THE GREEN SHINGLE LOAN DOCUMENTS.  OTHER THAN EXTENDING THE MATURITY DATE UNDER
THE GREEN SHINGLE LOAN DOCUMENTS TO JUNE 30, 2007, BORROWERS SHALL NOT AMEND,
MODIFY OR TERMINATE, OR ENTER INTO ANY AGREEMENT TO AMEND, MODIFY OR TERMINATE
ANY OF THE GREEN SHINGLE LOAN DOCUMENTS WITHOUT THE PRIOR WRITTEN CONSENT OF
REQUISITE LENDERS.


B.                                      UNTIL BANK FACILITIES TERMINATION,
BORROWERS SHALL FULLY PERFORM AND COMPLY WITH OR CAUSE TO BE PERFORMED AND
COMPLIED WITH ALL OF THE RESPECTIVE MATERIAL COVENANTS, MATERIAL TERMS AND
MATERIAL CONDITIONS IMPOSED OR ASSUMED BY THEM, OR ANY OF THEM, UNDER EACH OF
THE NATIONAL CITY LOAN DOCUMENTS.  BORROWERS SHALL NOT AMEND, MODIFY OR
TERMINATE, OR ENTER INTO ANY AGREEMENT TO AMEND, MODIFY OR TERMINATE ANY OF THE
NATIONAL CITY LOAN DOCUMENTS WITHOUT THE PRIOR WRITTEN CONSENT OF REQUISITE
LENDERS.


SECTION 5.23.                             SGFI LEASES.  SGFI SHALL PERFORM ALL
OF ITS MONETARY AND NON-MONETARY OBLIGATIONS UNDER EACH OF THE SGFI LEASES, ALL
IN A TIMELY MANNER.  NO SGFI LEASE SHALL BE AMENDED, MODIFIED, TERMINATED OR
SURRENDERED WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT BANK.


SECTION 5.24.                             COMPLIANCE WITH AND RESTRICTION ON
AMENDMENT OF SENIOR UNSECURED INDENTURE, SENIOR UNSECURED NOTES, SENIOR
SUBORDINATED INDENTURE AND SENIOR SUBORDINATED NOTES.


A.                                       UNTIL BANK FACILITIES TERMINATION,
BORROWERS SHALL FULLY PERFORM AND COMPLY AND CAUSE COMPLIANCE WITH ALL MATERIAL
AGREEMENTS, COVENANTS, TERMS AND CONDITIONS IMPOSED UPON, OR ASSUMED BY, MTRI
AND ITS SUBSIDIARIES UNDER THE SENIOR UNSECURED INDENTURE, SENIOR UNSECURED
NOTES, SENIOR SUBORDINATED INDENTURE AND SENIOR SUBORDINATED NOTES.


B.                                      NO AMENDMENTS OR MODIFICATIONS SHALL BE
MADE TO, NOR SHALL ANY AGREEMENT BE MADE OR ENTERED OR ENTERED INTO TO AMEND OR
MODIFY THE SENIOR UNSECURED INDENTURE, SENIOR UNSECURED NOTES, SENIOR
SUBORDINATED INDENTURE OR SENIOR SUBORDINATED NOTES WITHOUT THE PRIOR WRITTEN
CONSENT OF AGENT BANK, OR IF IN THE OPINION OF AGENT BANK SUCH AMENDMENT OR
MODIFICATION IS MATERIAL OR IN ANY MANNER ADVERSE TO THE BORROWER CONSOLIDATION,
OR ANY OF THEM OR THE LENDERS, WITHOUT THE PRIOR WRITTEN CONSENT OF REQUISITE
LENDERS, WHICH CONSENT OF AGENT BANK, OR REQUISITE LENDERS, AS APPLICABLE, SHALL
NOT BE UNREASONABLY WITHHELD.

123


--------------------------------------------------------------------------------





SECTION 5.25.                             PROHIBITION ON PREPAYMENT OR
DEFEASANCE OF SENIOR UNSECURED DEBT.  NOTWITHSTANDING ANYTHING CONTAINED IN THE
CREDIT AGREEMENT TO THE CONTRARY, NO MEMBER OF THE BORROWER CONSOLIDATION SHALL,
EXCEPT WITH THE PRIOR WRITTEN CONSENT OF THE REQUISITE LENDERS, PURCHASE,
REDEEM, RETIRE OR OTHERWISE ACQUIRE FOR VALUE, OR SET APART ANY MONEY FOR A
SINKING, DEFEASANCE OR OTHER ANALOGOUS FUND FOR, THE PURCHASE, REDEMPTION,
RETIREMENT OR OTHER ACQUISITION OF, OR MAKE ANY VOLUNTARY PAYMENT OR PREPAYMENT
OF THE PRINCIPAL OF OR INTEREST ON, OR ANY OTHER AMOUNT OWING IN RESPECT OF, THE
SENIOR UNSECURED NOTES OR SENIOR SUBORDINATED NOTES, EXCEPT FOR (I) REFINANCE OF
THE SENIOR UNSECURED NOTES WITH OTHER SENIOR UNSECURED INDEBTEDNESS HAVING A
MATURITY NO EARLIER THAN 2012, WHICH REFINANCING SHALL BE COMPLETED PRIOR TO
OCTOBER 1, 2009, (II) REGULARLY SCHEDULED PAYMENTS OF INTEREST IN RESPECT OF
SUCH SENIOR UNSECURED NOTES REQUIRED PURSUANT TO THE INSTRUMENTS EVIDENCING SUCH
SENIOR UNSECURED NOTES AND THE SENIOR UNSECURED INDENTURE, (III) REGULARLY
SCHEDULED PAYMENTS OF INTEREST IN RESPECT OF SUCH SENIOR SUBORDINATED NOTES
REQUIRED PURSUANT TO THE INSTRUMENTS EVIDENCING SUCH SENIOR SUBORDINATED NOTES
AND THE SENIOR SUBORDINATED INDENTURE, AND (IV) THE PRINCIPAL AMOUNT OF ANY
REGULATORY REDEMPTION REQUIRED BY ANY GAMING AUTHORITY.


SECTION 5.26.                             KEY MAN LIFE INSURANCE.  IN THE EVENT
OF THE DEATH OF ARNEAULT PRIOR TO BANK FACILITIES TERMINATION, BORROWERS SHALL
CAUSE A MANDATORY COMMITMENT REDUCTION TO BE MADE TO THE AGGREGATE COMMITMENT IN
THE AMOUNT OF FOUR MILLION DOLLARS ($4,000,000.00), WHICH MANDATORY COMMITMENT
REDUCTION SHALL BE MADE ON OR BEFORE THE EARLIER TO OCCUR OF (A) RECEIPT BY MTRI
OF THE PROCEEDS OF THE KEY MAN LIFE INSURANCE REQUIRED TO BE MAINTAINED BY THE
BORROWER CONSOLIDATION UNDER SECTION 5.09; OR (B) ONE HUNDRED TWENTY (120) DAYS
FOLLOWING THE DEATH OF ARNEAULT.


SECTION 5.27.                             COMPLIANCE WITH OTHER LOAN DOCUMENTS,
EXECUTION OF SUBSIDIARY GUARANTIES AND PLEDGE OF RESTRICTED SUBSIDIARY STOCK. 
EACH MEMBER OF THE BORROWER CONSOLIDATION SHALL COMPLY WITH EACH AND EVERY TERM,
CONDITION AND AGREEMENT CONTAINED IN THE LOAN DOCUMENTS TO WHICH THEY, OR ANY OF
THEM, ARE A PARTY.  BORROWERS SHALL NOTIFY AGENT BANK IN WRITING ON OR BEFORE
TEN (10) DAYS FOLLOWING THE CREATION THEREOF, OF EACH RESTRICTED SUBSIDIARY AND
UNRESTRICTED SUBSIDIARY, TOGETHER WITH A DESCRIPTION OF EACH NEW VENTURE OWNED
OR TO BE ACQUIRED BY SUCH RESTRICTED SUBSIDIARY OR UNRESTRICTED SUBSIDIARY. 
BORROWERS SHALL FURTHER CAUSE EACH RESTRICTED SUBSIDIARY CREATED OR OTHERWISE
OCCURRING FROM TIME TO TIME FOLLOWING THE RESTATEMENT DATE TO JOIN IN THE
EXECUTION OF THE SUBSIDIARY GUARANTY IN FAVOR OF AGENT BANK AND TO DELIVER THE
ORIGINAL THEREOF, OR A DULY EXECUTED CERTIFICATE OF JOINDER IN THE FORM ATTACHED
TO THE SUBSIDIARY GUARANTY AS EXHIBIT A, TO AGENT BANK PROMPTLY, BUT IN NO EVENT
LATER THAN THIRTY (30) DAYS FOLLOWING THE CREATION OR OTHER OCCURRENCE OF SUCH
RESTRICTED SUBSIDIARY.  MTRI SHALL EXECUTE OR CAUSE TO BE EXECUTED A RESTRICTED
SUBSIDIARY SECURITY AGREEMENT NO LATER THAN THIRTY (30) DAYS FOLLOWING THE
CREATION OR OTHER OCCURRENCE OF EACH RESTRICTED SUBSIDIARY.  IN THE CASE OF A
RESTRICTED SUBSIDIARY WHICH

124


--------------------------------------------------------------------------------





IS THE HOLDER OF GAMING PERMITS, MTRI SHALL USE ITS BEST EFFORTS TO CAUSE ALL
NECESSARY GOVERNMENTAL AUTHORITIES TO CONSENT TO THE DELIVERY OF THE APPLICABLE
STOCK CERTIFICATES, TOGETHER WITH A STOCK POWER EXECUTED IN BLANK, TO AGENT BANK
AS SOON AS REASONABLY PRACTICAL.  MTRI SHALL DELIVER THE APPLICABLE STOCK
CERTIFICATES TO AGENT BANK PROMPTLY FOLLOWING RECEIPT OF SUCH APPROVAL.  IN THE
CASE OF A RESTRICTED SUBSIDIARY THAT IS NOT THE HOLDER OF ANY GAMING PERMITS,
THE APPLICABLE STOCK CERTIFICATES, TOGETHER WITH A STOCK POWER EXECUTED IN
BLANK, SHALL BE DELIVERED TO AGENT BANK CONCURRENTLY WITH THE EXECUTION OF THE
RESTRICTED SUBSIDIARY SECURITY AGREEMENT.  BANKS DO HEREBY ACKNOWLEDGE RECEIPT
OF NOTICE OF THE CREATION OF MTR HARNESS AS A WHOLLY OWNED UNRESTRICTED
SUBSIDIARY OF MTRI.  BANKS DO HEREBY ACKNOWLEDGE RECEIPT OF NOTICE OF THE
CREATION OF JRI AS A WHOLLY OWNED UNRESTRICTED SUBSIDIARY OF MTRI HOLDING A
NINETY PERCENT (90.0%) EQUITY INTEREST IN JTAL.


SECTION 5.28.                             [RESERVED.]


SECTION 5.29.                             CONSTRUCTION COVENANTS.


A.                                       THE PIDI CASINO COMPLETION DATE SHALL
OCCUR ON OR BEFORE JUNE 30, 2007;


B.                                      THE PIDI RACETRACK COMPLETION DATE SHALL
OCCUR ON OR BEFORE JUNE 30, 2008;


C.                                       THE COMPLETION DATE OF EACH MATERIAL
FUTURE PROJECT SHALL BE ON OR BEFORE THE TWENTY-FIRST (21ST) MONTH ANNIVERSARY
DATE OF THE CONSTRUCTION COMMENCEMENT OF SUCH MATERIAL FUTURE PROJECT UNLESS
OTHERWISE APPROVED BY REQUISITE LENDERS;


D.                                      LENDERS’ CONSULTANT SHALL, AT ALL TIMES
DURING THE CONSTRUCTION OF THE APPLICABLE CONSTRUCTION PROJECT, HAVE THE RIGHT
OF REASONABLE ENTRY AND FREE ACCESS TO SUCH CONSTRUCTION PROJECT AND THE RIGHT
TO INSPECT ALL WORK DONE, LABOR PERFORMED AND MATERIALS FURNISHED IN CONNECTION
WITH SUCH CONSTRUCTION PROJECT AND THE RIGHT TO INSPECT ALL WORK DONE, LABOR
PERFORMED AND MATERIALS FURNISHED IN CONNECTION WITH SUCH CONSTRUCTION PROJECT
AND THE RIGHT OF REASONABLE INSPECTION TO INSPECT ALL DRAW REQUESTS BOOKS,
CONTRACTS AND CONSTRUCTION RECORDS WHICH SUCH LENDERS’ CONSULTANT REASONABLY
DEEMS NECESSARY FOR THE CONSTRUCTION PROJECT REVIEWS.  IN PERFORMING SUCH
INSPECTIONS, AGENT BANK AND LENDERS’ CONSULTANT SHALL COOPERATE WITH BORROWERS
IN MAKING SUITABLE ARRANGEMENTS TO MINIMIZE DISRUPTION OF THE CONSTRUCTION WORK,
AND EACH SUCH INSPECTION SHALL BE CONDUCTED PURSUANT TO APPLICABLE INSURANCE,
SAFETY AND SECURITY REQUIREMENTS;


E.                                       IN THE EVENT THE IN BALANCE CALCULATION
DEMONSTRATES THE BORROWER CONSOLIDATION TO BE OUT OF BALANCE FOR TWO (2)
CONSECUTIVE MONTHLY PERIODS:

125


--------------------------------------------------------------------------------




(I)                                     NO FURTHER BORROWINGS, SWINGLINE
ADVANCES OR LETTERS OF CREDIT SHALL BE ADVANCED OR ISSUED UNDER THE BANK
FACILITIES UNTIL THE BORROWER CONSOLIDATION DEMONSTRATES THAT IT IS IN BALANCE
(THE “OUT OF BALANCE PERIOD”); AND

(II)                                  DURING THE OUT OF BALANCE PERIOD THE
APPLICABLE MARGINS OTHERWISE APPLICABLE TO BASE RATE LOANS AND LIBOR LOANS SHALL
BE INCREASED BY TWO PERCENT (2%) PER ANNUM.


F.                                         UNTIL COMPLETION OF EACH CONSTRUCTION
PROJECT LENDERS’ CONSULTANT SHALL SUBMIT TO AGENT BANK AS SOON AS REASONABLY
PRACTICAL FOLLOWING THE END OF EACH MONTH, A REPORT ON THE CONSTRUCTION PROJECT
REVIEWS AND THE STATUS OF CONSTRUCTION AS OF THE END OF SUCH FISCAL QUARTER FOR
EACH CONSTRUCTION PROJECT, TOGETHER WITH ANY OTHER INFORMATION, ACCOUNTING OR
DOCUMENTS REASONABLY REQUESTED BY AGENT BANK OR UPON THE REQUEST OF REQUISITE
LENDERS; AND


G.                                      BORROWERS AGREE TO REIMBURSE AGENT BANK
FOR THE COSTS AND EXPENSES OF THE LENDERS’ CONSULTANT WITHIN THIRTY (30) DAYS OF
BORROWERS’ RECEIPT OF A WRITTEN INVOICE SETTING FORTH THE AMOUNT DUE.


SECTION 5.30.                             RESOLUTION OF MARA ENVIRONMENTAL
ISSUES AND ENCUMBRANCE OF MARA REAL PROPERTY.  THE MARA ENVIRONMENTAL COMPLIANCE
SHALL BE COMPLETED BY BORROWERS IN ALL MATERIAL RESPECTS ON OR BEFORE APRIL 1,
2008, AGENT BANK AND EACH OF THE LENDERS:


A.                                       AGREE THAT THE NEW ACQUISITION
CERTIFICATIONS WITH RESPECT TO THE MARA PROPERTY MAY BE DEFERRED UNTIL SUCH TIME
AS THE MARA ENVIRONMENTAL COMPLIANCE HAS BEEN COMPLETED; AND


B.                                      AGREE THAT THE REQUIREMENT THAT SDI
ENCUMBER THE MARA PROPERTY AS COLLATERAL SHALL BE DEFERRED UNTIL SUCH TIME AS
THE MARA ENVIRONMENTAL COMPLIANCE HAS OCCURRED AND BORROWERS HAVE DELIVERED THE
NEW ACQUISITION CERTIFICATIONS WITH RESPECT TO THE MARA PROPERTY.


SECTION 5.31.                             SPECIAL PROVISIONS REGARDING
ACQUISITION OF ADDITIONAL PROPERTIES WITH ENVIRONMENTAL ISSUES.  IN THE EVENT
THE BORROWER CONSOLIDATION DESIRES TO ACQUIRE OWNERSHIP OF ADDITIONAL REAL
PROPERTY, BUT BECAUSE OF ENVIRONMENTAL ISSUES WOULD BE UNABLE TO DELIVER THE NEW
ACQUISITION CERTIFICATIONS AS PROVIDED IN SECTION 5.06(B) OR 6.09(I)(III):


A.                                       NO LESS THAN FORTY-FIVE (45) DAYS PRIOR
TO THE DATE BORROWERS DESIRE TO ACQUIRE TITLE TO SUCH PROPERTY, BORROWERS SHALL
DELIVER TO AGENT BANK WITH SUFFICIENT COPIES FOR EACH OF THE LENDERS (I) A
DETAILED DESCRIPTION OF THE TRANSACTION,

126


--------------------------------------------------------------------------------





INCLUDING THE PURCHASE PRICE AND OTHER MATERIAL TERMS, (II) A LEGAL DESCRIPTION
AND MAP OF SUCH PROPERTY, (III) A COPY OF ALL REPORTS, INVESTIGATIONS AND OTHER
INQUIRIES CONCERNING THE APPLICABLE ENVIRONMENTAL ISSUES, AND (IV) THE PROPOSED
TIMELINE FOR REMEDIATING SUCH ENVIRONMENTAL ISSUES AND DELIVERING THE NECESSARY
NEW ACQUISITION CERTIFICATIONS;


B.                                      UPON THE CONSENT OF REQUISITE LENDERS,
BORROWERS SHALL BE PERMITTED TO ACQUIRE OWNERSHIP OF THE SUBJECT PROPERTY AND
THE REQUIREMENT THAT BORROWERS ENCUMBER SUCH PROPERTY AS COLLATERAL AND GIVE THE
NEW ACQUISITION CERTIFICATIONS WITH RESPECT TO SUCH PROPERTY SHALL BE DEFERRED
UNTIL SUCH DATE AS MAY BE APPROVED BY THE REQUISITE LENDERS.


SECTION 5.32.                             USA PATRIOT ACT.  EACH LENDER THAT IS
SUBJECT TO THE PATRIOT ACT (AS HEREINAFTER DEFINED) TO THE EXTENT REQUIRED
THEREBY, NOTIFIES BORROWER THAT PURSUANT TO THE REQUIREMENTS OF THE USA PATRIOT
ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26, 2001)) (THE
“PATRIOT ACT”), IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION THAT
IDENTIFIES EACH BORROWER, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS OF
EACH BORROWER AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER TO IDENTIFY EACH
OF THE BORROWERS IN ACCORDANCE WITH THE PATRIOT ACT, AND BORROWERS AGREE TO
PROVIDE SUCH INFORMATION FROM TIME TO TIME TO ANY LENDER.


ARTICLE VI

FINANCIAL COVENANTS

Until the occurrence of Bank Facilities Termination, the Borrower Consolidation
agrees, as set forth below, to comply or cause compliance with the following
Financial Covenants:


SECTION 6.01.                             TOTAL LEVERAGE RATIO.  COMMENCING AS
OF THE FIRST FISCAL QUARTER ENDING ON SEPTEMBER 30, 2006 AND CONTINUING AS OF
EACH FISCAL QUARTER END UNTIL BANK FACILITIES TERMINATION, THE BORROWER
CONSOLIDATION SHALL MAINTAIN A TOTAL LEVERAGE RATIO NO GREATER THAN THE RATIOS
DESCRIBED HEREINBELOW AS OF THE END OF EACH FISCAL QUARTER IN ACCORDANCE WITH
THE FOLLOWING SCHEDULE, TO BE CALCULATED FOR A FISCAL PERIOD CONSISTING OF EACH
SUCH FISCAL QUARTER AND THE MOST RECENTLY ENDED THREE (3) PRECEDING FISCAL
QUARTERS ON A ROLLING FOUR (4) FISCAL QUARTER BASIS:

Fiscal Quarter End

 

Maximum Total
Leverage Ratio

 

 

 

 

 

As of the end of the Fiscal Quarter ending on September 30, 2006 through the
Fiscal Quarter ending on September 30, 2007

 

5.75 to 1.00

 

 

127


--------------------------------------------------------------------------------




 

Fiscal Quarter End

 

Maximum Total
Leverage Ratio

 

 

 

 

 

As of the Fiscal Quarter ending on December 31, 2007 through the Fiscal Quarter
ending on September 30, 2008

 

5.25 to 1.00

 

 

 

 

 

As of the Fiscal Quarter ending on December 31, 2008 through the Fiscal Quarter
ending on September 30, 2009

 

4.75 to 1.00

 

 

 

 

 

As of the Fiscal Quarter ending on December 31, 2009 through the Fiscal Quarter
ending on September 30, 2010

 

4.25 to 1.00

 

 

 

 

 

As of the Fiscal Quarter ending December 31, 2010 and as of each Fiscal Quarter
end thereafter occurring until Bank Facilities Termination

 

4.00 to 1.00

 

 


SECTION 6.02.                             SENIOR LEVERAGE RATIO.  COMMENCING AS
OF THE FISCAL QUARTER ENDING ON SEPTEMBER 30, 2006 AND CONTINUING AS OF EACH
FISCAL QUARTER END UNTIL BANK FACILITIES TERMINATION, THE BORROWER CONSOLIDATION
SHALL MAINTAIN A SENIOR LEVERAGE RATIO NO GREATER THAN THE RATIOS DESCRIBED
HEREINBELOW AS OF THE END OF EACH FISCAL QUARTER IN ACCORDANCE WITH THE
FOLLOWING SCHEDULE, TO BE CALCULATED FOR A FISCAL PERIOD CONSISTING OF EACH SUCH
FISCAL QUARTER AND THE MOST RECENTLY ENDED THREE (3) PRECEDING FISCAL QUARTERS
ON A ROLLING FOUR (4) FISCAL QUARTER BASIS:


Fiscal Quarter End

 

Maximum Senior
Leverage Ratio

 

 

 

 

 

As of the Fiscal Quarter ending on September 30, 2006 through the Fiscal Quarter
ending September 30, 2010

 

3.00 to 1.00

 

 

 

 

 

As of the Fiscal Quarter ending December 31, 2010 and as of each Fiscal Quarter
end thereafter occurring until Bank Facilities Termination

 

2.50 to 1.00

 


SECTION 6.03.                             ADJUSTED FIXED CHARGE COVERAGE RATIO. 
COMMENCING AS OF THE FISCAL QUARTER ENDING SEPTEMBER 30, 2006 AND CONTINUING AS
OF EACH FISCAL QUARTER END UNTIL BANK FACILITIES TERMINATION, THE BORROWER
CONSOLIDATION SHALL MAINTAIN AN ADJUSTED FIXED CHARGE COVERAGE RATIO NO LESS
THAN 1.25 TO 1.00.

128


--------------------------------------------------------------------------------





SECTION 6.04.                             MINIMUM TANGIBLE NET WORTH.  THE
BORROWER CONSOLIDATION SHALL MAINTAIN AS OF THE LAST DAY OF EACH FISCAL QUARTER
A TANGIBLE NET WORTH EQUAL TO OR GREATER THAN THE SUM OF (A) NINETY PERCENT
(90%) OF THE TANGIBLE NET WORTH OF THE BORROWER CONSOLIDATION CALCULATED AS OF
JUNE 30, 2006, PLUS (B) EIGHTY-FIVE PERCENT (85.0%) OF NET INCOME AFTER TAXES
REALIZED BY THE BORROWER CONSOLIDATION AS OF EACH FISCAL QUARTER END OCCURRING
ON AND AFTER SEPTEMBER 30, 2006, WITHOUT DEDUCTION FOR ANY NET LOSSES, PLUS (C)
NINETY PERCENT (90.0%) OF THE NET PROCEEDS RECEIVED BY THE BORROWER
CONSOLIDATION FROM ALL EQUITY OFFERINGS MADE SUBSEQUENT TO JUNE 30, 2006.


SECTION 6.05.                             LIMITATION ON INDEBTEDNESS.  THE
BORROWER CONSOLIDATION SHALL NOT OWE OR INCUR ANY INDEBTEDNESS, EXCEPT AS
SPECIFICALLY PERMITTED HEREINBELOW:


A.                                       AGGREGATE OUTSTANDINGS UNDER THE BANK
FACILITIES;


B.                                      INTEREST RATE HEDGES UP TO THE AGGREGATE
NOTIONAL AMOUNT NO GREATER THAN THE AGGREGATE COMMITMENT AS OF ANY DATE OF
DETERMINATION;


C.                                       INDEBTEDNESS OWING BY BORROWERS UNDER
THE SENIOR UNSECURED NOTES AS OF THE CLOSING DATE, INCLUDING INDEBTEDNESS TO
REFINANCE THE THEN UNPAID BALANCE OF THE SENIOR UNSECURED NOTES PRIOR TO
OCTOBER 1, 2009;


D.                                      INDEBTEDNESS OWING BY THE BORROWER
CONSOLIDATION UNDER THE SENIOR SUBORDINATED NOTES AS OF THE CLOSING DATE UP TO
THE MAXIMUM AGGREGATE AMOUNT OF ONE HUNDRED TWENTY-FIVE MILLION DOLLARS
($125,000,000.00);


E.                                       SECURED PURCHASE MONEY INDEBTEDNESS AND
CAPITAL LEASE LIABILITIES RELATING TO FF&E USED AND TO BE USED IN CONNECTION
WITH THE HOTEL/CASINO FACILITIES (COLLECTIVELY “FF&E FINANCING”) UP TO THE
MAXIMUM AGGREGATE PRINCIPAL AMOUNTS SET FORTH BELOW:

(I)                                     ON AND AFTER THE RESTATEMENT DATE,
THIRTY-FIVE MILLION DOLLARS ($35,000,000.00) AT ANY TIME OUTSTANDING WITH
RESPECT TO THE PIDI FACILITY;

(II)                                  ON AND AFTER THE OHIO LICENSING EVENT,
THIRTY-FIVE MILLION DOLLARS ($35,000,000.00) AT ANY TIME OUTSTANDING WITH
RESPECT TO THE SDI FACILITY;

(III)                               ON AND AFTER THE RESTATEMENT DATE,
TWENTY-FIVE MILLION DOLLARS ($25,000,000.00) AT ANY TIME OUTSTANDING FOR ALL
OTHER HOTEL/CASINO FACILITIES.


F.                                         CONTINGENT LIABILITIES TO THE EXTENT
PERMITTED UNDER SECTION 6.08;

129


--------------------------------------------------------------------------------





G.                                      UNSECURED TRADE PAYABLE INCURRED IN THE
ORDINARY COURSE OF BUSINESS LESS THAN ONE HUNDRED TWENTY (120) DAYS PAST DUE;


H.                                      INDEBTEDNESS EVIDENCED BY THE NATIONAL
CITY LOAN IN THE APPROXIMATE AMOUNT OF TWO MILLION FIVE HUNDRED THOUSAND DOLLARS
($2,500,000.00); AND


I.                                          INDEBTEDNESS INCURRED FOR THE
PURPOSE OF FINANCING PREMIUMS ON DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE
COVERAGE UP TO THE AGGREGATE AMOUNT OF ONE MILLION DOLLARS ($1,000,000.00) AT
ANY TIME OUTSTANDING.


SECTION 6.06.                             RESTRICTION ON DISTRIBUTIONS.  NO
MEMBER OF THE BORROWER CONSOLIDATION SHALL MAKE ANY DISTRIBUTIONS, OTHER THAN:
(A) DISTRIBUTIONS TO OTHER MEMBERS OF THE BORROWER CONSOLIDATION,
(B) DISTRIBUTIONS MADE IN CONNECTION WITH INSIDER CASH LOANS AND INSIDER
NON-CASH LOANS, (C) SHARE REPURCHASES TO THE EXTENT PERMITTED BY
SECTION 6.08(H), (D) ON AND AFTER THE ORIGINAL CLOSING DATE, DISTRIBUTIONS TO
MTR HARNESS UP TO THE MAXIMUM CUMULATIVE AGGREGATE AMOUNT OF TWELVE MILLION FIVE
HUNDRED THOUSAND DOLLARS ($12,500,000.00), (E) ON AND AFTER THE ORIGINAL CLOSING
DATE, DISTRIBUTIONS TO JRI UP TO THE MAXIMUM CUMULATIVE AGGREGATE AMOUNT OF FIVE
MILLION DOLLARS ($5,000,000.00), AND (F) ON AND AFTER THE RESTATEMENT DATE,
DISTRIBUTIONS TO TRGI UP TO THE MAXIMUM CUMULATIVE AGGREGATE AMOUNT OF SIX
HUNDRED THOUSAND DOLLARS ($600,000.00).


SECTION 6.07.                             CAPITAL EXPENDITURE REQUIREMENTS.


A.                                       DURING EACH FISCAL YEAR, BORROWERS
SHALL MAKE OR CAUSE TO BE MADE, MAINTENANCE CAPITAL EXPENDITURES TO THE
HOTEL/CASINO FACILITIES IN A MINIMUM AGGREGATE AMOUNT EQUAL TO OR GREATER
(“MINIMUM MAINTENANCE CAP EX REQUIREMENT”) THAN TWO PERCENT (2%) OF NET REVENUES
DETERMINED WITH REFERENCE TO THE NET REVENUES DERIVED FROM THE HOTEL/CASINO
FACILITIES BY THE BORROWER CONSOLIDATION DURING THE IMMEDIATELY PRECEDING FISCAL
YEAR, BUT IN NO EVENT SHALL MAINTENANCE CAPITAL EXPENDITURES MADE DURING ANY
FISCAL YEAR BE GREATER THAN A MAXIMUM AGGREGATE AMOUNT EQUAL TO SIX PERCENT (6%)
OF NET REVENUES (“MAXIMUM MAINTENANCE CAP EX LIMIT”) DERIVED FROM THE
HOTEL/CASINO FACILITIES BY THE BORROWER CONSOLIDATION DURING THE IMMEDIATELY
PRECEDING FISCAL YEAR.


B.                                      ON AND AFTER THE ORIGINAL CLOSING DATE,
THE EXPANSION CAPITAL EXPENDITURES FOR THE PIDI FACILITY (INCLUDING ALL
CONSTRUCTION COMPLETION COSTS OF THE PIDI CONSTRUCTION PROJECT, INCLUSIVE OF ALL
HARD COSTS, SOFT COSTS, PRE-OPENING EXPENSES, CAPITALIZED INTEREST AND THE
LICENSING FEE TO BE PAID IN CONNECTION WITH THE PIDI LICENSING EVENT) SHALL NOT
EXCEED THE CUMULATIVE AGGREGATE AMOUNT OF TWO HUNDRED FIFTY-SIX MILLION DOLLARS
($256,000,000.00);

130


--------------------------------------------------------------------------------



C.                                       PRIOR TO THE OCCURRENCE OF THE OHIO
LICENSING EVENT, NO EXPANSION CAPITAL EXPENDITURES SHALL BE PERMITTED AT THE SDI
FACILITY.  ON AND AFTER THE OHIO LICENSING EVENT, THE EXPANSION CAPITAL
EXPENDITURES FOR THE SDI FACILITY (INCLUDING ALL CONSTRUCTION COMPLETION COSTS
OF THE SDI CONSTRUCTION PROJECT, INCLUSIVE OF ALL HARD COSTS, SOFT COSTS,
PRE-OPENING EXPENSES, AND CAPITALIZED INTEREST) SHALL NOT EXCEED THE CUMULATIVE
MAXIMUM AGGREGATE AMOUNT OF EIGHTY-FIVE MILLION DOLLARS ($85,000,000.00); AND

On and after the Restatement Date, the cumulative aggregate of Expansion Capital
Expenditures (including all Future Projects, other than the SDI Construction
Project and the PIDI Construction Project) made with respect to the other
Hotel/Casino Facilities and New Ventures, together with all New Venture
Investments made under Section 6.09(i), shall not exceed the amount of
Thirty-Five Million Dollars ($35,000,000.00) in the aggregate at any time prior
to Bank Facilities Termination.  Provided, however, that in the event PIDI
purchases the Downs Assets pursuant to the terms of the Penn Settlement
Agreement:

(I)                                     SUCH PURCHASE SHALL BE DEEMED TO
CONSTITUTE AN EXPANSION CAPITAL EXPENDITURE;

(II)                                  IF THE DOWNS ASSETS (LESS WHATEVER FF&E
PIDI DECIDES TO RETAIN) ARE SOLD BY BORROWERS, BORROWERS SHALL MAKE A PRINCIPAL
PREPAYMENT WITH THE NET PROCEEDS THEREOF IN THE SAME MANNER AS SET FORTH IN
SUBSECTION 6.12(F); AND

(III)                               IF THE DOWNS ASSETS ARE SOLD WITHIN ONE (1)
YEAR FROM THE DATE PIDI ACQUIRES OWNERSHIP THEREOF, THE THIRTY-FIVE MILLION
DOLLAR ($35,000,000.00) BASKET FOR EXPANSION CAPITAL EXPENDITURES AND NEW
VENTURE INVESTMENTS SET FORTH ABOVE SHALL BE CREDITED WITH THE AMOUNT OF THE NET
PROCEEDS OF SUCH SALE UP TO THE MAXIMUM AGGREGATE AMOUNT OF SEVEN MILLION
DOLLARS ($7,000,000.00).


SECTION 6.08.                             CONTINGENT LIABILITY(IES).  THE
BORROWER CONSOLIDATION SHALL NOT DIRECTLY OR INDIRECTLY INCUR ANY CONTINGENT
LIABILITY(IES) WITHOUT THE PRIOR WRITTEN CONSENT OF REQUISITE LENDERS.  IN NO
EVENT SHALL ANY CONTINGENT LIABILITIES BE SECURED BY A LIEN ON ANY PROPERTY OR
ASSETS OF ANY MEMBER OF THE BORROWER CONSOLIDATION.  NO MEMBER OF THE BORROWER
CONSOLIDATION SHALL BE DIRECTLY OR INDIRECTLY LIABLE FOR ANY INDEBTEDNESS,
CONTINGENT OR OTHERWISE, OF JRI OR JTAL, OTHER THAN MTRI’S COMMITMENT TO MAKE AN
INVESTMENT IN JRI IN AN AGGREGATE AMOUNT UP TO FIVE MILLION DOLLARS
($5,000,000.00).


SECTION 6.09.                             INVESTMENT RESTRICTIONS.  OTHER THAN
INVESTMENTS PERMITTED HEREINBELOW OR APPROVED IN WRITING BY REQUISITE LENDERS,
THE BORROWER

131


--------------------------------------------------------------------------------





CONSOLIDATION SHALL NOT MAKE ANY INVESTMENTS (WHETHER BY WAY OF LOAN, STOCK
PURCHASE, CAPITAL CONTRIBUTION, OR OTHERWISE) OTHER THAN THE FOLLOWING:


A.                                       CASH, CASH EQUIVALENTS AND DIRECT
OBLIGATIONS OF THE UNITED STATES GOVERNMENT;


B.                                      PRIME COMMERCIAL PAPER (AA RATED OR
BETTER);


C.                                       CERTIFICATES OF DEPOSIT OR REPURCHASE
AGREEMENT ISSUED BY A COMMERCIAL BANK HAVING CAPITAL SURPLUS IN EXCESS OF ONE
HUNDRED MILLION DOLLARS ($100,000,000.00);


D.                                      MONEY MARKET OR OTHER FUNDS OF
NATIONALLY RECOGNIZED INSTITUTIONS INVESTING SOLELY IN OBLIGATIONS DESCRIBED IN
(A), (B) AND (C) ABOVE;


E.                                       INSIDER CASH LOANS NOT EXCEEDING ONE
MILLION FIVE HUNDRED THOUSAND DOLLARS ($1,500,000.00) IN THE AGGREGATE DURING
ANY FISCAL YEAR, PROVIDED THAT EACH OF SUCH INSIDER CASH LOANS SHALL BEAR
INTEREST AT A RATE NO LESS THAN THE PRIME RATE PLUS ONE PERCENT (1.0%) PER ANNUM
AND SHALL IN EACH INSTANCE BE FULLY DUE AND PAYABLE ON OR BEFORE TWO (2) YEARS
FROM THE DATE SUCH INSIDER CASH LOAN IS ADVANCED BY ANY MEMBER OF THE BORROWER
CONSOLIDATION;


F.                                         INSIDER NON-CASH LOANS TO THE EXTENT
PERMITTED BY LAW;


G.                                      CAPITAL EXPENDITURES TO THE EXTENT
PERMITTED UNDER SECTION 6.07;


H.                                      SHARE REPURCHASES UP TO THE MAXIMUM
CUMULATIVE AGGREGATE AMOUNT OF THIRTY MILLION DOLLARS ($30,000,000.00) DURING
THE PERIOD COMMENCING ON THE ORIGINAL CLOSING DATE AND ENDING AT BANK FACILITIES
TERMINATION;


I.                                          NEW VENTURE INVESTMENTS ON AND AFTER
THE RESTATEMENT DATE, SO LONG AS:

(I)                                     THE CUMULATIVE AGGREGATE OF SUCH NEW
VENTURE INVESTMENTS, TOGETHER WITH ALL EXPANSION CAPITAL EXPENDITURES MADE UNDER
SECTION 6.07(D), SHALL NOT EXCEED THE CUMULATIVE MAXIMUM AGGREGATE AMOUNT OF
THIRTY-FIVE MILLION DOLLARS ($35,000,000.00) THROUGH BANK FACILITIES
TERMINATION;

(II)                                  IN EACH INSTANCE THE NEW VENTURE AND
ASSETS ACQUIRED BY SUCH NEW VENTURE INVESTMENT IS CONCURRENTLY PLEDGED AS
ADDITIONAL COLLATERAL SECURING THE BANK FACILITIES;

132


--------------------------------------------------------------------------------




(III)                               EACH OF THE NEW ACQUISITION CERTIFICATIONS
ARE MADE AND DELIVERED BY BORROWERS WITH RESPECT TO ANY REAL PROPERTY TO BE
ADDED AS COLLATERAL; AND

(IV)                              NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND REMAINS CONTINUING;


J.                                          ON AND AFTER THE ORIGINAL CLOSING
DATE, THE GREEN SHINGLE LOAN UP TO THE MAXIMUM AMOUNT OF TWO MILLION SIX HUNDRED
THOUSAND DOLLARS ($2,600,000.00), SUBJECT TO COMPLIANCE WITH THE REQUIREMENTS OF
SECTION 3.21(A);


K.                                       ON AND AFTER THE ORIGINAL CLOSING DATE,
INVESTMENTS MADE IN MTR HARNESS UP TO THE MAXIMUM CUMULATIVE AGGREGATE AMOUNT OF
TWELVE MILLION FIVE HUNDRED THOUSAND DOLLARS ($12,500,000.00);


L.                                          ON AND AFTER THE ORIGINAL CLOSING
DATE, INVESTMENTS MADE IN JRI UP TO THE MAXIMUM CUMULATIVE AGGREGATE AMOUNT OF
FIVE MILLION DOLLARS ($5,000,000.00); PROVIDED THAT IF THE PINE HOLLOW GOLF
COURSE PROPERTY IS PURCHASED WITH THE PROCEEDS OF INVESTMENTS MADE IN JRI, THE
BORROWERS SHALL CAUSE SUCH PROPERTY TO BE ENCUMBERED AS ADDITIONAL COLLATERAL
HEREUNDER SUBJECT TO THE NEW ACQUISITION CERTIFICATIONS; AND


M.                                    ON AND AFTER THE RESTATEMENT DATE,
INVESTMENTS TO TRGI UP TO THE MAXIMUM CUMULATIVE AGGREGATE AMOUNT OF SIX HUNDRED
THOUSAND DOLLARS ($600,000.00).


SECTION 6.10.                             TOTAL LIENS.  THE BORROWER
CONSOLIDATION SHALL NOT DIRECTLY OR INDIRECTLY, CREATE, INCUR, ASSUME OR PERMIT
TO EXIST ANY LIEN ON OR WITH RESPECT TO ANY OF THE COLLATERAL, WHETHER NOW OWNED
OR HEREAFTER ACQUIRED, OR ANY INCOME OR PROFITS THEREFROM, OR FILE OR PERMIT THE
FILING OF, OR PERMIT TO REMAIN IN EFFECT, ANY FINANCING STATEMENT OR OTHER
SIMILAR NOTICE OF ANY LIEN WITH RESPECT TO ANY OF THE COLLATERAL UNDER THE
UNIFORM COMMERCIAL CODE OF ANY STATE OR UNDER ANY SIMILAR RECORDING OR NOTICE
STATUTE, EXCEPT:


A.                                       PERMITTED ENCUMBRANCES;


B.                                      LIENS GRANTED OR PERMITTED PURSUANT TO
THE SECURITY DOCUMENTATION;


C.                                       LIENS ON THE FF&E AND OTHER GOODS
SECURING INDEBTEDNESS TO FINANCE THE PURCHASE PRICE THEREOF; PROVIDED THAT
(I) SUCH LIENS SHALL EXTEND ONLY TO THE EQUIPMENT AND OTHER GOODS SO FINANCED
AND THE PROCEEDS THEREOF, (II) SUCH LIENS SHALL NOT SECURE INDEBTEDNESS IN
EXCESS OF THE LIMITATIONS SET FORTH IN SECTION 6.05(E) IN

133


--------------------------------------------------------------------------------





THE AGGREGATE AT ANY TIME, AND (III) AGENT BANK, UPON THE WRITTEN REQUEST OF AN
AUTHORIZED OFFICER, SHALL CONFIRM THE PRIORITY OF SUCH LIENS AS PARAMOUNT TO THE
SECURITY DOCUMENTATION TO THE EXTENT SUCH LIENS ARE PERMITTED UNDER THIS SECTION
6.10(C); AND


D.                                      LIENS CREATING A SECURITY INTEREST IN
THE PROCEEDS OF THE INSURANCE POLICY OR POLICIES THE PREMIUMS FOR WHICH ARE
FINANCED AS PERMITTED UNDER SECTION 6.05(I).


SECTION 6.11.                             NO CHANGE OF CONTROL.  UNTIL THE
OCCURRENCE OF BANK FACILITIES TERMINATION, NO CHANGE OF CONTROL SHALL OCCUR.


SECTION 6.12.                             SALE OF ASSETS, CONSOLIDATION, MERGER,
OR LIQUIDATION.  OTHER THAN AS APPROVED IN WRITING BY REQUISITE LENDERS, NO
MEMBER OF THE BORROWER CONSOLIDATION SHALL WIND UP, LIQUIDATE OR DISSOLVE ITS
AFFAIRS OR ENTER INTO ANY TRANSACTION OF MERGER OR CONSOLIDATION (EXCEPT A
MERGER OR CONSOLIDATION WITH ANOTHER ENTITY WITHIN THE BORROWER CONSOLIDATION),
OR CONVEY, SELL, LEASE OR OTHERWISE DISPOSE OF (OR MAKE AN AGREEMENT TO DO ANY
OF THE FOREGOING AT ANY TIME PRIOR TO BANK FACILITIES TERMINATION) ALL OR ANY
MATERIAL PART OF ITS RESPECTIVE PROPERTY OR ASSETS (EXCEPT TO ANOTHER ENTITY
WITHIN THE BORROWER CONSOLIDATION), EXCEPT THAT THE FOLLOWING SHALL BE
PERMITTED:


A.                                       THE BORROWERS MAY MAKE SALES OF
INVENTORY AND OTHER ASSETS IN THE ORDINARY COURSE OF BUSINESS;


B.                                      SO LONG AS NO DEFAULT OR EVENT OF
DEFAULT SHALL HAVE OCCURRED AND REMAINS CONTINUING THE BORROWERS MAY, IN THE
ORDINARY COURSE OF BUSINESS AND SUBJECT TO THE PROVISIONS OF
SUBSECTION (C) HEREINBELOW, SELL FF&E AND OTHER ITEMS OF PERSONAL PROPERTY
COLLATERAL THAT ARE, IN BORROWERS’ PRUDENT BUSINESS JUDGMENT, OBSOLETE OR NO
LONGER NECESSARY FOR THE BORROWER CONSOLIDATION’S BUSINESS OBJECTIVES;


C.                                       IF THE BORROWER CONSOLIDATION SHOULD
SELL, TRANSFER, CONVEY OR OTHERWISE DISPOSE (“DISPOSITION”) OF ANY FF&E OR OTHER
ITEMS OF PERSONAL PROPERTY COLLATERAL AND, IN THE CASE OF FF&E AND OTHER ITEMS
OF PERSONAL PROPERTY COLLATERAL WHICH HAVE BEEN DESIGNATED AT THE TIME OF SUCH
DISPOSITION BY WRITTEN NOTICE TO AGENT BANK FOR REPLACEMENT (THE “DESIGNATED
REPLACEMENT ASSETS”), NOT REPLACE SUCH DESIGNATED REPLACEMENT ASSETS WITH
PURCHASED ITEMS OF EQUIVALENT VALUE AND UTILITY OR WITH LEASED FF&E OR OTHER
ITEMS OF COLLATERAL OF EQUIVALENT VALUE AND UTILITY WITHIN THE PERMISSIBLE
LEASING AND PURCHASE AGREEMENT LIMITATION SET FORTH IN SECTION 6.04(D) HEREIN,
TO THE EXTENT THE SUM OF: (I) THE NET PROCEEDS FROM THE DISPOSITION OF FF&E AND
OTHER ITEMS OF PERSONAL PROPERTY COLLATERAL WHICH ARE NOT DESIGNATED REPLACEMENT
ASSETS, PLUS (II) THE NET PROCEEDS FROM THE DISPOSITION OF DESIGNATED
REPLACEMENT ASSETS WHICH ARE NOT USED TO REPLACE SUCH DESIGNATED REPLACEMENT
ASSETS DURING THE CONSECUTIVE TWELVE (12) MONTH PERIOD FOLLOWING THE DATE OF
SUCH DISPOSITION, WHICH TWELVE (12) MONTH PERIOD ENDS DURING THE FISCAL YEAR
UNDER REVIEW, PLUS (III) CASH

134


--------------------------------------------------------------------------------





PAYMENTS RECEIVED FOR PRINCIPAL OWING UNDER ANY PROMISSORY NOTES OR DEFERRED
PAYMENT ARRANGEMENTS PAYABLE TO THE ORDER OF ANY MEMBER OF THE BORROWER
CONSOLIDATION FROM THE DISPOSITION OF COLLATERAL DURING THE CURRENT OR ANY PRIOR
FISCAL YEAR, EXCEEDS THE CUMULATIVE AGGREGATE AMOUNT OF ONE MILLION DOLLARS
($1,000,000.00) DURING ANY SINGLE FISCAL YEAR (THE “EXCESS CAPITAL PROCEEDS”),
ON OR BEFORE MARCH 1 OF THE IMMEDIATELY FOLLOWING FISCAL YEAR BORROWERS SHALL BE
REQUIRED TO PERMANENTLY REDUCE THE AGGREGATE COMMITMENT BY A MANDATORY
COMMITMENT REDUCTION IN THE AMOUNT OF SUCH EXCESS CAPITAL PROCEEDS, SUBJECT,
HOWEVER, TO THE RIGHT OF AGENT BANK TO VERIFY TO ITS REASONABLE SATISFACTION THE
AMOUNT OF SUCH EXCESS CAPITAL PROCEEDS;


D.                                      IN THE EVENT A SALE OF THE SGLVI
COLLATERAL OR OTHER REAL PROPERTY THAT IS NOT AN INCOME PRODUCING ASSET OF THE
BORROWER CONSOLIDATION RESULTS IN A PROMISSORY NOTE RECEIVABLE PAYABLE TO THE
ORDER OF SGLVI OR OTHER MEMBER OF THE BORROWER CONSOLIDATION FOR A PORTION OF
THE APPLICABLE PURCHASE PRICE, SUCH NOTE SHALL BE PERMITTED SO LONG AS (1) THE
PRINCIPAL IS NOT IN EXCESS OF SEVENTY-FIVE PERCENT (75%) OF THE APPLICABLE
PURCHASE PRICE, (2) THE NOTE IS SECURED BY A FIRST PRIORITY LIEN AND SECURITY
INTEREST ENCUMBERING THE SGLVI COLLATERAL OR OTHER REAL PROPERTY COLLATERAL SO
SOLD, AND (3) THE NOTE AND ALL SUCH LIENS AND SECURITY INTERESTS ARE PLEDGED,
COLLATERALLY ASSIGNED TO AND A FIRST PRIORITY SECURITY INTEREST PERFECTED IN
FAVOR OF AGENT BANK AS ADDITIONAL COLLATERAL FOR THE BANK FACILITIES.


E.                                       NOTWITHSTANDING THE FOREGOING, THE
BORROWER CONSOLIDATION SHALL BE PERMITTED TO CONTRIBUTE REAL PROPERTY COLLATERAL
TO AN UNRESTRICTED SUBSIDIARY AND AGENT BANK AGREES AND IS AUTHORIZED TO RELEASE
SUCH REAL PROPERTY AS COLLATERAL SO LONG AS (I) SUCH REAL PROPERTY IS NOT AN
INCOME PRODUCING ASSET OF THE BORROWER CONSOLIDATION AT THE TIME OF SUCH
CONTRIBUTION AND DOES NOT HAVE A FAIR MARKET VALUE IN EXCESS OF ONE MILLION
DOLLARS ($1,000,000.00), EXCEPTING THE IP REAL PROPERTY AND THE PARCEL OF LAND
LOCATED IN HANCOCK COUNTY, WEST VIRGINIA CONSISTING OF APPROXIMATELY TWO HUNDRED
FIFTY-FIVE (255) ACRES, COMMONLY KNOWN AS THE “QUARRY PROPERTY,” EACH OF WHICH
MAY BE CONTRIBUTED TO AN UNRESTRICTED SUBSIDIARY WITHOUT REGARD TO THE ONE
MILLION DOLLAR ($1,000,000.00) FAIR MARKET VALUE LIMITATION, (II) NO MEMBER OF
THE BORROWER CONSOLIDATION DIRECTLY, INDIRECTLY OR CONTINGENTLY BECOMES LIABLE
FOR THE DEBTS, LIABILITIES OR OBLIGATIONS OF SUCH UNRESTRICTED SUBSIDIARY, AND
(III) IN NO EVENT SHALL THE BORROWER CONSOLIDATION CONTRIBUTE OR IN ANY OTHER
MANNER INVEST IN EXCESS OF ONE MILLION DOLLARS ($1,000,000) (EXCEPT WITH RESPECT
TO THE CONTRIBUTION OF THE IP REAL PROPERTY AND/OR QUARRY PROPERTY AS SET FORTH
ABOVE IN THE AGGREGATE) IN ANY UNRESTRICTED SUBSIDIARY WITHOUT THE PRIOR WRITTEN
CONSENT OF LENDERS.


F.                                         EACH OF THE LENDERS AGREE THAT THE
SGLVI COLLATERAL MAY BE SOLD BY THE BORROWER CONSOLIDATION AND RELEASED AS
COLLATERAL BY THE AGENT BANK WITHOUT FURTHER CONSENT OR AUTHORIZATION FROM THE
LENDERS SO LONG AS THE BORROWER CONSOLIDATION REALIZES NO LESS THAN THE NET BOOK
VALUE OF SUCH SGLVI COLLATERAL FROM SUCH SALE.  FURTHER, UPON THE SALE OF SUCH
SGLVI COLLATERAL, ON OR BEFORE THE TENTH

135


--------------------------------------------------------------------------------





(10TH) DAY FOLLOWING RECEIPT BY THE BORROWER CONSOLIDATION OF THE NET PROCEEDS
OF SUCH SALE, THE BORROWER CONSOLIDATION SHALL MAKE A PRINCIPAL PREPAYMENT IN
THE AMOUNT OF SUCH NET PROCEEDS SO RECEIVED.  SUCH PRINCIPAL PREPAYMENT SHALL BE
MADE WITHOUT REGARD TO THE THREE (3) PRINCIPAL PREPAYMENT LIMITATION AND WITHOUT
REGARD TO THE MINIMUM AMOUNTS AND INCREMENTS SET FORTH IN SECTION 2.07.


G.                                      EACH OF THE LENDERS AGREE THAT THE NON
ESSENTIAL PROPERTIES MAY BE SOLD BY THE BORROWER CONSOLIDATION AND RELEASED AS
COLLATERAL BY THE AGENT BANK WITHOUT FURTHER CONSENT OR AUTHORIZATION FROM THE
LENDERS.  FURTHER, UPON THE SALE OF EACH NON ESSENTIAL PROPERTY, AGENT BANK, IN
ITS SOLE DISCRETION, MAY EITHER (I) REQUIRE THE NET PROCEEDS OF SUCH SALE TO BE
APPLIED AS A MANDATORY COMMITMENT REDUCTION, OR (II) REQUIRE THE NET PROCEEDS OF
SUCH SALE TO BE APPLIED AS A PRINCIPAL PREPAYMENT IN THE SAME MANNER AS SET
FORTH IN SECTION 6.12(F) ABOVE, OR (III) IN THE CASE OF NET PROCEEDS LESS THAN
ONE HUNDRED THOUSAND DOLLARS ($100,000.00) IN THE AGGREGATE, PERMIT SUCH NET
PROCEEDS TO BE RETAINED BY THE BORROWERS.


SECTION 6.13.                             NO TRANSFER OF OWNERSHIP; EQUITY
OFFERINGS.


A.                                       MTRI SHALL NOT TRANSFER OR HYPOTHECATE
ITS OWNERSHIP INTERESTS IN MPI, SGLVI, PIDI, SDI OR SGFI EXCEPT IN CONNECTION
WITH THE SECURITY DOCUMENTATION.


B.                                      MTRI SHALL NOT MAKE ANY EQUITY OFFERING
IN EXCESS OF TEN MILLION DOLLARS ($10,000,000.00) WITHOUT THE PRIOR WRITTEN
CONSENT OF REQUISITE LENDERS.


SECTION 6.14.                             ERISA.  NO BORROWER SHALL:


A.                                       AT ANY TIME, PERMIT ANY PENSION PLAN
WHICH IS MAINTAINED BY ANY BORROWER OR TO WHICH ANY BORROWER IS OBLIGATED TO
CONTRIBUTE ON BEHALF OF ITS EMPLOYEES, IN SUCH CASE IF TO DO SO WOULD CONSTITUTE
A MATERIAL ADVERSE CHANGE, TO:

(I)                                     ENGAGE IN ANY NON-EXEMPT “PROHIBITED
TRANSACTION”, AS SUCH TERM IS DEFINED IN SECTION 4975 OF THE CODE;

(II)                                  INCUR ANY MATERIAL “ACCUMULATED FUNDING
DEFICIENCY”, AS THAT TERM IS DEFINED IN SECTION 302 OF ERISA; OR

(III)                               SUFFER A TERMINATION EVENT TO OCCUR WHICH
MAY REASONABLY BE EXPECTED TO RESULT IN LIABILITY OF ANY BORROWER TO THE PENSION
PLAN OR TO THE PENSION BENEFIT GUARANTY CORPORATION OR THE IMPOSITION OF A LIEN
ON THE COLLATERAL PURSUANT TO SECTION 4068 OF ERISA.

136


--------------------------------------------------------------------------------





B.                                      FAIL, UPON ANY BORROWER BECOMING AWARE
THEREOF, PROMPTLY TO NOTIFY THE AGENT BANK OF THE OCCURRENCE OF ANY REPORTABLE
EVENT WITH RESPECT TO ANY PENSION PLAN OR OF ANY NON-EXEMPT “PROHIBITED
TRANSACTION” (AS DEFINED IN SECTION 4975 OF THE CODE) WITH RESPECT TO ANY
PENSION PLAN WHICH IS MAINTAINED BY ANY BORROWER OR TO WHICH BORROWERS ARE
OBLIGATED TO CONTRIBUTE ON BEHALF OF THEIR EMPLOYEES OR ANY TRUST CREATED
THEREUNDER WHICH REPORTABLE EVENT OR PROHIBITED TRANSACTION WOULD CONSTITUTE A
MATERIAL ADVERSE CHANGE.


C.                                       AT ANY TIME, PERMIT ANY PENSION PLAN
WHICH IS MAINTAINED BY ANY BORROWER OR TO WHICH ANY BORROWER IS OBLIGATED TO
CONTRIBUTE ON BEHALF OF ITS EMPLOYEES TO FAIL TO COMPLY WITH ERISA OR OTHER
APPLICABLE LAWS IN ANY RESPECT THAT WOULD RESULT IN A MATERIAL ADVERSE CHANGE.


SECTION 6.15.                             MARGIN REGULATIONS.  NO PART OF THE
PROCEEDS OF THE BANK FACILITIES WILL BE USED BY BORROWERS TO PURCHASE OR CARRY
ANY MARGIN STOCK OR TO EXTEND CREDIT TO OTHERS FOR THE PURPOSE OF PURCHASING OR
CARRYING ANY MARGIN STOCK.  NEITHER THE MAKING OF SUCH LOANS, NOR THE USE OF THE
PROCEEDS OF SUCH LOANS WILL VIOLATE OR BE INCONSISTENT WITH THE PROVISIONS OF
REGULATIONS G, T, U OR X OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE
SYSTEM.


SECTION 6.16.                             TRANSACTIONS WITH AFFILIATES.  NO
BORROWER SHALL ENGAGE IN ANY TRANSACTION WITH ANY AFFILIATE OF BORROWERS WHICH
IS NOT A MEMBER OF THE BORROWER CONSOLIDATION, OTHER THAN ARMS LENGTH
TRANSACTIONS FOR FAIR MARKET VALUE, EXCEPT TO THE EXTENT MORE FAVORABLE TO THE
BORROWER CONSOLIDATION.


SECTION 6.17.                             LIMITATION ON ADDITIONAL
SUBSIDIARIES.  OTHER THAN RACELINEBET, INC., AN OREGON CORPORATION AS AN
UNRESTRICTED SUBSIDIARY OF SDI, NO SUBSIDIARY OF MTRI WHICH IS A MEMBER OF THE
BORROWER CONSOLIDATION SHALL CREATE ANY ADDITIONAL SUBSIDIARIES WITHOUT THE
PRIOR WRITTEN CONSENT OF REQUISITE LENDERS.


SECTION 6.18.                             LIMITATION ON CONSOLIDATED TAX
LIABILITY.  NO MEMBER OF THE BORROWER CONSOLIDATION SHALL BE LIABLE FOR FEDERAL
INCOME TAXES RELATING TO THE TAXABLE INCOME OF ANY SUBSIDIARY OR AFFILIATE OF
MTRI WHICH IS NOT A MEMBER OF THE BORROWER CONSOLIDATION, OR ANY OF THEM, IN
EXCESS OF THE AMOUNT OF FEDERAL INCOME TAXES IT WOULD PAY IF REPORTING AS A
SEPARATE ENTITY, UNLESS SUCH MEMBER OF THE BORROWER CONSOLIDATION IS FULLY
REIMBURSED BY SUCH SUBSIDIARY OR AFFILIATE OF MTRI ON OR BEFORE THE PAYMENT OF
SUCH TAXES.


SECTION 6.19.                             CHANGE IN ACCOUNTING PRINCIPLES. 
EXCEPT AS OTHERWISE PROVIDED HEREIN, IF ANY CHANGES IN ACCOUNTING PRINCIPLES
FROM THOSE USED IN THE PREPARATION OF THE MOST RECENT FINANCIAL STATEMENTS
DELIVERED TO AGENT BANK PURSUANT TO THE TERMS HEREOF ARE HEREINAFTER REQUIRED OR
PERMITTED BY THE RULES, REGULATIONS, PRONOUNCEMENTS AND OPINIONS OF THE
FINANCIAL ACCOUNTING STANDARDS BOARD OR THE

137


--------------------------------------------------------------------------------





AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS (OR SUCCESSORS THERETO OR
AGENCIES WITH SIMILAR FUNCTIONS) AND ARE ADOPTED BY THE BORROWERS WITH THE
AGREEMENT OF THEIR INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS AND SUCH CHANGES
RESULT IN A CHANGE IN THE METHOD OF CALCULATION OF ANY OF THE FINANCIAL
COVENANTS, STANDARDS OR TERMS FOUND HEREIN, THE PARTIES HERETO AGREE TO ENTER
INTO NEGOTIATIONS IN ORDER TO AMEND SUCH PROVISIONS SO AS TO EQUITABLY REFLECT
SUCH CHANGES WITH THE DESIRED RESULT THAT THE CRITERIA FOR EVALUATING THE
FINANCIAL CONDITION OF BORROWERS SHALL BE THE SAME AFTER SUCH CHANGES AS IF SUCH
CHANGES HAD NOT BEEN MADE; PROVIDED, HOWEVER, THAT NO CHANGE IN GAAP THAT WOULD
AFFECT THE METHOD OF CALCULATION OF ANY OF THE FINANCIAL COVENANTS, STANDARDS OR
TERMS SHALL BE GIVEN EFFECT IN SUCH CALCULATIONS UNTIL SUCH PROVISIONS ARE
AMENDED, IN A MANNER SATISFACTORY TO AGENT BANK AND REQUISITE LENDERS, TO SO
REFLECT SUCH CHANGE IN ACCOUNTING PRINCIPLES.


ARTICLE VII

EVENTS OF DEFAULT


SECTION 7.01.                             EVENTS OF DEFAULT.  ANY OF THE
FOLLOWING EVENTS AND THE PASSAGE OF ANY APPLICABLE NOTICE AND CURE PERIODS SHALL
CONSTITUTE AN EVENT OF DEFAULT HEREUNDER:


A.                                       ANY REPRESENTATION OR WARRANTY MADE BY
BORROWERS PURSUANT TO OR IN CONNECTION WITH THIS CREDIT AGREEMENT, THE REVOLVING
CREDIT NOTE, THE ENVIRONMENTAL CERTIFICATE, OR ANY OTHER LOAN DOCUMENT OR IN ANY
REPORT, CERTIFICATE, FINANCIAL STATEMENT OR OTHER WRITING FURNISHED BY BORROWERS
IN CONNECTION HEREWITH, SHALL PROVE TO BE FALSE, INCORRECT OR MISLEADING IN ANY
MATERIALLY ADVERSE ASPECT AS OF THE DATE WHEN MADE;


B.                                      BORROWERS SHALL HAVE DEFAULTED IN THE
PAYMENT OF ANY PRINCIPAL OR INTEREST ON THE REVOLVING CREDIT NOTE OR SWINGLINE
NOTE WHEN DUE, AND SUCH DEFAULT CONTINUES FOR A PERIOD OF MORE THAN FIVE (5)
DAYS;


C.                                       BORROWERS SHALL HAVE DEFAULTED UNDER
THE TERMS OF ANY OTHER OBLIGATION OWING AGENT BANK UNDER THE TERMS OF THIS
CREDIT AGREEMENT, WHICH DEFAULT CONTINUES BEYOND ANY APPLICABLE GRACE PERIOD
THEREIN CONTAINED;


D.                                      BORROWERS SHALL HAVE DEFAULTED IN THE
PAYMENT OF ANY LATE CHARGE, NONUSAGE FEES, EXPENSES, INDEMNITIES OR ANY OTHER
AMOUNT OWING UNDER ANY LOAN DOCUMENT OR UNDER THE FEE SIDE LETTER FOR A PERIOD
OF FIVE (5) DAYS AFTER NOTICE THEREOF TO BORROWERS FROM AGENT BANK;


E.                                       BORROWERS OR ANY RESTRICTED SUBSIDIARY
SHALL FAIL DULY AND PUNCTUALLY TO PERFORM OR COMPLY WITH: (I) ANY TERM,
COVENANT, CONDITION OR PROMISE

138


--------------------------------------------------------------------------------





CONTAINED IN SECTIONS 6.01, 6.02, 6.03, 6.04, 6.05, 6.06, 6.07, 6.08, 6.09,
6.10, 6.11, 6.12 (AS TO WIND UP, LIQUIDATION, DISSOLUTION, MERGER OR
CONSOLIDATION) AND 6.13, OR (II) ANY OTHER TERM, COVENANT, CONDITION OR PROMISE
CONTAINED IN THIS CREDIT AGREEMENT, THE REVOLVING CREDIT NOTE OR SWINGLINE NOTE,
THE DEEDS OF TRUST OR ANY OTHER LOAN DOCUMENT AND, IN THE CASE OF ANY TERM,
COVENANT, CONDITION OR PROMISE COVERED BY THIS CLAUSE (II), SUCH FAILURE SHALL
CONTINUE THIRTY (30) DAYS AFTER WRITTEN NOTICE THEREOF IS DELIVERED TO BORROWERS
BY AGENT BANK OR ANY LENDER OF SUCH FAILURE;


F.                                         ANY OF THE SECURITY DOCUMENTATION OR
ANY PROVISION THEREOF: (I) SHALL CEASE TO BE IN FULL FORCE AND EFFECT IN ANY
MATERIAL RESPECT AND SUCH CESSATION RESULTS IN A MATERIAL ADVERSE CHANGE, OR
(II) SHALL CEASE TO GIVE THE AGENT BANK IN ANY MATERIAL RESPECT THE LIENS,
RIGHTS, POWERS AND PRIVILEGES PURPORTED TO BE CREATED THEREBY, OR (III) THE
BORROWERS OR ANY RESTRICTED SUBSIDIARY SHALL DEFAULT IN THE DUE PERFORMANCE OR
OBSERVANCE OF ANY TERM, COVENANT OR AGREEMENT ON THEIR PART TO BE PERFORMED OR
OBSERVED PURSUANT TO THE SECURITY DOCUMENTATION FOR A PERIOD OF THIRTY (30) DAYS
AFTER WRITTEN NOTICE THEREOF IS DELIVERED TO BORROWERS BY AGENT BANK OF SUCH
FAILURE (OR SUCH SHORTER PERIOD FOLLOWING SUCH NOTICE AS MAY BE SPECIFICALLY
REQUIRED IN ANY LOAN DOCUMENT), PROVIDED, HOWEVER, THAT IN THE EVENT THE CURE
FOR SUCH EVENT OF DEFAULT REASONABLY REQUIRES MORE THAN THIRTY (30) DAYS, THE
CURE PERIOD SHALL BE EXTENDED FOR AN ADDITIONAL PERIOD SO LONG AS BORROWERS
DILIGENTLY AND PROMPTLY UNDERTAKE SUCH CURE AND IN NO EVENT SHALL THE DEFAULT
REMAIN UNCURED FOR A PERIOD IN EXCESS OF NINETY (90) DAYS FOLLOWING SUCH WRITTEN
NOTICE;


G.                                      ANY BORROWER OR ANY RESTRICTED
SUBSIDIARY SHALL COMMENCE A VOLUNTARY CASE OR OTHER PROCEEDING SEEKING
LIQUIDATION, REORGANIZATION OR OTHER RELIEF WITH RESPECT TO IT OR ITS DEBTS
UNDER THE BANKRUPTCY CODE OR ANY BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW NOW
OR HEREAFTER IN EFFECT OR SEEKING THE APPOINTMENT OF A TRUSTEE, RECEIVER,
LIQUIDATOR, CUSTODIAN OR OTHER SIMILAR OFFICIAL, FOR ALL OR SUBSTANTIALLY ALL OF
ITS PROPERTY, OR SHALL CONSENT TO ANY SUCH RELIEF OR TO THE APPOINTMENT OR
TAKING POSSESSION BY ANY SUCH OFFICIAL IN ANY INVOLUNTARY CASE OR OTHER
PROCEEDING AGAINST IT;


H.                                      AN INVOLUNTARY CASE OR OTHER PROCEEDING
SHALL BE COMMENCED AGAINST ANY BORROWER OR ANY RESTRICTED SUBSIDIARY SEEKING
LIQUIDATION, REORGANIZATION OR OTHER RELIEF WITH RESPECT TO ITSELF OR ITS DEBTS
UNDER THE BANKRUPTCY CODE OR ANY BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW NOW
OR HEREAFTER IN EFFECT OR SEEKING THE APPOINTMENT OF A TRUSTEE, RECEIVER,
LIQUIDATOR, CUSTODIAN OR OTHER SIMILAR OFFICIAL, FOR ALL OR SUBSTANTIALLY ALL OF
ITS PROPERTY, AND SUCH INVOLUNTARY CASE OR OTHER PROCEEDING SHALL REMAIN
UNDISMISSED AND UNSTAYED FOR A PERIOD OF NINETY (90) DAYS;


I.                                          ANY BORROWER OR ANY RESTRICTED
SUBSIDIARY MAKES AN ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS OR ADMITS IN
WRITING ITS INABILITY TO PAY ITS DEBTS GENERALLY AS THEY BECOME DUE;

139


--------------------------------------------------------------------------------





J.                                          BORROWERS DEFAULT, BEYOND ANY
APPLICABLE GRACE PERIOD, UNDER THE TERMS OF THE SENIOR UNSECURED INDENTURE OR
SENIOR UNSECURED NOTES OR UNDER THE TERMS OF THE SENIOR SUBORDINATED INDENTURE
OR SENIOR SUBORDINATED NOTES IF THE EFFECT THEREOF IS TO PERMIT THE ACCELERATION
OR REQUIRE PREPAYMENT, PURCHASE OR REDEMPTION THEREOF BY THE HOLDERS THEREOF OR
BORROWERS SHALL FAIL TO MAKE ANY PAYMENT WHEN DUE (WHETHER BY SCHEDULED
MATURITY, REQUIRED PREPAYMENT, OFFER TO PURCHASE, REDEMPTION, ACCELERATION,
DEMAND OR OTHERWISE, IN EACH CASE BEYOND THE GRACE PERIOD PROVIDED WITH RESPECT
TO SUCH INDEBTEDNESS) ON THE INDEBTEDNESS EVIDENCED BY THE NATIONAL CITY LOAN
DOCUMENTS OR ON ANY OTHER INDEBTEDNESS, IF THE AGGREGATE AMOUNT OF SUCH
INDEBTEDNESS IS TWO MILLION FIVE HUNDRED THOUSAND DOLLARS ($2,500,000.00), OR
MORE, OR ANY BREACH, DEFAULT OR EVENT OF DEFAULT SHALL OCCUR, OR ANY OTHER EVENT
SHALL OCCUR OR CONDITION SHALL EXIST, UNDER ANY INSTRUMENT, AGREEMENT OR
INDENTURE PERTAINING THERETO IF THE EFFECT THEREOF IS TO ACCELERATE, THE
MATURITY OF ANY SUCH INDEBTEDNESS; OR ANY SUCH INDEBTEDNESS SHALL BE DECLARED TO
BE DUE AND PAYABLE OR SHALL BE REQUIRED TO BE PREPAID, PURCHASED OR REDEEMED
(OTHER THAN BY A REGULARLY SCHEDULED REQUIRED PREPAYMENT) PRIOR TO THE STATED
MATURITY THEREOF, OR THE HOLDER OF ANY LIEN IN ANY AMOUNT, SHALL COMMENCE
FORECLOSURE OF SUCH LIEN UPON PROPERTY OF BORROWERS HAVING A VALUE IN EXCESS OF
ONE MILLION DOLLARS ($1,000,000.00) AND SUCH FORECLOSURE SHALL CONTINUE AGAINST
SUCH PROPERTY TO A DATE LESS THAN THIRTY (30) DAYS PRIOR TO THE DATE OF THE
PROPOSED FORECLOSURE SALE;


K.                                       THE OCCURRENCE OF ANY EVENT OF DEFAULT,
BEYOND ANY APPLICABLE GRACE PERIOD, UNDER THE TERMS OF ANY AGREEMENT WITH ANY
LENDER IN CONNECTION WITH A SECURED INTEREST RATE HEDGE RELATING TO THE CREDIT
FACILITY;


L.                                          ANY BORROWER OR ANY RESTRICTED
SUBSIDIARY SHALL BE VOLUNTARILY OR INVOLUNTARILY DIVESTED OF TITLE OR POSSESSION
OF ANY COLLATERAL PROPERTY OR SHALL LEASE OR IN ANY OTHER MANNER, VOLUNTARILY OR
INVOLUNTARILY ALIENATE ANY OF ITS INTEREST IN ANY COLLATERAL PROPERTY OR ANY
PORTION OF THE HOTEL/CASINO FACILITIES, OTHER THAN THE PERMITTED ENCUMBRANCES
AND AS PERMITTED IN SECTION 6.11 OR OTHER THAN WITHIN THE BORROWER
CONSOLIDATION;


M.                                    THE OCCURRENCE OF ANY REPORTABLE EVENT
WITH RESPECT TO A PENSION PLAN WHICH AGENT BANK DETERMINES IN GOOD FAITH
CONSTITUTES PROPER GROUNDS FOR THE TERMINATION OF ANY PENSION PLAN BY THE
PENSION BENEFIT GUARANTY CORPORATION OR FOR THE APPOINTMENT BY AN APPROPRIATE
UNITED STATES DISTRICT COURT OF A TRUSTEE TO ADMINISTER ANY SUCH PLAN THAT WOULD
RESULT IN A MATERIAL ADVERSE CHANGE, SHOULD OCCUR AND SHOULD CONTINUE FOR THIRTY
(30) DAYS AFTER WRITTEN NOTICE OF SUCH DETERMINATION SHALL HAVE BEEN GIVEN TO
BORROWERS BY AGENT BANK;


N.                                      COMMENCEMENT AGAINST ANY BORROWER, ANY
TIME AFTER THE EXECUTION OF THIS CREDIT AGREEMENT, OF ANY LITIGATION WHICH IS
NOT STAYED, BONDED, DISMISSED, TERMINATED OR DISPOSED OF TO THE SATISFACTION OF
AGENT BANK WITHIN NINETY (90)

140


--------------------------------------------------------------------------------





DAYS AFTER ITS COMMENCEMENT, AND WHICH (I) HAS A REASONABLE PROBABILITY OF
SUCCESS, AND COULD, IF SUCCESSFUL, IN THE REASONABLE OPINION OF AGENT BANK,
MATERIALLY AND ADVERSELY AFFECT THE PRIORITY OF THE LIENS GRANTED AGENT BANK BY
THE DEEDS OF TRUST IN THE COLLATERAL PROPERTIES, OR (II) RESULTS IN THE ISSUANCE
OF A PRELIMINARY OR PERMANENT INJUNCTION WHICH IS NOT DISSOLVED OR STAYED
PENDING APPEAL WITHIN SIXTY (60) DAYS OF ITS ISSUANCE AND WHICH PRELIMINARY OR
PERMANENT INJUNCTION MATERIALLY ADVERSELY AFFECTS ANY BORROWERS’ RIGHT TO USE
THE COLLATERAL PROPERTIES AS THE HOTEL/CASINO FACILITIES;


O.                                      THE LOSS, REVOCATION, NON-RENEWAL OR
SUSPENSION, OTHER THAN ON ACCOUNT OF FORCES MAJEURE, OF ANY BORROWER’S
UNRESTRICTED GAMING PERMITS OR THE FAILURE OF ANY BORROWER TO MAINTAIN GAMING
ACTIVITIES AT THE HOTEL/CASINO FACILITIES OTHER THAN ON ACCOUNT OF FORCES
MAJEURE AT LEAST TO THE SAME GENERAL EXTENT AS IS PRESENTLY CONDUCTED THEREON
FOR A PERIOD IN EXCESS OF THIRTY (30) CONSECUTIVE DAYS;


P.                                      ANY MONEY JUDGMENT, WRIT OR WARRANT OF
ATTACHMENT OR SIMILAR PROCESS INVOLVING (I) IN ANY INDIVIDUAL CASE AN AMOUNT IN
EXCESS OF ONE MILLION DOLLARS ($1,000,000.00) OR (II) IN THE AGGREGATE AT ANY
TIME AN AMOUNT IN EXCESS OF TWO MILLION DOLLARS ($2,000,000.00) (IN EITHER CASE
NOT ADEQUATELY COVERED BY INSURANCE AS TO WHICH A SOLVENT AND UNAFFILIATED
INSURANCE COMPANY HAS ACKNOWLEDGED COVERAGE OR RELEASED, BONDED OR EXPUNGED AS
PROVIDED IN SECTION 5.03) SHALL BE ENTERED OR FILED AGAINST ANY BORROWER OR ANY
RESTRICTED SUBSIDIARY OR ANY OF THEIR RESPECTIVE ASSETS AND SHALL REMAIN
UNDISCHARGED, UNVACATED, UNBONDED OR UNSTAYED FOR A PERIOD OF SIXTY (60) DAYS
(OR IN ANY EVENT LATER THAN FIVE (5) DAYS PRIOR TO THE DATE OF ANY PROPOSED SALE
THEREUNDER);


Q.                                      ANY ORDER, JUDGMENT OR DECREE SHALL BE
ENTERED AGAINST ANY BORROWER DECREEING ITS INVOLUNTARY DISSOLUTION OR SPLIT UP
AND SUCH ORDER SHALL REMAIN UNDISCHARGED AND UNSTAYED FOR A PERIOD IN EXCESS OF
THIRTY (30) DAYS, OR BORROWERS SHALL OTHERWISE DISSOLVE OR CEASE TO EXIST;


R.                                         THE OCCURRENCE OF ANY CHANGE OF
CONTROL;


S.                                       MTRI SELLS, TRANSFERS, ASSIGNS,
HYPOTHECATES OR OTHERWISE ALIENATES ITS INTEREST IN ALL OR ANY PORTION OF THE
COMMON VOTING STOCK OF MPI, SGLVI, PIDI, SDI OR SGFI, OTHER THAN IN CONNECTION
WITH THE STOCK PLEDGES;


T.                                         THE OCCURRENCE OF ANY DEFAULT UNDER
ANY SUBSIDIARY GUARANTY DELIVERED TO AGENT BANK OR THE REVOCATION, TERMINATION
OR REPUDIATION OF SUCH SUBSIDIARY GUARANTY BY ANY SUBSIDIARY PRIOR TO BANK
FACILITIES TERMINATION;


U.                                      THE OCCURRENCE OF ANY MATERIAL ADVERSE
CHANGE;


V.                                      ANY SUBSIDIARY GUARANTY SHALL CEASE TO
BE IN FULL FORCE OR EFFECT IN ANY MATERIAL RESPECT, OR ANY SUBSIDIARY GUARANTOR
SHALL DENY OR DISAFFIRM SUCH

141


--------------------------------------------------------------------------------





SUBSIDIARY GUARANTOR’S OBLIGATIONS UNDER THE SUBSIDIARY GUARANTY, OR SUCH
SUBSIDIARY GUARANTOR SHALL DEFAULT FOR A PERIOD OF THIRTY (30) DAYS AFTER NOTICE
THEREOF FROM AGENT BANK IN THE DUE PERFORMANCE OR OBSERVANCE OF ANY TERM,
COVENANT OR AGREEMENT ON ITS PART TO BE PERFORMED OR OBSERVED PURSUANT TO THE
SUBSIDIARY GUARANTY;


W.                                    THE PIDI CASINO COMPLETION DATE SHALL NOT
HAVE OCCURRED ON OR BEFORE JUNE 30, 2007 OR THE PIDI RACETRACK COMPLETION DATE
SHALL NOT HAVE OCCURRED ON OR BEFORE JUNE 30, 2008; OR


X.                                        THE SENIOR UNSECURED NOTES ARE NOT
FULLY REFINANCED WITH OTHER SENIOR UNSECURED INDEBTEDNESS PRIOR TO OCTOBER 1,
2009, WITH SUCH REFINANCING HAVING A MATURITY NO EARLIER THAN 2012.


SECTION 7.02.                             DEFAULT REMEDIES.


A.                                       UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT, AGENT BANK MAY AND, UPON THE CONSENT OF
REQUISITE LENDERS SHALL: (I) DECLARE ALL OF THE OUTSTANDING UNPAID INDEBTEDNESS
HEREUNDER AND UNDER THE NOTES AND THE OTHER LOAN DOCUMENTS, TOGETHER WITH ALL
ACCRUED INTEREST THEREON, TO BE FULLY DUE AND PAYABLE WITHOUT PRESENTATION,
DEMAND, PROTEST OR NOTICE OF ANY KIND, AND, IN THE EVENT OF SUCH DECLARATION;
(II) SHALL TERMINATE THE OBLIGATION OF LENDERS TO MAKE ANY ADVANCES FOR
BORROWINGS; AND (III) SHALL TERMINATE THE OBLIGATION OF THE SWINGLINE LENDER TO
MAKE ANY ADVANCES UNDER THE SWINGLINE FACILITY; AND (IV) SHALL TERMINATE THE
OBLIGATION OF THE L/C ISSUER TO ISSUE LETTERS OF CREDIT; AND (V) SHALL DIRECT
THE BORROWERS TO PAY (AND EACH OF THE BORROWERS HEREBY JOINTLY AND SEVERALLY
AGREE UPON RECEIPT OF SUCH NOTICE TO PAY) TO THE L/C ISSUER AN AMOUNT IN CASH
EQUAL TO THE THEN OUTSTANDING L/C EXPOSURE, SUCH CASH TO BE HELD BY L/C ISSUER
IN THE CASH COLLATERAL ACCOUNT AS SECURITY FOR THE REPAYMENT OF ALL L/C
REIMBURSEMENT OBLIGATIONS THEREAFTER OCCURRING; PROVIDED, THAT, THE REMEDIES SET
FORTH IN CLAUSES (I) THROUGH (V) ABOVE WILL BE DEEMED TO HAVE BEEN AUTOMATICALLY
EXERCISED ON THE OCCURRENCE OF ANY EVENT SET OUT IN SECTIONS 7.01(G), (H) OR
(I);


B.              ADDITIONALLY, WHILE ANY EVENT OF DEFAULT HAS OCCURRED AND
REMAINS CONTINUING, THE BANKS AND/OR AGENT BANK MAY (I) EXERCISE ANY AND ALL
REMEDIES AVAILABLE TO BANKS OR AGENT BANK UNDER THE LOAN DOCUMENTS; AND/OR
(II) EXERCISE ANY OTHER REMEDIES AVAILABLE TO BANKS OR AGENT BANK AT LAW OR IN
EQUITY, INCLUDING REQUESTING THE APPOINTMENT OF A RECEIVER TO PERFORM ANY ACTS
REQUIRED OF BORROWERS, OR ANY OF THEM, UNDER THIS CREDIT AGREEMENT;


C.                                       THE BANKS AND/OR AGENT BANK MAY
EXERCISE ANY OTHER REMEDIES AVAILABLE TO BANKS OR AGENT BANK AT LAW OR IN
EQUITY, INCLUDING REQUESTING THE APPOINTMENT OF A RECEIVER TO PERFORM ANY ACTS
REQUIRED OF BORROWERS UNDER THIS CREDIT AGREEMENT, AND BORROWERS HEREBY
SPECIFICALLY CONSENT TO ANY SUCH REQUEST BY BANKS.

142


--------------------------------------------------------------------------------




For the purpose of carrying out this section and exercising these rights, powers
and privileges and subject to all applicable Gaming Laws, Borrowers hereby
irrevocably constitute and appoint Agent Bank as their true and lawful
attorney-in-fact to execute, acknowledge and deliver any instruments and do and
perform any acts such as are referred to in this paragraph in the name and on
behalf of Borrowers.  Agent Bank on behalf of Lenders may exercise one or more
of Lenders’ remedies simultaneously and all its remedies are nonexclusive and
cumulative.  Agent Bank and Lenders shall not be required to pursue or exhaust
any Collateral or remedy before pursuing any other Collateral or remedy.  Agent
Bank and Lenders’ failure to exercise any remedy for a particular default shall
not be deemed a waiver of (i) such remedy, nor their rights to exercise any
other remedy for that default, nor (ii) their right to exercise that remedy for
any subsequent default.


SECTION 7.03.                             APPLICATION OF PROCEEDS.  ALL PAYMENTS
AND PROCEEDS RECEIVED AND ALL AMOUNTS HELD OR REALIZED FROM THE SALE OR OTHER
DISPOSITION OF THE COLLATERAL PROPERTIES AND/OR COLLATERAL, WHICH ARE TO BE
APPLIED HEREUNDER TOWARDS SATISFACTION OF BORROWERS’ OBLIGATIONS UNDER THE
CREDIT FACILITY, SHALL BE APPLIED IN THE FOLLOWING ORDER OF PRIORITY:


A.                                       FIRST, TO THE PAYMENT OF ALL REASONABLE
FEES, COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEY’S FEES AND EXPENSES)
INCURRED BY AGENT BANK AND BANKS, THEIR AGENTS OR REPRESENTATIVES IN CONNECTION
WITH THE REALIZATION UPON ANY OF THE COLLATERAL;


B.                                      NEXT, TO THE PAYMENT IN FULL OF ANY
OTHER AMOUNTS DUE UNDER THIS CREDIT AGREEMENT, THE SECURITY DOCUMENTATION, OR
ANY OTHER LOAN DOCUMENTS (OTHER THAN THE NOTES AND ANY LIABILITY UNDER THE
SECURED INTEREST RATE HEDGES);


C.                                       NEXT, TO THE BALANCE OF INTEREST
REMAINING UNPAID ON THE NOTES;


D.                                      NEXT, TO THE BALANCE OF PRINCIPAL
REMAINING UNPAID ON THE REVOLVING CREDIT NOTE;


E.                                       NEXT, TO THE PAYMENT OF ANY OTHER
AMOUNTS OWING TO BANKS WHICH IS NECESSARY TO CAUSE BANK FACILITIES TERMINATION,
INCLUDING, WITHOUT LIMITATION, ANY AMOUNTS OWING WITH RESPECT TO THE SECURED
INTEREST RATE HEDGES; AND


F.                                         NEXT, THE BALANCE, IF ANY, OF SUCH
PAYMENTS OR PROCEEDS TO WHOMEVER MAY BE LEGALLY ENTITLED THERETO.


SECTION 7.04.                             NOTICES.  IN ORDER TO ENTITLE AGENT
BANK AND/OR BANKS TO EXERCISE ANY REMEDY AVAILABLE HEREUNDER, IT SHALL NOT BE
NECESSARY FOR AGENT BANK

143


--------------------------------------------------------------------------------





AND/OR BANKS TO GIVE ANY NOTICE, OTHER THAN SUCH NOTICE AS MAY BE REQUIRED
EXPRESSLY HEREIN OR BY APPLICABLE LAW.


SECTION 7.05.                             AGREEMENT TO PAY ATTORNEY’S FEES AND
EXPENSES.  SUBJECT TO THE PROVISIONS OF SECTION 10.14, UPON THE OCCURRENCE OF AN
EVENT OF DEFAULT, AS A RESULT OF WHICH AGENT BANK SHALL REQUIRE AND EMPLOY
ATTORNEYS OR INCUR OTHER EXPENSES FOR THE COLLECTION OF PAYMENTS DUE OR TO
BECOME DUE OR THE ENFORCEMENT OR PERFORMANCE OR OBSERVANCE OF ANY OBLIGATION OR
AGREEMENT ON THE PART OF BORROWERS CONTAINED HEREIN, BORROWERS SHALL, ON DEMAND,
PAY TO AGENT BANK THE REASONABLE FEES OF SUCH ATTORNEYS AND SUCH OTHER
REASONABLE EXPENSES SO INCURRED BY AGENT BANK.


SECTION 7.06.                             NO ADDITIONAL WAIVER IMPLIED BY ONE
WAIVER.  IN THE EVENT ANY AGREEMENT CONTAINED IN THIS CREDIT AGREEMENT SHOULD BE
BREACHED BY EITHER PARTY AND THEREAFTER WAIVED BY THE OTHER PARTY, SUCH WAIVER
SHALL BE LIMITED TO THE PARTICULAR BREACH SO WAIVED AND SHALL NOT BE DEEMED TO
WAIVE ANY OTHER BREACH HEREUNDER.


SECTION 7.07.                             LICENSING OF AGENT BANK AND LENDERS. 
IN THE EVENT OF THE OCCURRENCE OF AN EVENT OF DEFAULT HEREUNDER OR UNDER ANY OF
THE LOAN DOCUMENTS AND IT SHALL BECOME NECESSARY, OR IN THE OPINION OF REQUISITE
LENDERS ADVISABLE, FOR AN AGENT, SUPERVISOR, RECEIVER OR OTHER REPRESENTATIVE OF
AGENT BANK AND BANKS TO BECOME LICENSED UNDER THE PROVISIONS OF THE LAWS AND/OR
REGULATIONS OF ANY GAMING AUTHORITY AS A CONDITION TO RECEIVING THE BENEFIT OF
ANY COLLATERAL ENCUMBERED BY THE DEEDS OF TRUST OR OTHER LOAN DOCUMENTS FOR THE
BENEFIT OF LENDERS OR OTHERWISE TO ENFORCE THEIR RIGHTS HEREUNDER, BORROWERS
HEREBY GIVE THEIR CONSENT TO THE GRANTING OF SUCH LICENSE OR LICENSES AND AGREE
TO EXECUTE SUCH FURTHER DOCUMENTS AS MAY BE REQUIRED IN CONNECTION WITH THE
EVIDENCING OF SUCH CONSENT.


SECTION 7.08.                             EXERCISE OF RIGHTS SUBJECT TO
APPLICABLE LAW.  ALL RIGHTS, REMEDIES AND POWERS PROVIDED BY THIS ARTICLE VII
MAY BE EXERCISED ONLY TO THE EXTENT THAT THE EXERCISE THEREOF DOES NOT VIOLATE
ANY APPLICABLE PROVISION OF THE LAWS OF ANY GOVERNMENTAL AUTHORITY AND ALL OF
THE PROVISIONS OF THIS ARTICLE VII ARE INTENDED TO BE SUBJECT TO ALL APPLICABLE
MANDATORY PROVISIONS OF LAW THAT MAY BE CONTROLLING AND TO BE LIMITED TO THE
EXTENT NECESSARY SO THAT THEY WILL NOT RENDER THIS CREDIT AGREEMENT INVALID,
UNENFORCEABLE OR NOT ENTITLED TO BE RECORDED OR FILED UNDER THE PROVISIONS OF
ANY APPLICABLE LAW.


SECTION 7.09.                             DISCONTINUANCE OF PROCEEDINGS.  IN
CASE AGENT BANK AND/OR BANKS SHALL HAVE PROCEEDED TO ENFORCE ANY RIGHT, POWER OR
REMEDY UNDER THIS CREDIT AGREEMENT, THE NOTES, THE DEEDS OF TRUST OR ANY OTHER
LOAN DOCUMENT BY FORECLOSURE, ENTRY OR OTHERWISE, AND SUCH PROCEEDINGS SHALL
HAVE BEEN DISCONTINUED OR ABANDONED FOR ANY REASON OR SHALL HAVE BEEN DETERMINED
ADVERSELY TO BANKS, THEN AND IN EVERY SUCH CASE BORROWERS, AGENT BANK AND/OR
BANKS SHALL BE RESTORED TO THEIR FORMER POSITIONS AND RIGHTS HEREUNDER WITH
RESPECT TO THE COLLATERAL, AND ALL RIGHTS,

144


--------------------------------------------------------------------------------





REMEDIES AND POWERS OF AGENT BANK AND BANKS SHALL CONTINUE AS IF SUCH
PROCEEDINGS HAD NOT BEEN TAKEN, SUBJECT TO ANY BINDING RULE BY THE APPLICABLE
COURT OR OTHER TRIBUNAL IN ANY SUCH PROCEEDING.


ARTICLE VIII

DAMAGE, DESTRUCTION AND CONDEMNATION


SECTION 8.01.                             NO ABATEMENT OF PAYMENTS.  IF ALL OR
ANY PART OF THE COLLATERAL SHALL BE MATERIALLY DAMAGED OR DESTROYED, OR IF TITLE
TO OR THE TEMPORARY USE OF THE WHOLE OR ANY PART OF ANY OF THE COLLATERAL SHALL
BE TAKEN OR CONDEMNED BY A COMPETENT AUTHORITY FOR ANY PUBLIC USE OR PURPOSE,
THERE SHALL BE NO ABATEMENT OR REDUCTION IN THE AMOUNTS PAYABLE BY BORROWERS
HEREUNDER OR UNDER THE REVOLVING CREDIT NOTE, AND BORROWERS SHALL CONTINUE TO BE
OBLIGATED TO MAKE SUCH PAYMENTS.


SECTION 8.02.                             DISTRIBUTION OF CAPITAL PROCEEDS UPON
OCCURRENCE OF FIRE, CASUALTY, OTHER PERILS OR CONDEMNATION.  ALL CAPITAL
PROCEEDS RECEIVED FROM INSURANCE POLICIES UNDER SECTION 5.09, INCLUDING FLOOD
AND EARTHQUAKE, COVERING ANY OF THE COLLATERAL OR FROM CONDEMNATION OR SIMILAR
ACTIONS IN REGARD TO SAID COLLATERAL, SHALL BE PAID DIRECTLY TO AGENT BANK.  IN
THE EVENT THE AMOUNT OF CAPITAL PROCEEDS PAID TO AGENT BANK IS EQUAL TO OR LESS
THAN ONE MILLION DOLLARS ($1,000,000.00), SUCH CAPITAL PROCEEDS SHALL BE PAID TO
BORROWERS, UNLESS A DEFAULT IN THE PAYMENT OF ANY PRINCIPAL OR INTEREST OWING
UNDER THE TERMS OF THE BANK FACILITIES OR AN EVENT OF DEFAULT (OTHER THAN
NON-MONETARY EVENTS OF DEFAULT OCCURRING AS A DIRECT CONSEQUENCE OF EACH
CASUALTY LOSS OR CONDEMNATION) SHALL HAVE OCCURRED HEREUNDER AND IS CONTINUING. 
IN THE EVENT THE AMOUNT OF CAPITAL PROCEEDS PAID TO AGENT BANK IS GREATER THAN
ONE MILLION DOLLARS ($1,000,000.00), THEN, UNLESS A DEFAULT OR EVENT OF DEFAULT
(OTHER THAN NON-MONETARY EVENTS OF DEFAULT OCCURRING AS A DIRECT CONSEQUENCE OF
EACH CASUALTY LOSS OR CONDEMNATION) HAS OCCURRED HEREUNDER AND IS THEN
CONTINUING, THE ENTIRE AMOUNT SO COLLECTED OR SO MUCH THEREOF AS MAY BE REQUIRED
(ANY EXCESS TO BE RETURNED TO BORROWERS) TO REPAIR OR REPLACE THE DESTROYED OR
CONDEMNED PROPERTY, SHALL, SUBJECT TO THE CONDITIONS SET FORTH BELOW, BE
RELEASED TO BORROWERS FOR REPAIR OR REPLACEMENT OF THE PROPERTY DESTROYED OR
CONDEMNED OR TO REIMBURSE BORROWERS FOR THE COSTS OF SUCH REPAIR OR REPLACEMENT
INCURRED PRIOR TO THE DATE OF SUCH RELEASE.  IF A DEFAULT OR EVENT OF DEFAULT
HAS OCCURRED HEREUNDER AND IS THEN CONTINUING SUCH AMOUNT MAY, AT THE OPTION OF
REQUISITE LENDERS, BE APPLIED AS A MANDATORY COMMITMENT REDUCTION.  IN THE EVENT
BANKS ARE REQUIRED TO RELEASE ALL OR A PORTION OF THE COLLECTED FUNDS TO
BORROWERS FOR SUCH REPAIR OR RE­PLACEMENT OF THE PROPERTY DESTROYED OR
CONDEMNED, SUCH RELEASE OF FUNDS SHALL BE MADE IN ACCORDANCE WITH THE FOLLOWING
TERMS AND CONDITIONS:


A.                                       THE REPAIRS, REPLACEMENTS AND
REBUILDING SHALL BE MADE IN ACCORDANCE WITH PLANS AND SPECIFICATIONS APPROVED BY
REQUISITE LENDERS AND IN

145


--------------------------------------------------------------------------------





ACCORDANCE WITH ALL APPLICABLE LAWS, ORDINANCES, RULES, REGULATIONS AND
REQUIREMENTS OF GOVERNMENTAL AUTHORITIES;


B.                                      BORROWERS SHALL PROVIDE AGENT BANK WITH
A DETAILED ESTIMATE OF THE COSTS OF SUCH REPAIRS OR RESTORA­TIONS;


C.                                       BORROWERS SHALL SATISFY THE REQUISITE
LENDERS THAT AFTER THE RECONSTRUCTION IS COMPLETED, THE VALUE OF THE COLLATERAL,
AS DETERMINED BY THE REQUISITE LENDERS IN THEIR REASONABLE DISCRETION, WILL NOT
BE LESS THAN THE VALUE OF THE COLLATERAL IMMEDIATELY PRIOR TO SUCH DESTRUCTION
OR CONDEMNATION AS DETERMINED BY THE REQUISITE LENDERS PURSUANT TO THIS CREDIT
AGREEMENT;


D.                                      IN THE REQUISITE LENDERS’ SOLE
REASONABLE OPINION, ANY UNDISBURSED PORTION OF THE AVAILABLE BORROWINGS
CONTEMPLATED HEREUNDER, AFTER DEPOSIT OF SUCH INSURANCE OR CONDEMNATION
PROCEEDS, IS SUFFICIENT TO PAY ALL COSTS OF RECONSTRUCTION OF THE HOTEL/CASINO
FACILITY OR OTHER COLLATERAL DAMAGED, DESTROYED OR CONDEMNED; OR IF THE
UNDISBURSED PORTION OF SUCH CREDIT FACILITY IS NOT SUFFICIENT, BORROWERS SHALL
DEPOSIT ADDITIONAL FUNDS WITH THE AGENT BANK, SUFFICIENT TO PAY SUCH ADDITIONAL
COSTS OF RECONSTRUCTING THE COLLATERAL;


E.                                       BORROWERS HAVE DELIVERED TO THE AGENT
BANK A CONSTRUCTION CONTRACT FOR THE WORK OF RECONSTRUCTION IN FORM AND CONTENT,
INCLUDING INSURANCE REQUIREMENTS, ACCEPTABLE TO THE REQUISITE LENDERS WITH A
CONTRACTOR ACCEPTABLE TO THE REQUISITE LENDERS;


F.                                         THE REQUISITE LENDERS IN THEIR
REASONABLE DISCRETION HAVE DETERMINED THAT AFTER THE WORK OF RECONSTRUCTION IS
COMPLETED, THE HOTEL/CASINO FACILITIES WILL PRODUCE INCOME SUFFICIENT TO PAY ALL
COSTS OF OPERATIONS AND MAINTENANCE OF THE HOTEL/CASINO FACILITIES WITH A
REASONABLE RESERVE FOR REPAIRS, AND SERVICE ALL INDEBTEDNESS SECURED BY THE
SECURITY DOCUMENTATION;


G.                                      NO DEFAULT IN THE PAYMENT OF ANY
PRINCIPAL OR INTEREST OWING UNDER THE TERMS OF THE BANK FACILITIES, AND NO EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING HEREUNDER;


H.                                      BORROWERS HAVE DEPOSITED WITH THE AGENT
BANK THAT AMOUNT REASONABLY DETERMINED BY THE REQUISITE LENDERS (TAKING INTO
CONSIDERATION THE AMOUNT OF BORROWINGS AVAILABLE AND THE AMOUNT OF PROCEEDS, IF
ANY, OF INSURANCE POLICIES COVERING PROPERTY DAMAGE AND BUSINESS INTERRUPTION,
LOSS OR RENTAL INCOME IN CONNECTION WITH THE HOTEL/CASINO FACILITY OR COLLATERAL
DAMAGED, DESTROYED OR CONDEMNED ACCRUING AND IMMEDIATELY FORTHCOMING TO THE
AGENT BANK) TO BE SUFFICIENT TO SERVICE NO LESS THAN SEVENTY-FIVE PERCENT
(75.0%) OF THE INDEBTEDNESS SECURED HEREBY DURING THE PERIOD OF RECONSTRUCTION,
AS REASONABLY ESTIMATED BY THE REQUISITE LENDERS;

146


--------------------------------------------------------------------------------



I.                                          BEFORE COMMENCING ANY SUCH WORK,
BORROWERS SHALL, AT THEIR OWN COST AND EXPENSE, FURNISH AGENT BANK WITH
APPROPRIATE ENDORSEMENTS, IF NEEDED, TO THE “ALL RISK” INSURANCE POLICY WHICH
BORROWERS ARE THEN PRESENTLY MAINTAINING, AND COURSE OF CONSTRUCTION INSURANCE
TO COVER ALL OF THE RISKS DURING THE COURSE OF SUCH WORK;


J.                                          SUCH WORK SHALL BE COMMENCED BY
BORROWERS WITHIN ONE HUNDRED TWENTY (120) DAYS AFTER (I) SETTLEMENT SHALL HAVE
BEEN MADE WITH THE INSURANCE COMPANIES OR CONDEMNATION PROCEEDS SHALL HAVE BEEN
RECEIVED, AND (II) ALL THE NECESSARY GOVERNMENTAL APPROVALS SHALL HAVE BEEN
OBTAINED, AND SUCH WORK SHALL BE COMPLETED WITHIN A REASONABLE TIME, FREE AND
CLEAR OF ALL LIENS AND ENCUMBRANCES SO AS NOT TO INTERFERE WITH THE LIEN OF THE
DEEDS OF TRUST; AND


K.                                       DISBURSEMENTS OF SUCH CAPITAL PROCEEDS
SHALL BE MADE IN THE CUSTOMARY MANNER USED BY AGENT BANK FOR THE DISBURSEMENT OF
CONSTRUCTION LOANS.


ARTICLE IX

AGENCY PROVISIONS


SECTION 9.01.                             APPOINTMENT.


A.                                       EACH LENDER HEREBY (I) DESIGNATES AND
APPOINTS WFB AS THE AGENT BANK OF SUCH LENDER UNDER THIS CREDIT AGREEMENT AND
THE LOAN DOCUMENTS, (II) AUTHORIZES AND DIRECTS AGENT BANK TO ENTER INTO THE
LOAN DOCUMENTS OTHER THAN THIS CREDIT AGREEMENT FOR THE BENEFIT OF LENDERS, AND
(III) AUTHORIZES AGENT BANK TO TAKE SUCH ACTION ON ITS BEHALF UNDER THE
PROVISIONS OF THIS CREDIT AGREEMENT AND THE LOAN DOCUMENTS AND TO EXERCISE SUCH
POWERS AS ARE SET FORTH HEREIN OR THEREIN, TOGETHER WITH SUCH OTHER POWERS AS
ARE REASONABLY INCIDENTAL THERETO.  AGENT BANK AGREES TO ACT AS SUCH ON THE
EXPRESS CONDITIONS CONTAINED IN THIS ARTICLE IX.


B.                                      THE PROVISIONS OF THIS ARTICLE IX ARE
SOLELY FOR THE BENEFIT OF AGENT BANK AND LENDERS, AND BORROWERS SHALL NOT HAVE
ANY RIGHTS TO RELY ON OR ENFORCE ANY OF THE PROVISIONS HEREOF (OTHER THAN AS SET
FORTH IN THE PROVISIONS OF SECTIONS 9.03, 9.09 AND 10.10), PROVIDED, HOWEVER,
THAT THE FOREGOING SHALL IN NO WAY LIMIT BORROWERS’ OBLIGATIONS UNDER THIS
ARTICLE IX.  IN PERFORMING ITS FUNCTIONS AND DUTIES UNDER THIS CREDIT AGREEMENT,
AGENT BANK SHALL ACT SOLELY AS AGENT BANK OF LENDERS AND DOES NOT ASSUME AND
SHALL NOT BE DEEMED TO HAVE ASSUMED ANY OBLIGATION TOWARD OR RELATIONSHIP OF
AGENCY OR TRUST WITH OR FOR BORROWERS OR ANY OTHER PERSON.


SECTION 9.02.                             NATURE OF DUTIES.  AGENT BANK SHALL
NOT HAVE ANY DUTIES OR RESPONSIBILITIES EXCEPT THOSE EXPRESSLY SET FORTH IN THIS
CREDIT AGREEMENT OR IN THE LOAN DOCUMENTS.  THE DUTIES OF AGENT BANK SHALL BE
ADMINISTRATIVE IN NATURE.  SUBJECT TO THE PROVISIONS OF SECTIONS 9.05 AND 9.07,
AGENT BANK SHALL ADMINISTER THE BANK FACILITIES IN

147


--------------------------------------------------------------------------------





THE SAME MANNER AS IT ADMINISTERS ITS OWN LOANS.  PROMPTLY FOLLOWING THE
EFFECTIVENESS OF THIS CREDIT AGREEMENT, AGENT BANK SHALL SEND TO EACH LENDER A
DUPLICATE EXECUTED ORIGINAL, TO THE EXTENT THE SAME ARE AVAILABLE IN SUFFICIENT
NUMBERS, OF THE CREDIT AGREEMENT AND A COPY OF EACH OTHER LOAN DOCUMENT IN FAVOR
OF LENDERS AND A COPY OF THE FILED OR RECORDED SECURITY DOCUMENTATION, WITH THE
ORIGINALS OF THE LATTER TO BE HELD AND RETAINED BY AGENT BANK FOR THE BENEFIT OF
ALL LENDERS.  AGENT BANK SHALL NOT HAVE BY REASON OF THIS CREDIT AGREEMENT A
FIDUCIARY RELATIONSHIP IN RESPECT OF ANY LENDER.  NOTHING IN THIS CREDIT
AGREEMENT OR ANY OF THE LOAN DOCUMENTS, EXPRESSED OR IMPLIED, IS INTENDED OR
SHALL BE CONSTRUED TO IMPOSE UPON AGENT BANK ANY OBLIGATION IN RESPECT OF THIS
CREDIT AGREEMENT OR ANY OF THE LOAN DOCUMENTS EXCEPT AS EXPRESSLY SET FORTH
HEREIN OR THEREIN.  EACH LENDER SHALL MAKE ITS OWN INDEPENDENT INVESTIGATION OF
THE FINANCIAL CONDITION AND AFFAIRS OF THE BORROWERS AND THE COLLATERAL IN
CONNECTION WITH THE MAKING AND THE CONTINUANCE OF THE CREDIT FACILITY HEREUNDER
AND SHALL MAKE ITS OWN APPRAISAL OF THE CREDITWORTHINESS OF THE BORROWERS AND
THE COLLATERAL, AND, EXCEPT AS SPECIFICALLY PROVIDED HEREIN, AGENT BANK SHALL
NOT HAVE ANY DUTY OR RESPONSIBILITY, EITHER INITIALLY OR ON A CONTINUING BASIS,
TO PROVIDE ANY LENDER WITH ANY CREDIT OR OTHER INFORMATION WITH RESPECT THERETO,
WHETHER COMING INTO ITS POSSESSION BEFORE THE CLOSING DATE OR AT ANY TIME OR
TIMES THEREAFTER.


SECTION 9.03.                             DISBURSEMENT OF BORROWINGS.


A.                                       NOT LATER THAN THE NEXT BANKING
BUSINESS DAY FOLLOWING RECEIPT OF A NOTICE OF BORROWING, AGENT BANK SHALL NOTIFY
EACH LENDER OF THE PROPOSED BORROWING AND THE FUNDING DATE.  EACH LENDER SHALL
MAKE AVAILABLE TO AGENT BANK (OR THE FUNDING BANK OR ENTITY DESIGNATED BY AGENT
BANK), THE AMOUNT OF SUCH LENDER’S PRO RATA SHARE OF SUCH BORROWING IN
IMMEDIATELY AVAILABLE FUNDS NOT LATER THAN THE TIMES DESIGNATED IN SECTION
9.03(B).  UNLESS AGENT BANK SHALL HAVE BEEN NOTIFIED BY ANY LENDER NOT LATER
THAN THE CLOSE OF BUSINESS (SAN FRANCISCO TIME) ON THE BANKING BUSINESS DAY
IMMEDIATELY PRECEDING THE FUNDING DATE IN RESPECT OF ANY BORROWING THAT SUCH
LENDER DOES NOT INTEND TO MAKE AVAILABLE TO AGENT BANK SUCH LENDER’S PRO RATA
SHARE OF SUCH BORROWING, AGENT BANK MAY ASSUME THAT SUCH LENDER SHALL MAKE SUCH
AMOUNT AVAILABLE TO AGENT BANK.  IF ANY LENDER DOES NOT NOTIFY AGENT BANK OF ITS
INTENTION NOT TO MAKE AVAILABLE ITS PRO RATA SHARE OF SUCH BORROWING AS
DESCRIBED ABOVE, BUT DOES NOT FOR ANY REASON MAKE AVAILABLE TO AGENT BANK SUCH
LENDER’S PRO RATA SHARE OF SUCH BORROWING, SUCH LENDER SHALL PAY TO AGENT BANK
FORTHWITH ON DEMAND SUCH AMOUNT, TOGETHER WITH INTEREST THEREON AT THE FEDERAL
FUNDS RATE.  IN ANY CASE WHERE A LENDER DOES NOT FOR ANY REASON MAKE AVAILABLE
TO AGENT BANK SUCH LENDER’S PRO RATA SHARE OF SUCH BORROWING, AGENT BANK, IN ITS
SOLE DISCRETION, MAY, BUT SHALL NOT BE OBLIGATED TO, FUND TO BORROWERS SUCH
LENDER’S PRO RATA SHARE OF SUCH BORROWING.  IF AGENT BANK FUNDS TO BORROWERS
SUCH LENDER’S PRO RATA SHARE OF SUCH BORROWING AND IF SUCH LENDER SUBSEQUENTLY
PAYS TO AGENT BANK SUCH CORRESPONDING AMOUNT, SUCH AMOUNT SO PAID SHALL
CONSTITUTE SUCH LENDER’S PRO RATA SHARE OF SUCH

148


--------------------------------------------------------------------------------





BORROWING.  NOTHING IN THIS SECTION 9.03(A) SHALL ALTER THE RESPECTIVE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER IN RESPECT OF A DEFAULTING LENDER OR A
NON-PRO RATA BORROWING.


B.                                      REQUESTS BY AGENT BANK FOR FUNDING BY
LENDERS OF BORROWINGS WILL BE MADE BY FACSIMILE.  EACH LENDER SHALL MAKE THE
AMOUNT OF ITS PRO RATA SHARE OF SUCH BORROWING AVAILABLE TO AGENT BANK IN
DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS, TO SUCH BANK AND ACCOUNT, IN SAN
FRANCISCO, CALIFORNIA AS AGENT BANK MAY DESIGNATE, NOT LATER THAN 11:00 A.M.
(SAN FRANCISCO TIME) ON THE FUNDING DATE DESIGNATED IN THE NOTICE OF BORROWING
WITH RESPECT TO SUCH BORROWING, BUT IN NO EVENT LATER THAN ONE (1) BANKING
BUSINESS DAY NOTICE WITH RESPECT TO BASE RATE LOANS AND TWO (2) BANKING BUSINESS
DAYS NOTICE WITH RESPECT TO LIBOR LOANS, IN EACH CASE FOLLOWING LENDER’S RECEIPT
OF THE APPLICABLE NOTICE OF BORROWING.


C.                                       NOTHING IN THIS SECTION 9.03 SHALL BE
DEEMED TO RELIEVE ANY LENDER OF ITS OBLIGATION HEREUNDER TO MAKE ITS PRO RATA
SHARE OF BORROWINGS ON ANY FUNDING DATE, NOR SHALL ANY LENDER BE RESPONSIBLE FOR
THE FAILURE OF ANY OTHER LENDER TO PERFORM ITS OBLIGATIONS TO ADVANCE ITS PRO
RATA SHARE OF ANY BORROWING HEREUNDER, AND THE PRO RATA SHARE OF THE AGGREGATE
COMMITMENT OF ANY LENDER SHALL NOT BE INCREASED OR DECREASED AS A RESULT OF THE
FAILURE BY ANY OTHER LENDER TO PERFORM ITS OBLIGATION TO ADVANCE ITS PRO RATA
SHARE OF ANY BORROWING.


SECTION 9.04.                             DISTRIBUTION AND APPORTIONMENT OF
PAYMENTS.


A.                                       SUBJECT TO SECTION 9.04(B), PAYMENTS
ACTUALLY RECEIVED BY AGENT BANK FOR THE ACCOUNT OF LENDERS SHALL BE PAID TO THEM
PROMPTLY AFTER RECEIPT THEREOF BY AGENT BANK, BUT IN ANY EVENT WITHIN ONE (1)
BANKING BUSINESS DAY, PROVIDED THAT AGENT BANK SHALL PAY TO LENDERS INTEREST
THEREON, AT THE FEDERAL FUNDS RATE FROM THE BANKING BUSINESS DAY FOLLOWING
RECEIPT OF SUCH FUNDS BY AGENT BANK UNTIL SUCH FUNDS ARE PAID IN IMMEDIATELY
AVAILABLE FUNDS TO LENDERS.  SUBJECT TO SECTION 9.04(B), ALL PAYMENTS OF
PRINCIPAL AND INTEREST IN RESPECT OF FUNDED OUTSTANDINGS, ALL PAYMENTS OF THE
FEES DESCRIBED IN THIS CREDIT AGREEMENT, AND ALL PAYMENTS IN RESPECT OF ANY
OTHER OBLIGATIONS SHALL BE ALLOCATED AMONG SUCH OTHER LENDERS AS ARE ENTITLED
THERETO, IN PROPORTION TO THEIR RESPECTIVE PRO RATA SHARES OR OTHERWISE AS
PROVIDED HEREIN.  AGENT BANK SHALL PROMPTLY DISTRIBUTE, BUT IN ANY EVENT WITHIN
ONE (1) BANKING BUSINESS DAY, TO EACH LENDER AT ITS PRIMARY ADDRESS SET FORTH ON
THE APPROPRIATE SIGNATURE PAGE HEREOF OR ON THE APPLICABLE ASSIGNMENT AND
ASSUMPTION AGREEMENT, OR AT SUCH OTHER ADDRESS AS A LENDER MAY REQUEST IN
WRITING, SUCH FUNDS AS IT MAY BE ENTITLED TO RECEIVE, PROVIDED THAT AGENT BANK
SHALL IN ANY EVENT NOT BE BOUND TO INQUIRE INTO OR DETERMINE THE VALIDITY, SCOPE
OR PRIORITY OF ANY INTEREST OR ENTITLEMENT OF ANY LENDER AND MAY SUSPEND ALL
PAYMENTS AND SEEK APPROPRIATE RELIEF (INCLUDING, WITHOUT LIMITATION,
INSTRUCTIONS FROM REQUISITE LENDERS OR ALL LENDERS, AS APPLICABLE, OR AN ACTION
IN THE NATURE OF INTERPLEADER) IN THE EVENT OF ANY DOUBT OR DISPUTE AS TO ANY
APPORTIONMENT OR DISTRIBUTION

149


--------------------------------------------------------------------------------





CONTEMPLATED HEREBY.  THE ORDER OF PRIORITY HEREIN IS SET FORTH SOLELY TO
DETERMINE THE RIGHTS AND PRIORITIES OF LENDERS AS AMONG THEMSELVES AND MAY AT
ANY TIME OR FROM TIME TO TIME BE CHANGED BY LENDERS AS THEY MAY ELECT, IN
WRITING IN ACCORDANCE WITH SECTION 10.01, WITHOUT NECESSITY OF NOTICE TO OR
CONSENT OF OR APPROVAL BY BORROWERS OR ANY OTHER PERSON.  ALL PAYMENTS OR OTHER
SUMS RECEIVED BY AGENT BANK FOR THE ACCOUNT OF LENDERS (INCLUDING, WITHOUT
LIMITATION, PRINCIPAL AND INTEREST PAYMENTS, THE PROCEEDS OF ANY AND ALL
INSURANCE MAINTAINED WITH RESPECT TO ANY OF THE COLLATERAL, AND ANY AND ALL
CONDEMNATION PROCEEDS WITH RESPECT TO ANY OF THE COLLATERAL) SHALL NOT
CONSTITUTE PROPERTY OR ASSETS OF THE AGENT BANK AND SHALL BE HELD BY AGENT BANK,
SOLELY IN ITS CAPACITY AS ADMINISTRATIVE AND COLLATERAL AGENT FOR ITSELF AND THE
OTHER LENDERS, SUBJECT TO THE LOAN DOCUMENTS.


B.                                      NOTWITHSTANDING ANY PROVISION HEREOF TO
THE CONTRARY, UNTIL SUCH TIME AS A DEFAULTING LENDER HAS FUNDED ITS PRO RATA
SHARE OF BORROWING WHICH WAS PREVIOUSLY A NON PRO RATA BORROWING, OR ALL OTHER
LENDERS HAVE RECEIVED PAYMENT IN FULL (WHETHER BY REPAYMENT OR PREPAYMENT) OF
THE PRINCIPAL DUE IN RESPECT OF SUCH NON PRO RATA BORROWING, ALL PRINCIPAL SUMS
OWING TO SUCH DEFAULTING LENDER HEREUNDER SHALL BE SUBORDINATED IN RIGHT OF
PAYMENT TO THE PRIOR PAYMENT IN FULL OF ALL PRINCIPAL, IN RESPECT OF ALL NON PRO
RATA BORROWING IN WHICH THE DEFAULTING LENDER HAS NOT FUNDED ITS PRO RATA
SHARE.  THIS PROVISION GOVERNS ONLY THE RELATIONSHIP AMONG AGENT BANK, EACH
DEFAULTING LENDER, AND THE OTHER LENDERS; NOTHING HEREUNDER SHALL LIMIT THE
OBLIGATION OF BORROWERS TO REPAY ALL BORROWINGS IN ACCORDANCE WITH THE TERMS OF
THIS CREDIT AGREEMENT.  THE PROVISIONS OF THIS SECTION SHALL APPLY AND BE
EFFECTIVE REGARDLESS OF WHETHER AN EVENT OF DEFAULT OCCURS AND IS THEN
CONTINUING, AND NOTWITHSTANDING (I) ANY OTHER PROVISION OF THIS CREDIT AGREEMENT
TO THE CONTRARY, (II) ANY INSTRUCTION OF BORROWERS AS TO THEIR DESIRED
APPLICATION OF PAYMENTS OR (III) THE SUSPENSION OF SUCH DEFAULTING LENDER’S
RIGHT TO VOTE ON MATTERS WHICH ARE SUBJECT TO THE CONSENT OR APPROVAL OF
REQUISITE LENDERS OR ALL LENDERS.  NO COMMITMENT FEE OR LETTER OF CREDIT FEES
SHALL ACCRUE IN FAVOR OF, OR BE PAYABLE TO, SUCH DEFAULTING LENDER FROM THE DATE
OF ANY FAILURE TO FUND BORROWINGS OR REIMBURSE AGENT BANK FOR ANY LIABILITIES
AND COSTS AS HEREIN PROVIDED UNTIL SUCH FAILURE HAS BEEN CURED, AND AGENT BANK
SHALL BE ENTITLED TO (A) WITHHOLD OR SETOFF, AND TO APPLY TO THE PAYMENT OF THE
DEFAULTED AMOUNT AND ANY RELATED INTEREST, ANY AMOUNTS TO BE PAID TO SUCH
DEFAULTING LENDER UNDER THIS CREDIT AGREEMENT, AND (B) BRING AN ACTION OR SUIT
AGAINST SUCH DEFAULTING LENDER IN A COURT OF COMPETENT JURISDICTION TO RECOVER
THE DEFAULTED AMOUNT AND ANY RELATED INTEREST.  IN ADDITION, THE DEFAULTING
LENDER SHALL INDEMNIFY, DEFEND AND HOLD AGENT BANK AND EACH OF THE OTHER LENDERS
HARMLESS FROM AND AGAINST ANY AND ALL LIABILITIES AND COSTS, PLUS INTEREST
THEREON AT THE DEFAULT RATE, WHICH THEY MAY SUSTAIN OR INCUR BY REASON OF OR AS
A DIRECT CONSEQUENCE OF THE DEFAULTING LENDER’S FAILURE OR REFUSAL TO ABIDE BY
ITS OBLIGATIONS UNDER THIS CREDIT AGREEMENT.

150


--------------------------------------------------------------------------------





SECTION 9.05.                             RIGHTS, EXCULPATION, ETC.  NEITHER
AGENT BANK, ANY AFFILIATE OF AGENT BANK, NOR ANY OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS OR CONSULTANTS, SHALL BE LIABLE TO ANY
LENDER FOR ANY ACTION TAKEN OR OMITTED BY THEM HEREUNDER OR UNDER ANY OF THE
LOAN DOCUMENTS, OR IN CONNECTION HEREWITH OR THEREWITH, EXCEPT THAT AGENT BANK
SHALL BE LIABLE FOR ITS GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  IN THE ABSENCE
OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, AGENT BANK SHALL NOT BE LIABLE FOR
ANY APPORTIONMENT OR DISTRIBUTION OF PAYMENTS MADE BY IT IN GOOD FAITH PURSUANT
TO SECTION 9.04, AND IF ANY SUCH APPORTIONMENT OR DISTRIBUTION IS SUBSEQUENTLY
DETERMINED TO HAVE BEEN MADE IN ERROR THE SOLE RECOURSE OF ANY PERSON TO WHOM
PAYMENT WAS DUE, BUT NOT MADE, SHALL BE TO RECOVER FROM THE RECIPIENTS OF SUCH
PAYMENTS ANY PAYMENT IN EXCESS OF THE AMOUNT TO WHICH THEY ARE DETERMINED TO
HAVE BEEN ENTITLED.  AGENT BANK SHALL NOT BE RESPONSIBLE TO ANY LENDER FOR ANY
RECITALS, STATEMENTS, REPRESENTATIONS OR WARRANTIES HEREIN OR FOR THE EXECUTION,
EFFECTIVENESS, GENUINENESS, VALIDITY, ENFORCEABILITY, COLLECTIBILITY OR
SUFFICIENCY OF THIS CREDIT AGREEMENT, ANY OF THE SECURITY DOCUMENTATION OR ANY
OF THE OTHER LOAN DOCUMENTS, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY; OR FOR THE FINANCIAL CONDITION OF THE BORROWERS OR ANY OF THEIR
AFFILIATES.  AGENT BANK SHALL NOT BE REQUIRED TO MAKE ANY INQUIRY CONCERNING
EITHER THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS, PROVISIONS OR
CONDITIONS OF THIS CREDIT AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR THE
FINANCIAL CONDITION OF THE BORROWERS OR ANY OF THEIR AFFILIATES, OR THE
EXISTENCE OR POSSIBLE EXISTENCE OF ANY DEFAULT OR EVENT OF DEFAULT.


SECTION 9.06.                             RELIANCE.  AGENT BANK SHALL BE
ENTITLED TO RELY UPON ANY WRITTEN NOTICES, STATEMENTS, CERTIFICATES, ORDERS OR
OTHER DOCUMENTS, TELECOPIES OR ANY TELEPHONE MESSAGE BELIEVED BY IT IN GOOD
FAITH TO BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE BY THE
PROPER PERSON, AND WITH RESPECT TO ALL MATTERS PERTAINING TO THIS CREDIT
AGREEMENT OR ANY OF THE LOAN DOCUMENTS AND ITS DUTIES HEREUNDER OR THEREUNDER,
UPON ADVICE OF LEGAL COUNSEL (INCLUDING COUNSEL FOR BORROWERS), INDEPENDENT
PUBLIC ACCOUNTANT, OUTSIDE INSURANCE CONSULTANTS AND OTHER EXPERTS SELECTED BY
IT.


SECTION 9.07.                             INDEMNIFICATION.  TO THE EXTENT THAT
AGENT BANK IS NOT REIMBURSED AND INDEMNIFIED BY BORROWERS, LENDERS WILL
REIMBURSE, WITHIN TEN (10) BANKING BUSINESS DAYS AFTER NOTICE FROM AGENT BANK,
AND INDEMNIFY AND DEFEND AGENT BANK FOR AND AGAINST ANY AND ALL LIABILITIES AND
COSTS WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST IT IN ANY WAY
RELATING TO OR ARISING OUT OF THIS CREDIT AGREEMENT, THE SECURITY DOCUMENTATION
OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY ACTION TAKEN OR OMITTED BY AGENT BANK
OR UNDER THIS CREDIT AGREEMENT, THE SECURITY DOCUMENTATION OR ANY OF THE OTHER
LOAN DOCUMENTS, IN PROPORTION TO EACH LENDER’S PRO RATA SHARE; PROVIDED THAT NO
LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES AND COSTS RESULTING
FROM AGENT BANK’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  THE OBLIGATIONS OF
LENDERS UNDER THIS SECTION 9.07 SHALL SURVIVE THE PAYMENT IN FULL OF ALL

151


--------------------------------------------------------------------------------





OBLIGATIONS AND THE TERMINATION OF THIS CREDIT AGREEMENT.  IN THE EVENT THAT
AFTER PAYMENT AND DISTRIBUTION OF ANY AMOUNT BY AGENT BANK TO LENDERS, ANY
LENDER OR THIRD PARTY, INCLUDING BORROWERS, ANY CREDITOR OF BORROWERS OR A
TRUSTEE IN BANKRUPTCY, RECOVERS FROM AGENT BANK ANY AMOUNT FOUND TO HAVE BEEN
WRONGFULLY PAID TO AGENT BANK OR DISBURSED BY AGENT BANK TO LENDERS, THEN
LENDERS, IN PROPORTION TO THEIR RESPECTIVE PRO RATA SHARES, SHALL REIMBURSE
AGENT BANK FOR ALL SUCH AMOUNTS.  NOTWITHSTANDING THE FOREGOING, AGENT BANK
SHALL NOT BE OBLIGATED TO ADVANCE LIABILITIES AND COSTS AND MAY REQUIRE THE
DEPOSIT BY EACH LENDER OF ITS PRO RATA SHARE OF ANY MATERIAL LIABILITIES AND
COSTS ANTICIPATED BY AGENT BANK BEFORE THEY ARE INCURRED OR MADE PAYABLE.


SECTION 9.08.                             AGENT INDIVIDUALLY.  WITH RESPECT TO
ITS PRO RATA SHARE OF THE AGGREGATE COMMITMENT HEREUNDER AND THE BORROWINGS MADE
BY IT, AGENT BANK SHALL HAVE AND MAY EXERCISE THE SAME RIGHTS AND POWERS
HEREUNDER AND IS SUBJECT TO THE SAME OBLIGATIONS AND LIABILITIES AS AND TO THE
EXTENT SET FORTH HEREIN FOR ANY OTHER LENDER.  THE TERMS “LENDERS”, “REQUISITE
LENDERS” OR ANY SIMILAR TERMS MAY INCLUDE AGENT BANK IN ITS INDIVIDUAL CAPACITY
AS A LENDER OR ONE OF THE REQUISITE LENDERS, BUT REQUISITE LENDERS SHALL NOT
INCLUDE AGENT BANK SOLELY IN ITS CAPACITY AS AGENT BANK AND NEED NOT NECESSARILY
INCLUDE AGENT BANK IN ITS CAPACITY AS A LENDER.  AGENT BANK AND ANY LENDER AND
ITS AFFILIATES MAY ACCEPT DEPOSITS FROM, LEND MONEY TO, AND GENERALLY ENGAGE IN
ANY KIND OF BANKING, TRUST OR OTHER BUSINESS WITH BORROWERS OR ANY OF THEIR
AFFILIATES AS IF IT WERE NOT ACTING AS AGENT BANK OR LENDER PURSUANT HERETO.


SECTION 9.09.                             SUCCESSOR AGENT BANK; RESIGNATION OF
AGENT BANK; REMOVAL OF AGENT BANK.


A.                                       AGENT BANK MAY RESIGN FROM THE
PERFORMANCE OF ALL ITS FUNCTIONS AND DUTIES HEREUNDER AT ANY TIME BY GIVING AT
LEAST THIRTY (30) BANKING BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO LENDERS AND
BORROWERS, AND SHALL AUTOMATICALLY CEASE TO BE AGENT BANK HEREUNDER IN THE EVENT
A PETITION IN BANKRUPTCY SHALL BE FILED BY OR AGAINST AGENT BANK OR THE FEDERAL
DEPOSIT INSURANCE CORPORATION OR ANY OTHER GOVERNMENTAL AUTHORITY SHALL ASSUME
CONTROL OF AGENT BANK OR AGENT BANK’S INTERESTS UNDER THE BANK FACILITIES. 
FURTHER, LENDERS (OTHER THAN AGENT BANK IN ITS CAPACITY AS A LENDER) MAY
UNANIMOUSLY REMOVE AGENT BANK AT ANY TIME UPON THE OCCURRENCE OF GROSS
NEGLIGENCE OR WILFUL MISCONDUCT BY AGENT BANK BY GIVING AT LEAST THIRTY (30)
BANKING BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO AGENT BANK, BORROWERS AND ALL
OTHER LENDERS.  SUCH RESIGNATION OR REMOVAL SHALL TAKE EFFECT UPON THE
ACCEPTANCE BY A SUCCESSOR AGENT BANK OF APPOINTMENT PURSUANT TO CLAUSE (B) OR
(C).


B.                                      UPON ANY SUCH NOTICE OF RESIGNATION BY
OR REMOVAL OF AGENT BANK, REQUISITE LENDERS SHALL APPOINT A SUCCESSOR AGENT BANK
WHICH APPOINTMENT SHALL BE SUBJECT TO BORROWERS’ CONSENT (OTHER THAN UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT), WHICH SHALL NOT
BE UNREASONABLY WITHHELD OR

152


--------------------------------------------------------------------------------





DELAYED.  ANY SUCCESSOR AGENT BANK MUST BE A BANK (I) THE SENIOR DEBT
OBLIGATIONS OF WHICH (OR SUCH BANK’S PARENT’S SENIOR UNSECURED DEBT OBLIGATIONS)
ARE RATED NOT LESS THAN BAA-2 BY MOODY’S INVESTORS SERVICES, INC. OR A
COMPARABLE RATING BY A RATING AGENCY ACCEPTABLE TO REQUISITE LENDERS AND (II)
WHICH HAS TOTAL ASSETS IN EXCESS OF TEN BILLION DOLLARS ($10,000,000,000.00).


C.                                       IF A SUCCESSOR AGENT BANK SHALL NOT
HAVE BEEN SO APPOINTED WITHIN SAID THIRTY (30) BANKING BUSINESS DAY PERIOD, THE
RETIRING OR REMOVED AGENT BANK, WITH THE CONSENT OF BORROWERS (OTHER THAN UPON
THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT) (WHICH MAY
NOT BE UNREASONABLY WITHHELD OR DELAYED), SHALL THEN APPOINT A SUCCESSOR AGENT
BANK WHO SHALL MEET THE REQUIREMENTS DESCRIBED IN SUBSECTION (B) ABOVE AND WHO
SHALL SERVE AS AGENT BANK UNTIL SUCH TIME, IF ANY, AS REQUISITE LENDERS, WITH
THE CONSENT OF BORROWERS (OTHER THAN UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT), APPOINT A SUCCESSOR AGENT BANK AS PROVIDED
ABOVE.


SECTION 9.10.                             CONSENT AND APPROVALS.


A.                                       EACH CONSENT, APPROVAL, AMENDMENT,
MODIFICATION OR WAIVER SPECIFICALLY ENUMERATED IN THIS CREDIT AGREEMENT AS
CONDITIONED UPON THE PRIOR CONSENT OR APPROVAL OF REQUISITE LENDERS SHALL BE
EVIDENCED BY A WRITTEN CONSENT OR APPROVAL DELIVERED TO AGENT BANK.


B.                                      EACH CONSENT, APPROVAL, AMENDMENT,
MODIFICATION OR WAIVER SPECIFICALLY ENUMERATED IN SECTION 10.01 (A) THROUGH (C)
SHALL REQUIRE THE CONSENT OF ALL LENDERS.


C.                                       IN ADDITION TO THE REQUIRED CONSENTS OR
APPROVALS, AGENT BANK MAY AT ANY TIME REQUEST INSTRUCTIONS FROM REQUISITE
LENDERS WITH RESPECT TO ANY ACTIONS OR APPROVALS WHICH, BY THE TERMS OF THIS
CREDIT AGREEMENT OR OF ANY OF THE LOAN DOCUMENTS, AGENT BANK IS PERMITTED OR
REQUIRED TO TAKE OR TO GRANT WITHOUT INSTRUCTIONS FROM ANY LENDERS, AND IF SUCH
INSTRUCTIONS ARE PROMPTLY REQUESTED, AGENT BANK SHALL BE ABSOLUTELY ENTITLED TO
REFRAIN FROM TAKING ANY ACTION OR TO WITHHOLD ANY APPROVAL AND SHALL NOT BE
UNDER ANY LIABILITY WHATSOEVER TO ANY PERSON FOR REFRAINING FROM TAKING ANY
ACTION OR WITHHOLDING ANY APPROVAL UNDER ANY OF THE LOAN DOCUMENTS UNTIL IT
SHALL HAVE RECEIVED SUCH INSTRUCTIONS FROM REQUISITE LENDERS.  WITHOUT LIMITING
THE FOREGOING, NO LENDER SHALL HAVE ANY RIGHT OF ACTION WHATSOEVER AGAINST AGENT
BANK AS A RESULT OF AGENT BANK ACTING OR REFRAINING FROM ACTING UNDER THIS
CREDIT AGREEMENT, THE SECURITY DOCUMENTATION OR ANY OF THE OTHER LOAN DOCUMENTS
IN ACCORDANCE WITH THE INSTRUCTIONS OF REQUISITE LENDERS OR, WHERE APPLICABLE,
ALL LENDERS.  AGENT BANK SHALL PROMPTLY NOTIFY EACH LENDER AT ANY TIME THAT THE
REQUISITE LENDERS HAVE INSTRUCTED AGENT BANK TO ACT OR REFRAIN FROM ACTING
PURSUANT HERETO.

153


--------------------------------------------------------------------------------





D.                                      EACH LENDER AGREES THAT ANY ACTION TAKEN
BY AGENT BANK AT THE DIRECTION OR WITH THE CONSENT OF REQUISITE LENDERS IN
ACCORDANCE WITH THE PROVISIONS OF THIS CREDIT AGREEMENT OR ANY LOAN DOCUMENT,
AND THE EXERCISE BY AGENT BANK AT THE DIRECTION OR WITH THE CONSENT OF REQUISITE
LENDERS OF THE POWERS SET FORTH HEREIN OR THEREIN, TOGETHER WITH SUCH OTHER
POWERS AS ARE REASONABLY INCIDENTAL THERETO, SHALL BE AUTHORIZED AND BINDING
UPON ALL LENDERS, EXCEPT FOR ACTIONS SPECIFICALLY REQUIRING THE APPROVAL OF ALL
LENDERS.  ALL COMMUNICATIONS FROM AGENT BANK TO LENDERS REQUESTING LENDERS’
DETERMINATION, CONSENT, APPROVAL OR DISAPPROVAL (I) SHALL BE GIVEN IN THE FORM
OF A WRITTEN NOTICE TO EACH LENDER, INCLUDING NOTICE OF THE LENDER REPLY PERIOD
DESCRIBED IMMEDIATELY HEREINBELOW, (II) SHALL BE ACCOMPANIED BY A DESCRIPTION OF
THE MATTER OR THING AS TO WHICH SUCH DETERMINATION, APPROVAL, CONSENT OR
DISAPPROVAL IS REQUESTED, OR SHALL ADVISE EACH LENDER WHERE SUCH MATTER OR THING
MAY BE INSPECTED, OR SHALL OTHERWISE DESCRIBE THE MATTER OR ISSUE TO BE
RESOLVED, (III) SHALL INCLUDE, IF REASONABLY REQUESTED BY A LENDER AND TO THE
EXTENT NOT PREVIOUSLY PROVIDED TO SUCH LENDER, WRITTEN MATERIALS AND A SUMMARY
OF ALL ORAL INFORMATION PROVIDED TO AGENT BANK BY BORROWERS IN RESPECT OF THE
MATTER OR ISSUE TO BE RESOLVED, AND (IV) SHALL INCLUDE AGENT BANK’S RECOMMENDED
COURSE OF ACTION OR DETERMINATION IN RESPECT THEREOF.  EACH LENDER SHALL REPLY
PROMPTLY, BUT IN ANY EVENT WITHIN TEN (10) BANKING BUSINESS DAYS (THE “LENDER
REPLY PERIOD”).  UNLESS A LENDER SHALL GIVE WRITTEN NOTICE TO AGENT BANK THAT IT
OBJECTS TO THE RECOMMENDATION OR DETERMINATION OF AGENT BANK (TOGETHER WITH A
WRITTEN EXPLANATION OF THE REASONS BEHIND SUCH OBJECTION) WITHIN THE LENDER
REPLY PERIOD, SUCH LENDER SHALL BE DEEMED TO HAVE APPROVED OF OR CONSENTED TO
SUCH RECOMMENDATION OR DETERMINATION.  WITH RESPECT TO DECISIONS REQUIRING THE
APPROVAL OF REQUISITE LENDERS OR ALL LENDERS, AGENT BANK SHALL SUBMIT ITS
RECOMMENDATION OR DETERMINATION FOR APPROVAL OF OR CONSENT TO SUCH
RECOMMENDATION OR DETERMINATION TO ALL LENDERS AND UPON RECEIVING THE REQUIRED
APPROVAL OR CONSENT SHALL FOLLOW THE COURSE OF ACTION OR DETERMINATION
RECOMMENDED TO LENDERS BY AGENT BANK OR SUCH OTHER COURSE OF ACTION RECOMMENDED
BY REQUISITE LENDERS, AND EACH NON-RESPONDING LENDER SHALL BE DEEMED TO HAVE
CONCURRED WITH SUCH RECOMMENDED COURSE OF ACTION.


SECTION 9.11.                             AGENCY PROVISIONS RELATING TO
COLLATERAL.


A.                                       AGENT BANK IS HEREBY AUTHORIZED ON
BEHALF OF ALL LENDERS, WITHOUT THE NECESSITY OF ANY NOTICE TO OR FURTHER CONSENT
FROM ANY LENDER, FROM TIME TO TIME PRIOR TO AN EVENT OF DEFAULT, TO TAKE ANY
ACTION WITH RESPECT TO ANY COLLATERAL OR LOAN DOCUMENT WHICH MAY BE NECESSARY TO
PERFECT AND MAINTAIN LIENS OF THE SECURITY DOCUMENTATION UPON THE COLLATERAL
GRANTED PURSUANT TO THE LOAN DOCUMENTS.  AGENT BANK MAY MAKE, AND SHALL BE
REIMBURSED BY LENDERS (IN ACCORDANCE WITH THEIR PRO RATA SHARES), TO THE EXTENT
NOT REIMBURSED BY BORROWERS, FOR, PROTECTIVE ADVANCE(S) DURING ANY ONE (1)
CALENDAR YEAR WITH RESPECT TO THE COLLATERAL UP TO THE SUM OF (I) AMOUNTS
EXPENDED TO PAY REAL ESTATE TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR
LEVIES IMPOSED UPON SUCH COLLATERAL, (II) AMOUNTS EXPENDED TO PAY INSURANCE
PREMIUMS FOR

154


--------------------------------------------------------------------------------





POLICIES OF INSURANCE RELATED TO SUCH COLLATERAL, AND (III) ONE HUNDRED THOUSAND
DOLLARS ($100,000.00).  PROTECTIVE ADVANCES IN EXCESS OF SAID SUM DURING ANY
CALENDAR YEAR FOR ANY COLLATERAL SHALL REQUIRE THE CONSENT OF REQUISITE
LENDERS.  IN ADDITION, AGENT BANK IS HEREBY AUTHORIZED ON BEHALF OF ALL LENDERS,
WITHOUT THE NECESSITY OF ANY NOTICE TO OR FURTHER CONSENT FROM ANY LENDER, TO
WAIVE THE IMPOSITION OF THE LATE FEES PROVIDED FOR IN SECTION 2.10(A) UP TO A
MAXIMUM OF TWO (2) TIMES PER CALENDAR YEAR, INCLUDING ANY EXTENSIONS.


B.                                      LENDERS HEREBY IRREVOCABLY AUTHORIZE
AGENT BANK, AT ITS OPTION AND IN ITS DISCRETION, TO RELEASE ANY SECURITY
DOCUMENTATION GRANTED TO OR HELD BY AGENT BANK UPON ANY COLLATERAL (I) UPON BANK
FACILITIES TERMINATION AND REPAYMENT AND SATISFACTION OF ALL BORROWINGS, AND ALL
OTHER OBLIGATIONS AND THE TERMINATION OF THIS CREDIT AGREEMENT, OR (II) IF
APPROVED, AUTHORIZED OR RATIFIED IN WRITING BY AGENT BANK AT THE DIRECTION OF
ALL LENDERS.  AGENT BANK SHALL NOT BE REQUIRED TO EXECUTE ANY DOCUMENT TO
EVIDENCE THE RELEASE OF THE SECURITY DOCUMENTATION GRANTED TO AGENT BANK FOR THE
BENEFIT OF LENDERS HEREIN OR PURSUANT HERETO UPON ANY COLLATERAL IF, IN AGENT
BANK’S OPINION, SUCH DOCUMENT WOULD EXPOSE AGENT BANK TO LIABILITY OR CREATE ANY
OBLIGATION OR ENTAIL ANY CONSEQUENCE OTHER THAN THE RELEASE OF SUCH SECURITY
DOCUMENTATION WITHOUT RECOURSE OR WARRANTY, AND SUCH RELEASE SHALL NOT IN ANY
MANNER DISCHARGE, AFFECT OR IMPAIR THE OBLIGATIONS OR ANY SECURITY DOCUMENTATION
UPON (OR OBLIGATIONS OF BORROWERS IN RESPECT OF) ANY PROPERTY WHICH SHALL
CONTINUE TO CONSTITUTE PART OF THE COLLATERAL.


C.                                       EXCEPT AS PROVIDED IN THIS CREDIT
AGREEMENT, AGENT BANK SHALL HAVE NO OBLIGATION WHATSOEVER TO ANY LENDER OR TO
ANY OTHER PERSON TO ASSURE THAT THE COLLATERAL EXISTS OR IS OWNED BY BORROWERS
OR IS CARED FOR, PROTECTED OR INSURED OR HAS BEEN ENCUMBERED OR THAT THE
SECURITY DOCUMENTATION GRANTED TO AGENT BANK HEREIN OR IN ANY OF THE OTHER LOAN
DOCUMENTS OR PURSUANT HERETO OR THERETO HAVE BEEN PROPERLY OR SUFFICIENTLY OR
LAWFULLY CREATED, PERFECTED, PROTECTED OR ENFORCED OR ARE ENTITLED TO ANY
PARTICULAR PRIORITY.


D.                                      SHOULD AGENT BANK (I) EMPLOY COUNSEL FOR
ADVICE OR OTHER REPRESENTATION (WHETHER OR NOT ANY SUIT HAS BEEN OR SHALL BE
FILED) WITH RESPECT TO ANY COLLATERAL OR ANY PART THEREOF, OR ANY OF THE LOAN
DOCUMENTS, OR THE ATTEMPT TO ENFORCE ANY SECURITY INTEREST OR SECURITY
DOCUMENTATION ON ANY OF THE COLLATERAL, OR (II) COMMENCE ANY PROCEEDING OR IN
ANY WAY SEEK TO ENFORCE ITS RIGHTS OR REMEDIES UNDER THE LOAN DOCUMENTS,
IRRESPECTIVE OF WHETHER AS A RESULT THEREOF AGENT BANK SHALL ACQUIRE TITLE TO
ANY COLLATERAL, EITHER THROUGH FORECLOSURE, DEED IN LIEU OF FORECLOSURE OR
OTHERWISE, EACH LENDER, UPON DEMAND THEREFOR FROM TIME TO TIME, SHALL CONTRIBUTE
ITS SHARE (BASED ON ITS PRO RATA SHARE) OF THE REASONABLE COSTS AND/OR EXPENSES
OF ANY SUCH ADVICE OR OTHER REPRESENTATION, ENFORCEMENT OR ACQUISITION,
INCLUDING, BUT NOT LIMITED TO, FEES OF RECEIVERS OR TRUSTEES, COURT COSTS, TITLE
COMPANY CHARGES, FILING AND RECORDING FEES, APPRAISERS’ FEES AND FEES AND
EXPENSES OF ATTORNEYS TO THE EXTENT NOT OTHERWISE REIMBURSED BY BORROWERS;
PROVIDED THAT AGENT BANK SHALL NOT BE ENTITLED TO

155


--------------------------------------------------------------------------------





REIMBURSEMENT OF ITS ATTORNEYS’ FEES AND EXPENSES INCURRED IN CONNECTION WITH
THE RESOLUTION OF DISPUTES BETWEEN AGENT BANK AND OTHER LENDERS UNLESS AGENT
BANK SHALL BE THE PREVAILING PARTY IN ANY SUCH DISPUTE.  ANY LOSS OF PRINCIPAL
AND INTEREST RESULTING FROM ANY EVENT OF DEFAULT SHALL BE SHARED BY LENDERS IN
ACCORDANCE WITH THEIR RESPECTIVE PRO RATA SHARES.  IT IS UNDERSTOOD AND AGREED
THAT IN THE EVENT AGENT BANK DETERMINES IT IS NECESSARY TO ENGAGE COUNSEL FOR
LENDERS FROM AND AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, SAID COUNSEL SHALL
BE SELECTED BY AGENT BANK.


SECTION 9.12.                             LENDER ACTIONS AGAINST COLLATERAL. 
EACH LENDER AGREES THAT IT WILL NOT TAKE ANY ACTION, NOR INSTITUTE ANY ACTIONS
OR PROCEEDINGS, AGAINST BORROWERS OR ANY OTHER OBLIGOR HEREUNDER, UNDER THE
SECURITY DOCUMENTATION OR UNDER ANY OTHER LOAN DOCUMENTS WITH RESPECT TO
EXERCISING CLAIMS AGAINST OR RIGHTS IN ANY COLLATERAL WITHOUT THE CONSENT OF
REQUISITE LENDERS.


SECTION 9.13.                             RATABLE SHARING.  SUBJECT TO SECTION
9.03 AND 9.04, LENDERS AGREE AMONG THEMSELVES THAT (I) WITH RESPECT TO ALL
AMOUNTS RECEIVED BY THEM WHICH ARE APPLICABLE TO THE PAYMENT OF THE OBLIGATIONS,
EQUITABLE ADJUSTMENT WILL BE MADE SO THAT, IN EFFECT, ALL SUCH AMOUNTS WILL BE
SHARED AMONG THEM RATABLY IN ACCORDANCE WITH THEIR PRO RATA SHARES, WHETHER
RECEIVED BY VOLUNTARY PAYMENT, BY COUNTERCLAIM OR CROSS ACTION OR BY THE
ENFORCEMENT OF ANY OR ALL OF THE OBLIGATIONS, OR THE COLLATERAL, (II) IF ANY OF
THEM SHALL BY VOLUNTARY PAYMENT OR BY THE EXERCISE OF ANY RIGHT OF COUNTERCLAIM
OR OTHERWISE, RECEIVE PAYMENT OF A PROPORTION OF THE AGGREGATE AMOUNT OF THE
OBLIGATIONS HELD BY IT WHICH IS GREATER THAN ITS PRO RATA SHARE OF THE PAYMENTS
ON ACCOUNT OF THE OBLIGATIONS, THE ONE RECEIVING SUCH EXCESS PAYMENT SHALL
PURCHASE, WITHOUT RECOURSE OR WARRANTY, AN UNDIVIDED INTEREST AND PARTICIPATION
(WHICH IT SHALL BE DEEMED TO HAVE DONE SIMULTANEOUSLY UPON THE RECEIPT OF SUCH
PAYMENT) IN SUCH OBLIGATIONS OWED TO THE OTHERS SO THAT ALL SUCH RECOVERIES WITH
RESPECT TO SUCH OBLIGATIONS SHALL BE APPLIED RATABLY IN ACCORDANCE WITH THEIR
PRO RATA SHARES; PROVIDED, THAT IF ALL OR PART OF SUCH EXCESS PAYMENT RECEIVED
BY THE PURCHASING PARTY IS THEREAFTER RECOVERED FROM IT, THOSE PURCHASES SHALL
BE RESCINDED AND THE PURCHASE PRICES PAID FOR SUCH PARTICIPATIONS SHALL BE
RETURNED TO THAT PARTY TO THE EXTENT NECESSARY TO ADJUST FOR SUCH RECOVERY, BUT
WITHOUT INTEREST EXCEPT TO THE EXTENT THE PURCHASING PARTY IS REQUIRED TO PAY
INTEREST IN CONNECTION WITH SUCH RECOVERY.  BORROWERS AGREE THAT ANY LENDER SO
PURCHASING A PARTICIPATION FROM ANOTHER LENDER PURSUANT TO THIS SECTION 9.13
MAY, TO THE FULLEST EXTENT PERMITTED BY LAW, EXERCISE ALL ITS RIGHTS OF PAYMENT
WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE THE DIRECT
CREDITOR OF BORROWERS IN THE AMOUNT OF SUCH PARTICIPATION.  NO LENDER SHALL
EXERCISE ANY SETOFF, BANKER’S LIEN OR OTHER SIMILAR RIGHT IN RESPECT TO ANY
OBLIGATIONS WITHOUT THE PRIOR WRITTEN APPROVAL BY AGENT BANK.


SECTION 9.14.                             DELIVERY OF DOCUMENTS.  AGENT BANK
SHALL AS SOON AS REASONABLY PRACTICABLE DISTRIBUTE TO EACH LENDER AT ITS PRIMARY
ADDRESS SET FORTH ON THE APPROPRIATE COUNTERPART SIGNATURE PAGE HEREOF, OR AT
SUCH OTHER ADDRESS AS A LENDER

156


--------------------------------------------------------------------------------





MAY REQUEST IN WRITING, (I) COPIES OF ALL DOCUMENTS TO WHICH SUCH LENDER IS A
PARTY OR OF WHICH IS EXECUTED OR HELD BY AGENT BANK ON BEHALF OF SUCH LENDER,
(II) ALL DOCUMENTS OF WHICH AGENT BANK RECEIVES COPIES FROM BORROWERS PURSUANT
TO ARTICLE VI AND SECTION 10.03, (III) ALL OTHER DOCUMENTS OR INFORMATION WHICH
AGENT BANK IS REQUIRED TO SEND TO LENDERS PURSUANT TO THE TERMS OF THIS CREDIT
AGREEMENT, (IV) OTHER INFORMATION OR DOCUMENTS RECEIVED BY AGENT BANK AT THE
REQUEST OF ANY LENDER, AND (V) ALL NOTICES RECEIVED BY AGENT BANK PURSUANT TO
SECTION 5.20.  IN ADDITION, WITHIN FIFTEEN (15) BANKING BUSINESS DAYS AFTER
RECEIPT OF A REQUEST IN WRITING FROM A LENDER FOR WRITTEN INFORMATION OR
DOCUMENTS PROVIDED BY OR PREPARED BY BORROWERS, AGENT BANK SHALL DELIVER SUCH
WRITTEN INFORMATION OR DOCUMENTS TO SUCH REQUESTING LENDER IF AGENT BANK HAS
POSSESSION OF SUCH WRITTEN INFORMATION OR DOCUMENTS IN ITS CAPACITY AS AGENT
BANK OR AS A LENDER.


SECTION 9.15.                             NOTICE OF EVENTS OF DEFAULT.  AGENT
BANK SHALL NOT BE DEEMED TO HAVE KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF ANY
DEFAULT OR EVENT OF DEFAULT (OTHER THAN NONPAYMENT OF PRINCIPAL OF OR INTEREST
ON THE CREDIT FACILITY) UNLESS AGENT BANK HAS RECEIVED NOTICE IN WRITING FROM A
LENDER OR BORROWERS REFERRING TO THIS CREDIT AGREEMENT OR THE OTHER LOAN
DOCUMENTS, DESCRIBING SUCH EVENT OR CONDITION AND EXPRESSLY STATING THAT SUCH
NOTICE IS A NOTICE OF A DEFAULT OR EVENT OF DEFAULT.  SHOULD AGENT BANK RECEIVE
SUCH NOTICE OF THE OCCURRENCE OF A DEFAULT OR EVENT OF DEFAULT, OR SHOULD AGENT
BANK SEND BORROWERS A NOTICE OF DEFAULT OR EVENT OF DEFAULT, AGENT BANK SHALL
PROMPTLY GIVE NOTICE THEREOF TO EACH LENDER.


ARTICLE X

GENERAL TERMS AND CONDITIONS

The following terms and conditions shall be applicable throughout the term of
this Credit Agreement:


SECTION 10.01.                       AMENDMENTS AND WAIVERS. (A) NO AMEND­MENT
OR MODIFICATION OF ANY PROVISION OF THIS CREDIT AGREEMENT SHALL BE EFFECTIVE
WITHOUT THE WRITTEN AGREEMENT OF REQUISITE LENDERS (AFTER NOTICE TO ALL LENDERS)
AND BORROWERS (EXCEPT FOR RIGHTS AND PRIORITIES OF LENDERS AS AMONGST THEMSELVES
AS PROVIDED IN SECTION 9.04(A) WHICH DO NOT REQUIRE THE CONSENT OF BORROWERS),
AND (B) NO TERMINATION OR WAIVER OF ANY PROVISION OF THIS CREDIT AGREEMENT, OR
CONSENT TO ANY DEPARTURE BY BORROWERS THEREFROM (EXCEPT AS EXPRESSLY PROVIDED IN
SECTION 9.11(A) WITH RESPECT TO WAIVERS OF LATE FEES), SHALL IN ANY EVENT BE
EFFECTIVE WITHOUT THE WRITTEN CONCURRENCE OF REQUISITE LENDERS (AFTER NOTICE TO
ALL LENDERS), WHICH REQUISITE LENDERS SHALL HAVE THE RIGHT TO GRANT OR WITHHOLD
AT THEIR SOLE DISCRETION, EXCEPT THAT THE FOLLOWING AMENDMENTS, MODIFICATIONS OR
WAIVERS SHALL REQUIRE THE CONSENT OF ALL LENDERS:

157


--------------------------------------------------------------------------------





A.                                       MODIFY ANY REQUIREMENT HEREUNDER THAT
ANY PARTICULAR ACTION BE TAKEN BY ALL THE LENDERS OR BY THE REQUISITE LENDERS,
MODIFY THIS SECTION 10.01 OR CHANGE THE DEFINITION OF “REQUISITE LENDERS”, OR
REMOVE AGENT BANK UNDER SECTION 9.09(A), SHALL BE EFFECTIVE UNLESS CONSENTED TO
BY ALL OF THE LENDERS, WITHOUT REGARD TO THE VOTE OF AGENT BANK AS A LENDER;


B.                                      INCREASE THE AGGREGATE COMMITMENT OR THE
SYNDICATION INTEREST OF ANY LENDER, RELEASE ANY COLLATERAL EXCEPT AS
SPECIFICALLY PROVIDED IN THE CREDIT AGREEMENT, EXTEND THE MATURITY DATE, RELEASE
ANY SUBSIDIARY THAT HAS EXECUTED A SUBSIDIARY GUARANTY OR CHANGE ANY PROVISION
EXPRESSLY REQUIRING THE CONSENT OF ALL LENDERS SHALL BE MADE WITHOUT THE CONSENT
OF EACH LENDER; OR


C.                                       REDUCE ANY FEES DESCRIBED IN
SECTION 2.10 OR EXTEND THE DUE DATE FOR, OR REDUCE OR POSTPONE THE AMOUNT OF,
ANY REQUIRED PRINCIPAL REDUCTION ON THE CREDIT FACILITY, OR REDUCE THE RATE OF
INTEREST OR POSTPONE THE PAYMENT OF INTEREST ON THE CREDIT FACILITY, SHALL BE
MADE WITHOUT THE CONSENT OF ALL OF THE LENDERS.

In connection with any proposed amendment, modification, supplement, extension,
termination, consent or waiver requiring the consent of all Lenders as set forth
in (i) through (iii) above, if the consent of the Requisite Lenders is obtained,
but the consent of other Lenders whose consent is required is not obtained (any
such Lender whose consent is not obtained as described in this Section 10.01
being referred to as a “Non-Consenting Lender”), then, so long as the Lender
that is acting as the Agent Bank is not a Non-Consenting Lender, at the
Borrowers’ request, the Lender that is acting as the Agent Bank or an Eligible
Assignee that is acceptable to the Agent Bank (in either case the “Purchasing
Lender”) shall have the right with the Agent Bank’s consent and in the Agent
Bank’s sole discretion (but shall have no obligation) to purchase from such
Non-Consenting Lender, and such Non-Consenting Lender agrees that it shall, upon
the Agent Bank’s request, sell and assign to the Purchasing Lender all of its
rights and obligations under this Credit Agreement and the other Loan Documents
(including all of its rights and obligations in the Bank Facilities) for an
amount equal to the Non-Consenting Lender’s Syndication Interest in the Funded
Outstandings and all accrued interest, fees and other Obligations with respect
thereto through the date of sale (or such other amounts as may be agreed upon by
the Non-Consenting Lender and the Purchasing Lender).  In such event, such
Non-Consenting Lender and such Purchasing Lender agree to execute an Assignment
and Assumption Agreement to reflect such purchase and sale, but regardless of
whether such Assignment and Assumption Agreement is executed by such
Non-Consenting Lender, such Non-Consenting Lender’s rights hereunder, except
rights under Section 5.14 (i.e. Indemnification by the Borrowers) and 10.14
(i.e. Arbitration) with respect to actions prior to such date, shall cease from
and after the date of presentation of the Assignment and Assumption Agreement
duly executed by such Purchasing Lender and tender by the Purchasing Lender of
the amount of the purchase price.

158


--------------------------------------------------------------------------------




No amendment, modification, termination or waiver of any provision of Article IX
or any other provision referring to Agent Bank shall be effective without the
written concurrence of Agent Bank, but only if such amendment, modification,
termination or waiver alters the obligations or rights of Agent Bank.  Any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given.  No notice to or demand on Borrowers in
any case shall entitle Borrowers to any other further notice or demand in
similar or other circumstances.  Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.01 shall be
binding on each assignee, transferee or recipient of Agent Bank’s or any
Lender’s Syndication Interest under this Credit Agreement or the Credit Facility
at the time outstanding.  No modification of Section 2.08 shall be made without
the consent of Swingline Lender.  No modification of Section 2.14 shall be made
without the consent of the L/C Issuer.


SECTION 10.02.                       FAILURE TO EXERCISE RIGHTS.  NOTHING HEREIN
CONTAINED SHALL IMPOSE UPON BANKS OR BORROWERS ANY OBLIGATION TO ENFORCE ANY
TERMS, COVENANTS OR CONDITIONS CONTAINED HEREIN.  FAILURE OF BANKS OR BORROWERS,
IN ANY ONE OR MORE INSTANCES, TO INSIST UPON STRICT PERFORMANCE BY BORROWERS OR
BANKS OF ANY TERMS, COVENANTS OR CONDITIONS OF THIS CREDIT AGREEMENT OR THE
OTHER LOAN DOCUMENTS, SHALL NOT BE CONSIDERED OR TAKEN AS A WAIVER OR
RELINQUISHMENT BY BANKS OR BORROWERS OF THEIR RIGHT TO INSIST UPON AND TO
ENFORCE IN THE FUTURE, BY INJUNCTION OR OTHER APPROPRIATE LEGAL OR EQUITABLE
REMEDY, STRICT COMPLIANCE BY BORROWERS OR BANKS WITH ALL THE TERMS, COVENANTS
AND CONDITIONS OF THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.  THE
CONSENT OF BANKS OR BORROWERS TO ANY ACT OR OMISSION BY BORROWERS OR BANKS SHALL
NOT BE CONSTRUED TO BE A CONSENT TO ANY OTHER OR SUBSEQUENT ACT OR OMISSION OR
TO WAIVE THE REQUIREMENT FOR BANKS’ OR BORROWERS’ CONSENT TO BE OBTAINED IN ANY
FUTURE OR OTHER INSTANCE.


SECTION 10.03.                       NOTICES AND DELIVERY.


A.                                       THE BORROWER CONSOLIDATION AGREES THAT
THE AGENT BANK MAY MAKE ANY MATERIAL DELIVERED BY THE BORROWER CONSOLIDATION TO
THE AGENT BANK, AS WELL AS ANY AMENDMENTS, WAIVERS, CONSENTS, AND OTHER WRITTEN
INFORMATION, DOCUMENTS, INSTRUMENTS AND OTHER MATERIALS RELATING TO THE BORROWER
CONSOLIDATION, ANY OF ITS SUBSIDIARIES OR AFFILIATES, OR ANY OTHER MATERIALS OR
MATTERS RELATING TO THIS CREDIT AGREEMENT, THE NOTES OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY (COLLECTIVELY, THE “COMMUNICATIONS”) AVAILABLE TO THE
LENDERS BY POSTING SUCH NOTICES ON AN ELECTRONIC DELIVERY SYSTEM (WHICH MAY BE
PROVIDED BY THE AGENT BANK, AN AFFILIATE OF THE AGENT BANK, OR ANY PERSON THAT
IS NOT AN AFFILIATE OF THE AGENT BANK), SUCH AS INTRALINKS, OR A SUBSTANTIALLY
SIMILAR ELECTRONIC SYSTEM (THE “PLATFORM”).  THE BORROWER CONSOLIDATION
ACKNOWLEDGES THAT (I) THE DISTRIBUTION OF MATERIAL THROUGH AN ELECTRONIC MEDIUM
IS NOT NECESSARILY SECURE AND THAT THERE ARE CONFIDENTIALITY AND OTHER RISKS
ASSOCIATED WITH

159


--------------------------------------------------------------------------------




such distribution, (ii) the Platform is provided “as is” and “as available” and
(iii) neither the Agent Bank nor any of its Affiliates warrants the accuracy,
completeness, timeliness, sufficiency, or sequencing of the Communications
posted on the Platform.  The Agent Bank and its Affiliates expressly disclaim
with respect to the Platform any liability for errors in transmission, incorrect
or incomplete downloading, delays in posting or delivery, or problems accessing
the Communications posted on the Platform and any liability for any losses,
costs, expenses or liabilities that may be suffered or incurred in connection
with the Platform.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Agent Bank or any of its
Affiliates in connection with the Platform.


B.              EACH LENDER AGREES THAT NOTICE TO IT (AS PROVIDED IN THE NEXT
SENTENCE) (A “NOTICE”) SPECIFYING THAT ANY COMMUNICATION HAS BEEN POSTED TO THE
PLATFORM SHALL FOR PURPOSES OF THIS CREDIT AGREEMENT CONSTITUTE EFFECTIVE
DELIVERY TO SUCH LENDER OF SUCH INFORMATION, DOCUMENTS OR OTHER MATERIALS
COMPRISING SUCH COMMUNICATION.  EACH LENDER AGREES (I) TO NOTIFY, ON OR BEFORE
THE DATE SUCH LENDER BECOMES A PARTY TO THIS CREDIT AGREEMENT, THE AGENT BANK IN
WRITING OF SUCH LENDER’S E-MAIL ADDRESS TO WHICH A NOTICE MAY BE SENT (AND FROM
TIME TO TIME THEREAFTER TO ENSURE THAT THE AGENT BANK HAS ON RECORD AN EFFECTIVE
E-MAIL ADDRESS FOR SUCH LENDER) AND (II) THAT ANY NOTICE MAY BE SENT TO SUCH
E-MAIL ADDRESS.


C.               NOTWITHSTANDING THE FOREGOING, ANY COMMUNICATIONS MAY BE
PERSONALLY SERVED, FAXED OR SENT BY COURIER SERVICE OR UNITED STATES MAIL AND
SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN DELIVERED IN PERSON OR BY COURIER
SERVICE, UPON RECEIPT OF A FACSIMILE (OR ON THE NEXT BANKING BUSINESS DAY IF
SUCH FACSIMILE IS RECEIVED ON A NON-BANKING BUSINESS DAY OR AFTER 5:00 P.M. ON A
BANKING BUSINESS DAY) OR FOUR (4) BANKING BUSINESS DAYS AFTER DEPOSIT IN THE
UNITED STATES MAIL (REGISTERED OR CERTIFIED, WITH POSTAGE PREPAID AND PROPERLY
ADDRESSED).  NOTICES TO AGENT BANK PURSUANT TO ARTICLES II SHALL NOT BE
EFFECTIVE UNTIL RECEIVED BY AGENT BANK.


D.              FOR THE PURPOSES HEREOF, THE ADDRESSES OF THE PARTIES HERETO
(UNTIL NOTICE OF A CHANGE THEREOF IS DELIVERED AS PROVIDED IN THIS SECTION
10.03) SHALL BE AS SET FORTH BELOW EACH PARTY’S NAME ON THE SIGNATURE PAGES
HEREOF, OR, AS TO EACH PARTY, AT SUCH OTHER ADDRESS AS MAY BE DESIGNATED BY SUCH
PARTY IN AN ASSIGNMENT AND ASSUMPTION AGREEMENT OR IN A WRITTEN NOTICE TO ALL OF
THE OTHER PARTIES.  ALL NON-ELECTRONIC DELIVERIES TO BE MADE TO AGENT BANK FOR
DISTRIBUTION TO THE LENDERS SHALL BE MADE TO AGENT BANK AT THE ADDRESSES
SPECIFIED FOR NOTICE ON THE SIGNATURE PAGE HERETO AND IN ADDITION, A SUFFICIENT
NUMBER OF COPIES OF EACH SUCH DELIVERY SHALL BE DELIVERED TO AGENT BANK FOR
DELIVERY TO EACH LENDER AT THE ADDRESS SPECIFIED FOR DELIVERIES ON THE SIGNATURE
PAGE HERETO OR SUCH OTHER ADDRESS AS MAY BE DESIGNATED BY AGENT BANK IN A
WRITTEN NOTICE.

160


--------------------------------------------------------------------------------





SECTION 10.04.                       MODIFICATION IN WRITING.  THIS CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE AGREEMENT BETWEEN
THE PARTIES AND SUPERSEDE ALL PRIOR AGREEMENTS WHETHER WRITTEN OR ORAL WITH
RESPECT TO THE SUBJECT MATTER HEREOF, INCLUDING, BUT NOT LIMITED TO, ANY TERM
SHEETS FURNISHED BY ANY OF THE BANKS TO BORROWERS.  NEITHER THIS CREDIT
AGREEMENT, NOR ANY OTHER LOAN DOCUMENTS, NOR ANY PROVISION HEREIN, OR THEREIN,
MAY BE CHANGED, WAIVED, DISCHARGED OR TERMINATED ORALLY, BUT ONLY BY AN
INSTRUMENT IN WRITING SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT OF THE
CHANGE, WAIVER, DISCHARGE OR TERMINATION IS SOUGHT.


SECTION 10.05.                       OTHER AGREEMENTS.  IF THE TERMS OF ANY
DOCUMENTS, CERTIFICATES OR AGREEMENTS DELIVERED IN CONNECTION WITH THIS CREDIT
AGREEMENT ARE INCONSISTENT WITH THE TERMS OF THE LOAN DOCUMENTS, BORROWERS SHALL
USE THEIR BEST EFFORTS TO AMEND SUCH DOCUMENT, CERTIFICATE OR AGREEMENT TO THE
SATISFACTION OF AGENT BANK TO REMOVE SUCH INCONSISTENCY.


SECTION 10.06.                       COUNTERPARTS.  THIS CREDIT AGREEMENT MAY BE
EXECUTED BY THE PARTIES HERETO IN ANY NUMBER OF SEPARATE COUNTERPARTS WITH THE
SAME EFFECT AS IF THE SIGNATURES HERETO AND HEREBY WERE UPON THE SAME
INSTRUMENT.  ALL SUCH COUNTERPARTS SHALL TOGETHER CONSTITUTE BUT ONE AND THE
SAME DOCUMENT.


SECTION 10.07.                       RIGHTS, POWERS AND REMEDIES ARE
CUMULATIVE.  NONE OF THE RIGHTS, POWERS AND REMEDIES CONFERRED UPON OR RESERVED
TO AGENT BANK, BANKS OR BORROWERS IN THIS CREDIT AGREEMENT ARE INTENDED TO BE
EXCLUSIVE OF ANY OTHER AVAILABLE RIGHT, POWER OR REMEDY, BUT EACH AND EVERY SUCH
RIGHT, POWER AND REMEDY SHALL BE CUMULATIVE AND NOT ALTERNATIVE, AND SHALL BE IN
ADDITION TO EVERY RIGHT, POWER AND REMEDY HEREIN SPECIFICALLY GIVEN OR NOW OR
HEREAFTER EXISTING AT LAW, IN EQUITY OR BY STATUTE.  ANY FORBEARANCE, DELAY OR
OMISSION BY AGENT BANK, BANKS OR BORROWERS IN THE EXERCISE OF ANY RIGHT, POWER
OR REMEDY SHALL NOT IMPAIR ANY SUCH RIGHT, POWER OR REMEDY OR BE CONSIDERED OR
TAKEN AS A WAIVER OR RELINQUISHMENT OF THE RIGHT TO INSIST UPON AND TO ENFORCE
IN THE FUTURE, BY INJUNCTION OR OTHER APPROPRIATE LEGAL OR EQUITABLE REMEDY, ANY
OF SAID RIGHTS, POWERS AND REMEDIES GIVEN TO AGENT BANK, BANKS OR BORROWERS
HEREIN.  THE EXERCISE OF ANY RIGHT OR PARTIAL EXERCISE THEREOF BY AGENT BANK,
BANKS OR BORROWERS SHALL NOT PRECLUDE THE FURTHER EXERCISE THEREOF AND THE SAME
SHALL CONTINUE IN FULL FORCE AND EFFECT UNTIL SPECIFICALLY WAIVED BY AN
INSTRUMENT IN WRITING EXECUTED BY AGENT BANK OR BANKS, AS THE CASE MAY BE.


SECTION 10.08.                       CONTINUING REPRESENTATIONS.  ALL
AGREEMENTS, REPRESENTATIONS AND WARRANTIES MADE HEREIN SHALL SURVIVE THE
EXECUTION AND DELIVERY OF THIS CREDIT AGREEMENT, THE MAKING OF THE CREDIT
FACILITY HEREUNDER AND THE EXECUTION AND DELIVERY OF EACH OTHER LOAN DOCUMENT
UNTIL AND FINAL PAYMENT OF ALL SUMS OWING UNDER THE CREDIT FACILITY AND THE
OCCURRENCE OF BANK FACILITIES TERMINATION.

161


--------------------------------------------------------------------------------





SECTION 10.09.                       SUCCESSORS AND ASSIGNS.  ALL OF THE TERMS,
COVENANTS, WARRANTIES AND CONDITIONS CONTAINED IN THIS CREDIT AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE SOLE AND EXCLUSIVE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


SECTION 10.10.                       ASSIGNMENT OF LOAN DOCUMENTS BY BORROWERS
OR SYNDICATION INTERESTS BY LENDERS.


A.                                       THIS CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS TO WHICH BORROWERS ARE A PARTY WILL BE BINDING UPON AND INURE TO
THE BENEFIT OF BORROWERS, THE AGENT BANK, EACH OF THE BANKS, AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT, BORROWERS MAY NOT ASSIGN THEIR
RIGHTS HEREUNDER OR THEREUNDER OR ANY INTEREST HEREIN OR THEREIN WITHOUT THE
PRIOR WRITTEN CONSENT OF ALL THE LENDERS.  ANY ATTEMPTED ASSIGNMENT OR
DELEGATION IN CONTRAVENTION OF THE FOREGOING SHALL BE NULL AND VOID.  ANY LENDER
MAY AT ANY TIME PLEDGE ITS SYNDICATION INTEREST IN THE CREDIT FACILITY, THE
CREDIT AGREEMENT AND THE LOAN DOCUMENTS TO A FEDERAL RESERVE BANK, BUT NO SUCH
PLEDGE SHALL RELEASE THAT LENDER FROM ITS OBLIGATIONS HEREUNDER OR GRANT TO SUCH
FEDERAL RESERVE BANK THE RIGHTS OF A LENDER HEREUNDER ABSENT FORECLOSURE OF SUCH
PLEDGE.


B.                                      EACH LENDER MAY ASSIGN ALL OR ANY PART
OF ITS SYNDICATION INTEREST IN THE CREDIT FACILITY TO ANY AFFILIATE OF SUCH
LENDER WHICH IS AN ELIGIBLE ASSIGNEE OR TO ANY OTHER LENDER WITHOUT CONSENT AND
TO ONE OR MORE FINANCIAL INSTITUTIONS THAT ARE ELIGIBLE ASSIGNEES WITH THE PRIOR
CONSENT OF THE AGENT BANK AND BORROWERS (SO LONG AS NO EVENT OF DEFAULT HAS
OCCURRED AND REMAINS CONTINUING), WHICH CONSENTS SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED; PROVIDED, HOWEVER, THAT THE MINIMUM AMOUNT OF EACH SUCH
ASSIGNMENT SHALL BE ONE MILLION DOLLARS ($1,000,000.00), OR SUCH LESSER AMOUNT
AS CONSTITUTES THE REMAINING AMOUNT OF A LENDER’S SYNDICATION INTEREST IN THE
CREDIT FACILITY (EXCEPT THAT THERE SHALL BE NO MINIMUM ASSIGNMENT AMONG THE
LENDERS OR TO THEIR AFFILIATES), AND EACH ASSIGNEE LENDER (OR ASSIGNOR IF SO
AGREED BETWEEN THE ASSIGNEE LENDER AND SUCH ASSIGNOR) SHALL PAY TO THE AGENT
BANK AN ASSIGNMENT FEE OF THREE THOUSAND FIVE HUNDRED DOLLARS ($3,500.00) WITH
RESPECT TO EACH SUCH ASSIGNMENT.  EACH SUCH ASSIGNMENT SHALL BE EVIDENCED BY AN
ASSIGNMENT SUBSTANTIALLY IN THE FORM OF THE ASSIGNMENT AND ASSUMPTION
AGREEMENT.  UPON ANY SUCH ASSIGNMENT, THE ASSIGNEE FINANCIAL INSTITUTION SHALL
BECOME A LENDER FOR ALL PURPOSES UNDER THE CREDIT AGREEMENT AND EACH OF THE LOAN
DOCUMENTS AND THE ASSIGNING LENDER SHALL BE RELEASED FROM ITS FURTHER
OBLIGATIONS HEREUNDER TO THE EXTENT OF SUCH ASSIGNMENT.  AGENT BANK AGREES TO
GIVE PROMPT NOTICE TO BORROWERS OF EACH ASSIGNMENT MADE UNDER THIS
SECTION 10.10(B) AND TO DELIVER TO BORROWERS EACH REVISION TO THE SCHEDULE OF
LENDERS’ PROPORTIONS IN CREDIT FACILITY MADE AS A CONSEQUENCE OF EACH SUCH
ASSIGNMENT.


C.                                       EACH LENDER MAY SELL PARTICIPATIONS FOR
ALL OR ANY PART OF ITS SYNDICATION INTEREST IN THE CREDIT FACILITY; PROVIDED,
HOWEVER, THAT (I) SUCH LENDER SHALL REMAIN RESPONSIBLE FOR ITS TOTAL OBLIGATIONS
UNDER THE CREDIT AGREEMENT AND EACH OF THE

162


--------------------------------------------------------------------------------




Loan Documents, (ii) the Borrowers and the Agent Bank shall continue to deal
solely with such Lender in connection with such Lender’s rights and obligations
under the Credit Agreement and each of the Loan Documents, and (iii) such Lender
shall not sell any participation under which the participant would have rights
to approve any amendment or waiver relating to the Credit Agreement or any Loan
Document except to the extent any such amendment or waiver would (w) extend the
final Maturity Date or the date for the payment or any installments of fees,
principal or interest due in respect of the Credit Facility, (x) reduce the
amount of any required principal reduction in respect to the Credit Facility,
(y) reduce the interest rates or fees applicable to the Credit Facility or
(z) release any material portion of the Collateral.  Notwithstanding the
foregoing, the rights of the Lenders to make assignments and to grant
participations shall be subject to the approval by the Gaming Authorities of the
assignee or participant, to the extent required by applicable Gaming Laws, and
to applicable securities laws.


D.                                      IN THE EVENT ANY LENDER IS FOUND
UNSUITABLE AS A LENDER UNDER THE CREDIT FACILITY BY THE NEVADA GAMING
AUTHORITIES (“UNSUITABLE LENDER”), THEN TO THE EXTENT PERMITTED BY APPLICABLE
LAWS: (A) AGENT BANK SHALL USE ITS BEST EFFORTS TO FIND A REPLACEMENT LENDER,
(B) BORROWERS SHALL HAVE THE RIGHT TO MAKE A VOLUNTARY PERMANENT REDUCTION IN
THE AMOUNT NECESSARY TO REDUCE THE AGGREGATE COMMITMENT BY THE AMOUNT OF THE
SYNDICATION INTEREST HELD BY THE UNSUITABLE LENDER, AND ANY PAYMENTS REQUIRED IN
CONNECTION WITH SUCH VOLUNTARY PERMANENT REDUCTION SHALL BE MADE TO THE
UNSUITABLE LENDER AND NOT ON A PRO RATA BASIS TO ALL LENDERS, (WITHOUT ANY
PENALTIES, INCLUDING ANY BREAKAGE CHARGES) UNTIL A REPLACEMENT LENDER, IF ANY,
COMMITS TO ACQUIRE THE SYNDICATION INTEREST OF THE UNSUITABLE LENDER, AT WHICH
TIME THE AGGREGATE COMMITMENT SHALL BE INCREASED BY THE AMOUNT OF THE VOLUNTARY
PERMANENT REDUCTION, AND (C) UPON FULL PAYMENT OF ALL OUTSTANDING AMOUNTS OF
PRINCIPAL AND INTEREST OWING IT, SUCH UNSUITABLE LENDER SHALL EXECUTE SUCH
DOCUMENTS AS MAY BE REQUIRED BY AGENT BANK, BORROWERS OR ANY APPLICABLE GAMING
AUTHORITIES TO EVIDENCE THE TERMINATION OF ITS SYNDICATION INTEREST IN THE
CREDIT FACILITY.


SECTION 10.11.                       ACTION BY LENDERS.  WHENEVER BANKS SHALL
HAVE THE RIGHT TO MAKE AN ELECTION, OR TO EXERCISE ANY RIGHT, OR THEIR CONSENT
SHALL BE REQUIRED FOR ANY ACTION UNDER THIS CREDIT AGREEMENT OR THE LOAN
DOCUMENTS, THEN SUCH ELECTION, EXERCISE OR CONSENT SHALL BE GIVEN OR MADE FOR
ALL BANKS BY AGENT BANK IN ACCORDANCE WITH THE PROVISIONS OF SECTION 10.01. 
NOTICES, REPORTS AND OTHER DOCUMENTS REQUIRED TO BE GIVEN BY BORROWERS TO BANKS
HEREUNDER MAY BE GIVEN BY BORROWERS TO AGENT BANK ON BEHALF OF BANKS, WITH
SUFFICIENT COPIES FOR DISTRIBUTION TO EACH OF THE BANKS, AND THE DELIVERY TO
AGENT BANK SHALL CONSTITUTE DELIVERY TO BANKS.  IN THE EVENT ANY PAYMENT OR
PAYMENTS ARE RECEIVED BY A LENDER OTHER THAN AGENT BANK, BORROWERS CONSENT TO
SUCH PAYMENTS BEING SHARED AND DISTRIBUTED AS PROVIDED HEREIN.


SECTION 10.12.                       TIME OF ESSENCE.  TIME SHALL BE OF THE
ESSENCE OF THIS CREDIT AGREEMENT.

163


--------------------------------------------------------------------------------





SECTION 10.13.                       CHOICE OF LAW AND FORUM.  THIS CREDIT
AGREEMENT AND EACH OF THE LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEVADA WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.  BORROWERS FURTHER AGREE THAT THE FULL AND
EXCLUSIVE FORUM FOR THE DETERMINATION OF ANY ACTION RELATING TO THIS CREDIT
AGREEMENT, THE LOAN DOCUMENTS, OR ANY OTHER DOCUMENT OR INSTRUMENT DELIVERED IN
FAVOR OF BANKS PURSUANT TO THE TERMS HEREOF SHALL BE EITHER AN APPROPRIATE COURT
OF THE STATE OF NEVADA OR THE UNITED STATES DISTRICT COURT OR UNITED STATES
BANKRUPTCY COURT FOR THE DISTRICT OF NEVADA.


SECTION 10.14.                       ARBITRATION.


A.                                       UPON THE REQUEST OF ANY PARTY, WHETHER
MADE BEFORE OR AFTER THE INSTITUTION OF ANY LEGAL PROCEEDING, ANY ACTION,
DISPUTE, CLAIM OR CONTROVERSY OF ANY KIND (E.G., WHETHER IN CONTRACT OR IN TORT,
STATUTORY OR COMMON LAW, LEGAL OR EQUITABLE) (“DISPUTE”) NOW EXISTING OR
HEREAFTER ARISING BETWEEN THE PARTIES IN ANY WAY ARISING OUT OF, PERTAINING TO
OR IN CONNECTION WITH THE CREDIT AGREEMENT, LOAN DOCUMENTS OR ANY RELATED
AGREEMENTS, DOCUMENTS, OR INSTRUMENTS (COLLECTIVELY THE “DOCUMENTS”), MAY, BY
SUMMARY PROCEEDINGS (E.G., A PLEA IN ABATEMENT OR MOTION TO STAY FURTHER
PROCEEDINGS), BRING AN ACTION IN COURT TO COMPEL ARBITRATION OF ANY DISPUTE.


B.                                      ALL DISPUTES BETWEEN THE PARTIES SHALL
BE RESOLVED BY BINDING ARBITRATION GOVERNED BY THE COMMERCIAL ARBITRATION RULES
OF THE AMERICAN ARBITRATION ASSOCIATION.  JUDGMENT UPON THE AWARD RENDERED BY
THE ARBITRATORS MAY BE ENTERED IN ANY COURT HAVING JURISDICTION.


C.                                       NO PROVISION OF, NOR THE EXERCISE OF
ANY RIGHTS UNDER THIS ARBITRATION CLAUSE SHALL LIMIT THE RIGHTS OF ANY PARTY,
AND THE PARTIES SHALL HAVE THE RIGHT DURING ANY DISPUTE, TO SEEK, USE AND EMPLOY
ANCILLARY OR PRELIMINARY REMEDIES, JUDICIAL OR OTHERWISE, FOR THE PURPOSES OF
REALIZING UPON, PRESERVING, PROTECTING OR FORECLOSING UPON ANY PROPERTY, REAL OR
PERSONAL, WHICH IS INVOLVED IN A DISPUTE, OR WHICH IS SUBJECT TO, OR DESCRIBED
IN, THE DOCUMENTS, INCLUDING, WITHOUT LIMITATION, RIGHTS AND REMEDIES RELATING
TO: (I) FORECLOSING AGAINST ANY REAL OR PERSONAL PROPERTY COLLATERAL OR OTHER
SECURITY BY THE EXERCISE OF A POWER OF SALE UNDER THE SECURITY DOCUMENTATION OR
OTHER SECURITY AGREEMENT OR INSTRUMENT, OR APPLICABLE LAW, (II) EXERCISING
SELF-HELP REMEDIES (INCLUDING SETOFF RIGHTS) OR (III) OBTAINING PROVISIONAL OR
ANCILLARY REMEDIES SUCH AS INJUNCTIVE RELIEF, SEQUESTRATION, ATTACHMENT,
GARNISHMENT OR THE APPOINTMENT OF A RECEIVER FROM A COURT HAVING JURISDICTION
BEFORE, DURING OR AFTER THE PENDENCY OF ANY ARBITRATION.  THE INSTITUTION AND
MAINTENANCE OF AN ACTION FOR JUDICIAL RELIEF OR PURSUIT OF PROVISIONAL OR
ANCILLARY REMEDIES OR EXERCISE OF SELF-HELP REMEDIES SHALL NOT CONSTITUTE A
WAIVER OF THE RIGHT OF ANY PARTY, INCLUDING THE PLAINTIFF, TO SUBMIT THE DISPUTE
TO ARBITRATION NOR RENDER INAPPLICABLE THE COMPULSORY ARBITRATION PROVISION
HEREOF.

164


--------------------------------------------------------------------------------



SECTION 10.15.                       WAIVER OF JURY TRIAL.  TO THE MAXIMUM
EXTENT PERMITTED BY LAW, BORROWERS AND EACH OF THE BANKS EACH MUTUALLY HEREBY
EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY ACTION, CAUSE OF ACTION,
CLAIM, DEMAND, OR PROCEEDING ARISING UNDER OR WITH RESPECT TO THIS CREDIT
AGREEMENT, THE REVOLVING CREDIT NOTE OR ANY OF THE LOAN DOCUMENTS, OR IN ANY WAY
CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE DEALINGS OF BORROWERS AND BANKS
WITH RESPECT TO THIS CREDIT AGREEMENT, THE REVOLVING CREDIT NOTE, OR ANY OF THE
LOAN DOCUMENTS, OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND IRRESPECTIVE OF WHETHER SOUNDING IN CONTRACT,
TORT, OR OTHERWISE.  TO THE MAXIMUM EXTENT PERMITTED BY LAW, BORROWERS AND EACH
OF THE BANKS EACH MUTUALLY AGREE THAT ANY SUCH ACTION, CAUSE OF ACTION, CLAIM,
DEMAND, OR PROCEEDINGS SHALL BE DECIDED BY A COURT TRIAL WITHOUT A JURY AND THAT
THE DEFENDING PARTY MAY FILE AN ORIGINAL COUNTERPART OF THIS SECTION WITH ANY
COURT OR OTHER TRIBUNAL AS WRITTEN EVIDENCE OF THE CONSENT OF THE COMPLAINING
PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.


SECTION 10.16.                       SCOPE OF APPROVAL AND REVIEW.  ANY
INSPECTION OF THE HOTEL/CASINO FACILITIES OR OTHER DOCUMENTS SHALL BE DEEMED TO
BE MADE SOLELY FOR BANKS’ INTERNAL PURPOSES AND SHALL NOT BE RELIED UPON BY THE
BORROWERS OR ANY THIRD PARTY.  IN NO EVENT SHALL LENDERS BE DEEMED OR CONSTRUED
TO BE JOINT VENTURERS OR PARTNERS OF BORROWERS.


SECTION 10.17.                       SEVERABILITY OF PROVISIONS.  IN THE EVENT
ANY ONE OR MORE OF THE PROVISIONS CONTAINED IN THIS CREDIT AGREEMENT SHALL BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY, LEGALITY AND
ENFORCEABILITY OF THE REMAINING PROVISIONS CONTAINED HEREIN SHALL NOT IN ANY WAY
BE AFFECTED OR IMPAIRED THEREBY.


SECTION 10.18.                       CUMULATIVE NATURE OF COVENANTS.  ALL
COVENANTS CONTAINED HEREIN ARE CUMULATIVE AND NOT EXCLUSIVE OF EACH OTHER
COVENANT.  ANY ACTION ALLOWED BY ANY COVENANT SHALL BE ALLOWED ONLY IF SUCH
ACTION IS NOT PROHIBITED BY ANY OTHER COVENANT.


SECTION 10.19.                       COSTS TO PREVAILING PARTY.  IF ANY ACTION
OR ARBITRATION PROCEEDING IS BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY UNDER
THIS CREDIT AGREEMENT OR ANY OF THE LOAN DOCUMENTS, THE PREVAILING PARTY SHALL
BE ENTITLED TO RECOVER SUCH COSTS AND ATTORNEY’S FEES AS THE COURT IN SUCH
ACTION OR PROCEEDING MAY ADJUDGE REASONABLE.

165


--------------------------------------------------------------------------------





SECTION 10.20.                       EXPENSES.


A.                                       GENERALLY.  BORROWERS AGREE UPON DEMAND
TO PAY, OR REIMBURSE AGENT BANK FOR, ALL OF AGENT BANK’S DOCUMENTED REASONABLE
OUT-OF-POCKET COSTS AND EXPENSES OF EVERY TYPE AND NATURE (EXCLUDING, HOWEVER,
ALL SYNDICATION COSTS) INCURRED BY AGENT BANK AT ANY TIME (WHETHER PRIOR TO, ON
OR AFTER THE DATE OF THIS CREDIT AGREEMENT) IN CONNECTION WITH (I) ANY REQUESTS
FOR CONSENT, WAIVER OR OTHER MODIFICATION OF ANY LOAN DOCUMENT MADE BY
BORROWERS; (II) THE NEGOTIATION, PREPARATION AND EXECUTION OF THIS CREDIT
AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE SATISFACTION OR ATTEMPTED
SATISFACTION OF ANY OF THE CONDITIONS SET FORTH IN ARTICLE III), THE SECURITY
DOCUMENTATION AND THE OTHER LOAN DOCUMENTS AND THE ADVANCE OF BORROWINGS;
(III) THE SUBORDINATION OF ANY COLLATERAL, INCLUDING TITLE CHARGES, RECORDING
FEES AND REASONABLE ATTORNEYS’ FEES AND COSTS INCURRED IN CONNECTION THEREWITH;
(IV) ANY APPRAISALS PERFORMED AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT; (V)
THE CREATION, PERFECTION OR PROTECTION OF THE SECURITY DOCUMENTATION ON THE
COLLATERAL (INCLUDING, WITHOUT LIMITATION, ANY FEES AND EXPENSES FOR TITLE AND
LIEN SEARCHES, LOCAL COUNSEL IN VARIOUS JURISDICTIONS, FILING AND RECORDING FEES
AND TAXES, DUPLICATION COSTS AND CORPORATE SEARCH FEES); AND (VI) THE
PROTECTION, COLLECTION OR ENFORCEMENT OF ANY OF THE OBLIGATIONS OR THE
COLLATERAL, INCLUDING PROTECTIVE ADVANCES.


B.                                      AFTER EVENT OF DEFAULT.  BORROWERS
FURTHER AGREE TO PAY, OR REIMBURSE AGENT BANK AND LENDERS, FOR ALL REASONABLE
OUT-OF-POCKET COSTS AND EXPENSES, INCLUDING WITHOUT LIMITATION REASONABLE
ATTORNEYS’ FEES AND DISBURSEMENTS INCURRED BY AGENT BANK OR LENDERS AFTER THE
OCCURRENCE OF AN EVENT OF DEFAULT (I) IN ENFORCING ANY OBLIGATION OR IN
FORECLOSING AGAINST THE COLLATERAL OR EXERCISING OR ENFORCING ANY OTHER RIGHT OR
REMEDY AVAILABLE BY REASON OF SUCH EVENT OF DEFAULT; (II) IN CONNECTION WITH ANY
REFINANCING OR RESTRUCTURING OF THE CREDIT ARRANGEMENTS PROVIDED UNDER THIS
CREDIT AGREEMENT IN THE NATURE OF A “WORK-OUT” OR IN ANY INSOLVENCY OR
BANKRUPTCY PROCEEDING; (III) IN COMMENCING, DEFENDING OR INTERVENING IN ANY
LITIGATION OR IN FILING A PETITION, COMPLAINT, ANSWER, MOTION OR OTHER PLEADINGS
IN ANY LEGAL PROCEEDING RELATING TO BORROWERS AND RELATED TO OR ARISING OUT OF
THE TRANSACTIONS CONTEMPLATED HEREBY; (IV) IN TAKING ANY OTHER ACTION IN OR WITH
RESPECT TO ANY SUIT OR PROCEEDING (WHETHER IN BANKRUPTCY OR OTHERWISE); (V) IN
PROTECTING, PRESERVING, COLLECTING, LEASING, SELLING, TAKING POSSESSION OF, OR
LIQUIDATING ANY OF THE COLLATERAL; OR (VI) IN ATTEMPTING TO ENFORCE OR ENFORCING
ANY LIEN IN ANY OF THE COLLATERAL OR ANY OTHER RIGHTS UNDER THE SECURITY
DOCUMENTATION.


SECTION 10.21.                       SETOFF.  IN ADDITION TO ANY RIGHTS AND
REMEDIES OF THE AGENT BANK PROVIDED BY LAW, IF ANY EVENT OF DEFAULT EXISTS,
AGENT BANK IS AUTHORIZED AT ANY TIME AND FROM TIME TO TIME, WITHOUT PRIOR NOTICE
TO ANY BORROWER, ANY SUCH NOTICE BEING WAIVED BY THE BORROWERS TO THE FULLEST
EXTENT PERMITTED BY LAW, TO SET-OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL OR
SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL) AT ANY TIME HELD BY AGENT BANK TO
OR FOR THE CREDIT OR THE ACCOUNT OF BORROWERS AGAINST ANY AND ALL

166


--------------------------------------------------------------------------------




obligations of Borrowers under the Credit Facility, now or hereafter existing,
irrespective of whether or not the Agent Bank shall have made demand under this
Credit Agreement or any Loan Document and although such amounts owed may be
contingent or unmatured.  Agent Bank agrees promptly to notify the Borrowers
(and Agent Bank shall promptly notify each other Lender) after any such setoff
and application made by Agent Bank; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.  The
rights of Agent Bank under this Section 10.21 are in addition to the other
rights and remedies which Agent Bank may have.


SECTION 10.22.                       BORROWER WAIVERS AND CONSENTS.


A.                                       EACH BORROWER SHALL BE JOINTLY AND
SEVERALLY LIABLE FOR THE REPAYMENT OF ALL SUMS OWING UNDER THE TERMS OF THIS
CREDIT AGREEMENT AND EACH THE LOAN DOCUMENTS.


B.                                      EACH BORROWER AGREES THAT NEITHER THE
AGENT BANK NOR ANY BANK SHALL HAVE ANY RESPONSIBILITY TO INQUIRE INTO THE
APPORTIONMENT, ALLOCATION OR DISPOSITION OF ANY BORROWINGS AS AMONG THE
BORROWERS OR WITHIN THE BORROWER CONSOLIDATION.


C.                                       FOR THE PURPOSE OF IMPLEMENTING THE
JOINT BORROWER PROVISIONS OF THIS CREDIT AGREEMENT AND EACH OF THE LOAN
DOCUMENTS, EACH BORROWER AND THE COLLATERAL AFFILIATE HEREBY IRREVOCABLY
APPOINTS EACH AUTHORIZED OFFICER AS ITS AGENT AND ATTORNEY-IN-FACT FOR ALL
PURPOSES OF THIS CREDIT AGREEMENT AND EACH OF THE LOAN DOCUMENTS, INCLUDING
WITHOUT LIMITATION THE GIVING AND RECEIVING OF NOTICES AND OTHER COMMUNICATIONS,
THE MAKING OF REQUESTS FOR, OR CONVERSIONS OR CONTINUATIONS OF, BORROWINGS, THE
EXECUTION AND DELIVERY OF CERTIFICATES AND THE RECEIPT AND ALLOCATION OF
DISBURSEMENTS FROM THE BANKS.


D.                                      EACH BORROWER ACKNOWLEDGES THAT THE
HANDLING OF THE CREDIT FACILITY ON A JOINT BORROWING BASIS AS SET FORTH IN THIS
CREDIT AGREEMENT IS SOLELY AN ACCOMMODATION TO BORROWERS AND IS DONE AT THEIR
REQUEST.  EACH BORROWER AGREES THAT NEITHER THE AGENT BANK, NOR ANY LENDER,
SHALL INCUR ANY LIABILITY TO ANY BORROWER AS A RESULT THEREOF.  TO INDUCE THE
AGENT BANK AND THE LENDERS TO ENTER INTO THIS CREDIT AGREEMENT, AND IN
CONSIDERATION THEREOF, IN ACCORDANCE WITH THE PROVISIONS SET FORTH IN SECTION
5.14 OF THIS CREDIT AGREEMENT, EACH BORROWER HEREBY AGREES TO INDEMNIFY THE
AGENT BANK AND EACH LENDER AND HOLD EACH SUCH ENTITY HARMLESS FROM AND AGAINST
ANY AND ALL LIABILITIES, EXPENSES, LOSSES, DAMAGES AND/OR CLAIMS OF DAMAGE OR
INJURY ASSERTED AGAINST SUCH ENTITY BY ANY BORROWER OR BY ANY OTHER PERSON
ARISING FROM OR INCURRED BY REASON OF THE STRUCTURING OF THE CREDIT FACILITY AS
HEREIN PROVIDED, RELIANCE BY THE AGENT BANK OR THE LENDERS ON ANY REQUESTS OR
INSTRUCTIONS FROM ANY BORROWER OR ANY AUTHORIZED OFFICER, OR ANY OTHER ACTION
TAKEN BY THE AGENT BANK OR A LENDER UNDER THE TERMS OF THIS CREDIT AGREEMENT OR
ANY OF THE LOAN DOCUMENTS AT THE REQUEST OF ANY

167


--------------------------------------------------------------------------------




Borrower or Authorized Officer.  This Section 10.22(d) shall survive termination
of this Credit Agreement.


E.                                       EACH BORROWER REPRESENTS AND WARRANTS
TO THE AGENT BANK AND THE LENDERS THAT (I) IT HAS ESTABLISHED ADEQUATE MEANS OF
OBTAINING FROM EACH BORROWER ON A CONTINUING BASIS FINANCIAL AND OTHER
INFORMATION PERTAINING TO THE BUSINESS, OPERATIONS AND CONDITION (FINANCIAL AND
OTHERWISE) OF EACH OF THE BORROWERS AND ITS RESPECTIVE PROPERTY, AND (II) EACH
BORROWER NOW IS AND HEREAFTER WILL BE COMPLETELY FAMILIAR WITH THE BUSINESS,
OPERATIONS AND CONDITION (FINANCIAL AND OTHERWISE) OF EACH BORROWER, AND ITS
PROPERTY.  EACH BORROWER HEREBY WAIVES AND RELINQUISHES ANY DUTY ON THE PART OF
THE AGENT BANK OR ANY LENDER TO DISCLOSE TO SUCH BORROWER ANY MATTER, FACT OR
THING RELATING TO THE BUSINESS, OPERATIONS OR CONDITION (FINANCIAL OR OTHERWISE)
OF ANY BORROWER, OR THE PROPERTY OF ANY BORROWER, WHETHER NOW OR HEREAFTER KNOWN
BY THE AGENT BANK OR ANY LENDER AT ANY TIME THROUGH BANK FACILITIES TERMINATION.


F.                                         EACH BORROWER ACKNOWLEDGES THAT THE
FUNDED OUTSTANDINGS, OR PORTIONS THEREOF, MAY DERIVE FROM VALUE PROVIDED
DIRECTLY TO ANOTHER BORROWER AND, IN FULL RECOGNITION OF THAT FACT, EACH
BORROWER CONSENTS AND AGREES THAT THE AGENT BANK AND ANY LENDER MAY, AT ANY TIME
AND FROM TIME TO TIME, WITHOUT NOTICE OR DEMAND, AND WITHOUT AFFECTING THE
ENFORCEABILITY OR SECURITY OF THE LOAN DOCUMENTS:

(I)                                     ACCEPT PARTIAL PAYMENTS ON THE BANK
FACILITIES;

(II)                                  RECEIVE AND HOLD ADDITIONAL SECURITY OR
GUARANTIES FOR THE BANK FACILITIES OR ANY PART THEREOF;

(III)                               RELEASE, RECONVEY, TERMINATE, WAIVE,
ABANDON, SUBORDINATE, EXCHANGE, SUBSTITUTE, TRANSFER AND ENFORCE ANY SECURITY OR
GUARANTIES, AND APPLY ANY SECURITY AND DIRECT THE ORDER OR MANNER OF SALE
THEREOF, AS THE AGENT BANK OR REQUISITE LENDERS IN THEIR SOLE AND ABSOLUTE
DISCRETION MAY DETERMINE;

(IV)                              RELEASE ANY PARTY OR ANY GUARANTOR FROM ANY
PERSONAL LIABILITY WITH RESPECT TO THE BANK FACILITIES OR ANY PART THEREOF;

(V)                                 SETTLE, RELEASE ON TERMS SATISFACTORY TO THE
AGENT BANK OR REQUISITE LENDERS OR BY OPERATION OF APPLICABLE LAWS OR OTHERWISE
LIQUIDATE OR ENFORCE THE BANK FACILITIES AND ANY SECURITY OR GUARANTY IN ANY
MANNER, CONSENT TO THE TRANSFER OF ANY SECURITY AND BID AND PURCHASE AT ANY
SALE; AND/OR

168


--------------------------------------------------------------------------------




(VI)                              CONSENT TO THE MERGER, CHANGE OR ANY OTHER
RESTRUCTURING OR TERMINATION OF THE CORPORATE EXISTENCE OF ANY OTHER BORROWER OR
ANY OTHER PERSON, AND CORRESPONDINGLY RESTRUCTURE THE BANK FACILITIES,
CONTINUING EXISTENCE OF ANY LIEN OR ENCUMBRANCE UNDER ANY OTHER LOAN DOCUMENT TO
WHICH ANY BORROWER IS A PARTY OR THE ENFORCEABILITY HEREOF OR THEREOF WITH
RESPECT TO ALL OR ANY PART OF THE BANK FACILITIES.

Each Borrower expressly waives any right to require the Agent Bank or any Lender
to marshal assets in favor of any Borrower, any other party or any other Person
or to proceed against any other Borrower or any other party or any Collateral
provided by any Borrower or any other party, and agrees that the Agent Bank and
Lenders may proceed against Borrowers and/or the Collateral in such order as
they shall determine in their sole and absolute discretion.  The Agent Bank and
Lenders may file a separate action or actions against any Borrower, whether
action is brought or prosecuted with respect to any other security or against
any other Person, or whether any other Person is joined in any such action or
actions.  Each Borrower agrees that the Agent Bank or Lenders and any other
Borrower may deal with each other in connection with the Bank Facilities or
otherwise, or alter any contracts or agreements now or hereafter existing
between any of them, in any manner whatsoever, all without in any way altering
or affecting the obligations of such Borrower under the Loan Documents or the
perfection of the Security Documentation.  Each Borrower expressly waives any
and all defenses now or hereafter arising or asserted by reason of: (a) any
disability or other defense of any Borrower or any other party with respect to
the Bank Facilities, (b) the unenforceability or invalidity as to any Borrower,
or any other party of the Bank Facilities, (c) intentionally omitted, (d) the
cessation for any cause whatsoever of the liability of any Borrower or any other
party (other than by reason of the full payment and performance of the Bank
Facilities and the occurrence of Bank Facilities Termination), (e) any failure
of the Agent Bank or any Lender to give notice of sale or other disposition to
any Borrower or any defect in any notice that may be given in connection with
any sale or disposition, (f) any act or omission of the Agent Bank or any Lender
or others that directly or indirectly results in or aids the discharge or
release of any Borrower or any other Person or the Bank Facilities or any other
security or guaranty therefor by operation of law or otherwise, (g) any law
which provides that the obligation of a surety or guarantor must neither be
larger in amount

169


--------------------------------------------------------------------------------




nor in other respects more burdensome than that of the principal or which
reduces a surety’s or guarantor’s obligation in proportion to the principal
obligation, (h) any failure of the Agent Bank or any Lender to file or enforce a
claim in any bankruptcy or other proceeding with respect to any Person, (i) the
election by the Agent Bank or any Lender, in any bankruptcy proceeding of any
Person, of the application or non-application of Section 1111(b)(2) of the
United States Bankruptcy Code, (j) any extension of credit or the grant of any
lien or encumbrance under Section 364 of the United States Bankruptcy Code, (k)
any use of cash collateral under Section 363 of the United States Bankruptcy
Code, (l) any agreement or stipulation with respect to the provision of adequate
protection in any bankruptcy proceeding of any Person, (m) the avoidance of any
lien or encumbrance in favor of the Agent Bank or any Lender for any reason, (n)
any bankruptcy, insolvency, reorganization, arrangement, readjustment of debt,
liquidation or dissolution proceeding commenced by or against any Person,
including any discharge of, or bar or stay against collecting, all or any of the
obligations (or any interest thereon) in or as a result of any such proceeding,
or (o) any election of remedies by the Agent Bank or any Lender, even if the
effect thereof is to destroy or impair any Borrower’s right to subrogation,
reimbursement, exoneration, indemnification or contribution.


G.                                      EACH BORROWER AUTHORIZES THE AGENT BANK
AND ANY LENDER, UPON THE OCCURRENCE OF ANY ACCELERATION OF THE INDEBTEDNESS THEN
OWING UNDER THE BANK FACILITIES, AT THEIR SOLE OPTION, WITHOUT ANY OTHER NOTICE
OR DEMAND AND WITHOUT AFFECTING ANY OF THE BANK FACILITIES OR THE VALIDITY OR
ENFORCEABILITY OF ANY LIENS OR ENCUMBRANCE IN FAVOR OF THE AGENT BANK OR ANY
LENDER ON ANY COLLATERAL, TO FORECLOSE ANY OR ALL OF THE DEEDS OF TRUST BY
JUDICIAL OR NONJUDICIAL SALE.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
BORROWER EXPRESSLY WAIVES ANY DEFENSES TO THE ENFORCEMENT OF THE LOAN DOCUMENTS
OR ANY LIENS OR ENCUMBRANCES CREATED OR GRANTED UNDER THE LOAN DOCUMENTS OR TO
THE RECOVERY BY THE AGENT BANK OR ANY LENDER AGAINST ANY OTHER BORROWER OR ANY
GUARANTOR OR ANY OTHER PERSON LIABLE THEREFOR OF ANY DEFICIENCY AFTER A JUDICIAL
OR NONJUDICIAL FORECLOSURE OR SALE, EVEN THOUGH SUCH A FORECLOSURE OR SALE MAY
IMPAIR THE SUBROGATION RIGHTS OF A BORROWER AND MAY PRECLUDE A BORROWER FROM
OBTAINING REIMBURSEMENT OR CONTRIBUTION FROM ANY OTHER BORROWER.


H.                                      NOTWITHSTANDING ANYTHING TO THE CONTRARY
ELSEWHERE CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT TO WHICH ANY BORROWER
IS A PARTY, EACH BORROWER HEREBY EXPRESSLY AGREES WITH RESPECT TO THE BORROWERS
AND THEIR SUCCESSORS AND ASSIGNS (INCLUDING ANY SURETY) AND ANY OTHER PERSON
WHICH IS DIRECTLY OR INDIRECTLY A

170


--------------------------------------------------------------------------------




creditor of the other Borrowers or any surety for any other Borrower, not to
exercise, until Bank Facilities Termination has irrevocably occurred, any rights
at law or in equity to subrogation, to reimbursement, to exoneration, to
contribution, to setoff or to any other rights that could accrue to a surety
against a principal, to a guarantor against a maker or obligor, to an
accommodation party against the party accommodated, or to a holder or transferee
against a maker, and which such Borrower may have or hereafter acquire against
any of the Borrowers or any other such Person in connection with or as a result
of such Borrower’s execution, delivery and/or performance of this Credit
Agreement or any other Loan Document to which such Borrower is a party.


SECTION 10.23.                       CONFIDENTIALITY.  EACH OF THE BANKS AGREES
TO HOLD ANY NON-PUBLIC INFORMATION THAT IT MAY RECEIVE FROM BORROWERS PURSUANT
TO THIS CREDIT AGREEMENT (OR PURSUANT TO ANY OTHER LOAN DOCUMENT) IN CONFIDENCE
AND CONSISTENT WITH THEIR RESPECTIVE POLICIES FOR HANDLING MATERIAL NON-PUBLIC
INFORMATION, EXCEPT FOR DISCLOSURE: (A) TO THE OTHER BANKS; (B) TO LEGAL COUNSEL
AND ACCOUNTANTS FOR BORROWERS OR ANY OF THE BANKS;  (C) TO THE OTHER
PROFESSIONAL ADVISORS TO BORROWERS OR ANY OF THE BANKS, PROVIDED THAT THE
RECIPIENT HAS ACCEPTED SUCH INFORMATION SUBJECT TO A CONFIDENTIALITY AGREEMENT
SUBSTANTIALLY SIMILAR TO THIS SECTION 10.23; (D) TO REGULATORY OFFICIALS HAVING
JURISDICTION OVER THAT BANK; (E) TO ANY GAMING AUTHORITY HAVING REGULATORY
JURISDICTION OVER BORROWERS OR THEIR RESPECTIVE SUBSIDIARIES, PROVIDED THAT EACH
OF THE BANKS AGREES TO ENDEAVOR TO NOTIFY BORROWERS OF ANY SUCH DISCLOSURE;
(F) AS REQUIRED BY LAW OR LEGAL PROCESS OR IN CONNECTION WITH ANY LEGAL
PROCEEDING, PROVIDED THAT SUCH DISCLOSING BANK USES REASONABLE EFFORTS TO NOTIFY
BORROWERS PRIOR TO ANY SUCH DISCLOSURE; AND (G) TO ANOTHER FINANCIAL INSTITUTION
IN CONNECTION WITH A DISPOSITION OR PROPOSED DISPOSITION TO THAT FINANCIAL
INSTITUTION OF ALL OR PART OF THAT LENDER’S SYNDICATION INTEREST HEREUNDER OR IN
THE REVOLVING CREDIT NOTE, PROVIDED THAT THE RECIPIENT HAS ACCEPTED SUCH
INFORMATION SUBJECT TO A CONFIDENTIALITY AGREEMENT SUBSTANTIALLY SIMILAR TO THIS
SECTION 10.23.  FOR PURPOSES OF THE FOREGOING, “NON-PUBLIC INFORMATION” SHALL
MEAN ANY INFORMATION RESPECTING BORROWERS OR THEIR RESPECTIVE SUBSIDIARIES
REASONABLY CONSIDERED BY BORROWERS TO BE MATERIAL AND NOT AVAILABLE TO THE
PUBLIC, OTHER THAN (I) INFORMATION PREVIOUSLY FILED WITH ANY GOVERNMENTAL AGENCY
AND AVAILABLE TO THE PUBLIC, (II) INFORMATION WHICH IS AVAILABLE TO THE GENERAL
PUBLIC AT THE TIME OF USE OR DISCLOSURE, (III) INFORMATION WHICH BECOMES
AVAILABLE TO THE GENERAL PUBLIC, OTHER THAN BY MANNER OF UNAUTHORIZED DISCLOSURE
OR USE, OR (IV) INFORMATION PREVIOUSLY PUBLISHED IN ANY PUBLIC MEDIUM FROM A
SOURCE OTHER THAN, DIRECTLY OR INDIRECTLY, THAT BANK.  NOTHING IN THIS SECTION
SHALL BE CONSTRUED TO CREATE OR GIVE RISE TO ANY FIDUCIARY DUTY ON THE PART OF
THE AGENT BANK OR THE BANKS TO BORROWERS.


SECTION 10.24.                       THE EXISTING CREDIT AGREEMENT AND SECURITY
DOCUMENTS.  THE PARTIES HERETO AGREE THAT AS OF THE CLOSING DATE: (I) THE
EXISTING CREDIT AGREEMENT SHALL BE AND IS HEREBY AMENDED, SUPERSEDED AND
RESTATED IN ITS ENTIRETY BY THIS CREDIT

171


--------------------------------------------------------------------------------




Agreement; and (ii) each of the Existing Security Documents shall be and are
hereby amended, superseded and restated in their entirety by the Security
Documentation.


SECTION 10.25.                       SCHEDULES ATTACHED.  SCHEDULES ARE ATTACHED
HERETO AND INCORPORATED HEREIN AND MADE A PART HEREOF AS FOLLOWS:

Schedule 2.01(a)

-

Schedule of Lenders’ Proportions in Credit Facility

 

 

 

Schedule 2.01(c)

-

Aggregate Commitment Reduction Schedule

 

 

 

Schedule 2.01(c)

-

 

 Alternate One

-

Aggregate Commitment Reduction Schedule - Alternate One

 

 

 

Schedule 3.18

-

Schedule of Significant Litigation

 

 

 

Schedule 4.15(a)

-

Schedule of MPI Spaceleases

 

 

 

Schedule 4.15(b)

-

Schedule of SGLVI Spaceleases

 

 

 

Schedule 4.15(c)

-

Schedule of SDI Spaceleases

 

 

 

Schedule 4.15(d)

-

Schedule of PIDI Spaceleases

 

 

 

Schedule 4.15(e)

-

Schedule of SGFI Spaceleases

 

 

 

Schedule 4.16(a)

-

Schedule of MPI Equipment Leases and Contracts

 

 

 

Schedule 4.16(b)

-

Schedule of SGLVI Equipment Leases and Contracts

 

 

 

Schedule 4.16(c)

-

Schedule of SDI Equipment Leases and Contracts

 

 

 

Schedule 4.16(d)

-

Schedule of PIDI Equipment Leases and Contracts

 

 

 

Schedule 4.16(e)

-

Schedule of SGFI Equipment Leases and Contracts

 

 

 

Schedule 4.22

-

Schedule of Trademarks, Patents, Licenses, Franchises, Formulas and Copyrights

 

 

 

Schedule 4.23

-

Schedule of Contingent Liabilities

 

 

 

Schedule 4.24

-

Schedule of Restricted and Unrestricted Subsidiaries

 

172


--------------------------------------------------------------------------------




 

Schedule 4.30

-

Schedule of SGFI Leases

 

 

 

Schedule 5.09(m)

-

Schedule of General Contractor Minimum Insurance Requirements

 

 

 

Schedule 6.12(f)

-

Schedule of Non Essential Properties

 


SECTION 10.26.                       EXHIBITS ATTACHED.  EXHIBITS ARE ATTACHED
HERETO AND INCORPORATED HEREIN AND MADE A PART HEREOF AS FOLLOWS:

Exhibit A

-

Revolving Credit Note

 

 

 

Exhibit B

-

Notice of Borrowing - Form

 

 

 

Exhibit C

-

Continuation/Conversion Notice -Form

 

 

 

Exhibit D

-

Compliance Certificate - Form

 

 

 

Exhibit E

-

Cash Collateral Pledge Agreement - Form

 

 

 

Exhibit F

-

Authorized Officer Certificate -Form

 

 

 

Exhibit G

-

Closing Certificate - Form

 

 

 

Exhibit H

-

Assignment and Assumption Agreement - Form

 

 

 

Exhibit I

-

Legal Opinion - Form

 

 

 

Exhibit J

-

Subsidiary Guaranty - Form

 

 

 

Exhibit K

-

MPI Real Property Description

 

 

 

Exhibit L

-

SGLVI Real Property Description

 

 

 

Exhibit M

-

SDI Real Property Description

 

 

 

Exhibit N

-

PIDI Real Property Description

 

 

 

Exhibit O

-

SGFI Real Property

 

 

 

Exhibit P

-

Troyer/Maffeo Property

 

173


--------------------------------------------------------------------------------




 

Exhibit Q

-

IP Real Property

 

 

 

Exhibit R

-

Swingline Note - Form

 

 

 

Exhibit S

-

Notice of Swingline Advance - Form

 

 

 

Exhibit T

-

Assumption and Consent Agreement

 

174


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed as of the day and year first above written.

BORROWERS:

 

 

 

MTR GAMING GROUP, INC.,

 

a Delaware corporation

 

 

 

 

 

By

/s/ Edson R. Arneault

 

 

 

Edson R. Arneault,

 

 

President

 

 

 

 

 

MOUNTAINEER PARK, INC.,

 

a West Virginia corporation

 

 

 

 

 

By

/s/ Edson R. Arneault

 

 

 

Edson R. Arneault,

 

 

President

 

 

 

 

 

SPEAKEASY GAMING OF LAS VEGAS,

 

INC., a Nevada corporation

 

 

 

 

 

By

/s/ Edson R. Arneault

 

 

 

Edson R. Arneault,

 

 

President

 

S-1


--------------------------------------------------------------------------------




 

PRESQUE ISLE DOWNS, INC.,

 

a Pennsylvania corporation

 

 

 

 

 

By

/s/ Edson R. Arneault

 

 

 

Edson R. Arneault,

 

 

President

 

 

 

SCIOTO DOWNS, INC.,

 

an Ohio corporation

 

 

 

 

 

By

/s/ Edson R. Arneault

 

 

 

Edson R. Arneault,

 

 

Vice President

 

 

 

SPEAKEASY GAMING OF FREMONT, INC.,
a Nevada corporation

 

 

 

 

 

By

/s/ Edson R. Arneault

 

 

 

Edson R. Arneault,

 

 

President

 

 

 

Address for Borrowers:

 

 

 

State Route 2, South

 

P.O. Box 356

 

Chester, West Virginia 26034

 

 

 

Attn: Edson R. Arneault

 

 

 

Telephone: (304) 387-8300

 

Facsimile: (304) 387-1598

 

S-2


--------------------------------------------------------------------------------




 

BANKS:

 

 

 

WELLS FARGO BANK,

 

National Association,

 

Agent Bank, Lender,

 

Swingline Lender and L/C Issuer

 

 

 

 

 

By

/s/ Gregory A. Rossiter

 

 

 

Gregory A. Rossiter,

 

 

Assistant Vice President

 

 

 

 

Address:

 

 

 

5340 Kietzke Lane

 

Suite 201

 

Reno, NV 89511

 

 

 

Telephone: (775) 689-6007

 

Facsimile: (775) 689-6026

 

S-3


--------------------------------------------------------------------------------




 

NATIONAL CITY BANK,

 

successor by merger to

 

NATIONAL CITY BANK OF

 

PENNSYLVANIA,

 

Lender

 

 

 

 

 

By

/s/ Emil Kwaczala

 

 

 

Emil Kwaczala,

 

 

Vice President

 

 

 

 

Address:

 

 

 

20 Stanwix Street, 19th Floor

 

Pittsburg, PA 15222-1323

 

Attn: Emil Kwaczala, V.P.

 

 

 

Telephone: (412) 644-7727

 

Facsimile: (412) 644-8889

 

S-4


--------------------------------------------------------------------------------




 

CIT LENDING SERVICES CORPORATION,

 

Lender

 

 

 

 

 

By

/s/ Anthony Holland

 

 

 

Anthony Holland,

 

 

Vice President

 

 

 

Address:

 

 

 

1 CIT Drive

 

Livingston, NJ 07039

 

Attn: Shamik Ghosh

 

 

 

With a copy to:

 

 

 

1 CIT Drive

 

Livingston, NJ 07039

 

Attn: Group Portfolio Manager

 

 

 

Telephone: (973) 422-3826

 

Facsimile: (973) 535-1732

 

S-5


--------------------------------------------------------------------------------




 

PNC BANK,

 

National Association,

 

Lender

 

 

 

 

 

By

/s/ Dave Schaich

 

 

 

Dave Schaich,

 

 

Vice President

 

 

 

 

Address:

 

 

 

One PNC Plaza

 

249 Fifth Avenue, 5th Floor

 

Pittsburgh, PA 15222-2707

 

Attn: Dave Schaich, V.P.

 

 

 

Telephone: (412) 762-1199

 

Facsimile: (412) 762-4718

 

S-6


--------------------------------------------------------------------------------




 

FIFTH THIRD BANK,

 

Lender

 

 

 

 

 

By

/s/ Neil Corry-Roberts

 

 

 

Neil Corry-Roberts,

 

 

Vice President

 

 

 

 

Address:

 

 

 

707 Grant Street, 21st Floor

 

Pittsburgh, PA 15219

 

Attn: Neil Corry-Roberts, V.P.

 

 

 

Telephone: (412) 291-5461

 

Facsimile: (412) 291-5477

 

S-7


--------------------------------------------------------------------------------




 

CITIZENS BANK OF PENNSYLVANIA,

 

Lender

 

 

 

 

 

By

/s/ Dwayne R. Finney

 

 

 

Dwayne R. Finney,

 

 

Senior Vice President

 

 

 

 

Address:

 

 

 

525 William Penn Place, Room 2910

 

Pittsburgh, PA 15219

 

Attn: Dwayne Finney

 

 

 

Telephone: (412) 867-2425

 

Facsimile: (412) 552-6307

 

S-8


--------------------------------------------------------------------------------